                                                             EXHIBIT 18
Case:19-01282-MER Doc#:1-3 Filed:10/09/19   Entered:10/09/19 13:29:05 Page1 of 121
                                                             EXHIBIT 18
Case:19-01282-MER Doc#:1-3 Filed:10/09/19   Entered:10/09/19 13:29:05 Page2 of 121
                                                             EXHIBIT 18
Case:19-01282-MER Doc#:1-3 Filed:10/09/19   Entered:10/09/19 13:29:05 Page3 of 121
                                                             EXHIBIT 18
Case:19-01282-MER Doc#:1-3 Filed:10/09/19   Entered:10/09/19 13:29:05 Page4 of 121
                                                             EXHIBIT 18
Case:19-01282-MER Doc#:1-3 Filed:10/09/19   Entered:10/09/19 13:29:05 Page5 of 121
                                                             EXHIBIT 18
Case:19-01282-MER Doc#:1-3 Filed:10/09/19   Entered:10/09/19 13:29:05 Page6 of 121
                                                             EXHIBIT 18
Case:19-01282-MER Doc#:1-3 Filed:10/09/19   Entered:10/09/19 13:29:05 Page7 of 121
    Case:19-01282-MER Doc#:1-3 Filed:10/09/19                              Entered:10/09/19 13:29:05 Page8 of 121
From: Hampton Smith <hsmith@frictionlessworld.com>
Sent: Monday, March 04, 2019 10:04 AM EST
To: janicejia1983@163.com <janicejia1983@163.com>; Brandon Raso <BRaso@frictionlessworld.com>
CC: 李俊JUN LI <07frankli@163.com>; Rob Germundson <RGermundson@frictionlessworld.com>; Dan Banjo
<dbanjo@frictionlessworld.com>
Subject: RE: RE: PO Updates - 2/26/2019
Thank you Janice, I don’t think TSC will cancel any of these if you can hit the ship dates you provided.

Also, what about the other updates in the email below? Did you receive the wheels for the RGS splitters?

Hampton

From: janicejia1983@163.com <janicejia1983@163.com>
Sent: Friday, March 1, 2019 7:02 PM
To: Hampton Smith <hsmith@frictionlessworld.com>; Brandon Raso <BRaso@frictionlessworld.com>
Cc: 李俊JUN LI <07frankli@163.com>; Rob Germundson <RGermundson@frictionlessworld.com>; Dan Banjo
<dbanjo@frictionlessworld.com>
Subject: Re: RE: PO Updates - 2/26/2019

Hi Hampton，Brandon

I updated the ship dates for the TSC POs on the attached sheet,please review,we can ship them according to the date which you required on
the POs,and some of them have finished,we are waiting for the SA.Will you plan to cancel some TSC POs?If you will,please advise us
immediately then we do not need to source raw materials , decals and package boxes.


Regards!

 janice


 From: Hampton Smith
 Date: 2019-03-01 01:53
 To: janicejia1983; Frank - CIU
 CC: Rob Germundson; Brandon Raso; Dan Banjo
 Subject: RE: PO Updates - 2/26/2019
 Hi Janice –We confirmed some items have shipped recently, thank you. Please update us on the remaining notes below we
 discussed on the call.

 RGS is asking everyday #3 – did you receive the tires to finish orders?
 Many TSC DI orders are about to be canceled - #7 – we need actual ship dates to try and save them.



            1. 30T Lowes and 27T Black Diamond PO’s, please confirm ship dates. We need to ship as these become
               available.

            2. Roughcut Deck PO’s – 4003329, 4003330 – please confirm ship date. Also confirm production schedule & ship
               date on 4003699, 4003700. Confirmed 154/127 units have shipped, thank you. Please keep updated on
               remaining.

            3. RGS PO’s to Australia. What is the ship date? 4003593, 4003592Did you receive the tires? Customer is
               asking about ship date.

            4. 9IN Augers 100500 – Past due, when will these ship? PO’s 4003327, 4003340, 4003491. Confirmed 300
               units shipped, thank you. Please keep updated on remaining.

            5. DHT Chipper ( 106817) & Lowes Chipper (108240). POS 4003110, 4003114. Past due – when will these ship?
               216 units of 108240 have shipped. What is ship date for remaining PO’s?

            6. Ranchex PO’s – 4003326 & 4003342 – Past due - when will these ship? Confirmed some parts have
               shipped- please update on remaining open items – what else can ship next and when?

            7. Attached – TSC DI Ship Dates – Brandon needs the highlighted column for ship dates filled out. TSC is asking.
               Brandon sent another email today, we need you to tell us ship dates ASAP as some PO’s have a cancel
               date of 3/5/19.

            8. Email from Jesse about PHD Stand ( PN 107900). Need 50-100 units, how quick can you produce and ship?
               Please update – what did engineers say?

            9. OEM Parts – PO’s past due 4003320, 4003407, 4003426,4003453. Please provide update on availability
               and ship date

            10. Auger Adapter parts you just received from Dan. When can you finish review and quote?
   Case:19-01282-MER Doc#:1-3 Filed:10/09/19                             Entered:10/09/19 13:29:05 Page9 of 121

From: Hampton Smith
Sent: Tuesday, February 26, 2019 2:39 PM
To: janicejia1983 <janicejia1983@163.com>; Frank - CIU <07frankli@163.com>
Cc: Rob Germundson <RGermundson@frictionlessworld.com>; Brandon Raso <BRaso@frictionlessworld.com>; Dan Banjo
<dbanjo@frictionlessworld.com>
Subject: PO Updates - 2/26/2019

Janice/Frank – see below for the critical items for our call later today. The attachments are the same that have been sent over
the last two weeks.


           1. 30T Lowes and 27T Black Diamond PO’s, please confirm ship dates. We need to ship as these become
              available.

           2. Roughcut Deck PO’s – 4003329, 4003330 – please confirm ship date. Also confirm production schedule & ship
              date on 4003699, 4003700. RGS PO’s to Australia. What is the ship date? 4003593, 4003592

           3. 9IN Augers– Past due, when will these ship? PO’s 4003327, 4003340, 4003491. DHT Chipper ( 106817) &
              Lowes Chipper (108240). POS 4003110, 4003114. Past due – when will these ship?

           4. Ranchex PO’s – 4003326 & 4003342 – Past due - when will these ship?

           5. Attached – TSC DI Ship Dates – Brandon needs the highlighted column for ship dates filled out. TSC is asking.

           6. Email from Jesse about PHD Stand ( PN 107900). Need 50-100 units, how quick can you produce and ship?
              Please update – what did engineers say?

           7. OEM Parts – PO’s past due 4003320, 4003407, 4003426,4003453.

           8. Auger Adapter parts you just received from Dan.


We can discuss the remaining year forecast as well (“2019_CIU SEASON PLAN”)
Thanks!
Hampton


From: Hampton Smith
Sent: Wednesday, February 20, 2019 5:30 PM
To: janicejia1983 <janicejia1983@163.com>; Frank - CIU <07frankli@163.com>
Cc: Dan Banjo <dbanjo@frictionlessworld.com>; Brandon Raso <BRaso@frictionlessworld.com>
Subject: PO Updates - 2/20/2019

Hi Janice/Frank – here is the updated product forecast and PO update requests.

“2019_CIU FLOW PLAN” has the PO’s we need shipping dates on are highlighted in yellow. Please add notes like last time.
Most important PO’s:

           ·   Logsplitters – 30T Lowes & 27T BD we have been talking about

           ·   Roughcut decks

           ·   Canadian Tire PO’s for 2/20/2019 – did these ship? Need to know tomorrow, customer asked today

           ·   9IN Augers ( POS 4003327, 4003491)

           ·   4003491 & 4003599 for customer SMA

           ·   4003322 for customer Behlen

“2019_CIU SEASON PLAN” is the most current forecast. Please review in detail – there are some new customer items we
have almost finalized, with very large volumes, that are highlighted in yellow. The annual forecast for all items with engines
has become very large, we need to discuss.
Remember, the quantities here are when they should ship from CIU.

Let me know when a good time is for us to talk on Skype – orders are still coming in very fast.

Hampton Smith
VP, Operations
720-287-5182 ext 103     (Office)
678-918-0792              (Cell)
720-287-5172              (Fax)
hsmith@frictionlessworld.com
www.frictionlessworld.com
   Case:19-01282-MER Doc#:1-3 Filed:10/09/19                                  Entered:10/09/19 13:29:05 Page10 of 121
From: Hampton Smith <hsmith@frictionlessworld.com>
Sent: Tuesday, March 19, 2019 9:40 AM EDT
To: Dan Banjo <dbanjo@frictionlessworld.com>
Subject: Fwd: New Orders & Ship Dates
Attachment(s): "image001(03-19-15-49-09).jpg"
Stop by when you have a minute



Begin forwarded message:


 From: "janicejia1983@163.com" <janicejia1983@163.com>
 Date: March 19, 2019 at 1:55:11 AM MDT
 To: Hampton Smith <hsmith@frictionlessworld.com>, 李俊JUN LI <07frankli@163.com>
 Cc: Dan Banjo <dbanjo@frictionlessworld.com>, Brandon Raso <BRaso@frictionlessworld.com>
 Subject: Re: RE: New Orders & Ship Dates


 Hi Hampton,


 We have finished 250 units of 30 parts but short of fittings,we can get these fittings at the beginning of April then we can ship them.We
 will ship at least 2 containers of 106817 next week.


 About the RGS log splitter,i need to ask Ben some small questions,we will start to assemble when i confirmed with Ben.



 Regards!

  janice



   From: Hampton Smith
   Date: 2019-03-19 02:30
   To: janicejia1983@163.com; 李俊JUN LI
   CC: Dan Banjo; Brandon Raso
   Subject: RE: New Orders & Ship Dates

  HI Janice/Frank – when will 107079 30T parts and 106817 Chipper ship, and how many? Also, when will the
  RGS/Australia splitters ship?



  Thanks,
  Hampton


  From: janicejia1983@163.com <janicejia1983@163.com>
  Sent: Monday, March 18, 2019 2:23 AM
  To: Hampton Smith <hsmith@frictionlessworld.com>; 李俊JUN LI <07frankli@163.com>
  Cc: Dan Banjo <dbanjo@frictionlessworld.com>; Brandon Raso <BRaso@frictionlessworld.com>
  Subject: Re: New Orders & Ship Dates

  Hi Hampton,

  Thanks for sending the POs to us,i will ask our shipping to review these POs and get you the shipping date soon.




  Thanks!

   janice



   From: Hampton Smith
   Date: 2019-03-15 08:45
   To: janicejia1983; Frank - CIU
   CC: Dan Banjo; Brandon Raso
   Subject: New Orders & Ship Dates
Case:19-01282-MER Doc#:1-3 Filed:10/09/19                                           Entered:10/09/19 13:29:05 Page11 of 121
HI Frank/Janice – please see attached for a new order of 30T Lowes LogSplitter, Black Diamond Crated units,
and some accessories, all for shipment in May. Please review and confirm.

Also, to follow-up on our call a few days ago, can you give me a date and a total quantity of the following that
are about to ship? You said they were going to ship soon, but Lowes/TSC & RGS are asking for an actual
date.
107079 – Lowes 30T
106817 – DHT Chipper Shredder
RGS/Australia Splitters

I can give you the actual PO’s again, but if you’ll just tell me how many have been produced recently the
specific day they will ship, that will be fine.
I’ll have more PO’s for new splitters to you early next week, Ben is finishing up some of the BOM’s.

Thanks!
Hampton Smith
VP, Operations
720-287-5182 ext 103         (Office)
678-918-0792                  (Cell)
720-287-5172                  (Fax)

hsmith@frictionlessworld.com
www.frictionlessworld.com
Frictionless World 72dpi




The message you received and any attachments (the "Message") may contain confidential, proprietary or privileged information and are
only for their intended recipient(s). Do not, directly or indirectly, use, disseminate, distribute, alter or copy the Message. If you have
received this message in error, you are prohibited from copying, distributing, or using the information. Please contact the sender
immediately by return e-mail and delete the original message from your system.
Case:19-01282-MER Doc#:1-3 Filed:10/09/19   Entered:10/09/19 13:29:05 Page12 of 121
Case:19-01282-MER Doc#:1-3 Filed:10/09/19   Entered:10/09/19 13:29:05 Page13 of 121
Case:19-01282-MER Doc#:1-3 Filed:10/09/19                         Entered:10/09/19 13:29:05 Page14 of 121




 From: JUN LI <07frankli@163.com>
 Date: January 29, 2019 at 4:30:13 PM GMT+8
 To: Dan Banjo <dbanjo@frictionlessworld.com>
 Cc: 李 明苏 <limingsu@live.cn>, Rob Germundson <RGermundson@frictionlessworld.com>
 Subject: Re: Agreement for bank release

 Dan,
 That is the signed agreement.




                                                  JUN LI

 邮箱：07frankli@163.com

 签名由 网易邮箱大师 定制




              On 01/29/2019 07:04, Dan Banjo wrote:

            Frank/Serena

            In order to have the bank release the funds they need officers of ZL Investments, and by proxy
            Mr. Li, to agree that the following items are OK. If you can send me a note back quickly just
            saying you approve and agree, Rob can release the funds Tuesday morning and you should
            have them Tuesday night your time.

            Agreements required from ZL Investments officers and Mr. Li:

               1. ZL investments agrees Mr. Banjo can conduct business for Frictionless benefit. Mr. Banjo
                  may pursue obtaining funds, using his credit in the USA to secure an owned building to
                  reduce overall space cost, meet new capital requirements, and have monies to purchase
                  inventories that may be produced by CIU and other Supplier content.
               2. ZL Investment and Mr. Banjo agree to restructure Frictionless business transactions by
                  removing all expense and freight costs. This reduces Frictionless investment risk.
               3. ZL Investment agrees that Mr. Banjo will work toward changing the current purchase terms
                  so that they are reduced from 360 days to 180 day on all PO’s going forward from Feb 1
                  2019 unless agreed upon at a later date.
               4. ZL investments agrees to assign the value of Frictionless inventory in stock or in transit to
                  Mr. Banjo. The purpose is to increase Mr. Banjo’s US borrowing capacity to support
                  Frictionless growth and profit. In return, Frictionless will receive payment for the assigned
                  inventory. This percentage will be determined in the near future. Frictionless will receive
                  payments and send to CIU. In the event a change could occur to investment risk, the
                  inventory on hand and in transit is assignable back to Frictionless.
               5. ZL investments agrees that the purpose of these agreements is to increase the borrowing
                  capacity of Mr. Banjo to support business conducted in part or in whole with CIU and that
                  these agreements are in accordance or supersede requirements in any operating
                  agreement for Frictionless.
               6. ZL investments acknowledges that the bank or investment facility used by Mr. Banjo may
                  require a certain minimum balance to be held in the future.

            Regards
            Dan
Case:19-01282-MER Doc#:1-3 Filed:10/09/19               Entered:10/09/19 13:29:05 Page15 of 121


                              Agreement for bank release



       1. ZL investments agrees Mr. Banjo can conduct business for Frictionless benefit. Mr.
          Banjo may pursue obtaining funds, using his credit in the USA to secure an owned
          building to reduce overall space cost, meet new capital requirements, and have
          monies to purchase inventories that may be produced by CIU and other Supplier
          content.
       2. ZL Investment and Mr. Banjo agree to restructure Frictionless business transactions
          by removing all expense and freight costs. This reduces Frictionless investment risk.
       3. ZL Investment agrees that Mr. Banjo will work toward changing the current purchase
          terms so that they are reduced from 360 days to 180 day on all PO's going forward
          from Feb 1 2019 unless agreed upon at a later date.
       4. ZL investments agrees to assign the value of Frictionless inventory in stock or in
          transit to Mr. Banjo. The purpose is to increase Mr. Banjo's US borrowing capacity to
          support Frictionless growth and profit. In return, Frictionless will receive payment for
          the assigned inventory. This percentage will be determined in the near future.
          Frictionless will receive payments and send to CIU. In the event a change could occur
          to investment risk, the inventory on hand and in transit is assignable back to
          Frictionless.
       5. ZL investments agrees that the purpose of these agreements is to increase the
          borrowing capacity of Mr. Banjo to support business conducted in part or in whole
          with CIU and that these agreements are in accordance or supersede requirements in
          any operating agreement for Frictionless.
       6. ZL investments acknowledges that the bank or investment facility used by Mr. Banjo
          may require a certain minimum balance to be held in the future.
   Case:19-01282-MER Doc#:1-3 Filed:10/09/19                          Entered:10/09/19 13:29:05 Page16 of 121
From: 07frankli@163.com <07frankli@163.com>
Sent: Tuesday, April 02, 2019 9:34 AM EDT
To: Hampton Smith <hsmith@frictionlessworld.com>; janicejia1983@163.com <janicejia1983@163.com>; Dan Banjo
<dbanjo@frictionlessworld.com>
Subject: å›žå¤​ï¼šQuick Updates
I will update the shipping date tomorrow. I am sure we will ship this week.

å​‘è‡ªæˆ‘çš„å​Žä¸ºæ‰‹æœº



-------- åŽŸå§‹é‚®ä»¶ --------
ä¸»é¢˜ï¼šRe: Quick Updates
å​‘ä»¶äººï¼šHampton Smith
æ”¶ä»¶äººï¼šjanicejia1983@163.com,Dan Banjo
æŠ„é€​ï¼šæ​Žä¿ŠJUN LI <07frankli@163.com>


    Thank you for the sample parts, I will let Jesse know.
    Are you planning on shipping the RGS splitter that IS ready?
    When we talked a week ago, you were sure the 250 107079 would ship this week and that’s what we told Lowe’s. Can
    you give me an exact date they will ship that you are absolutely sure of?

    Sent from my iPhone


    On Apr 2, 2019, at 1:25 AM, "janicejia1983@163.com" <janicejia1983@163.com> wrote:


          Hi Hamptonï¼Œ


          Yes,we have air shipped the sample rough cut parts,the tracking number is UPS 1ZE8333E0444323746 .

          RGS splitters,it will take 1 month to get the wheel hubs for 25T.

          We are short of pumps and valves for 107079,our shipping guy said we can ship 250 unit in the middle of
          April.




          Regards!

            janice



             From: Hampton Smith
             Date: 2019-04-02 04:14
             To: janicejia1983; Frank - CIU
             Subject: Quick Updates

           Hi Janice – can we get a few updates?
                        1. The sample rough cut parts for Jesse, did those ship out via air?
                        2. The RGS Splitters – we saw the notes with Ben. Are you waiting on parts? How many can
                        you ship , and when will you have the right parts to ship the rest? We need to tell RGS as soon
                        as possible.
                        3. & Please let us know when the 107079 Lowes Splitter parts ship this week.

           Thanks! Send me a Wechat tonight if you have questions.

           Hampton Smith
           VP, Operations
           720-287-5182 ext 103           (Office)
Case:19-01282-MER Doc#:1-3 Filed:10/09/19                                         Entered:10/09/19 13:29:05 Page17 of 121
     678-918-0792                   (Cell)
     720-287-5172                   (Fax)

     hsmith@frictionlessworld.com
     www.frictionlessworld.com
     <image001(04-02-1(04-02-15-22-50)(1).jpg>
     The message you received and any attachments (the "Message") may contain confidential, proprietary or privileged information and
     are only for their intended recipient(s). Do not, directly or indirectly, use, disseminate, distribute, alter or copy the Message. If you have
     received this message in error, you are prohibited from copying, distributing, or using the information. Please contact the sender
     immediately by return e-mail and delete the original message from your system.
    Case:19-01282-MER Doc#:1-3 Filed:10/09/19                                             Entered:10/09/19 13:29:05 Page18 of 121
From: janicejia1983@163.com <janicejia1983@163.com>
Sent: Wednesday, March 06, 2019 3:23 AM EST
To: Dan Banjo <dbanjo@frictionlessworld.com>
CC: 李俊JUN LI <07frankli@163.com>; Hampton Smith <hsmith@frictionlessworld.com>
Subject: Re: FW: Shipping Extract
Hi Dan,


Hampton discussed these POs with us at the meeting last week,CIU is producing them in a hurry now,CIU really does not want to delay the
delivery for these POs,CIU was focus on making the log splitters,tillers and trimmers last year then did not have enough time and enough

labors to produce the Ranchex parts at the same time               .


For the tiller PN 106145,we have totally shipped 960 units to you,air shipped 60 of completed units,air shipped components of 250 units,ocean
shipped 168 units on the shipment 19TS0112CIU and 482 units on the shipment 19TS0122CIU,please double check for us.


Do you have a chance to have a reference call at 8:00 tomorrow or this Friday morning?



Regards!

 janice



  From: Dan Banjo
  Date: 2019-03-06 05:52
  To: Frank; Janice
  Subject: FW: Shipping Extract

 Frank
 Can we chat? We need to figure out why we are so late on these items. Any help you can lend would be very much
 appreciated.
 Regards
 Dan


 From: Hampton Smith <hsmith@frictionlessworld.com>
 Sent: Tuesday, March 5, 2019 2:42 PM
 To: Dan Banjo <dbanjo@frictionlessworld.com>
 Subject: Shipping Extract

 Dan, see if this is what you wanted -
 Days late is self-explanatory – some items have shipped ( In Vessel), but only recently. Last column shows qty not shipped,
 and also not in transit.
 I included items/Pos that have ship dates within the next 30 days as well.

 I think I cleared out all the noise, but call me if questions.

 Hampton Smith
 VP, Operations
 720-287-5182 ext 103         (Office)
 678-918-0792                  (Cell)
 720-287-5172                  (Fax)

 hsmith@frictionlessworld.com
 www.frictionlessworld.com




 The message you received and any attachments (the "Message") may contain confidential, proprietary or privileged information and are only for their
 intended recipient(s). Do not, directly or indirectly, use, disseminate, distribute, alter or copy the Message. If you have received this message in error, you
 are prohibited from copying, distributing, or using the information. Please contact the sender immediately by return e-mail and delete the original message
 from your system.
    Case:19-01282-MER Doc#:1-3 Filed:10/09/19                                             Entered:10/09/19 13:29:05 Page19 of 121
From: janicejia1983@163.com <janicejia1983@163.com>
Sent: Monday, March 18, 2019 4:22 AM EDT
To: Hampton Smith <hsmith@frictionlessworld.com>; 李俊JUN LI <07frankli@163.com>
CC: Dan Banjo <dbanjo@frictionlessworld.com>; Brandon Raso <BRaso@frictionlessworld.com>
Subject: Re: New Orders & Ship Dates
Hi Hampton,


Thanks for sending the POs to us,i will ask our shipping to review these POs and get you the shipping date soon.




Thanks!

 janice



  From: Hampton Smith
  Date: 2019-03-15 08:45
  To: janicejia1983; Frank - CIU
  CC: Dan Banjo; Brandon Raso
  Subject: New Orders & Ship Dates

 HI Frank/Janice – please see attached for a new order of 30T Lowes LogSplitter, Black Diamond Crated units, and some
 accessories, all for shipment in May. Please review and confirm.

 Also, to follow-up on our call a few days ago, can you give me a date and a total quantity of the following that are about to
 ship? You said they were going to ship soon, but Lowes/TSC & RGS are asking for an actual date.
 107079 – Lowes 30T
 106817 – DHT Chipper Shredder
 RGS/Australia Splitters

 I can give you the actual PO’s again, but if you’ll just tell me how many have been produced recently the specific day they will
 ship, that will be fine.
 I’ll have more PO’s for new splitters to you early next week, Ben is finishing up some of the BOM’s.

 Thanks!
 Hampton Smith
 VP, Operations
 720-287-5182 ext 103          (Office)
 678-918-0792                   (Cell)
 720-287-5172                   (Fax)

 hsmith@frictionlessworld.com
 www.frictionlessworld.com




 The message you received and any attachments (the "Message") may contain confidential, proprietary or privileged information and are only for their
 intended recipient(s). Do not, directly or indirectly, use, disseminate, distribute, alter or copy the Message. If you have received this message in error, you
 are prohibited from copying, distributing, or using the information. Please contact the sender immediately by return e-mail and delete the original message
 from your system.
   Case:19-01282-MER Doc#:1-3 Filed:10/09/19                              Entered:10/09/19 13:29:05 Page20 of 121
From: janicejia1983@163.com <janicejia1983@163.com>
Sent: Friday, March 01, 2019 9:01 PM EST
To: Hampton Smith <hsmith@frictionlessworld.com>; Brandon Raso <BRaso@frictionlessworld.com>
CC: 李俊JUN LI <07frankli@163.com>; Rob Germundson <RGermundson@frictionlessworld.com>; Dan Banjo
<dbanjo@frictionlessworld.com>
Subject: Re: RE: PO Updates - 2/26/2019
Attachment(s): "TSC DI_Ship Dates.xlsx"
Hi Hampton，Brandon


I updated the ship dates for the TSC POs on the attached sheet,please review,we can ship them according to the date which you required on
the POs,and some of them have finished,we are waiting for the SA.Will you plan to cancel some TSC POs?If you will,please advise us
immediately then we do not need to source raw materials , decals and package boxes.



Regards!

 janice



  From: Hampton Smith
  Date: 2019-03-01 01:53
  To: janicejia1983; Frank - CIU
  CC: Rob Germundson; Brandon Raso; Dan Banjo
  Subject: RE: PO Updates - 2/26/2019

 Hi Janice –We confirmed some items have shipped recently, thank you. Please update us on the remaining notes below we
 discussed on the call.

 RGS is asking everyday #3 – did you receive the tires to finish orders?
 Many TSC DI orders are about to be canceled - #7 – we need actual ship dates to try and save them.



                 1. 30T Lowes and 27T Black Diamond PO’s, please confirm ship dates. We need to ship as these become
                 available.
                 2. Roughcut Deck PO’s – 4003329, 4003330 – please confirm ship date. Also confirm production schedule &
                 ship date on 4003699, 4003700. Confirmed 154/127 units have shipped, thank you. Please keep updated
                 on remaining.
                 3. RGS PO’s to Australia. What is the ship date? 4003593, 4003592Did you receive the tires? Customer is
                 asking about ship date.
                 4. 9IN Augers 100500 – Past due, when will these ship? PO’s 4003327, 4003340, 4003491. Confirmed 300
                 units shipped, thank you. Please keep updated on remaining.
                 5. DHT Chipper ( 106817) & Lowes Chipper (108240). POS 4003110, 4003114. Past due – when will these
                 ship? 216 units of 108240 have shipped. What is ship date for remaining PO’s?
                 6. Ranchex PO’s – 4003326 & 4003342 – Past due - when will these ship? Confirmed some parts have
                 shipped- please update on remaining open items – what else can ship next and when?
                 7. Attached – TSC DI Ship Dates – Brandon needs the highlighted column for ship dates filled out. TSC is
                 asking. Brandon sent another email today, we need you to tell us ship dates ASAP as some PO’s have a
                 cancel date of 3/5/19.
                 8. Email from Jesse about PHD Stand ( PN 107900). Need 50-100 units, how quick can you produce and ship?
                 Please update – what did engineers say?
                 9. OEM Parts – PO’s past due 4003320, 4003407, 4003426,4003453. Please provide update on availability
                 and ship date
                 10. Auger Adapter parts you just received from Dan. When can you finish review and quote?



 From: Hampton Smith
 Sent: Tuesday, February 26, 2019 2:39 PM
 To: janicejia1983 <janicejia1983@163.com>; Frank - CIU <07frankli@163.com>
 Cc: Rob Germundson <RGermundson@frictionlessworld.com>; Brandon Raso <BRaso@frictionlessworld.com>; Dan Banjo
 <dbanjo@frictionlessworld.com>
 Subject: PO Updates - 2/26/2019
   Case:19-01282-MER Doc#:1-3 Filed:10/09/19                                             Entered:10/09/19 13:29:05 Page21 of 121
Janice/Frank – see below for the critical items for our call later today. The attachments are the same that have been sent over
the last two weeks.

                1. 30T Lowes and 27T Black Diamond PO’s, please confirm ship dates. We need to ship as these become
                available.
                2. Roughcut Deck PO’s – 4003329, 4003330 – please confirm ship date. Also confirm production schedule &
                ship date on 4003699, 4003700. RGS PO’s to Australia. What is the ship date? 4003593, 4003592
                3. 9IN Augers– Past due, when will these ship? PO’s 4003327, 4003340, 4003491. DHT Chipper ( 106817) &
                Lowes Chipper (108240). POS 4003110, 4003114. Past due – when will these ship?
                4. Ranchex PO’s – 4003326 & 4003342 – Past due - when will these ship?
                5. Attached – TSC DI Ship Dates – Brandon needs the highlighted column for ship dates filled out. TSC is
                asking.
                6. Email from Jesse about PHD Stand ( PN 107900). Need 50-100 units, how quick can you produce and ship?
                Please update – what did engineers say?
                7. OEM Parts – PO’s past due 4003320, 4003407, 4003426,4003453.
                8. Auger Adapter parts you just received from Dan.



We can discuss the remaining year forecast as well (“2019_CIU SEASON PLAN”)
Thanks!
Hampton



From: Hampton Smith
Sent: Wednesday, February 20, 2019 5:30 PM
To: janicejia1983 <janicejia1983@163.com>; Frank - CIU <07frankli@163.com>
Cc: Dan Banjo <dbanjo@frictionlessworld.com>; Brandon Raso <BRaso@frictionlessworld.com>
Subject: PO Updates - 2/20/2019

Hi Janice/Frank – here is the updated product forecast and PO update requests.

“2019_CIU FLOW PLAN” has the PO’s we need shipping dates on are highlighted in yellow. Please add notes like last time.
Most important PO’s:
               Logsplitters – 30T Lowes & 27T BD we have been talking about
               Roughcut decks
               Canadian Tire PO’s for 2/20/2019 – did these ship? Need to know tomorrow, customer asked today
               9IN Augers ( POS 4003327, 4003491)
               4003491 & 4003599 for customer SMA
               4003322 for customer Behlen

“2019_CIU SEASON PLAN” is the most current forecast. Please review in detail – there are some new customer items we
have almost finalized, with very large volumes, that are highlighted in yellow. The annual forecast for all items with engines
has become very large, we need to discuss.
Remember, the quantities here are when they should ship from CIU.

Let me know when a good time is for us to talk on Skype – orders are still coming in very fast.

Hampton Smith
VP, Operations
720-287-5182 ext 103         (Office)
678-918-0792                  (Cell)
720-287-5172                  (Fax)

hsmith@frictionlessworld.com
www.frictionlessworld.com




The message you received and any attachments (the "Message") may contain confidential, proprietary or privileged information and are only for their
intended recipient(s). Do not, directly or indirectly, use, disseminate, distribute, alter or copy the Message. If you have received this message in error, you
are prohibited from copying, distributing, or using the information. Please contact the sender immediately by return e-mail and delete the original message
  Case:19-01282-MER Doc#:1-3 Filed:10/09/19   Entered:10/09/19 13:29:05 Page22 of 121
from your system.
    Case:19-01282-MER Doc#:1-3 Filed:10/09/19                                               Entered:10/09/19 13:29:05 Page23 of 121
From: JUN LI <07frankli@163.com>
Sent: Wednesday, February 27, 2019 8:12 PM EST
To: Dan Banjo <dbanjo@frictionlessworld.com>
CC: 李 明苏 <limingsu@live.cn>; Janice <janicejia1983@163.com>
Subject: Re: In stock
It's not a good start for 2019. But I believe we can do much better than before.



         JUN LI

邮箱：07frankli@163.com


签名由 网易邮箱大师 定制




 On 02/28/2019 08:55, Dan Banjo wrote:


I think we can write off being a supplier to Walmart in the future. They are upset, see below. This was our shot to be a supplier to
the largest retailer in the USA.

Lowe’s and Midstates are cancelling orders. Not a good start to the year unfortunately.

From: David Breed <David.Breed@walmart.com>
Sent: Wednesday, February 27, 2019 5:44 PM
To: Hampton Smith <hsmith@frictionlessworld.com>
Cc: Ken Wilmes <kwilmes@frictionlessworld.com>; Paul Emig <PEmig@frictionlessworld.com>; Dan Banjo
<dbanjo@frictionlessworld.com>; Brad Nipper <Brad.Nipper@walmart.com>; Machele Cotton <Machele.Cotton@walmart.com>
Subject: In stock

Hampton, I do not understand why we did not ship the mod orders on time and in full when you had a store count from us in August.
Also, the Tiller business is an early season business so I am really struggling with why Frictionless would not have brought in our
entire forecast early especially given the fact that you are a new supplier to Walmart with limited knowledge of our demand.

Seems to me that we cut this way to close and now we are paying for it with a low in stock.

I am reading the charts correct that indicate that you won’t have the high wheel trimmer inventory in house until mid-March? If this is
true then the earliest I would get it is around April 1st and that is too late. I may just cancel for the stores and have you sell online.

Dave

Dave Breed Sr. Buying Mgr – Outdoor Power and Non Power (Lawn & Garden)
Phone 479.277.2201
Cell: 479-420-4106
david.breed@wal-mart.com

Walmart
702 Southwest 8th Street
Bentonville, AR 72716-0010
Save money. Live better.
Please consider the environment before printing this e-mail.

The information contained in this communication is confidential. This communication is intended only for the use of the individual or entity named as recipient. If the
reader of this communication is not the intended recipient, you are hereby notified that any use, dissemination, distribution or copying of this communication is strictly
prohibited.
      Case:19-01282-MER Doc#:1-3 Filed:10/09/19                                          Entered:10/09/19 13:29:05 Page24 of 121
                                                                                                                                                EXHIBIT




                                                                                                                                                                         exhibitsticker.com
Scott Brenner
                                                                                                                                                     R12
From:                                          Koosed, Brian D. <Brian.Koosed@klgates.com>
Sent:                                          Tuesday, April 16, 2019 10:05 PM
To:                                            Thomas P. Howard
Subject:                                       RE:


Tom,

I have just confirmed with my client that production and shipment will continue as usual vis-à-vis the purchase
orders we discussed. I will be in touch in the next day or two on your suggestion regarding mediation.

I am heading to the airport shortly but will be reachable tomorrow via email and cell if you need to touch
base. Thanks.


Regards,


BDK

From: Thomas P. Howard [mailto:thoward@thowardlaw.com]
Sent: Tuesday, April 16, 2019 6:02 PM
To: Koosed, Brian D.
Subject:




Brian:

Thank you for getting right back to me. I look forward to working together.

Thanks,

Tom

Thomas P. Howard, Esq.
THOMAS P. HOWARD, LLC
842 W. South Boulder Rd., Suite #100
Louisville, CO 80027
Phone: (303) 665-9845
Fax: (303) 665-9847
Email: thoward@thowardlaw.com
Web Site: http://www.thowardlaw.com

CONFIDENTIALITY NOTICE: This communication and any files or documents attached to it are intended only for the use of the person or entity to which it is
addressed. It contains information that may be privileged, confidential and exempt from disclosure under applicable law. If you are not the intended recipient of this
communication, you are hereby notified that the copying, distribution or other use of this communication is strictly prohibited. If you have received this
communication by mistake, please notify the sender immediately by electronic mail and destroy all forms of this communication (electronic or paper). Thank you.




                                                                                  1
     Case:19-01282-MER Doc#:1-3 Filed:10/09/19                                     Entered:10/09/19 13:29:05 Page25 of 121
This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential and are intended for
the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure, copying, distribution, or use of the contents of
this message is prohibited. If you have received this e-mail in error, please contact me at Brian.Koosed@klgates.com.-4




                                                                             2
Case:19-01282-MER Doc#:1-3 Filed:10/09/19   Entered:10/09/19 13:29:05 Page26 of 121
pen PO Report
                                                                                                                                                                                                       $513,049.00      $20,814,090.94
       PO No Order Date   Required Date   Item ID Item Desc                                 Class (Item) 3      Qty Ordered    Qty Received   Order Dollars Received Date                          Received Dollars      Open Dollars FMT Order Date   FMT REQD Date    FMT RECd Date
     4003121 08‐07‐2018   12‐31‐2018      101085 STRING TRIMMER WALK BEHIND                 STRING TRIMMERS         1,152.00       1,146.00    $177,408.00 05‐07‐2019                                  $176,484.00    $           924         8/7/2018       12/31/2018         5/7/2019
     4003133 08‐07‐2018   12‐27‐2018      108493 CRAFTSMAN WALK BEHIND TRIMMER              STRING TRIMMERS         1,152.00       1,090.00    $177,408.00 05‐07‐2019                                  $167,860.00    $         9,548         8/7/2018       12/27/2018         5/7/2019
     4003118 08‐07‐2018   08‐26‐2019      106817 CHIPPER/SHREDDER                           CHIPPER/SHREDDERS         216.00           0.00     $39,150.00                                                   $0.00    $        39,150         8/7/2018        8/26/2019         1/0/1900
     4003122 08‐07‐2018   04‐01‐2019      101085 STRING TRIMMER WALK BEHIND                 STRING TRIMMERS           288.00           0.00     $44,352.00                                                   $0.00    $        44,352         8/7/2018         4/1/2019         1/0/1900
     4003123 08‐07‐2018   09‐30‐2019      101085 STRING TRIMMER WALK BEHIND                 STRING TRIMMERS           288.00           0.00     $44,352.00                                                   $0.00    $        44,352         8/7/2018        9/30/2019         1/0/1900
     4003114 08‐07‐2018   01‐28‐2019      108240 CHIPPER SHREDDER, LOWES                    CHIPPER/SHREDDERS         324.00           0.00     $58,763.88                                                   $0.00    $        58,764         8/7/2018        1/28/2019         1/0/1900
     4003116 08‐07‐2018   07‐01‐2019      106817 CHIPPER/SHREDDER                           CHIPPER/SHREDDERS         432.00           0.00     $78,300.00                                                   $0.00    $        78,300         8/7/2018         7/1/2019         1/0/1900
     4003117 08‐07‐2018   07‐29‐2019      106817 CHIPPER/SHREDDER                           CHIPPER/SHREDDERS         432.00           0.00     $78,300.00                                                   $0.00    $        78,300         8/7/2018        7/29/2019         1/0/1900
     4003114 08‐07‐2018   01‐28‐2019      106817 CHIPPER/SHREDDER                           CHIPPER/SHREDDERS         540.00           0.00     $97,875.00                                                   $0.00    $        97,875         8/7/2018        1/28/2019         1/0/1900
     4003115 08‐07‐2018   05‐27‐2019      106817 CHIPPER/SHREDDER                           CHIPPER/SHREDDERS         648.00           0.00    $117,450.00                                                   $0.00    $       117,450         8/7/2018        5/27/2019         1/0/1900
     4003164 08‐15‐2018   11‐19‐2018      108355 RUBBER DAMPER, 25T/30T BLACK DIAMOND       PARTS                     150.00           0.00          $7.50                                                   $0.00    $             8        8/15/2018       11/19/2018         1/0/1900
     4003235 09‐28‐2018   11‐05‐2018      106145 REAR TINE ROTOTILLER, FWD/REVERSE, 16IN    TILLERS                   900.00         650.00    $198,000.00 03‐27‐2019                                  $143,000.00    $        55,000        9/28/2018        11/5/2018        3/27/2019
     4003342 10‐18‐2018   01‐07‐2019      102730 FLAT IDLER PULLEY,4IN ODX1IN BORE          RANCHEX                    50.00           0.00         $87.00                                                   $0.00    $            87       10/18/2018         1/7/2019         1/0/1900
     4003343 10‐18‐2018   03‐08‐2019      102730 FLAT IDLER PULLEY,4IN ODX1IN BORE          RANCHEX                    50.00           0.00         $87.00                                                   $0.00    $            87       10/18/2018         3/8/2019         1/0/1900
     4003343 10‐18‐2018   03‐08‐2019      102731 FLAT IDLER PULLEY,4IN ODX5/8IN BORE        RANCHEX                    50.00           0.00         $87.00                                                   $0.00    $            87       10/18/2018         3/8/2019         1/0/1900
     4003327 10‐18‐2018   12‐14‐2018      104450 CUTTING TOOTH, 12" COMPACT AUGER           AUGERS                    150.00           0.00        $124.50                                                   $0.00    $           125       10/18/2018       12/14/2018         1/0/1900
     4003327 10‐18‐2018   12‐14‐2018      104901 PLATE, CUTTING EDGE 2, 12IN COMPCT AUGER   RANCHEX                   150.00           0.00        $124.50                                                   $0.00    $           125       10/18/2018       12/14/2018         1/0/1900
     4003327 10‐18‐2018   12‐14‐2018      104081 CUTTING TOOTH, 6" COMPACT AUGER            AUGERS                    250.00           0.00        $132.50                                                   $0.00    $           133       10/18/2018       12/14/2018         1/0/1900
     4003327 10‐18‐2018   12‐14‐2018      104900 PLATE, CUTTING EDGE 2, 9IN COMPACT AUGER   RANCHEX                   200.00           0.00        $140.00                                                   $0.00    $           140       10/18/2018       12/14/2018         1/0/1900
     4003343 10‐18‐2018   03‐08‐2019      102379 KENTUCKY‐1K, 6IN HEIGHT                    RANCHEX                   100.00           0.00        $156.00                                                   $0.00    $           156       10/18/2018         3/8/2019         1/0/1900
     4003343 10‐18‐2018   03‐08‐2019      102444 HARROW TEETH, 5/8IN WX10IN L               RANCHEX                   200.00           0.00        $192.00                                                   $0.00    $           192       10/18/2018         3/8/2019         1/0/1900




                                                                                                                                                       Case:19-01282-MER Doc#:1-3 Filed:10/09/19
     4003327 10‐18‐2018   12‐14‐2018      104449 CUTTING TOOTH, 9" COMPCT AUGER             AUGERS                    300.00           0.00        $210.00                                                   $0.00    $           210       10/18/2018       12/14/2018         1/0/1900
     4003327 10‐18‐2018   12‐14‐2018      104448 AUGER TIP, COMPACT                         AUGERS                    100.00           0.00        $275.00                                                   $0.00    $           275       10/18/2018       12/14/2018         1/0/1900
     4003343 10‐18‐2018   03‐08‐2019      102563 WIRE GRIPPER                               RANCHEX                   250.00           0.00        $317.50                                                   $0.00    $           318       10/18/2018         3/8/2019         1/0/1900
     4003343 10‐18‐2018   03‐08‐2019      102441 HARROW TEETH,DMND,7/16?THD,5/8INWX8IN L    RANCHEX                   500.00           0.00        $325.00                                                   $0.00    $           325       10/18/2018         3/8/2019         1/0/1900
     4003343 10‐18‐2018   03‐08‐2019      102386 LONG DISTANCE‐8LD, 1‐5/8IN HEIGHT          RANCHEX                   750.00           0.00        $330.00                                                   $0.00    $           330       10/18/2018         3/8/2019         1/0/1900
     4003342 10‐18‐2018   01‐07‐2019      102428 HAY HOOK, LEATHER HANDLE, 16IN L           RANCHEX                   100.00           0.00        $337.00                                                   $0.00    $           337       10/18/2018         1/7/2019         1/0/1900
     4003342 10‐18‐2018   01‐07‐2019      102550 2‐WAY GATE LATCH                           RANCHEX                 2,500.00       2,400.00      $8,750.00 05‐07‐2019                                    $8,400.00    $           350       10/18/2018         1/7/2019         5/7/2019
     4003343 10‐18‐2018   03‐08‐2019      102423 TOOL BOX, 16? GREEN                        RANCHEX                    50.00           0.00        $372.50                                                   $0.00    $           373       10/18/2018         3/8/2019         1/0/1900
     4003343 10‐18‐2018   03‐08‐2019      102076 CAT 2 ADAPTER KIT‐W/PINS & BUSHINGS        RANCHEX                   100.00           0.00        $388.00                                                   $0.00    $           388       10/18/2018         3/8/2019         1/0/1900
     4003342 10‐18‐2018   01‐07‐2019      102810 JACK, FLANGE WELD MOUNT, TOPWIND           RANCHEX                    50.00           0.00        $421.00                                                   $0.00    $           421       10/18/2018         1/7/2019         1/0/1900
     4003343 10‐18‐2018   03‐08‐2019      102810 JACK, FLANGE WELD MOUNT, TOPWIND           RANCHEX                    50.00           0.00        $421.00                                                   $0.00    $           421       10/18/2018         3/8/2019         1/0/1900
     4003342 10‐18‐2018   01‐07‐2019      102386 LONG DISTANCE‐8LD, 1‐5/8IN HEIGHT          RANCHEX                 1,000.00           0.00        $440.00                                                   $0.00    $           440       10/18/2018         1/7/2019         1/0/1900
     4003342 10‐18‐2018   01‐07‐2019      102816 JACK FLANGE (WELD) MOUNT TOPWIND           RANCHEX                    50.00           0.00        $468.50                                                   $0.00    $           469       10/18/2018         1/7/2019         1/0/1900
     4003343 10‐18‐2018   03‐08‐2019      102816 JACK FLANGE (WELD) MOUNT TOPWIND           RANCHEX                    50.00           0.00        $468.50                                                   $0.00    $           469       10/18/2018         3/8/2019         1/0/1900
     4003343 10‐18‐2018   03‐08‐2019      102551 2‐WAY GATE LATCH LOCKABLE WITH PADLOCK     RANCHEX                   200.00           0.00        $542.00                                                   $0.00    $           542       10/18/2018         3/8/2019         1/0/1900
     4003343 10‐18‐2018   03‐08‐2019      102554 GATE ANCHOR                                RANCHEX                   200.00           0.00        $598.00                                                   $0.00    $           598       10/18/2018         3/8/2019         1/0/1900
     4003326 10‐18‐2018   12‐14‐2018      102386 LONG DISTANCE‐8LD, 1‐5/8IN HEIGHT          RANCHEX                 1,500.00           0.00        $660.00                                                   $0.00    $           660       10/18/2018       12/14/2018         1/0/1900
     4003343 10‐18‐2018   03‐08‐2019      102424 TOOL BOX, 20? GREEN                        RANCHEX                   100.00           0.00        $836.00                                                   $0.00    $           836       10/18/2018         3/8/2019         1/0/1900
     4003342 10‐18‐2018   01‐07‐2019      102073 ADAPTER BUSHING CAT 1 QUICK HITCH          RANCHEX                   500.00           0.00      $1,125.00                                                   $0.00    $         1,125       10/18/2018         1/7/2019         1/0/1900
     4003343 10‐18‐2018   03‐08‐2019      102073 ADAPTER BUSHING CAT 1 QUICK HITCH          RANCHEX                   500.00           0.00      $1,125.00                                                   $0.00    $         1,125       10/18/2018         3/8/2019         1/0/1900
     4003340 10‐18‐2018   01‐10‐2019      100501 12 INCH HD AUGER                           AUGERS                    200.00         160.00      $7,200.00 05‐06‐2019                                    $5,760.00    $         1,440       10/18/2018        1/10/2019         5/6/2019
     4003327 10‐18‐2018   12‐14‐2018      100619 AUGER CUTTING TOOTH, HEAVY DUTY            AUGERS                  1,250.00           0.00      $1,562.50                                                   $0.00    $         1,563       10/18/2018       12/14/2018         1/0/1900
     4003326 10‐18‐2018   12‐14‐2018      102555 GATE WHEELS                                RANCHEX                   500.00           0.00      $1,845.00                                                   $0.00    $         1,845       10/18/2018       12/14/2018         1/0/1900
     4003342 10‐18‐2018   01‐07‐2019      102555 GATE WHEELS                                RANCHEX                   500.00           0.00      $1,845.00                                                   $0.00    $         1,845       10/18/2018         1/7/2019         1/0/1900
     4003343 10‐18‐2018   03‐08‐2019      102555 GATE WHEELS                                RANCHEX                   500.00           0.00      $1,845.00                                                   $0.00    $         1,845       10/18/2018         3/8/2019         1/0/1900
     4003342 10‐18‐2018   01‐07‐2019      102074 CAT 1 ADAPTER BUSHING KIT                  RANCHEX                 1,500.00       1,000.00      $5,820.00 05‐21‐2019                                    $3,880.00    $         1,940       10/18/2018         1/7/2019        5/21/2019
     4003341 10‐18‐2018   03‐15‐2019      100500 9 INCH HD AUGER                            AUGERS                    300.00         200.00      $7,800.00 05‐21‐2019                                    $5,200.00    $         2,600       10/18/2018        3/15/2019        5/21/2019
     4003343 10‐18‐2018   03‐08‐2019      102074 CAT 1 ADAPTER BUSHING KIT                  RANCHEX                 1,000.00           0.00      $3,880.00                                                   $0.00    $         3,880       10/18/2018         3/8/2019         1/0/1900
     4003326 10‐18‐2018   12‐14‐2018      102073 ADAPTER BUSHING CAT 1 QUICK HITCH          RANCHEX                 2,000.00           0.00      $4,500.00                                                   $0.00    $         4,500       10/18/2018       12/14/2018         1/0/1900
     4003335 10‐18‐2018   04‐05‐2019      102850 CAT 1 QUICK HITCH (ECONOMY) RED            HITCHES                   100.00           0.00      $4,855.00                                                   $0.00    $         4,855       10/18/2018         4/5/2019         1/0/1900
     4003336 10‐18‐2018   07‐01‐2019      102850 CAT 1 QUICK HITCH (ECONOMY) RED            HITCHES                   100.00           0.00      $4,855.00                                                   $0.00    $         4,855       10/18/2018         7/1/2019         1/0/1900
     4003333 10‐18‐2018   01‐04‐2019      102851 CATEGORY 1 QUICK HITCH BLACK               HITCHES                   100.00           0.00      $5,146.00                                                   $0.00    $         5,146       10/18/2018         1/4/2019         1/0/1900




                                                                                                                                                       Entered:10/09/19
     4003335 10‐18‐2018   04‐05‐2019      102851 CATEGORY 1 QUICK HITCH BLACK               HITCHES                   100.00           0.00      $5,146.00                                                   $0.00    $         5,146       10/18/2018         4/5/2019         1/0/1900
     4003336 10‐18‐2018   07‐01‐2019      102851 CATEGORY 1 QUICK HITCH BLACK               HITCHES                   100.00           0.00      $5,146.00                                                   $0.00    $         5,146       10/18/2018         7/1/2019         1/0/1900
     4003343 10‐18‐2018   03‐08‐2019      102550 2‐WAY GATE LATCH                           RANCHEX                 2,500.00           0.00      $6,900.00                                                   $0.00    $         6,900       10/18/2018         3/8/2019         1/0/1900
4003338 10‐18‐2018   03‐15‐2019   100623 MODEL 90 POST HOLE DIGGER                  PHD/POST POUNDERS      100.00   0.00   $18,000.00                                             $0.00   $   18,000   10/18/2018    3/15/2019    1/0/1900
4003338 10‐18‐2018   03‐15‐2019   100498 MODEL 100 POST HOLE DIGGER                 PHD/POST POUNDERS      133.00   0.00   $24,206.00                                             $0.00   $   24,206   10/18/2018    3/15/2019    1/0/1900
4003338 10‐18‐2018   03‐15‐2019   100624 MODEL 110 POST HOLE DIGGER                 PHD/POST POUNDERS      100.00   8.00   $29,500.00 05‐21‐2019                              $2,360.00   $   27,140   10/18/2018    3/15/2019   5/21/2019
4003330 10‐18‐2018   02‐01‐2019   103255 ROUGH CUT LAWN MOWER SUB ASSEMBLY          PARTS                   85.00   0.00   $28,146.05                                             $0.00   $   28,146   10/18/2018     2/1/2019    1/0/1900
4003407 10‐29‐2018   01‐14‐2019   106798 SMALL SEEDS TUBE                           OEM                  5,000.00   0.00    $4,500.00                                             $0.00   $    4,500   10/29/2018    1/14/2019    1/0/1900
4003458 11‐13‐2018   02‐25‐2019   102995 CLIP SHANK RETAINER PLATED YELLOW          OEM                 20,000.00   0.00    $5,200.00                                             $0.00   $    5,200   11/13/2018    2/25/2019    1/0/1900
4003489 11‐26‐2018   11‐26‐2018   101036 WLDMNT, TRIMBALL BLADE, TRIMMER            PARTS                2,000.00   0.00     $900.00                                              $0.00   $      900   11/26/2018   11/26/2018    1/0/1900
4003488 11‐26‐2018   03‐18‐2019   102443 HARROW TOOTH 8.5 INCH                      OEM                 20,000.00   0.00   $11,600.00                                             $0.00   $   11,600   11/26/2018    3/18/2019    1/0/1900
4003518 12‐10‐2018   03‐04‐2019   100983 DHT COUNTER‐ROTATING REAR TINE TILLER      TILLERS                163.00   0.00   $46,455.00                                             $0.00   $   46,455   12/10/2018     3/4/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN         PARTS                  100.00   0.00        $1.00                                             $0.00   $        1    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN             PARTS                  200.00   0.00        $2.00                                             $0.00   $        2    1/10/2019     2/1/2019    1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN         PARTS                  250.00   0.00        $2.25                                             $0.00   $        2    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8         PARTS                  300.00   0.00        $3.00                                             $0.00   $        3    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100127 LOCK WASHER, M8                            PARTS                  400.00   0.00        $4.00                                             $0.00   $        4    1/10/2019     2/1/2019    1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN             PARTS                  500.00   0.00        $5.00                                             $0.00   $        5    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100445 FSTNR, FENDER WASHER, M6                   PARTS                  300.00   0.00        $6.00                                             $0.00   $        6    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100130 FLAT WASHER, M8                            PARTS                  800.00   0.00        $8.00                                             $0.00   $        8    1/10/2019     2/1/2019    1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100127 LOCK WASHER, M8                            PARTS                1,000.00   0.00        $9.00                                             $0.00   $        9    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100124 JAW SPIDER L090                            PARTS                  100.00   0.00       $12.00                                             $0.00   $       12    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100142 FLAT WASHER, 3/4 IN                        PARTS                  200.00   0.00       $12.00                                             $0.00   $       12    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100023 LOCK WASHER, M12                           PARTS                1,300.00   0.00       $13.00                                             $0.00   $       13    1/10/2019     2/1/2019    1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8         PARTS                  750.00   0.00       $13.50                                             $0.00   $       14    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC      PARTS                  200.00   0.00       $14.00                                             $0.00   $       14    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8          PARTS                  100.00   0.00       $15.00                                             $0.00   $       15    1/10/2019     2/1/2019    1/0/1900




                                                                                                                                  Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4003622 01‐10‐2019   02‐01‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8           PARTS                  400.00   0.00       $16.00                                             $0.00   $       16    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8                PARTS                  400.00   0.00       $16.00                                             $0.00   $       16    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,       PARTS                  100.00   0.00       $16.00                                             $0.00   $       16    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5             PARTS                  400.00   0.00       $16.00                                             $0.00   $       16    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?       PARTS                  100.00   0.00       $16.00                                             $0.00   $       16    1/10/2019     2/1/2019    1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100130 FLAT WASHER, M8                            PARTS                2,000.00   0.00       $18.00                                             $0.00   $       18    1/10/2019     2/1/2019    1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100445 FSTNR, FENDER WASHER, M6                   PARTS                  750.00   0.00       $22.50                                             $0.00   $       23    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT            PARTS                  100.00   0.00       $24.00                                             $0.00   $       24    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   108356 WARRANTY CARD, BLACK DIAMOND, LS           PARTS                  100.00   0.00       $25.00                                             $0.00   $       25    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   107968 PART, EXHAUST DEFLECTOR, CIU               PARTS                  100.00   0.00       $28.00                                             $0.00   $       28    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8           PARTS                  800.00   0.00       $32.00                                             $0.00   $       32    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100033 ASSEMBLY, CLEVIS PIN, 1IN OD, WITH         PARTS                  100.00   0.00       $34.00                                             $0.00   $       34    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT               PARTS                  100.00   0.00       $38.00                                             $0.00   $       38    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100131 HITCH PIN                                  PARTS                  100.00   0.00       $38.00                                             $0.00   $       38    1/10/2019     2/1/2019    1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100142 FLAT WASHER, 3/4 IN                        PARTS                  500.00   0.00       $40.00                                             $0.00   $       40    1/10/2019     2/1/2019    1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100124 JAW SPIDER L090                            PARTS                  250.00   0.00       $42.50                                             $0.00   $       43    1/10/2019     2/1/2019    1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8           PARTS                1,000.00   0.00       $45.00                                             $0.00   $       45    1/10/2019     2/1/2019    1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8                PARTS                1,000.00   0.00       $45.00                                             $0.00   $       45    1/10/2019     2/1/2019    1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5             PARTS                1,000.00   0.00       $45.00                                             $0.00   $       45    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8      PARTS                  200.00   0.00       $46.00                                             $0.00   $       46    1/10/2019     2/1/2019    1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC      PARTS                  500.00   0.00       $50.00                                             $0.00   $       50    1/10/2019     2/1/2019    1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8          PARTS                  250.00   0.00       $52.50                                             $0.00   $       53    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE     PARTS                  100.00   0.00       $55.00                                             $0.00   $       55    1/10/2019     2/1/2019    1/0/1900
4003623 01‐10‐2019   02‐01‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?       PARTS                  250.00   0.00       $55.00                                             $0.00   $       55    1/10/2019     2/1/2019    1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,       PARTS                  250.00   0.00       $57.50                                             $0.00   $       58    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100181 FSTNR, M12 FLAT WASHER                     PARTS                1,000.00   0.00       $60.00                                             $0.00   $       60    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   108308 DECAL, LOG SPLITTER 27T R, BLACK DIAMOND   PARTS                  100.00   0.00       $61.00                                             $0.00   $       61    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   108309 DECAL, LOG SPLITTER 27T L, BLACK DIAMOND   PARTS                  100.00   0.00       $61.00                                             $0.00   $       61    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100063 BEARING COVER, 4.80X8 WHEEL                PARTS                  200.00   0.00       $64.00                                             $0.00   $       64    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100022 HEX NUT, M12X1.75, G8.8                    PARTS                1,300.00   0.00       $65.00                                             $0.00   $       65    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT       PARTS                  100.00   0.00       $65.00                                             $0.00   $       65    1/10/2019     2/1/2019    1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100023 LOCK WASHER, M12                           PARTS                3,250.00   0.00       $65.00                                             $0.00   $       65    1/10/2019     2/1/2019    1/0/1900




                                                                                                                                  Entered:10/09/19
4003622 01‐10‐2019   02‐01‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN           PARTS                  200.00   0.00       $68.00                                             $0.00   $       68    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8       PARTS                1,000.00   0.00       $80.00                                             $0.00   $       80    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE     PARTS                  200.00   0.00       $84.00                                             $0.00   $       84    1/10/2019     2/1/2019    1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT     PARTS           100.00   0.00      $85.00                                         $0.00   $      85   1/10/2019   2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT            PARTS           250.00   0.00      $85.00                                         $0.00   $      85   1/10/2019   2/1/2019   1/0/1900
4003622 01‐10‐2019   02‐01‐2019   108312 DECAL, LOG SPLITTER, POWERED BY HONDA      PARTS           100.00   0.00      $86.00                                         $0.00   $      86   1/10/2019   2/1/2019   1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2        PARTS           100.00   0.00      $87.00                                         $0.00   $      87   1/10/2019   2/1/2019   1/0/1900
4003622 01‐10‐2019   02‐01‐2019   108301 DECAL, LOG SPLITTER, BRAND BLACK DIAMOND   PARTS           200.00   0.00      $94.00                                         $0.00   $      94   1/10/2019   2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8           PARTS         2,000.00   0.00    $108.00                                          $0.00   $     108   1/10/2019   2/1/2019   1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100448 OIL FILTER, GENERIC NO LOGO                PARTS           100.00   0.00    $115.00                                          $0.00   $     115   1/10/2019   2/1/2019   1/0/1900
4003622 01‐10‐2019   02‐01‐2019   107969 PLATE, COUPLER GUARD 27T, LS               PARTS           100.00   0.00    $117.00                                          $0.00   $     117   1/10/2019   2/1/2019   1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100084 ASSY, MANUAL CANISTER                      PARTS           100.00   0.00    $118.00                                          $0.00   $     118   1/10/2019   2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100033 ASSEMBLY, CLEVIS PIN, 1IN OD, WITH         PARTS           250.00   0.00    $119.25                                          $0.00   $     119   1/10/2019   2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT               PARTS           250.00   0.00    $132.50                                          $0.00   $     133   1/10/2019   2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100131 HITCH PIN                                  PARTS           250.00   0.00    $135.00                                          $0.00   $     135   1/10/2019   2/1/2019   1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100087 BEAM PIVOT BRACKET                         PARTS           100.00   0.00    $151.00                                          $0.00   $     151   1/10/2019   2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8      PARTS           500.00   0.00    $165.00                                          $0.00   $     165   1/10/2019   2/1/2019   1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS          PARTS           100.00   0.00    $166.00                                          $0.00   $     166   1/10/2019   2/1/2019   1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100110 VENT CAP ASSEMBLY                          PARTS           100.00   0.00    $166.00                                          $0.00   $     166   1/10/2019   2/1/2019   1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100016 PUMP MOUNT SMALL                           PARTS           100.00   0.00    $174.00                                          $0.00   $     174   1/10/2019   2/1/2019   1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100019 ASSY, STRIPPER PLATE RT                    PARTS           100.00   0.00    $189.00                                          $0.00   $     189   1/10/2019   2/1/2019   1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100020 ASSY, STRIPPER PLATE LT                    PARTS           100.00   0.00    $189.00                                          $0.00   $     189   1/10/2019   2/1/2019   1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100150 BEAM LOCK BRACKET                          PARTS           100.00   0.00    $195.00                                          $0.00   $     195   1/10/2019   2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE     PARTS           250.00   0.00    $195.00                                          $0.00   $     195   1/10/2019   2/1/2019   1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER        PARTS           100.00   0.00    $211.00                                          $0.00   $     211   1/10/2019   2/1/2019   1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100398 DHT 3/4IN DIAMETER BORE JAW COUPLER        PARTS           100.00   0.00    $211.00                                          $0.00   $     211   1/10/2019   2/1/2019   1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100117 FILTER BASE                                PARTS           100.00   0.00    $220.00                                          $0.00   $     220   1/10/2019   2/1/2019   1/0/1900




                                                                                                                          Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4003623 01‐10‐2019   02‐01‐2019   100063 BEARING COVER, 4.80X8 WHEEL                PARTS           500.00   0.00    $225.00                                          $0.00   $     225   1/10/2019   2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100022 HEX NUT, M12X1.75, G8.8                    PARTS         3,250.00   0.00    $227.50                                          $0.00   $     228   1/10/2019   2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT       PARTS           250.00   0.00    $230.00                                          $0.00   $     230   1/10/2019   2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN           PARTS           500.00   0.00    $240.00                                          $0.00   $     240   1/10/2019   2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8       PARTS         2,500.00   0.00    $275.00                                          $0.00   $     275   1/10/2019   2/1/2019   1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100105 SUCTION FILTER                             PARTS           100.00   0.00    $287.00                                          $0.00   $     287   1/10/2019   2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE     PARTS           500.00   0.00    $295.00                                          $0.00   $     295   1/10/2019   2/1/2019   1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100136 HYD HOSE 1/2 IN X 59 IN                    PARTS           100.00   0.00    $300.00                                          $0.00   $     300   1/10/2019   2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT     PARTS           250.00   0.00    $300.00                                          $0.00   $     300   1/10/2019   2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2        PARTS           250.00   0.00    $307.50                                          $0.00   $     308   1/10/2019   2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100181 FSTNR, M12 FLAT WASHER                     PARTS         3,500.00   0.00    $315.00                                          $0.00   $     315   1/10/2019   2/1/2019   1/0/1900
4003622 01‐10‐2019   02‐01‐2019   106020 ENGINE GUARD                               PARTS           100.00   0.00    $319.00                                          $0.00   $     319   1/10/2019   2/1/2019   1/0/1900
4003622 01‐10‐2019   02‐01‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE    PARTS           100.00   0.00    $376.00                                          $0.00   $     376   1/10/2019   2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100084 ASSY, MANUAL CANISTER                      PARTS           250.00   0.00    $415.00                                          $0.00   $     415   1/10/2019   2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100116 DHT DHT 10 MICRON HYDRAULIC OIL FILTER     PARTS           250.00   0.00    $450.00                                          $0.00   $     450   1/10/2019   2/1/2019   1/0/1900
4003622 01‐10‐2019   02‐01‐2019   104916 WLDMNT, LS METAL PALLET                    PARTS           100.00   0.00    $468.00                                          $0.00   $     468   1/10/2019   2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100087 BEAM PIVOT BRACKET                         PARTS           250.00   0.00    $531.00                                          $0.00   $     531   1/10/2019   2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS          PARTS           250.00   0.00    $585.00                                          $0.00   $     585   1/10/2019   2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100110 VENT CAP ASSEMBLY                          PARTS           250.00   0.00    $585.00                                          $0.00   $     585   1/10/2019   2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100016 PUMP MOUNT SMALL                           PARTS           250.00   0.00    $612.00                                          $0.00   $     612   1/10/2019   2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100019 ASSY, STRIPPER PLATE RT                    PARTS           250.00   0.00    $641.25                                          $0.00   $     641   1/10/2019   2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100020 ASSY, STRIPPER PLATE LT                    PARTS           250.00   0.00    $641.25                                          $0.00   $     641   1/10/2019   2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100150 BEAM LOCK BRACKET                          PARTS           250.00   0.00    $686.25                                          $0.00   $     686   1/10/2019   2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER        PARTS           250.00   0.00    $745.00                                          $0.00   $     745   1/10/2019   2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100398 DHT 3/4IN DIAMETER BORE JAW COUPLER        PARTS           250.00   0.00    $745.00                                          $0.00   $     745   1/10/2019   2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100117 FILTER BASE                                PARTS           250.00   0.00    $775.00                                          $0.00   $     775   1/10/2019   2/1/2019   1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100035 WLDMNT, WEDGE, SMALL BEAM                  PARTS           100.00   0.00    $823.00                                          $0.00   $     823   1/10/2019   2/1/2019   1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100179 ASSY, LOG CATCHER KIT                      ACCESSORIES     100.00   0.00    $957.00                                          $0.00   $     957   1/10/2019   2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100105 SUCTION FILTER                             PARTS           250.00   0.00   $1,012.50                                         $0.00   $   1,013   1/10/2019   2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100136 HYD HOSE 1/2 IN X 59 IN                    PARTS           250.00   0.00   $1,057.50                                         $0.00   $   1,058   1/10/2019   2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   106020 ENGINE GUARD                               PARTS           250.00   0.00   $1,122.75                                         $0.00   $   1,123   1/10/2019   2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100137 HYD HOSE 1/2 IN X 41 IN                    PARTS           250.00   0.00   $1,327.50                                         $0.00   $   1,328   1/10/2019   2/1/2019   1/0/1900




                                                                                                                          Entered:10/09/19
4003623 01‐10‐2019   02‐01‐2019   104916 WLDMNT, LS METAL PALLET                    PARTS           250.00   0.00   $1,650.00                                         $0.00   $   1,650   1/10/2019   2/1/2019   1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100034 3500 PSI VALVE ADJ DETENT OPEN             PARTS           100.00   0.00   $1,696.00                                         $0.00   $   1,696   1/10/2019   2/1/2019   1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100062 WHEEL / TIRE ASSEMBLY                      PARTS           200.00   0.00   $1,738.00                                         $0.00   $   1,738   1/10/2019   2/1/2019   1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100065 TONGUE & STAND ASSEMBLY                    PARTS                 100.00     0.00    $1,786.00                                          $0.00   $    1,786   1/10/2019    2/1/2019   1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100102 ASSY, HYDRAULIC TANK, SMALL                PARTS                 100.00     0.00    $2,527.00                                          $0.00   $    2,527   1/10/2019    2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100035 WLDMNT, WEDGE, SMALL BEAM                  PARTS                 250.00     0.00    $2,902.50                                          $0.00   $    2,903   1/10/2019    2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100179 ASSY, LOG CATCHER KIT                      ACCESSORIES           250.00     0.00    $3,375.00                                          $0.00   $    3,375   1/10/2019    2/1/2019   1/0/1900
4003622 01‐10‐2019   02‐01‐2019   107133 PUMP, 2 STAGE, 15 GPM                      PARTS                 100.00     0.00    $3,523.00                                          $0.00   $    3,523   1/10/2019    2/1/2019   1/0/1900
4003622 01‐10‐2019   02‐01‐2019   100217 CYLINDER, 4.5 IN, F 1/2NPT                 PARTS                 100.00     0.00    $4,489.00                                          $0.00   $    4,489   1/10/2019    2/1/2019   1/0/1900
4003622 01‐10‐2019   02‐01‐2019   106804 WLDMNT, 30T BEAM                           PARTS                 100.00     0.00    $5,317.00                                          $0.00   $    5,317   1/10/2019    2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100034 3500 PSI VALVE ADJ DETENT OPEN             PARTS                 250.00     0.00    $5,978.25                                          $0.00   $    5,978   1/10/2019    2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100065 TONGUE & STAND ASSEMBLY                    PARTS                 250.00     0.00    $6,300.00                                          $0.00   $    6,300   1/10/2019    2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100062 WHEEL / TIRE ASSEMBLY                      PARTS                 500.00     0.00    $6,500.00                                          $0.00   $    6,500   1/10/2019    2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100102 ASSY, HYDRAULIC TANK, SMALL                PARTS                 250.00     0.00    $9,507.50                                          $0.00   $    9,508   1/10/2019    2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   107133 PUMP, 2 STAGE, 15 GPM                      PARTS                 250.00     0.00   $12,425.00                                          $0.00   $   12,425   1/10/2019    2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100217 CYLINDER, 4.5 IN, F 1/2NPT                 PARTS                 250.00     0.00   $14,500.00                                          $0.00   $   14,500   1/10/2019    2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   106804 WLDMNT, 30T BEAM                           PARTS                 250.00     0.00   $17,107.50                                          $0.00   $   17,108   1/10/2019    2/1/2019   1/0/1900
4003623 01‐10‐2019   02‐01‐2019   100121 KOHLER SH265 ENGINE, 25T/30T SPLITTER      PARTS                 250.00     0.00   $25,185.00                                          $0.00   $   25,185   1/10/2019    2/1/2019   1/0/1900
4003625 01‐11‐2019   04‐12‐2019   101460 WLDMT, CL POST DRIVER ROUND, 16LB          PHD/POST POUNDERS     600.00     0.00    $4,884.00                                          $0.00   $    4,884   1/11/2019   4/12/2019   1/0/1900
4003625 01‐11‐2019   04‐12‐2019   102569 STANDARD DUTY WIRE STRETCHER               WIRE STRETCHERS       910.00     0.00    $6,916.00                                          $0.00   $    6,916   1/11/2019   4/12/2019   1/0/1900
4003639 01‐15‐2019   04‐18‐2019   102569 STANDARD DUTY WIRE STRETCHER               WIRE STRETCHERS       210.00     0.00    $1,596.00                                          $0.00   $    1,596   1/15/2019   4/18/2019   1/0/1900
4003639 01‐15‐2019   04‐18‐2019   101460 WLDMT, CL POST DRIVER ROUND, 16LB          PHD/POST POUNDERS     300.00     0.00    $2,442.00                                          $0.00   $    2,442   1/15/2019   4/18/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN         PARTS                 250.00     0.00        $2.50                                          $0.00   $        3   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN             PARTS                 500.00     0.00        $5.00                                          $0.00   $        5   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8         PARTS                 750.00     0.00        $7.50                                          $0.00   $        8   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100127 LOCK WASHER, M8                            PARTS               1,000.00     0.00       $10.00                                          $0.00   $       10   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100445 FSTNR, FENDER WASHER, M6                   PARTS                 750.00     0.00       $15.00                                          $0.00   $       15   1/28/2019    4/1/2019   1/0/1900




                                                                                                                                  Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4003702 01‐28‐2019   04‐01‐2019   100130 FLAT WASHER, M8                            PARTS               2,000.00     0.00       $20.00                                          $0.00   $       20   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100124 JAW SPIDER L090                            PARTS                 250.00     0.00       $30.00                                          $0.00   $       30   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100142 FLAT WASHER, 3/4 IN                        PARTS                 500.00     0.00       $30.00                                          $0.00   $       30   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100023 LOCK WASHER, M12                           PARTS               3,250.00     0.00       $32.50                                          $0.00   $       33   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC      PARTS                 500.00     0.00       $35.00                                          $0.00   $       35   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8          PARTS                 250.00     0.00       $37.50                                          $0.00   $       38   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8           PARTS               1,000.00     0.00       $40.00                                          $0.00   $       40   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8                PARTS               1,000.00     0.00       $40.00                                          $0.00   $       40   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,       PARTS                 250.00     0.00       $40.00                                          $0.00   $       40   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5             PARTS               1,000.00     0.00       $40.00                                          $0.00   $       40   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?       PARTS                 250.00     0.00       $40.00                                          $0.00   $       40   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT            PARTS                 250.00     0.00       $60.00                                          $0.00   $       60   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   108356 WARRANTY CARD, BLACK DIAMOND, LS           PARTS                 250.00     0.00       $62.50                                          $0.00   $       63   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   107968 PART, EXHAUST DEFLECTOR, CIU               PARTS                 250.00     0.00       $70.00                                          $0.00   $       70   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8           PARTS               2,000.00     0.00       $80.00                                          $0.00   $       80   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100033 ASSEMBLY, CLEVIS PIN, 1IN OD, WITH         PARTS                 250.00     0.00       $85.00                                          $0.00   $       85   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT               PARTS                 250.00     0.00       $95.00                                          $0.00   $       95   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100131 HITCH PIN                                  PARTS                 250.00     0.00       $95.00                                          $0.00   $       95   1/28/2019    4/1/2019   1/0/1900
4003701 01‐28‐2019   04‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE     PARTS                 500.00   250.00     $210.00 06‐03‐2019                              $105.00   $      105   1/28/2019    4/1/2019   6/3/2019
4003702 01‐28‐2019   04‐01‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8      PARTS                 500.00     0.00     $115.00                                           $0.00   $      115   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE     PARTS                 250.00     0.00     $137.50                                           $0.00   $      138   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100181 FSTNR, M12 FLAT WASHER                     PARTS               2,500.00     0.00     $150.00                                           $0.00   $      150   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   108308 DECAL, LOG SPLITTER 27T R, BLACK DIAMOND   PARTS                 250.00     0.00     $152.50                                           $0.00   $      153   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   108309 DECAL, LOG SPLITTER 27T L, BLACK DIAMOND   PARTS                 250.00     0.00     $152.50                                           $0.00   $      153   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100063 BEARING COVER, 4.80X8 WHEEL                PARTS                 500.00     0.00     $160.00                                           $0.00   $      160   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100022 HEX NUT, M12X1.75, G8.8                    PARTS               3,250.00     0.00     $162.50                                           $0.00   $      163   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT       PARTS                 250.00     0.00     $162.50                                           $0.00   $      163   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN           PARTS                 500.00     0.00     $170.00                                           $0.00   $      170   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8       PARTS               2,500.00     0.00     $200.00                                           $0.00   $      200   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE     PARTS                 500.00     0.00     $210.00                                           $0.00   $      210   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT     PARTS                 250.00     0.00     $212.50                                           $0.00   $      213   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   108312 DECAL, LOG SPLITTER, POWERED BY HONDA      PARTS                 250.00     0.00     $215.00                                           $0.00   $      215   1/28/2019    4/1/2019   1/0/1900




                                                                                                                                  Entered:10/09/19
4003702 01‐28‐2019   04‐01‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2        PARTS                 250.00     0.00     $217.50                                           $0.00   $      218   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   108301 DECAL, LOG SPLITTER, BRAND BLACK DIAMOND   PARTS                 500.00     0.00     $235.00                                           $0.00   $      235   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100448 OIL FILTER, GENERIC NO LOGO                PARTS                 250.00     0.00     $287.50                                           $0.00   $      288   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   107969 PLATE, COUPLER GUARD 27T, LS               PARTS                 250.00   0.00      $292.50                                          $0.00   $       293   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100084 ASSY, MANUAL CANISTER                      PARTS                 250.00   0.00      $295.00                                          $0.00   $       295   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100087 BEAM PIVOT BRACKET                         PARTS                 250.00   0.00      $377.50                                          $0.00   $       378   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS          PARTS                 250.00   0.00      $415.00                                          $0.00   $       415   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100110 VENT CAP ASSEMBLY                          PARTS                 250.00   0.00      $415.00                                          $0.00   $       415   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100016 PUMP MOUNT SMALL                           PARTS                 250.00   0.00      $435.00                                          $0.00   $       435   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100019 ASSY, STRIPPER PLATE RT                    PARTS                 250.00   0.00      $472.50                                          $0.00   $       473   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100020 ASSY, STRIPPER PLATE LT                    PARTS                 250.00   0.00      $472.50                                          $0.00   $       473   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100150 BEAM LOCK BRACKET                          PARTS                 250.00   0.00      $487.50                                          $0.00   $       488   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER        PARTS                 250.00   0.00      $527.50                                          $0.00   $       528   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100398 DHT 3/4IN DIAMETER BORE JAW COUPLER        PARTS                 250.00   0.00      $527.50                                          $0.00   $       528   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100117 FILTER BASE                                PARTS                 250.00   0.00      $550.00                                          $0.00   $       550   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100105 SUCTION FILTER                             PARTS                 250.00   0.00      $717.50                                          $0.00   $       718   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100136 HYD HOSE 1/2 IN X 59 IN                    PARTS                 250.00   0.00      $750.00                                          $0.00   $       750   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   106020 ENGINE GUARD                               PARTS                 250.00   0.00      $797.50                                          $0.00   $       798   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE    PARTS                 250.00   0.00      $940.00                                          $0.00   $       940   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   104916 WLDMNT, LS METAL PALLET                    PARTS                 250.00   0.00     $1,170.00                                         $0.00   $     1,170   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100035 WLDMNT, WEDGE, SMALL BEAM                  PARTS                 250.00   0.00     $2,057.50                                         $0.00   $     2,058   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100179 ASSY, LOG CATCHER KIT                      ACCESSORIES           250.00   0.00     $2,392.50                                         $0.00   $     2,393   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100034 3500 PSI VALVE ADJ DETENT OPEN             PARTS                 250.00   0.00     $4,240.00                                         $0.00   $     4,240   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100062 WHEEL / TIRE ASSEMBLY                      PARTS                 500.00   0.00     $4,345.00                                         $0.00   $     4,345   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100065 TONGUE & STAND ASSEMBLY                    PARTS                 250.00   0.00     $4,465.00                                         $0.00   $     4,465   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   100102 ASSY, HYDRAULIC TANK, SMALL                PARTS                 250.00   0.00     $6,317.50                                         $0.00   $     6,318   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   107133 PUMP, 2 STAGE, 15 GPM                      PARTS                 250.00   0.00     $8,807.50                                         $0.00   $     8,808   1/28/2019    4/1/2019   1/0/1900




                                                                                                                                  Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4003702 01‐28‐2019   04‐01‐2019   100217 CYLINDER, 4.5 IN, F 1/2NPT                 PARTS                 250.00   0.00    $11,222.50                                         $0.00   $    11,223   1/28/2019    4/1/2019   1/0/1900
4003702 01‐28‐2019   04‐01‐2019   106804 WLDMNT, 30T BEAM                           PARTS                 250.00   0.00    $13,292.50                                         $0.00   $    13,293   1/28/2019    4/1/2019   1/0/1900
4003700 01‐28‐2019   05‐01‐2019   108050 SUB ASSY 44IN RC MOWER                     PARTS                  85.00   0.00    $28,050.00                                         $0.00   $    28,050   1/28/2019    5/1/2019   1/0/1900
4003699 01‐28‐2019   04‐01‐2019   108050 SUB ASSY 44IN RC MOWER                     PARTS                 170.00   0.00    $56,100.00                                         $0.00   $    56,100   1/28/2019    4/1/2019   1/0/1900
4003723 02‐04‐2019   04‐26‐2019   101460 WLDMT, CL POST DRIVER ROUND, 16LB          PHD/POST POUNDERS     800.00   0.00     $6,512.00                                         $0.00   $     6,512    2/4/2019   4/26/2019   1/0/1900
4003761 02‐12‐2019   03‐11‐2019   100479 17.5 GPM PUMP FOR 28/35 TON                PARTS                 100.00   0.00     $5,199.00                                         $0.00   $     5,199   2/12/2019   3/11/2019   1/0/1900
4003769 02‐12‐2019   04‐20‐2019   100623 DHT MODEL 90 3PT HITCH POST HOLE DIGGER    PHD/POST POUNDERS      50.00   0.00     $8,550.00                                         $0.00   $     8,550   2/12/2019   4/20/2019   1/0/1900
4003761 02‐12‐2019   03‐11‐2019   100349 DHT 4‐WAY WEDGE SYSTEM                     ACCESSORIES           300.00   0.00    $14,400.00                                         $0.00   $    14,400   2/12/2019   3/11/2019   1/0/1900
4003766 02‐12‐2019   07‐01‐2019   100450 DHT 3PT HOR/VERT LOG SPLITTER, CAT. 2      LOG SPLITTERS          60.00   0.00    $17,100.00                                         $0.00   $    17,100   2/12/2019    7/1/2019   1/0/1900
4003769 02‐12‐2019   04‐20‐2019   100498 DHT MODEL 100 3PT HITCH POST HOLE DIGGER   PHD/POST POUNDERS     133.00   0.00    $22,995.70                                         $0.00   $    22,996   2/12/2019   4/20/2019   1/0/1900
4003763 02‐12‐2019   05‐06‐2019   106817 DHT 3IN CHIPPER/SHREDDER                   CHIPPER/SHREDDERS     216.00   0.00    $39,150.00                                         $0.00   $    39,150   2/12/2019    5/6/2019   1/0/1900
4003767 02‐12‐2019   06‐05‐2019   100342 DHT 28T HOR/VERT LOG SPLITTER              LOG SPLITTERS          70.00   0.00    $44,975.00                                         $0.00   $    44,975   2/12/2019    6/5/2019   1/0/1900
4003766 02‐12‐2019   07‐01‐2019   108359 DHT 40T STD LOGSPLITTER KOHLER             LOG SPLITTERS         100.00   0.00    $62,500.00                                         $0.00   $    62,500   2/12/2019    7/1/2019   1/0/1900
4003766 02‐12‐2019   07‐01‐2019   108357 DHT 30T STD LOGSPLITTER KOHLER             LOG SPLITTERS         150.00   0.00    $69,000.00                                         $0.00   $    69,000   2/12/2019    7/1/2019   1/0/1900
4003766 02‐12‐2019   07‐01‐2019   108358 DHT 35T STD LOGSPLITTER BRIGGS             LOG SPLITTERS         150.00   0.00    $85,500.00                                         $0.00   $    85,500   2/12/2019    7/1/2019   1/0/1900
4003763 02‐12‐2019   05‐06‐2019   108240 DHT 3IN CHIPPER/SHREDDER, LOWES            CHIPPER/SHREDDERS     648.00   0.00   $117,527.76                                         $0.00   $   117,528   2/12/2019    5/6/2019   1/0/1900
4003767 02‐12‐2019   06‐05‐2019   100466 DHT 35T HOR/VERT LOG SPLITTER              LOG SPLITTERS         224.00   0.00   $154,560.00                                         $0.00   $   154,560   2/12/2019    6/5/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN         PARTS                 150.00   0.00         $1.42                                         $0.00   $         1   2/13/2019    5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN         PARTS                 300.00   0.00         $2.56                                         $0.00   $         3   2/13/2019    5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN             PARTS                 300.00   0.00         $2.84                                         $0.00   $         3   2/13/2019    5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN         PARTS                 350.00   0.00         $3.31                                         $0.00   $         3   2/13/2019    5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8         PARTS                 450.00   0.00         $4.26                                         $0.00   $         4   2/13/2019    5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN         PARTS                 500.00   0.00         $4.27                                         $0.00   $         4   2/13/2019    4/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100127 LOCK WASHER, M8                            PARTS                 600.00   0.00         $5.67                                         $0.00   $         6   2/13/2019    5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN             PARTS                 600.00   0.00         $5.69                                         $0.00   $         6   2/13/2019    5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN             PARTS                 700.00   0.00         $6.62                                         $0.00   $         7   2/13/2019    5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100445 FSTNR, FENDER WASHER, M6                   PARTS                 450.00   0.00         $8.51                                         $0.00   $         9   2/13/2019    5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN             PARTS               1,000.00   0.00         $9.48                                         $0.00   $         9   2/13/2019    4/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8         PARTS               1,050.00   0.00         $9.93                                         $0.00   $        10   2/13/2019    5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100127 LOCK WASHER, M8                            PARTS               1,200.00   0.00        $10.24                                         $0.00   $        10   2/13/2019    5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100130 FLAT WASHER, M8                            PARTS               1,200.00   0.00        $11.35                                         $0.00   $        11   2/13/2019    5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100127 LOCK WASHER, M8                            PARTS               1,400.00   0.00        $13.23                                         $0.00   $        13   2/13/2019    5/1/2019   1/0/1900




                                                                                                                                  Entered:10/09/19
4003774 02‐13‐2019   05‐01‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8         PARTS                 900.00   0.00        $15.36                                         $0.00   $        15   2/13/2019    5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100124 JAW SPIDER L090                            PARTS                 150.00   0.00        $17.02                                         $0.00   $        17   2/13/2019    5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100142 FLAT WASHER, 3/4 IN                        PARTS                 300.00   0.00        $17.02                                         $0.00   $        17   2/13/2019    5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100127 LOCK WASHER, M8                            PARTS   2,000.00   0.00   $17.07                                         $0.00   $   17   2/13/2019   4/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100023 LOCK WASHER, M12                           PARTS   1,950.00   0.00   $18.44                                         $0.00   $   18   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100445 FSTNR, FENDER WASHER, M6                   PARTS   1,050.00   0.00   $19.85                                         $0.00   $   20   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC      PARTS     300.00   0.00   $19.86                                         $0.00   $   20   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100130 FLAT WASHER, M8                            PARTS   2,400.00   0.00   $20.48                                         $0.00   $   20   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8          PARTS     150.00   0.00   $21.28                                         $0.00   $   21   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8           PARTS     600.00   0.00   $22.70                                         $0.00   $   23   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8                PARTS     600.00   0.00   $22.70                                         $0.00   $   23   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,       PARTS     150.00   0.00   $22.70                                         $0.00   $   23   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5             PARTS     600.00   0.00   $22.70                                         $0.00   $   23   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?       PARTS     150.00   0.00   $22.70                                         $0.00   $   23   2/13/2019   5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8         PARTS   1,500.00   0.00   $25.60                                         $0.00   $   26   2/13/2019   4/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100445 FSTNR, FENDER WASHER, M6                   PARTS     900.00   0.00   $25.60                                         $0.00   $   26   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100130 FLAT WASHER, M8                            PARTS   2,800.00   0.00   $26.47                                         $0.00   $   26   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT            PARTS     150.00   0.00   $34.05                                         $0.00   $   34   2/13/2019   5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100130 FLAT WASHER, M8                            PARTS   4,000.00   0.00   $34.14                                         $0.00   $   34   2/13/2019   4/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   108356 WARRANTY CARD, BLACK DIAMOND, LS           PARTS     150.00   0.00   $35.46                                         $0.00   $   35   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100124 JAW SPIDER L090                            PARTS     350.00   0.00   $39.70                                         $0.00   $   40   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100142 FLAT WASHER, 3/4 IN                        PARTS     700.00   0.00   $39.70                                         $0.00   $   40   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   107968 PART, EXHAUST DEFLECTOR, CIU               PARTS     150.00   0.00   $39.72                                         $0.00   $   40   2/13/2019   5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100445 FSTNR, FENDER WASHER, M6                   PARTS   1,500.00   0.00   $42.67                                         $0.00   $   43   2/13/2019   4/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100023 LOCK WASHER, M12                           PARTS   4,550.00   0.00   $43.01                                         $0.00   $   43   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8           PARTS   1,200.00   0.00   $45.39                                         $0.00   $   45   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100142 FLAT WASHER, 3/4 IN                        PARTS     600.00   0.00   $45.51                                         $0.00   $   46   2/13/2019   5/1/2019   1/0/1900




                                                                                                                 Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4003775 02‐13‐2019   05‐01‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC      PARTS     700.00   0.00   $46.32                                         $0.00   $   46   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100124 JAW SPIDER L090                            PARTS     300.00   0.00   $48.36                                         $0.00   $   48   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8          PARTS     350.00   0.00   $49.63                                         $0.00   $   50   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8           PARTS   1,200.00   0.00   $51.20                                         $0.00   $   51   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8                PARTS   1,200.00   0.00   $51.20                                         $0.00   $   51   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5             PARTS   1,200.00   0.00   $51.20                                         $0.00   $   51   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   101438 1 1/8in CLEVIS PIN W/CLIPS                 PARTS     150.00   0.00   $52.45                                         $0.00   $   52   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8           PARTS   1,400.00   0.00   $52.94                                         $0.00   $   53   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8                PARTS   1,400.00   0.00   $52.94                                         $0.00   $   53   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,       PARTS     350.00   0.00   $52.94                                         $0.00   $   53   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5             PARTS   1,400.00   0.00   $52.94                                         $0.00   $   53   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?       PARTS     350.00   0.00   $52.94                                         $0.00   $   53   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT               PARTS     150.00   0.00   $53.91                                         $0.00   $   54   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100131 HITCH PIN                                  PARTS     150.00   0.00   $53.91                                         $0.00   $   54   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC      PARTS     600.00   0.00   $56.89                                         $0.00   $   57   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8          PARTS     300.00   0.00   $59.74                                         $0.00   $   60   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   108310 DECAL, LOG SPLITTER 37T R, BLACK DIAMOND   PARTS     150.00   0.00   $61.53                                         $0.00   $   62   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   108311 DECAL, LOG SPLITTER 37T L, BLACK DIAMOND   PARTS     150.00   0.00   $61.53                                         $0.00   $   62   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?       PARTS     300.00   0.00   $62.58                                         $0.00   $   63   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8      PARTS     300.00   0.00   $65.26                                         $0.00   $   65   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,       PARTS     300.00   0.00   $65.42                                         $0.00   $   65   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100023 LOCK WASHER, M12                           PARTS   3,900.00   0.00   $73.96                                         $0.00   $   74   2/13/2019   5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100142 FLAT WASHER, 3/4 IN                        PARTS   1,000.00   0.00   $75.85                                         $0.00   $   76   2/13/2019   4/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE     PARTS     150.00   0.00   $78.02                                         $0.00   $   78   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT            PARTS     350.00   0.00   $79.41                                         $0.00   $   79   2/13/2019   5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100124 JAW SPIDER L090                            PARTS     500.00   0.00   $80.60                                         $0.00   $   81   2/13/2019   4/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   108356 WARRANTY CARD, BLACK DIAMOND, LS           PARTS     350.00   0.00   $82.72                                         $0.00   $   83   2/13/2019   5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8           PARTS   2,000.00   0.00   $85.34                                         $0.00   $   85   2/13/2019   4/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8                PARTS   2,000.00   0.00   $85.34                                         $0.00   $   85   2/13/2019   4/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5             PARTS   2,000.00   0.00   $85.34                                         $0.00   $   85   2/13/2019   4/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100063 BEARING COVER, 4.80X8 WHEEL                PARTS     300.00   0.00   $90.79                                         $0.00   $   91   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100022 HEX NUT, M12X1.75, G8.8                    PARTS   1,950.00   0.00   $92.21                                         $0.00   $   92   2/13/2019   5/1/2019   1/0/1900




                                                                                                                 Entered:10/09/19
4003776 02‐13‐2019   05‐01‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT       PARTS     150.00   0.00   $92.21                                         $0.00   $   92   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   107968 PART, EXHAUST DEFLECTOR, CIU               PARTS     350.00   0.00   $92.64                                         $0.00   $   93   2/13/2019   5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC      PARTS   1,000.00   0.00   $94.82                                         $0.00   $   95   2/13/2019   4/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN           PARTS     300.00   0.00    $96.47                                         $0.00   $    96   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT            PARTS     300.00   0.00    $96.71                                         $0.00   $    97   2/13/2019   5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8          PARTS     500.00   0.00    $99.56                                         $0.00   $   100   2/13/2019   4/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?       PARTS     500.00   0.00   $104.30                                         $0.00   $   104   2/13/2019   4/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8           PARTS   2,800.00   0.00   $105.88                                         $0.00   $   106   2/13/2019   5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,       PARTS     500.00   0.00   $109.04                                         $0.00   $   109   2/13/2019   4/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100033 ASSEMBLY, CLEVIS PIN, 1IN OD, WITH         PARTS     350.00   0.00   $112.50                                         $0.00   $   113   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8       PARTS   1,500.00   0.00   $113.49                                         $0.00   $   113   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100482 DHT 1IN DIAMETER BORE JAW COUPLER          PARTS     150.00   0.00   $117.00                                         $0.00   $   117   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   107970 PLATE, COUPLER GUARD 37T, LS               PARTS     150.00   0.00   $118.01                                         $0.00   $   118   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE     PARTS     300.00   0.00   $119.16                                         $0.00   $   119   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100181 FSTNR, M12 FLAT WASHER                     PARTS   2,100.00   0.00   $119.16                                         $0.00   $   119   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT     PARTS     150.00   0.00   $120.58                                         $0.00   $   121   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   108312 DECAL, LOG SPLITTER, POWERED BY HONDA      PARTS     150.00   0.00   $122.00                                         $0.00   $   122   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8           PARTS   2,400.00   0.00   $122.88                                         $0.00   $   123   2/13/2019   5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100023 LOCK WASHER, M12                           PARTS   6,500.00   0.00   $123.27                                         $0.00   $   123   2/13/2019   4/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2        PARTS     150.00   0.00   $123.42                                         $0.00   $   123   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT               PARTS     350.00   0.00   $125.73                                         $0.00   $   126   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100131 HITCH PIN                                  PARTS     350.00   0.00   $125.73                                         $0.00   $   126   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   108301 DECAL, LOG SPLITTER, BRAND BLACK DIAMOND   PARTS     300.00   0.00   $133.35                                         $0.00   $   133   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100033 ASSEMBLY, CLEVIS PIN, 1IN OD, WITH         PARTS     300.00   0.00   $135.68                                         $0.00   $   136   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT               PARTS     300.00   0.00   $150.76                                         $0.00   $   151   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8      PARTS     700.00   0.00   $152.20                                         $0.00   $   152   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100131 HITCH PIN                                  PARTS     300.00   0.00   $153.60                                         $0.00   $   154   2/13/2019   5/1/2019   1/0/1900




                                                                                                                  Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4003773 02‐13‐2019   04‐01‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT            PARTS     500.00   0.00   $161.19                                         $0.00   $   161   2/13/2019   4/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100448 OIL FILTER, GENERIC NO LOGO                PARTS     150.00   0.00   $163.14                                         $0.00   $   163   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100084 ASSY, MANUAL CANISTER                      PARTS     150.00   0.00   $167.39                                         $0.00   $   167   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE     PARTS     350.00   0.00   $181.98                                         $0.00   $   182   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8      PARTS     600.00   0.00   $187.74                                         $0.00   $   188   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100181 FSTNR, M12 FLAT WASHER                     PARTS   3,500.00   0.00   $198.52                                         $0.00   $   199   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   108308 DECAL, LOG SPLITTER 27T R, BLACK DIAMOND   PARTS     350.00   0.00   $201.83                                         $0.00   $   202   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   108309 DECAL, LOG SPLITTER 27T L, BLACK DIAMOND   PARTS     350.00   0.00   $201.83                                         $0.00   $   202   2/13/2019   5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8           PARTS   4,000.00   0.00   $204.81                                         $0.00   $   205   2/13/2019   4/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100063 BEARING COVER, 4.80X8 WHEEL                PARTS     700.00   0.00   $211.76                                         $0.00   $   212   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100087 BEAM PIVOT BRACKET                         PARTS     150.00   0.00   $214.21                                         $0.00   $   214   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100022 HEX NUT, M12X1.75, G8.8                    PARTS   4,550.00   0.00   $215.06                                         $0.00   $   215   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT       PARTS     350.00   0.00   $215.07                                         $0.00   $   215   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE     PARTS     300.00   0.00   $221.87                                         $0.00   $   222   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN           PARTS     700.00   0.00   $224.99                                         $0.00   $   225   2/13/2019   5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100033 ASSEMBLY, CLEVIS PIN, 1IN OD, WITH         PARTS     500.00   0.00   $226.14                                         $0.00   $   226   2/13/2019   4/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS          PARTS     150.00   0.00   $235.49                                         $0.00   $   235   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100110 VENT CAP ASSEMBLY                          PARTS     150.00   0.00   $235.49                                         $0.00   $   235   2/13/2019   5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT               PARTS     500.00   0.00   $251.27                                         $0.00   $   251   2/13/2019   4/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100131 HITCH PIN                                  PARTS     500.00   0.00   $256.01                                         $0.00   $   256   2/13/2019   4/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100063 BEARING COVER, 4.80X8 WHEEL                PARTS     600.00   0.00   $256.01                                         $0.00   $   256   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100022 HEX NUT, M12X1.75, G8.8                    PARTS   3,900.00   0.00   $258.85                                         $0.00   $   259   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT       PARTS     300.00   0.00   $261.70                                         $0.00   $   262   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8       PARTS   3,500.00   0.00   $264.70                                         $0.00   $   265   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100019 ASSY, STRIPPER PLATE RT                    PARTS     150.00   0.00   $268.12                                         $0.00   $   268   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100020 ASSY, STRIPPER PLATE LT                    PARTS     150.00   0.00   $268.12                                         $0.00   $   268   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN           PARTS     600.00   0.00   $273.08                                         $0.00   $   273   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100150 BEAM LOCK BRACKET                          PARTS     150.00   0.00   $276.63                                         $0.00   $   277   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE     PARTS     700.00   0.00   $277.93                                         $0.00   $   278   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT     PARTS     350.00   0.00   $281.24                                         $0.00   $   281   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   108312 DECAL, LOG SPLITTER, POWERED BY HONDA      PARTS     350.00   0.00   $284.55                                         $0.00   $   285   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2        PARTS     350.00   0.00   $287.86                                         $0.00   $   288   2/13/2019   5/1/2019   1/0/1900




                                                                                                                  Entered:10/09/19
4003776 02‐13‐2019   05‐01‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER        PARTS     150.00   0.00   $299.32                                         $0.00   $   299   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   108301 DECAL, LOG SPLITTER, BRAND BLACK DIAMOND   PARTS     700.00   0.00   $311.02                                         $0.00   $   311   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100117 FILTER BASE                                PARTS     150.00   0.00   $312.09                                         $0.00   $   312   2/13/2019   5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8     PARTS   1,000.00   0.00    $312.90                                          $0.00   $     313   2/13/2019   4/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8      PARTS   3,000.00   0.00    $312.90                                          $0.00   $     313   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100393 LARGE PUMP MOUNT FOR 28 TON               PARTS     150.00   0.00    $327.81                                          $0.00   $     328   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE    PARTS     600.00   0.00    $335.66                                          $0.00   $     336   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT    PARTS     300.00   0.00    $341.34                                          $0.00   $     341   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2       PARTS     300.00   0.00    $349.88                                          $0.00   $     350   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100181 FSTNR, M12 FLAT WASHER                    PARTS   4,200.00   0.00    $358.41                                          $0.00   $     358   2/13/2019   5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE    PARTS     500.00   0.00    $369.79                                          $0.00   $     370   2/13/2019   4/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100448 OIL FILTER, GENERIC NO LOGO               PARTS     350.00   0.00    $380.50                                          $0.00   $     381   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   107969 PLATE, COUPLER GUARD 27T, LS              PARTS     350.00   0.00    $387.12                                          $0.00   $     387   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100084 ASSY, MANUAL CANISTER                     PARTS     350.00   0.00    $390.43                                          $0.00   $     390   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100105 SUCTION FILTER                            PARTS     150.00   0.00    $407.14                                          $0.00   $     407   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100136 HYD HOSE 1/2 IN X 59 IN                   PARTS     150.00   0.00    $425.58                                          $0.00   $     426   2/13/2019   5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100063 BEARING COVER, 4.80X8 WHEEL               PARTS   1,000.00   0.00    $426.68                                          $0.00   $     427   2/13/2019   4/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100022 HEX NUT, M12X1.75, G8.8                   PARTS   6,500.00   0.00    $431.42                                          $0.00   $     431   2/13/2019   4/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT      PARTS     500.00   0.00    $436.16                                          $0.00   $     436   2/13/2019   4/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN          PARTS   1,000.00   0.00    $455.13                                          $0.00   $     455   2/13/2019   4/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100084 ASSY, MANUAL CANISTER                     PARTS     300.00   0.00    $472.19                                          $0.00   $     472   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100087 BEAM PIVOT BRACKET                        PARTS     350.00   0.00    $499.61                                          $0.00   $     500   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100116 DHT DHT 10 MICRON HYDRAULIC OIL FILTER    PARTS     300.00   0.00    $512.02                                          $0.00   $     512   2/13/2019   5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8      PARTS   5,000.00   0.00    $521.50                                          $0.00   $     522   2/13/2019   4/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   106154 WLDMNT, 35T LS ENGINE GUARD               PARTS     150.00   0.00    $548.71                                          $0.00   $     549   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS         PARTS     350.00   0.00    $549.25                                          $0.00   $     549   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100110 VENT CAP ASSEMBLY                         PARTS     350.00   0.00    $549.25                                          $0.00   $     549   2/13/2019   5/1/2019   1/0/1900




                                                                                                                   Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4003773 02‐13‐2019   04‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE    PARTS   1,000.00   0.00    $559.43                                          $0.00   $     559   2/13/2019   4/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT    PARTS     500.00   0.00    $568.91                                          $0.00   $     569   2/13/2019   4/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100016 PUMP MOUNT SMALL                          PARTS     350.00   0.00    $575.72                                          $0.00   $     576   2/13/2019   5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2       PARTS     500.00   0.00    $583.13                                          $0.00   $     583   2/13/2019   4/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100181 FSTNR, M12 FLAT WASHER                    PARTS   7,000.00   0.00    $597.35                                          $0.00   $     597   2/13/2019   4/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100087 BEAM PIVOT BRACKET                        PARTS     300.00   0.00    $604.18                                          $0.00   $     604   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100019 ASSY, STRIPPER PLATE RT                   PARTS     350.00   0.00    $625.35                                          $0.00   $     625   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100020 ASSY, STRIPPER PLATE LT                   PARTS     350.00   0.00    $625.35                                          $0.00   $     625   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100150 BEAM LOCK BRACKET                         PARTS     350.00   0.00    $645.20                                          $0.00   $     645   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS         PARTS     300.00   0.00    $665.62                                          $0.00   $     666   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100110 VENT CAP ASSEMBLY                         PARTS     300.00   0.00    $665.62                                          $0.00   $     666   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100016 PUMP MOUNT SMALL                          PARTS     300.00   0.00    $696.34                                          $0.00   $     696   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER       PARTS     350.00   0.00    $698.14                                          $0.00   $     698   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100398 DHT 3/4IN DIAMETER BORE JAW COUPLER       PARTS     350.00   0.00    $698.14                                          $0.00   $     698   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100117 FILTER BASE                               PARTS     350.00   0.00    $727.92                                          $0.00   $     728   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100019 ASSY, STRIPPER PLATE RT                   PARTS     300.00   0.00    $729.62                                          $0.00   $     730   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100020 ASSY, STRIPPER PLATE LT                   PARTS     300.00   0.00    $729.62                                          $0.00   $     730   2/13/2019   5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS     150.00   0.00    $753.28                                          $0.00   $     753   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100150 BEAM LOCK BRACKET                         PARTS     300.00   0.00    $780.82                                          $0.00   $     781   2/13/2019   5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100084 ASSY, MANUAL CANISTER                     PARTS     500.00   0.00    $786.99                                          $0.00   $     787   2/13/2019   4/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER       PARTS     300.00   0.00    $847.67                                          $0.00   $     848   2/13/2019   5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100398 DHT 3/4IN DIAMETER BORE JAW COUPLER       PARTS     300.00   0.00    $847.67                                          $0.00   $     848   2/13/2019   5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100116 DHT DHT 10 MICRON HYDRAULIC OIL FILTER    PARTS     500.00   0.00    $853.36                                          $0.00   $     853   2/13/2019   4/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100117 FILTER BASE                               PARTS     300.00   0.00    $881.81                                          $0.00   $     882   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100105 SUCTION FILTER                            PARTS     350.00   0.00    $949.60                                          $0.00   $     950   2/13/2019   5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100136 HYD HOSE 1/2 IN X 59 IN                   PARTS     350.00   0.00    $992.61                                          $0.00   $     993   2/13/2019   5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100087 BEAM PIVOT BRACKET                        PARTS     500.00   0.00   $1,006.97                                         $0.00   $   1,007   2/13/2019   4/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   106020 ENGINE GUARD                              PARTS     350.00   0.00   $1,055.48                                         $0.00   $   1,055   2/13/2019   5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS         PARTS     500.00   0.00   $1,109.37                                         $0.00   $   1,109   2/13/2019   4/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100110 VENT CAP ASSEMBLY                         PARTS     500.00   0.00   $1,109.37                                         $0.00   $   1,109   2/13/2019   4/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100105 SUCTION FILTER                            PARTS     300.00   0.00   $1,152.04                                         $0.00   $   1,152   2/13/2019   5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100016 PUMP MOUNT SMALL                          PARTS     500.00   0.00   $1,160.57                                         $0.00   $   1,161   2/13/2019   4/1/2019   1/0/1900




                                                                                                                   Entered:10/09/19
4003774 02‐13‐2019   05‐01‐2019   100136 HYD HOSE 1/2 IN X 59 IN                   PARTS     300.00   0.00   $1,203.24                                         $0.00   $   1,203   2/13/2019   5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100019 ASSY, STRIPPER PLATE RT                   PARTS     500.00   0.00   $1,216.04                                         $0.00   $   1,216   2/13/2019   4/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100020 ASSY, STRIPPER PLATE LT                   PARTS     500.00   0.00   $1,216.04                                         $0.00   $   1,216   2/13/2019   4/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   106020 ENGINE GUARD                              PARTS                 300.00   0.00    $1,277.48                                         $0.00   $    1,277   2/13/2019    5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100150 BEAM LOCK BRACKET                         PARTS                 500.00   0.00    $1,301.37                                         $0.00   $    1,301   2/13/2019    4/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100179 ASSY, LOG CATCHER KIT                     ACCESSORIES           150.00   0.00    $1,357.60                                         $0.00   $    1,358   2/13/2019    5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER       PARTS                 500.00   0.00    $1,412.79                                         $0.00   $    1,413   2/13/2019    4/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100398 DHT 3/4IN DIAMETER BORE JAW COUPLER       PARTS                 500.00   0.00    $1,412.79                                         $0.00   $    1,413   2/13/2019    4/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   101418 WLDMNT, WEDGE, 9 INCH, 35 TON             PARTS                 150.00   0.00    $1,422.21                                         $0.00   $    1,422   2/13/2019    5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100117 FILTER BASE                               PARTS                 500.00   0.00    $1,469.68                                         $0.00   $    1,470   2/13/2019    4/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS                 300.00   0.00    $1,510.45                                         $0.00   $    1,510   2/13/2019    5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   104916 WLDMNT, LS METAL PALLET                   PARTS                 350.00   0.00    $1,548.48                                         $0.00   $    1,548   2/13/2019    5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS                 350.00   0.00    $1,756.92                                         $0.00   $    1,757   2/13/2019    5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   104916 WLDMNT, LS METAL PALLET                   PARTS                 300.00   0.00    $1,877.39                                         $0.00   $    1,877   2/13/2019    5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100105 SUCTION FILTER                            PARTS                 500.00   0.00    $1,920.06                                         $0.00   $    1,920   2/13/2019    4/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100136 HYD HOSE 1/2 IN X 59 IN                   PARTS                 500.00   0.00    $2,005.40                                         $0.00   $    2,005   2/13/2019    4/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   106020 ENGINE GUARD                              PARTS                 500.00   0.00    $2,129.13                                         $0.00   $    2,129   2/13/2019    4/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   108282 VALVE, 3800PSI, ADJ DETENT, 30T/37T       PARTS                 150.00   0.00    $2,412.71                                         $0.00   $    2,413   2/13/2019    5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   107318 WLDMNT, UNIVERSAL METAL PALLET            PARTS                 150.00   0.00    $2,451.03                                         $0.00   $    2,451   2/13/2019    5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100062 WHEEL / TIRE ASSEMBLY                     PARTS                 300.00   0.00    $2,465.53                                         $0.00   $    2,466   2/13/2019    5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS                 500.00   0.00    $2,517.41                                         $0.00   $    2,517   2/13/2019    4/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100379 ASSY, TONGUE, W JACK, SM BEAM             PARTS                 150.00   0.00    $2,541.81                                         $0.00   $    2,542   2/13/2019    5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100035 WLDMNT, WEDGE, SMALL BEAM                 PARTS                 350.00   0.00    $2,723.07                                         $0.00   $    2,723   2/13/2019    5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   104916 WLDMNT, LS METAL PALLET                   PARTS                 500.00   0.00    $3,128.99                                         $0.00   $    3,129   2/13/2019    4/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100179 ASSY, LOG CATCHER KIT                     ACCESSORIES           350.00   0.00    $3,166.43                                         $0.00   $    3,166   2/13/2019    5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100035 WLDMNT, WEDGE, SMALL BEAM                 PARTS                 300.00   0.00    $3,302.50                                         $0.00   $    3,303   2/13/2019    5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100179 ASSY, LOG CATCHER KIT                     ACCESSORIES           300.00   0.00    $3,840.12                                         $0.00   $    3,840   2/13/2019    5/1/2019   1/0/1900




                                                                                                                                Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4003776 02‐13‐2019   05‐01‐2019   101969 ASSY, HYDRAULIC TANK, LARGE               PARTS                 150.00   0.00    $4,008.40                                         $0.00   $    4,008   2/13/2019    5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   107134 HYDRO PUMP 19.5GPM, 35T, 37T, 2 STAGE     PARTS                 150.00   0.00    $5,244.00                                         $0.00   $    5,244   2/13/2019    5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100035 WLDMNT, WEDGE, SMALL BEAM                 PARTS                 500.00   0.00    $5,504.17                                         $0.00   $    5,504   2/13/2019    4/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100034 3500 PSI VALVE ADJ DETENT OPEN            PARTS                 350.00   0.00    $5,611.57                                         $0.00   $    5,612   2/13/2019    5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100062 WHEEL / TIRE ASSEMBLY                     PARTS                 700.00   0.00    $5,750.54                                         $0.00   $    5,751   2/13/2019    5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100065 TONGUE & STAND ASSEMBLY                   PARTS                 350.00   0.00    $5,909.35                                         $0.00   $    5,909   2/13/2019    5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100179 ASSY, LOG CATCHER KIT                     ACCESSORIES           500.00   0.00    $6,400.20                                         $0.00   $    6,400   2/13/2019    4/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100034 3500 PSI VALVE ADJ DETENT OPEN            PARTS                 300.00   0.00    $6,802.13                                         $0.00   $    6,802   2/13/2019    5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100065 TONGUE & STAND ASSEMBLY                   PARTS                 300.00   0.00    $7,168.23                                         $0.00   $    7,168   2/13/2019    5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100062 WHEEL / TIRE ASSEMBLY                     PARTS                 600.00   0.00    $7,395.79                                         $0.00   $    7,396   2/13/2019    5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100102 ASSY, HYDRAULIC TANK, SMALL               PARTS                 350.00   0.00    $8,361.11                                         $0.00   $    8,361   2/13/2019    5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   100219 CYLINDER, HYDRAULIC, 5IN, F 1/2NPT WITH   PARTS                 150.00   0.00    $9,190.87                                         $0.00   $    9,191   2/13/2019    5/1/2019   1/0/1900
4003776 02‐13‐2019   05‐01‐2019   101417 35 TON BEAM WITHOUT STRIPPER PLATES       PARTS                 150.00   0.00   $10,555.59                                         $0.00   $   10,556   2/13/2019    5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100102 ASSY, HYDRAULIC TANK, SMALL               PARTS                 300.00   0.00   $10,817.76                                         $0.00   $   10,818   2/13/2019    5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100034 3500 PSI VALVE ADJ DETENT OPEN            PARTS                 500.00   0.00   $11,336.89                                         $0.00   $   11,337   2/13/2019    4/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   107133 PUMP, 2 STAGE, 15 GPM                     PARTS                 350.00   0.00   $11,656.58                                         $0.00   $   11,657   2/13/2019    5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100065 TONGUE & STAND ASSEMBLY                   PARTS                 500.00   0.00   $11,947.04                                         $0.00   $   11,947   2/13/2019    4/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100062 WHEEL / TIRE ASSEMBLY                     PARTS               1,000.00   0.00   $12,326.31                                         $0.00   $   12,326   2/13/2019    4/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   107133 PUMP, 2 STAGE, 15 GPM                     PARTS                 300.00   0.00   $14,137.33                                         $0.00   $   14,137   2/13/2019    5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   100217 CYLINDER, 4.5 IN, F 1/2NPT                PARTS                 350.00   0.00   $14,852.79                                         $0.00   $   14,853   2/13/2019    5/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100217 CYLINDER, 4.5 IN, F 1/2NPT                PARTS                 300.00   0.00   $16,498.30                                         $0.00   $   16,498   2/13/2019    5/1/2019   1/0/1900
4003775 02‐13‐2019   05‐01‐2019   106804 WLDMNT, 30T BEAM                          PARTS                 350.00   0.00   $17,592.40                                         $0.00   $   17,592   2/13/2019    5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100102 ASSY, HYDRAULIC TANK, SMALL               PARTS                 500.00   0.00   $18,029.60                                         $0.00   $   18,030   2/13/2019    4/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   106804 WLDMNT, 30T BEAM                          PARTS                 300.00   0.00   $19,465.15                                         $0.00   $   19,465   2/13/2019    5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   107133 PUMP, 2 STAGE, 15 GPM                     PARTS                 500.00   0.00   $23,562.22                                         $0.00   $   23,562   2/13/2019    4/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100217 CYLINDER, 4.5 IN, F 1/2NPT                PARTS                 500.00   0.00   $27,497.16                                         $0.00   $   27,497   2/13/2019    4/1/2019   1/0/1900
4003774 02‐13‐2019   05‐01‐2019   100121 KOHLER SH265 ENGINE, 25T/30T SPLITTER     PARTS                 300.00   0.00   $28,655.83                                         $0.00   $   28,656   2/13/2019    5/1/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   106804 WLDMNT, 30T BEAM                          PARTS                 500.00   0.00   $32,441.91                                         $0.00   $   32,442   2/13/2019    4/1/2019   1/0/1900
4003779 02‐13‐2019   06‐07‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND     LOG SPLITTERS          79.00   0.00   $33,772.50                                         $0.00   $   33,773   2/13/2019    6/7/2019   1/0/1900
4003780 02‐13‐2019   07‐08‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND     LOG SPLITTERS          79.00   0.00   $33,772.50                                         $0.00   $   33,773   2/13/2019    7/8/2019   1/0/1900
4003781 02‐13‐2019   08‐02‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND     LOG SPLITTERS          79.00   0.00   $33,772.50                                         $0.00   $   33,773   2/13/2019    8/2/2019   1/0/1900
4003773 02‐13‐2019   04‐01‐2019   100121 KOHLER SH265 ENGINE, 25T/30T SPLITTER     PARTS                 500.00   0.00   $47,759.72                                         $0.00   $   47,760   2/13/2019    4/1/2019   1/0/1900




                                                                                                                                Entered:10/09/19
4003795 02‐21‐2019   05‐13‐2019   101460 WLDMT, CL POST DRIVER ROUND, 16LB         PHD/POST POUNDERS     100.00   0.00     $814.00                                          $0.00   $      814   2/21/2019   5/13/2019   1/0/1900
4003795 02‐21‐2019   05‐13‐2019   102569 STANDARD DUTY WIRE STRETCHER              WIRE STRETCHERS       210.00   0.00    $1,596.00                                         $0.00   $    1,596   2/21/2019   5/13/2019   1/0/1900
4003830 02‐28‐2019   05‐23‐2019   101460 WLDMT, CL POST DRIVER ROUND, 16LB         PHD/POST POUNDERS     200.00   0.00    $1,628.00                                         $0.00   $    1,628   2/28/2019   5/23/2019   1/0/1900
4003836 03‐01‐2019   04‐25‐2019   108246 LOG SPLITTER, 30T, B&S, BLACK DIAMOND    LOG SPLITTERS           4.00   0.00    $1,900.00                                         $0.00   $    1,900    3/1/2019   4/25/2019   1/0/1900
4003835 03‐01‐2019   04‐25‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND    LOG SPLITTERS          34.00   0.00   $14,535.00                                         $0.00   $   14,535    3/1/2019   4/25/2019   1/0/1900
4003835 03‐01‐2019   04‐25‐2019   108246 LOG SPLITTER, 30T, B&S, BLACK DIAMOND    LOG SPLITTERS          43.00   0.00   $20,425.00                                         $0.00   $   20,425    3/1/2019   4/25/2019   1/0/1900
4003836 03‐01‐2019   04‐25‐2019   108247 LOG SPLITTER, 35T, B&S, BLACK DIAMOND    LOG SPLITTERS          56.00   0.00   $31,920.00                                         $0.00   $   31,920    3/1/2019   4/25/2019   1/0/1900
4003833 03‐01‐2019   04‐25‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND    LOG SPLITTERS          79.00   0.00   $33,772.50                                         $0.00   $   33,773    3/1/2019   4/25/2019   1/0/1900
4003834 03‐01‐2019   04‐25‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND    LOG SPLITTERS          79.00   0.00   $33,772.50                                         $0.00   $   33,773    3/1/2019   4/25/2019   1/0/1900
4003842 03‐04‐2019   05‐24‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND    LOG SPLITTERS          79.00   0.00   $33,772.50                                         $0.00   $   33,773    3/4/2019   5/24/2019   1/0/1900
4003859 03‐08‐2019   05‐31‐2019   102569 STANDARD DUTY WIRE STRETCHER             WIRE STRETCHERS       140.00   0.00    $1,064.00                                         $0.00   $    1,064    3/8/2019   5/31/2019   1/0/1900
4003864 03‐08‐2019   05‐30‐2019   102569 STANDARD DUTY WIRE STRETCHER             WIRE STRETCHERS       140.00   0.00    $1,064.00                                         $0.00   $    1,064    3/8/2019   5/30/2019   1/0/1900
4003859 03‐08‐2019   05‐31‐2019   101460 WLDMT, CL POST DRIVER ROUND, 16LB        PHD/POST POUNDERS     150.00   0.00    $1,221.00                                         $0.00   $    1,221    3/8/2019   5/31/2019   1/0/1900
4003863 03‐08‐2019   05‐31‐2019   102569 STANDARD DUTY WIRE STRETCHER             WIRE STRETCHERS       280.00   0.00    $2,128.00                                         $0.00   $    2,128    3/8/2019   5/31/2019   1/0/1900
4003861 03‐08‐2019   05‐30‐2019   102569 STANDARD DUTY WIRE STRETCHER             WIRE STRETCHERS       350.00   0.00    $2,660.00                                         $0.00   $    2,660    3/8/2019   5/30/2019   1/0/1900
4003858 03‐08‐2019   05‐30‐2019   101460 WLDMT, CL POST DRIVER ROUND, 16LB        PHD/POST POUNDERS     350.00   0.00    $2,849.00                                         $0.00   $    2,849    3/8/2019   5/30/2019   1/0/1900
4003858 03‐08‐2019   05‐30‐2019   102569 STANDARD DUTY WIRE STRETCHER             WIRE STRETCHERS       490.00   0.00    $3,724.00                                         $0.00   $    3,724    3/8/2019   5/30/2019   1/0/1900
4003860 03‐08‐2019   05‐27‐2019   102569 STANDARD DUTY WIRE STRETCHER             WIRE STRETCHERS       490.00   0.00    $3,724.00                                         $0.00   $    3,724    3/8/2019   5/27/2019   1/0/1900
4003862 03‐08‐2019   05‐31‐2019   102569 STANDARD DUTY WIRE STRETCHER             WIRE STRETCHERS       490.00   0.00    $3,724.00                                         $0.00   $    3,724    3/8/2019   5/31/2019   1/0/1900
4003866 03‐08‐2019   05‐01‐2019   107555 DHT ADJ FRONT TINE TILLER                TILLERS               264.00   0.00   $34,320.00                                         $0.00   $   34,320    3/8/2019    5/1/2019   1/0/1900
4003870 03‐08‐2019   04‐20‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND    LOG SPLITTERS         158.00   0.00   $67,545.00                                         $0.00   $   67,545    3/8/2019   4/20/2019   1/0/1900
4003876 03‐11‐2019   06‐03‐2019   104857 FRONT PARALLEL ARM PIVOT TUBE            OEM                 3,500.00   0.00    $2,835.00                                         $0.00   $    2,835   3/11/2019    6/3/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN       PARTS                 500.00   0.00        $4.27                                         $0.00   $        4   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN           PARTS               1,000.00   0.00        $9.48                                         $0.00   $        9   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100127 LOCK WASHER, M8                          PARTS               2,000.00   0.00       $17.07                                         $0.00   $       17   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8       PARTS               1,500.00   0.00       $25.60                                         $0.00   $       26   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100130 FLAT WASHER, M8                          PARTS               4,000.00   0.00       $34.14                                         $0.00   $       34   3/14/2019    5/1/2019   1/0/1900




                                                                                                                               Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4003893 03‐14‐2019   05‐01‐2019   100445 FSTNR, FENDER WASHER, M6                 PARTS               1,500.00   0.00       $42.67                                         $0.00   $       43   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100142 FLAT WASHER, 3/4 IN                      PARTS               1,000.00   0.00       $75.85                                         $0.00   $       76   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100124 JAW SPIDER L090                          PARTS                 500.00   0.00       $80.60                                         $0.00   $       81   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8         PARTS               2,000.00   0.00       $85.34                                         $0.00   $       85   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8              PARTS               2,000.00   0.00       $85.34                                         $0.00   $       85   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5           PARTS               2,000.00   0.00       $85.34                                         $0.00   $       85   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC    PARTS               1,000.00   0.00       $94.82                                         $0.00   $       95   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8        PARTS                 500.00   0.00       $99.56                                         $0.00   $      100   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?     PARTS                 500.00   0.00     $104.30                                          $0.00   $      104   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,     PARTS                 500.00   0.00     $109.04                                          $0.00   $      109   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100023 LOCK WASHER, M12                         PARTS               6,500.00   0.00     $123.27                                          $0.00   $      123   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT          PARTS                 500.00   0.00     $161.19                                          $0.00   $      161   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8         PARTS               4,000.00   0.00     $204.81                                          $0.00   $      205   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100033 ASSEMBLY, CLEVIS PIN, 1IN OD, WITH       PARTS                 500.00   0.00     $226.14                                          $0.00   $      226   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT             PARTS                 500.00   0.00     $251.27                                          $0.00   $      251   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100131 HITCH PIN                                PARTS                 500.00   0.00     $256.01                                          $0.00   $      256   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8    PARTS               1,000.00   0.00     $312.90                                          $0.00   $      313   3/14/2019    5/1/2019   1/0/1900
4003892 03‐14‐2019   05‐06‐2019   102563 WIRE GRIPPER                             RANCHEX               250.00   0.00     $317.50                                          $0.00   $      318   3/14/2019    5/6/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE   PARTS                 500.00   0.00     $369.79                                          $0.00   $      370   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100063 BEARING COVER, 4.80X8 WHEEL              PARTS               1,000.00   0.00     $426.68                                          $0.00   $      427   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100022 HEX NUT, M12X1.75, G8.8                  PARTS               6,500.00   0.00     $431.42                                          $0.00   $      431   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT     PARTS                 500.00   0.00     $436.16                                          $0.00   $      436   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN         PARTS               1,000.00   0.00     $455.13                                          $0.00   $      455   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8     PARTS               5,000.00   0.00     $521.50                                          $0.00   $      522   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE   PARTS               1,000.00   0.00     $559.43                                          $0.00   $      559   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT   PARTS                 500.00   0.00     $568.91                                          $0.00   $      569   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2      PARTS                 500.00   0.00     $583.13                                          $0.00   $      583   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100181 FSTNR, M12 FLAT WASHER                   PARTS               7,000.00   0.00     $597.35                                          $0.00   $      597   3/14/2019    5/1/2019   1/0/1900
4003892 03‐14‐2019   05‐06‐2019   102420 TOOL BOX, 20? RED                        RANCHEX               100.00   0.00     $736.00                                          $0.00   $      736   3/14/2019    5/6/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100084 ASSY, MANUAL CANISTER                    PARTS                 500.00   0.00     $786.99                                          $0.00   $      787   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100116 DHT DHT 10 MICRON HYDRAULIC OIL FILTER   PARTS                 500.00   0.00     $853.36                                          $0.00   $      853   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100087 BEAM PIVOT BRACKET                       PARTS                 500.00   0.00    $1,006.97                                         $0.00   $    1,007   3/14/2019    5/1/2019   1/0/1900




                                                                                                                               Entered:10/09/19
4003893 03‐14‐2019   05‐01‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS        PARTS                 500.00   0.00    $1,109.37                                         $0.00   $    1,109   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100110 VENT CAP ASSEMBLY                        PARTS                 500.00   0.00    $1,109.37                                         $0.00   $    1,109   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100016 PUMP MOUNT SMALL                         PARTS                 500.00   0.00    $1,160.57                                         $0.00   $    1,161   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100019 ASSY, STRIPPER PLATE RT                   PARTS             500.00   0.00    $1,216.04                                         $0.00   $    1,216   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100020 ASSY, STRIPPER PLATE LT                   PARTS             500.00   0.00    $1,216.04                                         $0.00   $    1,216   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100150 BEAM LOCK BRACKET                         PARTS             500.00   0.00    $1,301.37                                         $0.00   $    1,301   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER       PARTS             500.00   0.00    $1,412.79                                         $0.00   $    1,413   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100398 DHT 3/4IN DIAMETER BORE JAW COUPLER       PARTS             500.00   0.00    $1,412.79                                         $0.00   $    1,413   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100117 FILTER BASE                               PARTS             500.00   0.00    $1,469.68                                         $0.00   $    1,470   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100105 SUCTION FILTER                            PARTS             500.00   0.00    $1,920.06                                         $0.00   $    1,920   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100136 HYD HOSE 1/2 IN X 59 IN                   PARTS             500.00   0.00    $2,005.40                                         $0.00   $    2,005   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   106020 ENGINE GUARD                              PARTS             500.00   0.00    $2,129.13                                         $0.00   $    2,129   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS             500.00   0.00    $2,517.41                                         $0.00   $    2,517   3/14/2019    5/1/2019   1/0/1900
4003892 03‐14‐2019   05‐06‐2019   101336 DHT LARGE LOG TABLE, FLAT UPTURNED LIP    ACCESSORIES       100.00   0.00    $2,900.00                                         $0.00   $    2,900   3/14/2019    5/6/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   104916 WLDMNT, LS METAL PALLET                   PARTS             500.00   0.00    $3,128.99                                         $0.00   $    3,129   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100035 WLDMNT, WEDGE, SMALL BEAM                 PARTS             500.00   0.00    $5,504.17                                         $0.00   $    5,504   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100179 ASSY, LOG CATCHER KIT                     ACCESSORIES       500.00   0.00    $6,400.20                                         $0.00   $    6,400   3/14/2019    5/1/2019   1/0/1900
4003892 03‐14‐2019   05‐06‐2019   101020 18 INCH HD AUGER                          AUGERS            100.00   0.00    $7,700.00                                         $0.00   $    7,700   3/14/2019    5/6/2019   1/0/1900
4003892 03‐14‐2019   05‐06‐2019   100349 DHT 4‐WAY WEDGE SYSTEM                    ACCESSORIES       200.00   0.00    $9,600.00                                         $0.00   $    9,600   3/14/2019    5/6/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100034 3500 PSI VALVE ADJ DETENT OPEN            PARTS             500.00   0.00   $11,336.89                                         $0.00   $   11,337   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100065 TONGUE & STAND ASSEMBLY                   PARTS             500.00   0.00   $11,947.04                                         $0.00   $   11,947   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100062 WHEEL / TIRE ASSEMBLY                     PARTS           1,000.00   0.00   $12,326.31                                         $0.00   $   12,326   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100102 ASSY, HYDRAULIC TANK, SMALL               PARTS             500.00   0.00   $18,029.60                                         $0.00   $   18,030   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   107133 PUMP, 2 STAGE, 15 GPM                     PARTS             500.00   0.00   $23,562.22                                         $0.00   $   23,562   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100217 CYLINDER, 4.5 IN, F 1/2NPT                PARTS             500.00   0.00   $27,497.16                                         $0.00   $   27,497   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   106804 WLDMNT, 30T BEAM                          PARTS             500.00   0.00   $32,441.91                                         $0.00   $   32,442   3/14/2019    5/1/2019   1/0/1900
4003891 03‐14‐2019   05‐01‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND     LOG SPLITTERS      79.00   0.00   $33,772.50                                         $0.00   $   33,773   3/14/2019    5/1/2019   1/0/1900




                                                                                                                            Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4003891 03‐14‐2019   05‐01‐2019   108247 LOG SPLITTER, 35T, B&S, BLACK DIAMOND     LOG SPLITTERS      60.00   0.00   $34,200.00                                         $0.00   $   34,200   3/14/2019    5/1/2019   1/0/1900
4003891 03‐14‐2019   05‐01‐2019   108246 LOG SPLITTER, 30T, B&S, BLACK DIAMOND     LOG SPLITTERS      77.00   0.00   $36,575.00                                         $0.00   $   36,575   3/14/2019    5/1/2019   1/0/1900
4003893 03‐14‐2019   05‐01‐2019   100121 KOHLER SH265 ENGINE, 25T/30T SPLITTER     PARTS             500.00   0.00   $47,759.72                                         $0.00   $   47,760   3/14/2019    5/1/2019   1/0/1900
4003896 03‐15‐2019   06‐23‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019   6/23/2019   1/0/1900
4003897 03‐15‐2019   07‐21‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019   7/21/2019   1/0/1900
4003898 03‐15‐2019   07‐29‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019   7/29/2019   1/0/1900
4003899 03‐15‐2019   08‐08‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    8/8/2019   1/0/1900
4003900 03‐15‐2019   08‐15‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019   8/15/2019   1/0/1900
4003901 03‐15‐2019   06‐02‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    6/2/2019   1/0/1900
4003902 03‐15‐2019   06‐02‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    6/2/2019   1/0/1900
4003903 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003904 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003905 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003906 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003907 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003908 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003909 03‐15‐2019   06‐02‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    6/2/2019   1/0/1900
4003910 03‐15‐2019   06‐02‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    6/2/2019   1/0/1900
4003911 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003912 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003913 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003914 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003915 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003916 03‐15‐2019   06‐23‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019   6/23/2019   1/0/1900
4003917 03‐15‐2019   07‐21‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019   7/21/2019   1/0/1900
4003918 03‐15‐2019   08‐01‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    8/1/2019   1/0/1900
4003919 03‐15‐2019   08‐15‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019   8/15/2019   1/0/1900
4003920 03‐15‐2019   06‐02‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    6/2/2019   1/0/1900
4003921 03‐15‐2019   06‐02‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    6/2/2019   1/0/1900
4003922 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003923 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003924 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900




                                                                                                                            Entered:10/09/19
4003925 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003926 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003928 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE       LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003930 03‐15‐2019   06‐02‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    6/2/2019   1/0/1900
4003931 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003932 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003933 03‐15‐2019   06‐23‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019   6/23/2019   1/0/1900
4003934 03‐15‐2019   07‐29‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019   7/29/2019   1/0/1900
4003935 03‐15‐2019   08‐15‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019   8/15/2019   1/0/1900
4003936 03‐15‐2019   06‐02‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    6/2/2019   1/0/1900
4003937 03‐15‐2019   06‐02‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    6/2/2019   1/0/1900
4003938 03‐15‐2019   08‐15‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019   8/15/2019   1/0/1900
4003939 03‐15‐2019   06‐02‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    6/2/2019   1/0/1900
4003940 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003941 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003942 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003943 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003944 03‐15‐2019   06‐23‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019   6/23/2019   1/0/1900
4003945 03‐15‐2019   07‐21‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019   7/21/2019   1/0/1900
4003946 03‐15‐2019   08‐01‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    8/1/2019   1/0/1900
4003947 03‐15‐2019   08‐15‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019   8/15/2019   1/0/1900
4003948 03‐15‐2019   06‐02‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    6/2/2019   1/0/1900
4003949 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003950 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003951 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003952 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003953 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900




                                                                                                                           Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4003954 03‐15‐2019   06‐02‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    6/2/2019   1/0/1900
4003955 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003956 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003957 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003958 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003959 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003960 03‐15‐2019   06‐02‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    6/2/2019   1/0/1900
4003961 03‐15‐2019   06‐02‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    6/2/2019   1/0/1900
4003962 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003963 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003964 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003965 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003966 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003967 03‐15‐2019   06‐02‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    6/2/2019   1/0/1900
4003968 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003969 03‐15‐2019   09‐04‐2019   109337 35T LOG SPLITTER, B&S XR1150, BRUTE      LOG SPLITTERS      60.00   0.00   $27,000.00                                         $0.00   $   27,000   3/15/2019    9/4/2019   1/0/1900
4003977 03‐19‐2019   04‐15‐2019   106842 CHIPPER/SHREDDER FLYWHEEL SPACER         PARTS              40.00   0.00        $6.40                                         $0.00   $        6   3/19/2019   4/15/2019   1/0/1900
4003977 03‐19‐2019   04‐15‐2019   107687 RUBBER DEBRIS GUARD, CHIPPER SHREDDER    PARTS              50.00   0.00       $14.50                                         $0.00   $       15   3/19/2019   4/15/2019   1/0/1900
4003977 03‐19‐2019   03‐22‐2019   108858 DRAWBAR, CHIPPER SHREDDER, CA TIRE       PARTS              15.00   0.00       $20.55                                         $0.00   $       21   3/19/2019   3/22/2019   1/0/1900
4003977 03‐19‐2019   04‐15‐2019   106558 DRAW BAR FOR 106817 CHIPPER/SHREDDER     PARTS              15.00   0.00       $20.55                                         $0.00   $       21   3/19/2019   4/15/2019   1/0/1900
4003977 03‐19‐2019   03‐25‐2019   108870 CHUTE END CAP, CA TIRE                   PARTS              10.00   0.00       $25.00                                         $0.00   $       25   3/19/2019   3/25/2019   1/0/1900
4003977 03‐19‐2019   04‐15‐2019   106535 AXLE ROD CHIPPER SHREDDER                PARTS              40.00   0.00       $27.20                                         $0.00   $       27   3/19/2019   4/15/2019   1/0/1900
4003977 03‐19‐2019   03‐22‐2019   106593 BAG SUPPORT ASSM, CHIPPER SHREDDER       PARTS              25.00   0.00       $29.50                                         $0.00   $       30   3/19/2019   3/22/2019   1/0/1900
4003977 03‐19‐2019   03‐22‐2019   101094 ASSY, TRIMMER WHEEL, DHT                 PARTS              30.00   0.00     $125.40                                          $0.00   $      125   3/19/2019   3/22/2019   1/0/1900
4003977 03‐19‐2019   04‐15‐2019   101711 ASSY, DEBRIS GUARD CHAIN, BRUSH MOWER    PARTS              10.00   0.00     $145.80                                          $0.00   $      146   3/19/2019   4/15/2019   1/0/1900
4003977 03‐19‐2019   03‐22‐2019   108873 DEBRIS BAG, CHIPPER SHREDDER, CA TIRE    PARTS              25.00   0.00     $181.25                                          $0.00   $      181   3/19/2019   3/22/2019   1/0/1900
4003977 03‐19‐2019   04‐15‐2019   106761 FABRIC DEBRIS BAG CHIPPER SHREDDER       PARTS              50.00   0.00     $362.50                                          $0.00   $      363   3/19/2019   4/15/2019   1/0/1900
4003977 03‐19‐2019   04‐15‐2019   100643 POST HOLE DIGGER GEARBOX, MODEL 90/100   PARTS              10.00   0.00     $570.70                                          $0.00   $      571   3/19/2019   4/15/2019   1/0/1900
4003977 03‐19‐2019   04‐15‐2019   106571 FLYWHEEL ASSEMBLY, CHIPPER SHREDDER      PARTS              50.00   0.00     $784.50                                          $0.00   $      785   3/19/2019   4/15/2019   1/0/1900
4003976 03‐19‐2019   06‐10‐2019   104855 STRAIGHT ARM OPENER PIVOT PIPE           OEM             7,500.00   0.00    $5,400.00                                         $0.00   $    5,400   3/19/2019   6/10/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN       PARTS             100.00   0.00        $0.91                                         $0.00   $        1   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN       PARTS             100.00   0.00        $0.91                                         $0.00   $        1   3/20/2019   5/15/2019   1/0/1900




                                                                                                                           Entered:10/09/19
4003985 03‐20‐2019   05‐15‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN       PARTS             100.00   0.00        $0.91                                         $0.00   $        1   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN           PARTS             200.00   0.00        $2.01                                         $0.00   $        2   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN           PARTS             200.00   0.00        $2.02                                         $0.00   $        2   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN          PARTS     200.00   0.00    $2.02                                         $0.00   $    2   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100127 LOCK WASHER, M8                         PARTS     400.00   0.00    $3.63                                         $0.00   $    4   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100127 LOCK WASHER, M8                         PARTS     400.00   0.00    $3.64                                         $0.00   $    4   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100127 LOCK WASHER, M8                         PARTS     400.00   0.00    $3.64                                         $0.00   $    4   3/20/2019   5/15/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN      PARTS     500.00   0.00    $5.11                                         $0.00   $    5   3/20/2019    6/5/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8      PARTS     300.00   0.00    $5.44                                         $0.00   $    5   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8      PARTS     300.00   0.00    $5.46                                         $0.00   $    5   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8      PARTS     300.00   0.00    $5.46                                         $0.00   $    5   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100130 FLAT WASHER, M8                         PARTS     800.00   0.00    $7.25                                         $0.00   $    7   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100130 FLAT WASHER, M8                         PARTS     800.00   0.00    $7.28                                         $0.00   $    7   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100130 FLAT WASHER, M8                         PARTS     800.00   0.00    $7.28                                         $0.00   $    7   3/20/2019   5/15/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN      PARTS     750.00   0.00    $7.66                                         $0.00   $    8   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100445 FSTNR, FENDER WASHER, M6                PARTS     300.00   0.00    $9.06                                         $0.00   $    9   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100445 FSTNR, FENDER WASHER, M6                PARTS     300.00   0.00    $9.09                                         $0.00   $    9   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100445 FSTNR, FENDER WASHER, M6                PARTS     300.00   0.00    $9.09                                         $0.00   $    9   3/20/2019   5/15/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN          PARTS   1,000.00   0.00   $11.35                                         $0.00   $   11   3/20/2019    6/5/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN      PARTS   1,400.00   0.00   $11.95                                         $0.00   $   12   3/20/2019    6/5/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100142 FLAT WASHER, 3/4 IN                     PARTS     200.00   0.00   $16.12                                         $0.00   $   16   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100142 FLAT WASHER, 3/4 IN                     PARTS     200.00   0.00   $16.17                                         $0.00   $   16   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100142 FLAT WASHER, 3/4 IN                     PARTS     200.00   0.00   $16.17                                         $0.00   $   16   3/20/2019   5/15/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN          PARTS   1,500.00   0.00   $17.03                                         $0.00   $   17   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100124 JAW SPIDER L090                         PARTS     100.00   0.00   $17.12                                         $0.00   $   17   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100124 JAW SPIDER L090                         PARTS     100.00   0.00   $17.18                                         $0.00   $   17   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100124 JAW SPIDER L090                         PARTS     100.00   0.00   $17.18                                         $0.00   $   17   3/20/2019   5/15/2019   1/0/1900




                                                                                                              Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4003983 03‐20‐2019   05‐15‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8        PARTS     400.00   0.00   $18.13                                         $0.00   $   18   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8             PARTS     400.00   0.00   $18.13                                         $0.00   $   18   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5          PARTS     400.00   0.00   $18.13                                         $0.00   $   18   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100023 LOCK WASHER, M12                        PARTS     900.00   0.00   $18.19                                         $0.00   $   18   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8        PARTS     400.00   0.00   $18.19                                         $0.00   $   18   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8             PARTS     400.00   0.00   $18.19                                         $0.00   $   18   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5          PARTS     400.00   0.00   $18.19                                         $0.00   $   18   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100023 LOCK WASHER, M12                        PARTS     900.00   0.00   $18.19                                         $0.00   $   18   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8        PARTS     400.00   0.00   $18.19                                         $0.00   $   18   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8             PARTS     400.00   0.00   $18.19                                         $0.00   $   18   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5          PARTS     400.00   0.00   $18.19                                         $0.00   $   18   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC   PARTS     200.00   0.00   $20.14                                         $0.00   $   20   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC   PARTS     200.00   0.00   $20.21                                         $0.00   $   20   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC   PARTS     200.00   0.00   $20.21                                         $0.00   $   20   3/20/2019   5/15/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100127 LOCK WASHER, M8                         PARTS   2,000.00   0.00   $20.44                                         $0.00   $   20   3/20/2019    6/5/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8       PARTS     100.00   0.00   $21.15                                         $0.00   $   21   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8       PARTS     100.00   0.00   $21.22                                         $0.00   $   21   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8       PARTS     100.00   0.00   $21.22                                         $0.00   $   21   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?    PARTS     100.00   0.00   $22.16                                         $0.00   $   22   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?    PARTS     100.00   0.00   $22.23                                         $0.00   $   22   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?    PARTS     100.00   0.00   $22.23                                         $0.00   $   22   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,    PARTS     100.00   0.00   $23.17                                         $0.00   $   23   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,    PARTS     100.00   0.00   $23.24                                         $0.00   $   23   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,    PARTS     100.00   0.00   $23.24                                         $0.00   $   23   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100023 LOCK WASHER, M12                        PARTS   1,300.00   0.00   $26.19                                         $0.00   $   26   3/20/2019   5/15/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN          PARTS   2,800.00   0.00   $26.55                                         $0.00   $   27   3/20/2019    6/5/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100141 BAR, KEY STOCK, SQ 1/8IN X 7/8IN        PARTS     100.00   0.00   $26.64                                         $0.00   $   27   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100141 BAR, KEY STOCK, SQ 1/8IN X 7/8IN        PARTS     100.00   0.00   $26.64                                         $0.00   $   27   3/20/2019   5/15/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100127 LOCK WASHER, M8                         PARTS   3,000.00   0.00   $30.65                                         $0.00   $   31   3/20/2019   5/15/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8      PARTS   1,500.00   0.00   $30.65                                         $0.00   $   31   3/20/2019    6/5/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT         PARTS     100.00   0.00   $34.25                                         $0.00   $   34   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT         PARTS     100.00   0.00   $34.36                                         $0.00   $   34   3/20/2019   5/15/2019   1/0/1900




                                                                                                              Entered:10/09/19
4003985 03‐20‐2019   05‐15‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT         PARTS     100.00   0.00   $34.36                                         $0.00   $   34   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   101438 1 1/8in CLEVIS PIN W/CLIPS              PARTS     100.00   0.00   $37.18                                         $0.00   $   37   3/20/2019   5/15/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100130 FLAT WASHER, M8                         PARTS   4,000.00   0.00   $40.87                                         $0.00   $   41   3/20/2019    6/5/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8         PARTS      800.00   0.00    $43.51                                         $0.00   $    44   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8         PARTS      800.00   0.00    $43.65                                         $0.00   $    44   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8         PARTS      800.00   0.00    $43.65                                         $0.00   $    44   3/20/2019   5/15/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8       PARTS    2,250.00   0.00    $45.98                                         $0.00   $    46   3/20/2019   5/15/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100127 LOCK WASHER, M8                          PARTS    5,600.00   0.00    $47.79                                         $0.00   $    48   3/20/2019    6/5/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100033 ASSEMBLY, CLEVIS PIN, 1IN OD, WITH       PARTS      100.00   0.00    $48.20                                         $0.00   $    48   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100033 ASSEMBLY, CLEVIS PIN, 1IN OD, WITH       PARTS      100.00   0.00    $48.20                                         $0.00   $    48   3/20/2019   5/15/2019   1/0/1900
4003981 03‐20‐2019   04‐15‐2019   101167 RETAIL BOX, DHT STRING TRIMMER           PARTS       10.00   0.00    $50.70                                         $0.00   $    51   3/20/2019   4/15/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100445 FSTNR, FENDER WASHER, M6                 PARTS    1,500.00   0.00    $51.09                                         $0.00   $    51   3/20/2019    6/5/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100159 BAR, KEY STOCK, SQ 3/16 IN X 1‐1/2IN     PARTS      100.00   0.00    $53.29                                         $0.00   $    53   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100159 BAR, KEY STOCK, SQ 3/16 IN X 1‐1/2IN     PARTS      100.00   0.00    $53.29                                         $0.00   $    53   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT             PARTS      100.00   0.00    $53.38                                         $0.00   $    53   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT             PARTS      100.00   0.00    $53.56                                         $0.00   $    54   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT             PARTS      100.00   0.00    $53.56                                         $0.00   $    54   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100131 HITCH PIN                                PARTS      100.00   0.00    $54.39                                         $0.00   $    54   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100131 HITCH PIN                                PARTS      100.00   0.00    $54.57                                         $0.00   $    55   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100131 HITCH PIN                                PARTS      100.00   0.00    $54.57                                         $0.00   $    55   3/20/2019   5/15/2019   1/0/1900
4003981 03‐20‐2019   04‐15‐2019   107159 RETAIL BOX, DHT CHIPPER SHREDDER         blank       10.00   0.00    $55.70                                         $0.00   $    56   3/20/2019   4/15/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100130 FLAT WASHER, M8                          PARTS    6,000.00   0.00    $61.31                                         $0.00   $    61   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100022 HEX NUT, M12X1.75, G8.8                  PARTS      900.00   0.00    $63.66                                         $0.00   $    64   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100022 HEX NUT, M12X1.75, G8.8                  PARTS      900.00   0.00    $63.66                                         $0.00   $    64   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8    PARTS      200.00   0.00    $66.48                                         $0.00   $    66   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8     PARTS      600.00   0.00    $66.69                                         $0.00   $    67   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8    PARTS      200.00   0.00    $66.69                                         $0.00   $    67   3/20/2019   5/15/2019   1/0/1900




                                                                                                                 Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4003985 03‐20‐2019   05‐15‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8     PARTS      600.00   0.00    $66.69                                         $0.00   $    67   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8    PARTS      200.00   0.00    $66.69                                         $0.00   $    67   3/20/2019   5/15/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8       PARTS    4,200.00   0.00    $71.68                                         $0.00   $    72   3/20/2019    6/5/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100445 FSTNR, FENDER WASHER, M6                 PARTS    2,250.00   0.00    $76.64                                         $0.00   $    77   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE   PARTS      100.00   0.00    $78.56                                         $0.00   $    79   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE   PARTS      100.00   0.00    $78.82                                         $0.00   $    79   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE   PARTS      100.00   0.00    $78.82                                         $0.00   $    79   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100482 DHT 1IN DIAMETER BORE JAW COUPLER        PARTS      100.00   0.00    $82.86                                         $0.00   $    83   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100063 BEARING COVER, 4.80X8 WHEEL              PARTS      200.00   0.00    $90.65                                         $0.00   $    91   3/20/2019   5/15/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100142 FLAT WASHER, 3/4 IN                      PARTS    1,000.00   0.00    $90.83                                         $0.00   $    91   3/20/2019    6/5/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100063 BEARING COVER, 4.80X8 WHEEL              PARTS      200.00   0.00    $90.95                                         $0.00   $    91   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100181 FSTNR, M12 FLAT WASHER                   PARTS    1,000.00   0.00    $90.95                                         $0.00   $    91   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100063 BEARING COVER, 4.80X8 WHEEL              PARTS      200.00   0.00    $90.95                                         $0.00   $    91   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100181 FSTNR, M12 FLAT WASHER                   PARTS    1,000.00   0.00    $90.95                                         $0.00   $    91   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100022 HEX NUT, M12X1.75, G8.8                  PARTS    1,300.00   0.00    $91.66                                         $0.00   $    92   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT     PARTS      100.00   0.00    $92.66                                         $0.00   $    93   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT     PARTS      100.00   0.00    $92.97                                         $0.00   $    93   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT     PARTS      100.00   0.00    $92.97                                         $0.00   $    93   3/20/2019   5/15/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100130 FLAT WASHER, M8                          PARTS   11,200.00   0.00    $95.58                                         $0.00   $    96   3/20/2019    6/5/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100124 JAW SPIDER L090                          PARTS      500.00   0.00    $96.50                                         $0.00   $    97   3/20/2019    6/5/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN         PARTS      200.00   0.00    $96.69                                         $0.00   $    97   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN         PARTS      200.00   0.00    $97.01                                         $0.00   $    97   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN         PARTS      200.00   0.00    $97.01                                         $0.00   $    97   3/20/2019   5/15/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8         PARTS    2,000.00   0.00   $102.18                                         $0.00   $   102   3/20/2019    6/5/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8              PARTS    2,000.00   0.00   $102.18                                         $0.00   $   102   3/20/2019    6/5/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5           PARTS    2,000.00   0.00   $102.18                                         $0.00   $   102   3/20/2019    6/5/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100139 CAP SPINDLE SLEEVE, PROTECTION           PARTS      200.00   0.00   $106.57                                         $0.00   $   107   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100139 CAP SPINDLE SLEEVE, PROTECTION           PARTS      200.00   0.00   $106.57                                         $0.00   $   107   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8     PARTS    1,000.00   0.00   $110.79                                         $0.00   $   111   3/20/2019   5/15/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC    PARTS    1,000.00   0.00   $113.53                                         $0.00   $   114   3/20/2019    6/5/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100448 OIL FILTER, GENERIC NO LOGO              PARTS      100.00   0.00   $115.79                                         $0.00   $   116   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100448 OIL FILTER, GENERIC NO LOGO              PARTS      100.00   0.00   $116.17                                         $0.00   $   116   3/20/2019   5/15/2019   1/0/1900




                                                                                                                 Entered:10/09/19
4003985 03‐20‐2019   05‐15‐2019   100448 OIL FILTER, GENERIC NO LOGO              PARTS      100.00   0.00   $116.17                                         $0.00   $   116   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   107970 PLATE, COUPLER GUARD 37T, LS             PARTS      100.00   0.00   $117.91                                         $0.00   $   118   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   107969 PLATE, COUPLER GUARD 27T, LS             PARTS      100.00   0.00   $118.30                                         $0.00   $   118   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   107969 PLATE, COUPLER GUARD 27T, LS             PARTS     100.00   0.00   $118.30                                         $0.00   $   118   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE   PARTS     200.00   0.00   $118.85                                         $0.00   $   119   3/20/2019   5/15/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8        PARTS     500.00   0.00   $119.21                                         $0.00   $   119   3/20/2019    6/5/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE   PARTS     200.00   0.00   $119.24                                         $0.00   $   119   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE   PARTS     200.00   0.00   $119.24                                         $0.00   $   119   3/20/2019   5/15/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100445 FSTNR, FENDER WASHER, M6                 PARTS   4,200.00   0.00   $119.47                                         $0.00   $   119   3/20/2019    6/5/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT   PARTS     100.00   0.00   $120.87                                         $0.00   $   121   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT   PARTS     100.00   0.00   $121.26                                         $0.00   $   121   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT   PARTS     100.00   0.00   $121.26                                         $0.00   $   121   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2      PARTS     100.00   0.00   $123.89                                         $0.00   $   124   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2      PARTS     100.00   0.00   $124.29                                         $0.00   $   124   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2      PARTS     100.00   0.00   $124.29                                         $0.00   $   124   3/20/2019   5/15/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?     PARTS     500.00   0.00   $124.89                                         $0.00   $   125   3/20/2019    6/5/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100181 FSTNR, M12 FLAT WASHER                   PARTS   1,400.00   0.00   $126.91                                         $0.00   $   127   3/20/2019   5/15/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,     PARTS     500.00   0.00   $130.56                                         $0.00   $   131   3/20/2019    6/5/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100142 FLAT WASHER, 3/4 IN                      PARTS   1,500.00   0.00   $136.24                                         $0.00   $   136   3/20/2019   5/15/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100124 JAW SPIDER L090                          PARTS     750.00   0.00   $144.75                                         $0.00   $   145   3/20/2019   5/15/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100023 LOCK WASHER, M12                         PARTS   6,500.00   0.00   $147.59                                         $0.00   $   148   3/20/2019    6/5/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8         PARTS   3,000.00   0.00   $153.27                                         $0.00   $   153   3/20/2019   5/15/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8              PARTS   3,000.00   0.00   $153.27                                         $0.00   $   153   3/20/2019   5/15/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5           PARTS   3,000.00   0.00   $153.27                                         $0.00   $   153   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100084 ASSY, MANUAL CANISTER                    PARTS     100.00   0.00   $167.20                                         $0.00   $   167   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100084 ASSY, MANUAL CANISTER                    PARTS     100.00   0.00   $167.75                                         $0.00   $   168   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100084 ASSY, MANUAL CANISTER                    PARTS     100.00   0.00   $167.75                                         $0.00   $   168   3/20/2019   5/15/2019   1/0/1900




                                                                                                                Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4003986 03‐20‐2019   05‐15‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC    PARTS   1,500.00   0.00   $170.30                                         $0.00   $   170   3/20/2019   5/15/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8        PARTS     750.00   0.00   $178.81                                         $0.00   $   179   3/20/2019   5/15/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?     PARTS     750.00   0.00   $187.33                                         $0.00   $   187   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100019 ASSY, STRIPPER PLATE RT                  PARTS     100.00   0.00   $190.15                                         $0.00   $   190   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100020 ASSY, STRIPPER PLATE LT                  PARTS     100.00   0.00   $190.15                                         $0.00   $   190   3/20/2019   5/15/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT          PARTS     500.00   0.00   $193.00                                         $0.00   $   193   3/20/2019    6/5/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,     PARTS     750.00   0.00   $195.84                                         $0.00   $   196   3/20/2019   5/15/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100142 FLAT WASHER, 3/4 IN                      PARTS   2,800.00   0.00   $212.39                                         $0.00   $   212   3/20/2019    6/5/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100087 BEAM PIVOT BRACKET                       PARTS     100.00   0.00   $213.93                                         $0.00   $   214   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100087 BEAM PIVOT BRACKET                       PARTS     100.00   0.00   $214.63                                         $0.00   $   215   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100087 BEAM PIVOT BRACKET                       PARTS     100.00   0.00   $214.63                                         $0.00   $   215   3/20/2019   5/15/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100023 LOCK WASHER, M12                         PARTS   9,750.00   0.00   $221.38                                         $0.00   $   221   3/20/2019   5/15/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100124 JAW SPIDER L090                          PARTS   1,400.00   0.00   $225.67                                         $0.00   $   226   3/20/2019    6/5/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100393 LARGE PUMP MOUNT FOR 28 TON              PARTS     100.00   0.00   $232.64                                         $0.00   $   233   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS        PARTS     100.00   0.00   $235.69                                         $0.00   $   236   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100110 VENT CAP ASSEMBLY                        PARTS     100.00   0.00   $235.69                                         $0.00   $   236   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS        PARTS     100.00   0.00   $236.46                                         $0.00   $   236   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100110 VENT CAP ASSEMBLY                        PARTS     100.00   0.00   $236.46                                         $0.00   $   236   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS        PARTS     100.00   0.00   $236.46                                         $0.00   $   236   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100110 VENT CAP ASSEMBLY                        PARTS     100.00   0.00   $236.46                                         $0.00   $   236   3/20/2019   5/15/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8         PARTS   5,600.00   0.00   $238.94                                         $0.00   $   239   3/20/2019    6/5/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8              PARTS   5,600.00   0.00   $238.94                                         $0.00   $   239   3/20/2019    6/5/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5           PARTS   5,600.00   0.00   $238.94                                         $0.00   $   239   3/20/2019    6/5/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8         PARTS   4,000.00   0.00   $245.23                                         $0.00   $   245   3/20/2019    6/5/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100016 PUMP MOUNT SMALL                         PARTS     100.00   0.00   $247.37                                         $0.00   $   247   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100016 PUMP MOUNT SMALL                         PARTS     100.00   0.00   $247.37                                         $0.00   $   247   3/20/2019   5/15/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC    PARTS   2,800.00   0.00   $265.49                                         $0.00   $   265   3/20/2019    6/5/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100150 BEAM LOCK BRACKET                        PARTS     100.00   0.00   $276.48                                         $0.00   $   276   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100150 BEAM LOCK BRACKET                        PARTS     100.00   0.00   $277.39                                         $0.00   $   277   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100150 BEAM LOCK BRACKET                        PARTS     100.00   0.00   $277.39                                         $0.00   $   277   3/20/2019   5/15/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8        PARTS   1,400.00   0.00   $278.76                                         $0.00   $   279   3/20/2019    6/5/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT          PARTS     750.00   0.00   $289.51                                         $0.00   $   290   3/20/2019   5/15/2019   1/0/1900




                                                                                                                Entered:10/09/19
4003988 03‐20‐2019   06‐05‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?     PARTS   1,400.00   0.00   $292.04                                         $0.00   $   292   3/20/2019    6/5/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER      PARTS     100.00   0.00   $300.15                                         $0.00   $   300   3/20/2019   5/15/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT             PARTS     500.00   0.00   $300.86                                         $0.00   $   301   3/20/2019    6/5/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER       PARTS      100.00   0.00    $301.13                                          $0.00   $     301   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100398 DHT 3/4IN DIAMETER BORE JAW COUPLER       PARTS      100.00   0.00    $301.13                                          $0.00   $     301   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER       PARTS      100.00   0.00    $301.13                                          $0.00   $     301   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100398 DHT 3/4IN DIAMETER BORE JAW COUPLER       PARTS      100.00   0.00    $301.13                                          $0.00   $     301   3/20/2019   5/15/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,      PARTS    1,400.00   0.00    $305.31                                          $0.00   $     305   3/20/2019    6/5/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100131 HITCH PIN                                 PARTS      500.00   0.00    $306.54                                          $0.00   $     307   3/20/2019    6/5/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100117 FILTER BASE                               PARTS      100.00   0.00    $312.24                                          $0.00   $     312   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100117 FILTER BASE                               PARTS      100.00   0.00    $313.26                                          $0.00   $     313   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100117 FILTER BASE                               PARTS      100.00   0.00    $313.26                                          $0.00   $     313   3/20/2019   5/15/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   101438 1 1/8in CLEVIS PIN W/CLIPS                PARTS      500.00   0.00    $329.28                                          $0.00   $     329   3/20/2019    6/5/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100023 LOCK WASHER, M12                          PARTS   18,200.00   0.00    $345.14                                          $0.00   $     345   3/20/2019    6/5/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8          PARTS    6,000.00   0.00    $367.84                                          $0.00   $     368   3/20/2019   5/15/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8     PARTS    1,000.00   0.00    $374.66                                          $0.00   $     375   3/20/2019    6/5/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   106154 WLDMNT, 35T LS ENGINE GUARD               PARTS      100.00   0.00    $388.79                                          $0.00   $     389   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100105 SUCTION FILTER                            PARTS      100.00   0.00    $407.92                                          $0.00   $     408   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100105 SUCTION FILTER                            PARTS      100.00   0.00    $409.26                                          $0.00   $     409   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100105 SUCTION FILTER                            PARTS      100.00   0.00    $409.26                                          $0.00   $     409   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100136 HYD HOSE 1/2 IN X 59 IN                   PARTS      100.00   0.00    $426.05                                          $0.00   $     426   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100136 HYD HOSE 1/2 IN X 59 IN                   PARTS      100.00   0.00    $427.45                                          $0.00   $     427   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100136 HYD HOSE 1/2 IN X 59 IN                   PARTS      100.00   0.00    $427.45                                          $0.00   $     427   3/20/2019   5/15/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE    PARTS      500.00   0.00    $442.77                                          $0.00   $     443   3/20/2019    6/5/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT              PARTS      750.00   0.00    $451.29                                          $0.00   $     451   3/20/2019   5/15/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT           PARTS    1,400.00   0.00    $451.33                                          $0.00   $     451   3/20/2019    6/5/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   106020 ENGINE GUARD                              PARTS      100.00   0.00    $453.82                                          $0.00   $     454   3/20/2019   5/15/2019   1/0/1900




                                                                                                                    Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4003985 03‐20‐2019   05‐15‐2019   106020 ENGINE GUARD                              PARTS      100.00   0.00    $453.82                                          $0.00   $     454   3/20/2019   5/15/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100131 HITCH PIN                                 PARTS      750.00   0.00    $459.80                                          $0.00   $     460   3/20/2019   5/15/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   101438 1 1/8in CLEVIS PIN W/CLIPS                PARTS      750.00   0.00    $493.91                                          $0.00   $     494   3/20/2019   5/15/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100063 BEARING COVER, 4.80X8 WHEEL               PARTS    1,000.00   0.00    $510.89                                          $0.00   $     511   3/20/2019    6/5/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100022 HEX NUT, M12X1.75, G8.8                   PARTS    6,500.00   0.00    $516.57                                          $0.00   $     517   3/20/2019    6/5/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT      PARTS      500.00   0.00    $522.25                                          $0.00   $     522   3/20/2019    6/5/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS      100.00   0.00    $534.83                                          $0.00   $     535   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS      100.00   0.00    $536.58                                          $0.00   $     537   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS      100.00   0.00    $536.58                                          $0.00   $     537   3/20/2019   5/15/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN          PARTS    1,000.00   0.00    $544.95                                          $0.00   $     545   3/20/2019    6/5/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8     PARTS    1,500.00   0.00    $561.98                                          $0.00   $     562   3/20/2019   5/15/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8          PARTS   11,200.00   0.00    $573.46                                          $0.00   $     573   3/20/2019    6/5/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8      PARTS    5,000.00   0.00    $624.43                                          $0.00   $     624   3/20/2019    6/5/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100033 ASSEMBLY, CLEVIS PIN, 1IN OD, WITH        PARTS    1,400.00   0.00    $633.19                                          $0.00   $     633   3/20/2019    6/5/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE    PARTS      750.00   0.00    $664.16                                          $0.00   $     664   3/20/2019   5/15/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE    PARTS    1,000.00   0.00    $669.84                                          $0.00   $     670   3/20/2019    6/5/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT    PARTS      500.00   0.00    $681.19                                          $0.00   $     681   3/20/2019    6/5/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2       PARTS      500.00   0.00    $698.22                                          $0.00   $     698   3/20/2019    6/5/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT              PARTS    1,400.00   0.00    $703.55                                          $0.00   $     704   3/20/2019    6/5/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100181 FSTNR, M12 FLAT WASHER                    PARTS    7,000.00   0.00    $715.25                                          $0.00   $     715   3/20/2019    6/5/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100131 HITCH PIN                                 PARTS    1,400.00   0.00    $716.82                                          $0.00   $     717   3/20/2019    6/5/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100063 BEARING COVER, 4.80X8 WHEEL               PARTS    1,500.00   0.00    $766.34                                          $0.00   $     766   3/20/2019   5/15/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100022 HEX NUT, M12X1.75, G8.8                   PARTS    9,750.00   0.00    $774.85                                          $0.00   $     775   3/20/2019   5/15/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT      PARTS      750.00   0.00    $783.37                                          $0.00   $     783   3/20/2019   5/15/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN          PARTS    1,500.00   0.00    $817.43                                          $0.00   $     817   3/20/2019   5/15/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8     PARTS    2,800.00   0.00    $876.12                                          $0.00   $     876   3/20/2019    6/5/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   107970 PLATE, COUPLER GUARD 37T, LS              PARTS      500.00   0.00    $898.03                                          $0.00   $     898   3/20/2019    6/5/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8      PARTS    7,500.00   0.00    $936.64                                          $0.00   $     937   3/20/2019   5/15/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100084 ASSY, MANUAL CANISTER                     PARTS      500.00   0.00    $942.32                                          $0.00   $     942   3/20/2019    6/5/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE    PARTS    1,500.00   0.00   $1,004.76                                         $0.00   $   1,005   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   101418 WLDMNT, WEDGE, 9 INCH, 35 TON             PARTS      100.00   0.00   $1,007.03                                         $0.00   $   1,007   3/20/2019   5/15/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT    PARTS      750.00   0.00   $1,021.79                                         $0.00   $   1,022   3/20/2019   5/15/2019   1/0/1900




                                                                                                                    Entered:10/09/19
4003987 03‐20‐2019   06‐05‐2019   100116 DHT DHT 10 MICRON HYDRAULIC OIL FILTER    PARTS      500.00   0.00   $1,021.79                                         $0.00   $   1,022   3/20/2019    6/5/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE    PARTS    1,400.00   0.00   $1,035.41                                         $0.00   $   1,035   3/20/2019    6/5/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2       PARTS      750.00   0.00   $1,047.33                                         $0.00   $   1,047   3/20/2019   5/15/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100181 FSTNR, M12 FLAT WASHER                    PARTS         10,500.00   0.00   $1,072.88                                         $0.00   $   1,073   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100035 WLDMNT, WEDGE, SMALL BEAM                 PARTS            100.00   0.00   $1,173.20                                         $0.00   $   1,173   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100035 WLDMNT, WEDGE, SMALL BEAM                 PARTS            100.00   0.00   $1,173.20                                         $0.00   $   1,173   3/20/2019   5/15/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100063 BEARING COVER, 4.80X8 WHEEL               PARTS          2,800.00   0.00   $1,194.70                                         $0.00   $   1,195   3/20/2019    6/5/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100087 BEAM PIVOT BRACKET                        PARTS            500.00   0.00   $1,205.71                                         $0.00   $   1,206   3/20/2019    6/5/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100022 HEX NUT, M12X1.75, G8.8                   PARTS         18,200.00   0.00   $1,207.97                                         $0.00   $   1,208   3/20/2019    6/5/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT      PARTS          1,400.00   0.00   $1,221.25                                         $0.00   $   1,221   3/20/2019    6/5/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN          PARTS          2,800.00   0.00   $1,274.35                                         $0.00   $   1,274   3/20/2019    6/5/2019   1/0/1900
4003982 03‐20‐2019   04‐12‐2019   100179 ASSY, LOG CATCHER KIT                     ACCESSORIES      100.00   0.00   $1,315.00                                         $0.00   $   1,315   3/20/2019   4/12/2019   1/0/1900
4003983 03‐20‐2019   04‐12‐2019   100179 ASSY, LOG CATCHER KIT                     ACCESSORIES      100.00   0.00   $1,315.00                                         $0.00   $   1,315   3/20/2019   4/12/2019   1/0/1900
4003985 03‐20‐2019   04‐12‐2019   100179 ASSY, LOG CATCHER KIT                     ACCESSORIES      100.00   0.00   $1,315.00                                         $0.00   $   1,315   3/20/2019   4/12/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS         PARTS            500.00   0.00   $1,328.32                                         $0.00   $   1,328   3/20/2019    6/5/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100110 VENT CAP ASSEMBLY                         PARTS            500.00   0.00   $1,328.32                                         $0.00   $   1,328   3/20/2019    6/5/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   107970 PLATE, COUPLER GUARD 37T, LS              PARTS            750.00   0.00   $1,347.04                                         $0.00   $   1,347   3/20/2019   5/15/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100084 ASSY, MANUAL CANISTER                     PARTS            750.00   0.00   $1,413.47                                         $0.00   $   1,413   3/20/2019   5/15/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100019 ASSY, STRIPPER PLATE RT                   PARTS            500.00   0.00   $1,456.05                                         $0.00   $   1,456   3/20/2019    6/5/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100020 ASSY, STRIPPER PLATE LT                   PARTS            500.00   0.00   $1,456.05                                         $0.00   $   1,456   3/20/2019    6/5/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8      PARTS         14,000.00   0.00   $1,460.20                                         $0.00   $   1,460   3/20/2019    6/5/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100393 LARGE PUMP MOUNT FOR 28 TON               PARTS            500.00   0.00   $1,496.71                                         $0.00   $   1,497   3/20/2019    6/5/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100116 DHT DHT 10 MICRON HYDRAULIC OIL FILTER    PARTS            750.00   0.00   $1,532.68                                         $0.00   $   1,533   3/20/2019   5/15/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100150 BEAM LOCK BRACKET                         PARTS            500.00   0.00   $1,558.23                                         $0.00   $   1,558   3/20/2019    6/5/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE    PARTS          2,800.00   0.00   $1,566.39                                         $0.00   $   1,566   3/20/2019    6/5/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT    PARTS          1,400.00   0.00   $1,592.94                                         $0.00   $   1,593   3/20/2019    6/5/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2       PARTS          1,400.00   0.00   $1,632.76                                         $0.00   $   1,633   3/20/2019    6/5/2019   1/0/1900




                                                                                                                          Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4003983 03‐20‐2019   05‐15‐2019   108281 VALVE, 3600PSI, ADJ DETENT, 35T           PARTS            100.00   0.00   $1,646.51                                         $0.00   $   1,647   3/20/2019   5/15/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100181 FSTNR, M12 FLAT WASHER                    PARTS         19,600.00   0.00   $1,672.59                                         $0.00   $   1,673   3/20/2019    6/5/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER       PARTS            500.00   0.00   $1,691.63                                         $0.00   $   1,692   3/20/2019    6/5/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100482 DHT 1IN DIAMETER BORE JAW COUPLER         PARTS            500.00   0.00   $1,694.28                                         $0.00   $   1,694   3/20/2019    6/5/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   108282 VALVE, 3800PSI, ADJ DETENT, 30T/37T       PARTS            100.00   0.00   $1,713.71                                         $0.00   $   1,714   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   108282 VALVE, 3800PSI, ADJ DETENT, 30T/37T       PARTS            100.00   0.00   $1,713.71                                         $0.00   $   1,714   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   107318 WLDMNT, UNIVERSAL METAL PALLET            PARTS            100.00   0.00   $1,735.74                                         $0.00   $   1,736   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   107318 WLDMNT, UNIVERSAL METAL PALLET            PARTS            100.00   0.00   $1,741.42                                         $0.00   $   1,741   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   107318 WLDMNT, UNIVERSAL METAL PALLET            PARTS            100.00   0.00   $1,741.42                                         $0.00   $   1,741   3/20/2019   5/15/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100117 FILTER BASE                               PARTS            500.00   0.00   $1,759.74                                         $0.00   $   1,760   3/20/2019    6/5/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100379 ASSY, TONGUE, W JACK, SM BEAM             PARTS            100.00   0.00   $1,800.54                                         $0.00   $   1,801   3/20/2019   5/15/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100087 BEAM PIVOT BRACKET                        PARTS            750.00   0.00   $1,808.56                                         $0.00   $   1,809   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   04‐12‐2019   100473 ASSY, HUB, 5 ON 4.5IN STUD                PARTS            200.00   0.00   $1,848.00                                         $0.00   $   1,848   3/20/2019   4/12/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS         PARTS            750.00   0.00   $1,992.49                                         $0.00   $   1,992   3/20/2019   5/15/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100110 VENT CAP ASSEMBLY                         PARTS            750.00   0.00   $1,992.49                                         $0.00   $   1,992   3/20/2019   5/15/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100019 ASSY, STRIPPER PLATE RT                   PARTS            750.00   0.00   $2,184.07                                         $0.00   $   2,184   3/20/2019   5/15/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100020 ASSY, STRIPPER PLATE LT                   PARTS            750.00   0.00   $2,184.07                                         $0.00   $   2,184   3/20/2019   5/15/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100084 ASSY, MANUAL CANISTER                     PARTS          1,400.00   0.00   $2,203.57                                         $0.00   $   2,204   3/20/2019    6/5/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100393 LARGE PUMP MOUNT FOR 28 TON               PARTS            750.00   0.00   $2,245.07                                         $0.00   $   2,245   3/20/2019   5/15/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100105 SUCTION FILTER                            PARTS            500.00   0.00   $2,299.02                                         $0.00   $   2,299   3/20/2019    6/5/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100150 BEAM LOCK BRACKET                         PARTS            750.00   0.00   $2,337.34                                         $0.00   $   2,337   3/20/2019   5/15/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100116 DHT DHT 10 MICRON HYDRAULIC OIL FILTER    PARTS          1,400.00   0.00   $2,389.41                                         $0.00   $   2,389   3/20/2019    6/5/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100136 HYD HOSE 1/2 IN X 59 IN                   PARTS            500.00   0.00   $2,401.20                                         $0.00   $   2,401   3/20/2019    6/5/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER       PARTS            750.00   0.00   $2,537.44                                         $0.00   $   2,537   3/20/2019   5/15/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100482 DHT 1IN DIAMETER BORE JAW COUPLER         PARTS            750.00   0.00   $2,541.42                                         $0.00   $   2,541   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100065 TONGUE & STAND ASSEMBLY                   PARTS            100.00   0.00   $2,546.49                                         $0.00   $   2,546   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100065 TONGUE & STAND ASSEMBLY                   PARTS            100.00   0.00   $2,546.49                                         $0.00   $   2,546   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100062 WHEEL / TIRE ASSEMBLY                     PARTS            200.00   0.00   $2,627.33                                         $0.00   $   2,627   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100062 WHEEL / TIRE ASSEMBLY                     PARTS            200.00   0.00   $2,627.33                                         $0.00   $   2,627   3/20/2019   5/15/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100117 FILTER BASE                               PARTS            750.00   0.00   $2,639.62                                         $0.00   $   2,640   3/20/2019   5/15/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100087 BEAM PIVOT BRACKET                        PARTS          1,400.00   0.00   $2,819.50                                         $0.00   $   2,820   3/20/2019    6/5/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   101969 ASSY, HYDRAULIC TANK, LARGE               PARTS            100.00   0.00   $2,838.37                                         $0.00   $   2,838   3/20/2019   5/15/2019   1/0/1900




                                                                                                                          Entered:10/09/19
4003982 03‐20‐2019   05‐15‐2019   101969 ASSY, HYDRAULIC TANK, LARGE               PARTS            100.00   0.00   $2,847.66                                         $0.00   $   2,848   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   101969 ASSY, HYDRAULIC TANK, LARGE               PARTS            100.00   0.00   $2,847.66                                         $0.00   $   2,848   3/20/2019   5/15/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS            500.00   0.00   $3,014.27                                         $0.00   $   3,014   3/20/2019    6/5/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS         PARTS           1,400.00   0.00    $3,106.23                                         $0.00   $    3,106   3/20/2019    6/5/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100110 VENT CAP ASSEMBLY                         PARTS           1,400.00   0.00    $3,106.23                                         $0.00   $    3,106   3/20/2019    6/5/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100016 PUMP MOUNT SMALL                          PARTS           1,400.00   0.00    $3,249.60                                         $0.00   $    3,250   3/20/2019    6/5/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100019 ASSY, STRIPPER PLATE RT                   PARTS           1,400.00   0.00    $3,404.91                                         $0.00   $    3,405   3/20/2019    6/5/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100020 ASSY, STRIPPER PLATE LT                   PARTS           1,400.00   0.00    $3,404.91                                         $0.00   $    3,405   3/20/2019    6/5/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100105 SUCTION FILTER                            PARTS             750.00   0.00    $3,448.53                                         $0.00   $    3,449   3/20/2019   5/15/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100136 HYD HOSE 1/2 IN X 59 IN                   PARTS             750.00   0.00    $3,601.80                                         $0.00   $    3,602   3/20/2019   5/15/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100150 BEAM LOCK BRACKET                         PARTS           1,400.00   0.00    $3,643.85                                         $0.00   $    3,644   3/20/2019    6/5/2019   1/0/1900
4003983 03‐20‐2019   04‐12‐2019   100472 ASSY, WHEEL, TIRE, 4.80X12IN              PARTS             200.00   0.00    $3,698.00                                         $0.00   $    3,698   3/20/2019   4/12/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   107134 HYDRO PUMP 19.5GPM, 35T, 37T, 2 STAGE     PARTS             100.00   0.00    $3,713.68                                         $0.00   $    3,714   3/20/2019   5/15/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER       PARTS           1,400.00   0.00    $3,955.80                                         $0.00   $    3,956   3/20/2019    6/5/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100398 DHT 3/4IN DIAMETER BORE JAW COUPLER       PARTS           1,400.00   0.00    $3,955.80                                         $0.00   $    3,956   3/20/2019    6/5/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100117 FILTER BASE                               PARTS           1,400.00   0.00    $4,115.09                                         $0.00   $    4,115   3/20/2019    6/5/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   106154 WLDMNT, 35T LS ENGINE GUARD               PARTS             500.00   0.00    $4,190.79                                         $0.00   $    4,191   3/20/2019    6/5/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   107318 WLDMNT, UNIVERSAL METAL PALLET            PARTS             500.00   0.00    $4,190.79                                         $0.00   $    4,191   3/20/2019    6/5/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS             750.00   0.00    $4,521.41                                         $0.00   $    4,521   3/20/2019   5/15/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   107133 PUMP, 2 STAGE, 15 GPM                     PARTS             100.00   0.00    $5,022.25                                         $0.00   $    5,022   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   107133 PUMP, 2 STAGE, 15 GPM                     PARTS             100.00   0.00    $5,022.25                                         $0.00   $    5,022   3/20/2019   5/15/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100105 SUCTION FILTER                            PARTS           1,400.00   0.00    $5,376.17                                         $0.00   $    5,376   3/20/2019    6/5/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100136 HYD HOSE 1/2 IN X 59 IN                   PARTS           1,400.00   0.00    $5,615.11                                         $0.00   $    5,615   3/20/2019    6/5/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   100217 CYLINDER, 4.5 IN, F 1/2NPT                PARTS             100.00   0.00    $5,860.97                                         $0.00   $    5,861   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   100217 CYLINDER, 4.5 IN, F 1/2NPT                PARTS             100.00   0.00    $5,860.97                                         $0.00   $    5,861   3/20/2019   5/15/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   106020 ENGINE GUARD                              PARTS           1,400.00   0.00    $5,961.57                                         $0.00   $    5,962   3/20/2019    6/5/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   106154 WLDMNT, 35T LS ENGINE GUARD               PARTS             750.00   0.00    $6,286.19                                         $0.00   $    6,286   3/20/2019   5/15/2019   1/0/1900




                                                                                                                            Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4003986 03‐20‐2019   05‐15‐2019   107318 WLDMNT, UNIVERSAL METAL PALLET            PARTS             750.00   0.00    $6,286.19                                         $0.00   $    6,286   3/20/2019   5/15/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   100219 CYLINDER, HYD, 5IN, F 1/2NPT NO DECALS    PARTS             100.00   0.00    $6,508.49                                         $0.00   $    6,508   3/20/2019   5/15/2019   1/0/1900
4003987 03‐20‐2019   04‐12‐2019   100179 ASSY, LOG CATCHER KIT                     ACCESSORIES       500.00   0.00    $6,575.00                                         $0.00   $    6,575   3/20/2019   4/12/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   101418 WLDMNT, WEDGE, 9 INCH, 35 TON             PARTS             500.00   0.00    $6,585.53                                         $0.00   $    6,586   3/20/2019    6/5/2019   1/0/1900
4003982 03‐20‐2019   05‐15‐2019   108360 WLDMNT, 30T BEAM, YELLOW                  PARTS             100.00   0.00    $6,914.53                                         $0.00   $    6,915   3/20/2019   5/15/2019   1/0/1900
4003985 03‐20‐2019   05‐15‐2019   108360 WLDMNT, 30T BEAM, YELLOW                  PARTS             100.00   0.00    $6,914.53                                         $0.00   $    6,915   3/20/2019   5/15/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS           1,400.00   0.00    $7,048.76                                         $0.00   $    7,049   3/20/2019    6/5/2019   1/0/1900
4003983 03‐20‐2019   05‐15‐2019   108361 WLDMNT, 35T BEAM, YELLOW                  PARTS             100.00   0.00    $7,475.15                                         $0.00   $    7,475   3/20/2019   5/15/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   104916 WLDMNT, LS METAL PALLET                   PARTS           1,400.00   0.00    $8,761.16                                         $0.00   $    8,761   3/20/2019    6/5/2019   1/0/1900
4003986 03‐20‐2019   04‐12‐2019   100179 ASSY, LOG CATCHER KIT                     ACCESSORIES       750.00   0.00    $9,862.50                                         $0.00   $    9,863   3/20/2019   4/12/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   101418 WLDMNT, WEDGE, 9 INCH, 35 TON             PARTS             750.00   0.00    $9,878.30                                         $0.00   $    9,878   3/20/2019   5/15/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   108281 VALVE, 3600PSI, ADJ DETENT, 35T           PARTS             500.00   0.00   $10,177.64                                         $0.00   $   10,178   3/20/2019    6/5/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100062 WHEEL / TIRE ASSEMBLY                     PARTS           1,000.00   0.00   $14,759.15                                         $0.00   $   14,759   3/20/2019    6/5/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100379 ASSY, TONGUE, W JACK, SM BEAM             PARTS             500.00   0.00   $14,967.12                                         $0.00   $   14,967   3/20/2019    6/5/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   108281 VALVE, 3600PSI, ADJ DETENT, 35T           PARTS             750.00   0.00   $15,266.46                                         $0.00   $   15,266   3/20/2019   5/15/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100035 WLDMNT, WEDGE, SMALL BEAM                 PARTS           1,400.00   0.00   $15,411.68                                         $0.00   $   15,412   3/20/2019    6/5/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100179 ASSY, LOG CATCHER KIT                     ACCESSORIES     1,400.00   0.00   $17,920.56                                         $0.00   $   17,921   3/20/2019    6/5/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100062 WHEEL / TIRE ASSEMBLY                     PARTS           1,500.00   0.00   $22,138.72                                         $0.00   $   22,139   3/20/2019   5/15/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100379 ASSY, TONGUE, W JACK, SM BEAM             PARTS             750.00   0.00   $22,450.67                                         $0.00   $   22,451   3/20/2019   5/15/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   101969 ASSY, HYDRAULIC TANK, LARGE               PARTS             500.00   0.00   $23,947.38                                         $0.00   $   23,947   3/20/2019    6/5/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100034 3500 PSI VALVE ADJ DETENT OPEN            PARTS           1,400.00   0.00   $31,743.29                                         $0.00   $   31,743   3/20/2019    6/5/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100219 CYLINDER, HYD, 5IN, F 1/2NPT NO DECALS    PARTS             500.00   0.00   $32,927.65                                         $0.00   $   32,928   3/20/2019    6/5/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100065 TONGUE & STAND ASSEMBLY                   PARTS           1,400.00   0.00   $33,451.72                                         $0.00   $   33,452   3/20/2019    6/5/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100062 WHEEL / TIRE ASSEMBLY                     PARTS           2,800.00   0.00   $34,513.68                                         $0.00   $   34,514   3/20/2019    6/5/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   107134 HYDRO PUMP 19.5GPM, 35T, 37T, 2 STAGE     PARTS             500.00   0.00   $34,723.71                                         $0.00   $   34,724   3/20/2019    6/5/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   101969 ASSY, HYDRAULIC TANK, LARGE               PARTS             750.00   0.00   $35,921.08                                         $0.00   $   35,921   3/20/2019   5/15/2019   1/0/1900
4003989 03‐20‐2019   05‐15‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND     LOG SPLITTERS      90.00   0.00   $38,475.00                                         $0.00   $   38,475   3/20/2019   5/15/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   101417 35 TON BEAM WITHOUT STRIPPER PLATES       PARTS             500.00   0.00   $41,907.92                                         $0.00   $   41,908   3/20/2019    6/5/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100219 CYLINDER, HYD, 5IN, F 1/2NPT NO DECALS    PARTS             750.00   0.00   $49,391.48                                         $0.00   $   49,391   3/20/2019   5/15/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100102 ASSY, HYDRAULIC TANK, SMALL               PARTS           1,400.00   0.00   $50,482.89                                         $0.00   $   50,483   3/20/2019    6/5/2019   1/0/1900
4003990 03‐20‐2019   06‐05‐2019   108247 LOG SPLITTER, 35T, B&S, BLACK DIAMOND     LOG SPLITTERS      90.00   0.00   $51,300.00                                         $0.00   $   51,300   3/20/2019    6/5/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   107134 HYDRO PUMP 19.5GPM, 35T, 37T, 2 STAGE     PARTS             750.00   0.00   $52,085.56                                         $0.00   $   52,086   3/20/2019   5/15/2019   1/0/1900




                                                                                                                            Entered:10/09/19
4003989 03‐20‐2019   05‐15‐2019   109323 SUB ASSY 48IN RC MOWER                    PARTS             162.00   0.00   $52,650.00                                         $0.00   $   52,650   3/20/2019   5/15/2019   1/0/1900
4003990 03‐20‐2019   06‐05‐2019   109323 SUB ASSY 48IN RC MOWER                    PARTS             162.00   0.00   $52,650.00                                         $0.00   $   52,650   3/20/2019    6/5/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   101417 35 TON BEAM WITHOUT STRIPPER PLATES       PARTS             750.00   0.00   $62,861.88                                         $0.00   $   62,862   3/20/2019   5/15/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   107133 PUMP, 2 STAGE, 15 GPM                      PARTS                1,400.00   0.00    $65,974.22                                         $0.00   $    65,974   3/20/2019    6/5/2019   1/0/1900
4003987 03‐20‐2019   06‐05‐2019   100390 CH395 ENGINE FOR 28 TON                    PARTS                  500.00   0.00    $71,842.15                                         $0.00   $    71,842   3/20/2019    6/5/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100217 CYLINDER, 4.5 IN, F 1/2NPT                 PARTS                1,400.00   0.00    $76,992.05                                         $0.00   $    76,992   3/20/2019    6/5/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   106804 WLDMNT, 30T BEAM                           PARTS                1,400.00   0.00    $90,837.34                                         $0.00   $    90,837   3/20/2019    6/5/2019   1/0/1900
4003986 03‐20‐2019   05‐15‐2019   100390 CH395 ENGINE FOR 28 TON                    PARTS                  750.00   0.00   $107,763.23                                         $0.00   $   107,763   3/20/2019   5/15/2019   1/0/1900
4003988 03‐20‐2019   06‐05‐2019   100121 KOHLER SH265 ENGINE, 25T/30T SPLITTER      PARTS                1,400.00   0.00   $133,727.23                                         $0.00   $   133,727   3/20/2019    6/5/2019   1/0/1900
4004019 03‐28‐2019   06‐19‐2019   108246 LOG SPLITTER, 30T, B&S, BLACK DIAMOND      LOG SPLITTERS           20.00   0.00     $9,500.00                                         $0.00   $     9,500   3/28/2019   6/19/2019   1/0/1900
4004019 03‐28‐2019   06‐19‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND      LOG SPLITTERS           50.00   0.00    $21,375.00                                         $0.00   $    21,375   3/28/2019   6/19/2019   1/0/1900
4004026 03‐29‐2019   06‐20‐2019   101460 WLDMT, CL POST DRIVER ROUND, 16LB          PHD/POST POUNDERS       50.00   0.00      $407.00                                          $0.00   $       407   3/29/2019   6/20/2019   1/0/1900
4004031 03‐29‐2019   06‐14‐2019   101460 WLDMT, CL POST DRIVER ROUND, 16LB          PHD/POST POUNDERS       50.00   0.00      $407.00                                          $0.00   $       407   3/29/2019   6/14/2019   1/0/1900
4004027 03‐29‐2019   06‐14‐2019   101460 WLDMT, CL POST DRIVER ROUND, 16LB          PHD/POST POUNDERS      100.00   0.00      $814.00                                          $0.00   $       814   3/29/2019   6/14/2019   1/0/1900
4004025 03‐29‐2019   06‐20‐2019   102569 STANDARD DUTY WIRE STRETCHER               WIRE STRETCHERS        140.00   0.00     $1,064.00                                         $0.00   $     1,064   3/29/2019   6/20/2019   1/0/1900
4004028 03‐29‐2019   06‐13‐2019   102569 STANDARD DUTY WIRE STRETCHER               WIRE STRETCHERS        140.00   0.00     $1,064.00                                         $0.00   $     1,064   3/29/2019   6/13/2019   1/0/1900
4004029 03‐29‐2019   06‐13‐2019   102569 STANDARD DUTY WIRE STRETCHER               WIRE STRETCHERS        140.00   0.00     $1,064.00                                         $0.00   $     1,064   3/29/2019   6/13/2019   1/0/1900
4004031 03‐29‐2019   06‐14‐2019   102569 STANDARD DUTY WIRE STRETCHER               WIRE STRETCHERS        140.00   0.00     $1,064.00                                         $0.00   $     1,064   3/29/2019   6/14/2019   1/0/1900
4004030 03‐29‐2019   06‐11‐2019   101460 WLDMT, CL POST DRIVER ROUND, 16LB          PHD/POST POUNDERS      200.00   0.00     $1,628.00                                         $0.00   $     1,628   3/29/2019   6/11/2019   1/0/1900
4004026 03‐29‐2019   06‐20‐2019   102569 STANDARD DUTY WIRE STRETCHER               WIRE STRETCHERS        770.00   0.00     $5,852.00                                         $0.00   $     5,852   3/29/2019   6/20/2019   1/0/1900
4004034 03‐29‐2019   04‐10‐2019   108246 LOG SPLITTER, 30T, B&S, BLACK DIAMOND      LOG SPLITTERS          154.00   0.00    $73,150.00                                         $0.00   $    73,150   3/29/2019   4/10/2019   1/0/1900
4004066 04‐08‐2019   07‐01‐2019   101530 TUBE, 12EWNT OPENER PIVOT SPACER           OEM                  4,000.00   0.00     $3,800.00                                         $0.00   $     3,800    4/8/2019    7/1/2019   1/0/1900
4004066 04‐08‐2019   07‐01‐2019   106798 SMALL SEEDS TUBE                           OEM                  5,000.00   0.00     $4,500.00                                         $0.00   $     4,500    4/8/2019    7/1/2019   1/0/1900
4004066 04‐08‐2019   07‐01‐2019   104854 PRESS WHEEL PIVOT TUBE                     OEM                 12,000.00   0.00     $6,360.00                                         $0.00   $     6,360    4/8/2019    7/1/2019   1/0/1900
4004050 04‐08‐2019   07‐19‐2019   109459 LOG SPLITTER, 35T, KOHLER, BLACK DIAMOND   LOG SPLITTERS           60.00   0.00    $36,000.00                                         $0.00   $    36,000    4/8/2019   7/19/2019   1/0/1900
4004051 04‐08‐2019   06‐28‐2019   109459 LOG SPLITTER, 35T, KOHLER, BLACK DIAMOND   LOG SPLITTERS           60.00   0.00    $36,000.00                                         $0.00   $    36,000    4/8/2019   6/28/2019   1/0/1900
4004052 04‐08‐2019   06‐24‐2019   108272 LOG SPLITTER, 25T, KOHLER, BLACK DIAMOND   LOG SPLITTERS           79.00   0.00    $36,735.00                                         $0.00   $    36,735    4/8/2019   6/24/2019   1/0/1900




                                                                                                                                   Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4004053 04‐08‐2019   06‐28‐2019   108272 LOG SPLITTER, 25T, KOHLER, BLACK DIAMOND   LOG SPLITTERS           79.00   0.00    $36,735.00                                         $0.00   $    36,735    4/8/2019   6/28/2019   1/0/1900
4004054 04‐08‐2019   07‐05‐2019   108272 LOG SPLITTER, 25T, KOHLER, BLACK DIAMOND   LOG SPLITTERS           79.00   0.00    $36,735.00                                         $0.00   $    36,735    4/8/2019    7/5/2019   1/0/1900
4004055 04‐08‐2019   07‐26‐2019   108272 LOG SPLITTER, 25T, KOHLER, BLACK DIAMOND   LOG SPLITTERS           79.00   0.00    $36,735.00                                         $0.00   $    36,735    4/8/2019   7/26/2019   1/0/1900
4004056 04‐08‐2019   07‐26‐2019   108272 LOG SPLITTER, 25T, KOHLER, BLACK DIAMOND   LOG SPLITTERS           79.00   0.00    $36,735.00                                         $0.00   $    36,735    4/8/2019   7/26/2019   1/0/1900
4004057 04‐08‐2019   08‐02‐2019   108272 LOG SPLITTER, 25T, KOHLER, BLACK DIAMOND   LOG SPLITTERS           79.00   0.00    $36,735.00                                         $0.00   $    36,735    4/8/2019    8/2/2019   1/0/1900
4004058 04‐08‐2019   08‐02‐2019   108272 LOG SPLITTER, 25T, KOHLER, BLACK DIAMOND   LOG SPLITTERS           79.00   0.00    $36,735.00                                         $0.00   $    36,735    4/8/2019    8/2/2019   1/0/1900
4004059 04‐08‐2019   08‐09‐2019   108272 LOG SPLITTER, 25T, KOHLER, BLACK DIAMOND   LOG SPLITTERS           79.00   0.00    $36,735.00                                         $0.00   $    36,735    4/8/2019    8/9/2019   1/0/1900
4004060 04‐08‐2019   08‐09‐2019   108272 LOG SPLITTER, 25T, KOHLER, BLACK DIAMOND   LOG SPLITTERS           79.00   0.00    $36,735.00                                         $0.00   $    36,735    4/8/2019    8/9/2019   1/0/1900
4004061 04‐08‐2019   07‐05‐2019   109458 LOG SPLITTER, 30T, KOHLER, BLACK DIAMOND   LOG SPLITTERS           77.00   0.00    $37,730.00                                         $0.00   $    37,730    4/8/2019    7/5/2019   1/0/1900
4004062 04‐08‐2019   07‐12‐2019   109458 LOG SPLITTER, 30T, KOHLER, BLACK DIAMOND   LOG SPLITTERS           77.00   0.00    $37,730.00                                         $0.00   $    37,730    4/8/2019   7/12/2019   1/0/1900
4004063 04‐08‐2019   07‐19‐2019   109458 LOG SPLITTER, 30T, KOHLER, BLACK DIAMOND   LOG SPLITTERS           77.00   0.00    $37,730.00                                         $0.00   $    37,730    4/8/2019   7/19/2019   1/0/1900
4004064 04‐08‐2019   08‐16‐2019   109458 LOG SPLITTER, 30T, KOHLER, BLACK DIAMOND   LOG SPLITTERS           77.00   0.00    $37,730.00                                         $0.00   $    37,730    4/8/2019   8/16/2019   1/0/1900
4004089 04‐16‐2019   05‐27‐2019   100124 JAW SPIDER L090                            PARTS                   20.00   0.00         $3.40                                         $0.00   $         3   4/16/2019   5/27/2019   1/0/1900
4004089 04‐16‐2019   05‐27‐2019   101094 ASSY, TRIMMER WHEEL, DHT                   PARTS                    2.00   0.00         $8.36                                         $0.00   $         8   4/16/2019   5/27/2019   1/0/1900
4004089 04‐16‐2019   05‐27‐2019   106761 FABRIC DEBRIS BAG CHIPPER SHREDDER         PARTS                    2.00   0.00        $14.50                                         $0.00   $        15   4/16/2019   5/27/2019   1/0/1900
4004089 04‐16‐2019   05‐27‐2019   100482 DHT 1IN DIAMETER BORE JAW COUPLER          PARTS                   20.00   0.00        $25.80                                         $0.00   $        26   4/16/2019   5/27/2019   1/0/1900
4004089 04‐16‐2019   05‐27‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER        PARTS                   20.00   0.00        $59.60                                         $0.00   $        60   4/16/2019   5/27/2019   1/0/1900
4004089 04‐16‐2019   05‐27‐2019   100121 KOHLER SH265 ENGINE, 25T/30T SPLITTER      PARTS                    1.00   0.00      $100.74                                          $0.00   $       101   4/16/2019   5/27/2019   1/0/1900
4004089 04‐16‐2019   05‐27‐2019   100034 3500 PSI VALVE ADJ DETENT OPEN             PARTS                   10.00   0.00      $239.20                                          $0.00   $       239   4/16/2019   5/27/2019   1/0/1900
4004089 04‐16‐2019   05‐27‐2019   100219 CYLINDER, HYD, 5IN, F 1/2NPT NO DECALS     PARTS                    4.00   0.00      $258.96                                          $0.00   $       259   4/16/2019   5/27/2019   1/0/1900
4004089 04‐16‐2019   05‐27‐2019   100479 17.5 GPM PUMP FOR 28/35 TON                PARTS                   13.00   0.00      $675.87                                          $0.00   $       676   4/16/2019   5/27/2019   1/0/1900
4004089 04‐16‐2019   05‐27‐2019   100217 CYLINDER, 4.5 IN, F 1/2NPT                 PARTS                   12.00   0.00      $759.84                                          $0.00   $       760   4/16/2019   5/27/2019   1/0/1900
4004089 04‐16‐2019   05‐27‐2019   101969 ASSY, HYDRAULIC TANK, LARGE                PARTS                   30.00   0.00     $1,192.20                                         $0.00   $     1,192   4/16/2019   5/27/2019   1/0/1900
4004089 04‐16‐2019   05‐27‐2019   101336 DHT LARGE LOG TABLE, FLAT UPTURNED LIP     ACCESSORIES            100.00   0.00     $2,900.00                                         $0.00   $     2,900   4/16/2019   5/27/2019   1/0/1900
4004089 04‐16‐2019   05‐27‐2019   100353 SH 265 POWER PACK ‐ CRATED                 PARTS                   12.00   0.00     $7,659.60                                         $0.00   $     7,660   4/16/2019   5/27/2019   1/0/1900
4004089 04‐16‐2019   05‐27‐2019   100466 DHT 35T HOR/VERT LOG SPLITTER              LOG SPLITTERS           20.00   0.00    $13,800.00                                         $0.00   $    13,800   4/16/2019   5/27/2019   1/0/1900
4004089 04‐16‐2019   05‐27‐2019   100171 DHT 22T HOR/VERT LOG SPLITTER              LOG SPLITTERS           30.00   0.00    $15,060.00                                         $0.00   $    15,060   4/16/2019   5/27/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN         PARTS                  200.00   0.00         $1.89                                         $0.00   $         2   4/17/2019    6/5/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN         PARTS                  300.00   0.00         $2.56                                         $0.00   $         3   4/17/2019    6/5/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN         PARTS                  300.00   0.00         $2.84                                         $0.00   $         3   4/17/2019    7/1/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN             PARTS                  400.00   0.00         $3.79                                         $0.00   $         4   4/17/2019    6/5/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN             PARTS                  600.00   0.00         $5.68                                         $0.00   $         6   4/17/2019    7/1/2019   1/0/1900




                                                                                                                                   Entered:10/09/19
4004107 04‐17‐2019   06‐05‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8         PARTS                  600.00   0.00         $5.68                                         $0.00   $         6   4/17/2019    6/5/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN             PARTS                  600.00   0.00         $5.69                                         $0.00   $         6   4/17/2019    6/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN         PARTS                  800.00   0.00         $7.57                                         $0.00   $         8   4/17/2019    6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100127 LOCK WASHER, M8                         PARTS     800.00   0.00    $7.57                                         $0.00   $    8   4/17/2019   6/5/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN      PARTS     750.00   0.00    $7.67                                         $0.00   $    8   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN      PARTS     750.00   0.00    $7.67                                         $0.00   $    8   4/17/2019   8/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8      PARTS     900.00   0.00    $8.52                                         $0.00   $    9   4/17/2019   7/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100127 LOCK WASHER, M8                         PARTS   1,200.00   0.00   $10.24                                         $0.00   $   10   4/17/2019   6/5/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100127 LOCK WASHER, M8                         PARTS   1,200.00   0.00   $11.35                                         $0.00   $   11   4/17/2019   7/1/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100445 FSTNR, FENDER WASHER, M6                PARTS     600.00   0.00   $11.36                                         $0.00   $   11   4/17/2019   6/5/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN      PARTS   1,400.00   0.00   $11.95                                         $0.00   $   12   4/17/2019   8/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN      PARTS   1,600.00   0.00   $13.65                                         $0.00   $   14   4/17/2019   7/1/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN          PARTS   1,600.00   0.00   $15.14                                         $0.00   $   15   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100130 FLAT WASHER, M8                         PARTS   1,600.00   0.00   $15.14                                         $0.00   $   15   4/17/2019   6/5/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8      PARTS     900.00   0.00   $15.36                                         $0.00   $   15   4/17/2019   6/5/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100445 FSTNR, FENDER WASHER, M6                PARTS     900.00   0.00   $17.03                                         $0.00   $   17   4/17/2019   7/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN          PARTS   1,500.00   0.00   $17.04                                         $0.00   $   17   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN          PARTS   1,500.00   0.00   $17.04                                         $0.00   $   17   4/17/2019   8/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100130 FLAT WASHER, M8                         PARTS   2,400.00   0.00   $20.48                                         $0.00   $   20   4/17/2019   6/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8      PARTS   2,400.00   0.00   $22.71                                         $0.00   $   23   4/17/2019   6/5/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100130 FLAT WASHER, M8                         PARTS   2,400.00   0.00   $22.71                                         $0.00   $   23   4/17/2019   7/1/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100124 JAW SPIDER L090                         PARTS     200.00   0.00   $22.71                                         $0.00   $   23   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100142 FLAT WASHER, 3/4 IN                     PARTS     400.00   0.00   $22.71                                         $0.00   $   23   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100023 LOCK WASHER, M12                        PARTS   2,600.00   0.00   $24.61                                         $0.00   $   25   4/17/2019   6/5/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100445 FSTNR, FENDER WASHER, M6                PARTS     900.00   0.00   $25.60                                         $0.00   $   26   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC   PARTS     400.00   0.00   $26.50                                         $0.00   $   27   4/17/2019   6/5/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN          PARTS   2,800.00   0.00   $26.55                                         $0.00   $   27   4/17/2019   8/1/2019   1/0/1900




                                                                                                              Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4004107 04‐17‐2019   06‐05‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8       PARTS     200.00   0.00   $28.39                                         $0.00   $   28   4/17/2019   6/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100127 LOCK WASHER, M8                         PARTS   3,200.00   0.00   $30.28                                         $0.00   $   30   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8        PARTS     800.00   0.00   $30.29                                         $0.00   $   30   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8             PARTS     800.00   0.00   $30.29                                         $0.00   $   30   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,    PARTS     200.00   0.00   $30.29                                         $0.00   $   30   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5          PARTS     800.00   0.00   $30.29                                         $0.00   $   30   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?    PARTS     200.00   0.00   $30.29                                         $0.00   $   30   4/17/2019   6/5/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN          PARTS   3,200.00   0.00   $30.34                                         $0.00   $   30   4/17/2019   7/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100127 LOCK WASHER, M8                         PARTS   3,000.00   0.00   $30.68                                         $0.00   $   31   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100127 LOCK WASHER, M8                         PARTS   3,000.00   0.00   $30.68                                         $0.00   $   31   4/17/2019   8/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100124 JAW SPIDER L090                         PARTS     300.00   0.00   $34.06                                         $0.00   $   34   4/17/2019   7/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100142 FLAT WASHER, 3/4 IN                     PARTS     600.00   0.00   $34.06                                         $0.00   $   34   4/17/2019   7/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100023 LOCK WASHER, M12                        PARTS   3,900.00   0.00   $36.90                                         $0.00   $   37   4/17/2019   7/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC   PARTS     600.00   0.00   $39.74                                         $0.00   $   40   4/17/2019   7/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8       PARTS     300.00   0.00   $42.58                                         $0.00   $   43   4/17/2019   7/1/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100445 FSTNR, FENDER WASHER, M6                PARTS   2,400.00   0.00   $45.42                                         $0.00   $   45   4/17/2019   6/5/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8        PARTS   1,200.00   0.00   $45.42                                         $0.00   $   45   4/17/2019   7/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8             PARTS   1,200.00   0.00   $45.42                                         $0.00   $   45   4/17/2019   7/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,    PARTS     300.00   0.00   $45.42                                         $0.00   $   45   4/17/2019   7/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5          PARTS   1,200.00   0.00   $45.42                                         $0.00   $   45   4/17/2019   7/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?    PARTS     300.00   0.00   $45.42                                         $0.00   $   45   4/17/2019   7/1/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT         PARTS     200.00   0.00   $45.43                                         $0.00   $   45   4/17/2019   6/5/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100142 FLAT WASHER, 3/4 IN                     PARTS     600.00   0.00   $45.51                                         $0.00   $   46   4/17/2019   6/5/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8      PARTS   2,250.00   0.00   $46.02                                         $0.00   $   46   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8      PARTS   2,250.00   0.00   $46.02                                         $0.00   $   46   4/17/2019   8/1/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   108356 WARRANTY CARD, BLACK DIAMOND, LS        PARTS     200.00   0.00   $47.32                                         $0.00   $   47   4/17/2019   6/5/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100127 LOCK WASHER, M8                         PARTS   5,600.00   0.00   $47.79                                         $0.00   $   48   4/17/2019   8/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100124 JAW SPIDER L090                         PARTS     300.00   0.00   $48.36                                         $0.00   $   48   4/17/2019   6/5/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8        PARTS   1,200.00   0.00   $51.20                                         $0.00   $   51   4/17/2019   6/5/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8             PARTS   1,200.00   0.00   $51.20                                         $0.00   $   51   4/17/2019   6/5/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5          PARTS   1,200.00   0.00   $51.20                                         $0.00   $   51   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   107968 PART, EXHAUST DEFLECTOR, CIU            PARTS     200.00   0.00   $53.00                                         $0.00   $   53   4/17/2019   6/5/2019   1/0/1900




                                                                                                              Entered:10/09/19
4004101 04‐17‐2019   07‐01‐2019   100127 LOCK WASHER, M8                         PARTS   6,400.00   0.00   $54.62                                         $0.00   $   55   4/17/2019   7/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC   PARTS     600.00   0.00   $56.89                                         $0.00   $   57   4/17/2019   6/5/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8       PARTS     300.00   0.00   $59.74                                         $0.00   $   60   4/17/2019   6/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100130 FLAT WASHER, M8                            PARTS    6,400.00   0.00    $60.56                                         $0.00   $    61   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8           PARTS    1,600.00   0.00    $60.57                                         $0.00   $    61   4/17/2019   6/5/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100130 FLAT WASHER, M8                            PARTS    6,000.00   0.00    $61.36                                         $0.00   $    61   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100130 FLAT WASHER, M8                            PARTS    6,000.00   0.00    $61.36                                         $0.00   $    61   4/17/2019   8/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?       PARTS      300.00   0.00    $62.58                                         $0.00   $    63   4/17/2019   6/5/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,       PARTS      300.00   0.00    $65.42                                         $0.00   $    65   4/17/2019   6/5/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT            PARTS      300.00   0.00    $68.12                                         $0.00   $    68   4/17/2019   7/1/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   101438 1 1/8in CLEVIS PIN W/CLIPS                 PARTS      200.00   0.00    $69.98                                         $0.00   $    70   4/17/2019   6/5/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   108356 WARRANTY CARD, BLACK DIAMOND, LS           PARTS      300.00   0.00    $70.96                                         $0.00   $    71   4/17/2019   7/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8         PARTS    4,200.00   0.00    $71.68                                         $0.00   $    72   4/17/2019   8/1/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT               PARTS      200.00   0.00    $71.93                                         $0.00   $    72   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100131 HITCH PIN                                  PARTS      200.00   0.00    $71.93                                         $0.00   $    72   4/17/2019   6/5/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100023 LOCK WASHER, M12                           PARTS    3,900.00   0.00    $73.96                                         $0.00   $    74   4/17/2019   6/5/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100445 FSTNR, FENDER WASHER, M6                   PARTS    2,250.00   0.00    $76.70                                         $0.00   $    77   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100445 FSTNR, FENDER WASHER, M6                   PARTS    2,250.00   0.00    $76.70                                         $0.00   $    77   4/17/2019   8/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   107968 PART, EXHAUST DEFLECTOR, CIU               PARTS      300.00   0.00    $79.48                                         $0.00   $    79   4/17/2019   7/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8         PARTS    4,800.00   0.00    $81.92                                         $0.00   $    82   4/17/2019   7/1/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   108310 DECAL, LOG SPLITTER 37T R, BLACK DIAMOND   PARTS      200.00   0.00    $82.10                                         $0.00   $    82   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   108311 DECAL, LOG SPLITTER 37T L, BLACK DIAMOND   PARTS      200.00   0.00    $82.10                                         $0.00   $    82   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8      PARTS      400.00   0.00    $87.07                                         $0.00   $    87   4/17/2019   6/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100124 JAW SPIDER L090                            PARTS      800.00   0.00    $90.83                                         $0.00   $    91   4/17/2019   6/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100142 FLAT WASHER, 3/4 IN                        PARTS    1,600.00   0.00    $90.83                                         $0.00   $    91   4/17/2019   6/5/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8           PARTS    2,400.00   0.00    $90.83                                         $0.00   $    91   4/17/2019   7/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100130 FLAT WASHER, M8                            PARTS   11,200.00   0.00    $95.58                                         $0.00   $    96   4/17/2019   8/1/2019   1/0/1900




                                                                                                                   Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4004105 04‐17‐2019   07‐01‐2019   100033 ASSEMBLY, CLEVIS PIN, 1IN OD, WITH         PARTS      300.00   0.00    $96.51                                         $0.00   $    97   4/17/2019   7/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT            PARTS      300.00   0.00    $96.71                                         $0.00   $    97   4/17/2019   6/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100023 LOCK WASHER, M12                           PARTS   10,400.00   0.00    $98.40                                         $0.00   $    98   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE     PARTS      200.00   0.00   $104.11                                         $0.00   $   104   4/17/2019   6/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC      PARTS    1,600.00   0.00   $105.97                                         $0.00   $   106   4/17/2019   6/5/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT               PARTS      300.00   0.00   $107.86                                         $0.00   $   108   4/17/2019   7/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100131 HITCH PIN                                  PARTS      300.00   0.00   $107.86                                         $0.00   $   108   4/17/2019   7/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100130 FLAT WASHER, M8                            PARTS   12,800.00   0.00   $109.24                                         $0.00   $   109   4/17/2019   7/1/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8          PARTS      800.00   0.00   $113.54                                         $0.00   $   114   4/17/2019   6/5/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100445 FSTNR, FENDER WASHER, M6                   PARTS    4,200.00   0.00   $119.47                                         $0.00   $   119   4/17/2019   8/1/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8           PARTS    3,200.00   0.00   $121.11                                         $0.00   $   121   4/17/2019   6/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8                PARTS    3,200.00   0.00   $121.11                                         $0.00   $   121   4/17/2019   6/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,       PARTS      800.00   0.00   $121.11                                         $0.00   $   121   4/17/2019   6/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5             PARTS    3,200.00   0.00   $121.11                                         $0.00   $   121   4/17/2019   6/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?       PARTS      800.00   0.00   $121.11                                         $0.00   $   121   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100063 BEARING COVER, 4.80X8 WHEEL                PARTS      400.00   0.00   $121.14                                         $0.00   $   121   4/17/2019   6/5/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8           PARTS    2,400.00   0.00   $122.88                                         $0.00   $   123   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100022 HEX NUT, M12X1.75, G8.8                    PARTS    2,600.00   0.00   $123.03                                         $0.00   $   123   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT       PARTS      200.00   0.00   $123.03                                         $0.00   $   123   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN           PARTS      400.00   0.00   $128.71                                         $0.00   $   129   4/17/2019   6/5/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8      PARTS      600.00   0.00   $130.57                                         $0.00   $   131   4/17/2019   7/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100033 ASSEMBLY, CLEVIS PIN, 1IN OD, WITH         PARTS      300.00   0.00   $135.68                                         $0.00   $   136   4/17/2019   6/5/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100142 FLAT WASHER, 3/4 IN                        PARTS    1,500.00   0.00   $136.36                                         $0.00   $   136   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100142 FLAT WASHER, 3/4 IN                        PARTS    1,500.00   0.00   $136.36                                         $0.00   $   136   4/17/2019   8/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100445 FSTNR, FENDER WASHER, M6                   PARTS    4,800.00   0.00   $136.54                                         $0.00   $   137   4/17/2019   7/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100124 JAW SPIDER L090                            PARTS      750.00   0.00   $144.88                                         $0.00   $   145   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100124 JAW SPIDER L090                            PARTS      750.00   0.00   $144.88                                         $0.00   $   145   4/17/2019   8/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT               PARTS      300.00   0.00   $150.76                                         $0.00   $   151   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8       PARTS    2,000.00   0.00   $151.43                                         $0.00   $   151   4/17/2019   6/5/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8           PARTS    3,000.00   0.00   $153.41                                         $0.00   $   153   4/17/2019   7/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8                PARTS    3,000.00   0.00   $153.41                                         $0.00   $   153   4/17/2019   7/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5             PARTS    3,000.00   0.00   $153.41                                         $0.00   $   153   4/17/2019   7/1/2019   1/0/1900




                                                                                                                   Entered:10/09/19
4004098 04‐17‐2019   08‐01‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8           PARTS    3,000.00   0.00   $153.41                                         $0.00   $   153   4/17/2019   8/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8                PARTS    3,000.00   0.00   $153.41                                         $0.00   $   153   4/17/2019   8/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5             PARTS    3,000.00   0.00   $153.41                                         $0.00   $   153   4/17/2019   8/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100131 HITCH PIN                                  PARTS     300.00   0.00   $153.60                                         $0.00   $   154   4/17/2019   6/5/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE     PARTS     300.00   0.00   $156.12                                         $0.00   $   156   4/17/2019   7/1/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100482 DHT 1IN DIAMETER BORE JAW COUPLER          PARTS     200.00   0.00   $156.12                                         $0.00   $   156   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   107970 PLATE, COUPLER GUARD 37T, LS               PARTS     200.00   0.00   $157.46                                         $0.00   $   157   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE     PARTS     400.00   0.00   $159.00                                         $0.00   $   159   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100181 FSTNR, M12 FLAT WASHER                     PARTS   2,800.00   0.00   $159.00                                         $0.00   $   159   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT     PARTS     200.00   0.00   $160.89                                         $0.00   $   161   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   108312 DECAL, LOG SPLITTER, POWERED BY HONDA      PARTS     200.00   0.00   $162.78                                         $0.00   $   163   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2        PARTS     200.00   0.00   $164.68                                         $0.00   $   165   4/17/2019   6/5/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100181 FSTNR, M12 FLAT WASHER                     PARTS   3,000.00   0.00   $170.31                                         $0.00   $   170   4/17/2019   7/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC      PARTS   1,500.00   0.00   $170.45                                         $0.00   $   170   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC      PARTS   1,500.00   0.00   $170.45                                         $0.00   $   170   4/17/2019   8/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   108308 DECAL, LOG SPLITTER 27T R, BLACK DIAMOND   PARTS     300.00   0.00   $173.15                                         $0.00   $   173   4/17/2019   7/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   108309 DECAL, LOG SPLITTER 27T L, BLACK DIAMOND   PARTS     300.00   0.00   $173.15                                         $0.00   $   173   4/17/2019   7/1/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   108301 DECAL, LOG SPLITTER, BRAND BLACK DIAMOND   PARTS     400.00   0.00   $177.93                                         $0.00   $   178   4/17/2019   6/5/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8          PARTS     750.00   0.00   $178.97                                         $0.00   $   179   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8          PARTS     750.00   0.00   $178.97                                         $0.00   $   179   4/17/2019   8/1/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT            PARTS     800.00   0.00   $181.67                                         $0.00   $   182   4/17/2019   6/5/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100063 BEARING COVER, 4.80X8 WHEEL                PARTS     600.00   0.00   $181.67                                         $0.00   $   182   4/17/2019   7/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT       PARTS     300.00   0.00   $184.50                                         $0.00   $   185   4/17/2019   7/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100022 HEX NUT, M12X1.75, G8.8                    PARTS   3,900.00   0.00   $184.51                                         $0.00   $   185   4/17/2019   7/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?       PARTS     750.00   0.00   $187.49                                         $0.00   $   187   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?       PARTS     750.00   0.00   $187.49                                         $0.00   $   187   4/17/2019   8/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8      PARTS     600.00   0.00   $187.74                                         $0.00   $   188   4/17/2019   6/5/2019   1/0/1900




                                                                                                                  Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4004103 04‐17‐2019   06‐05‐2019   108356 WARRANTY CARD, BLACK DIAMOND, LS           PARTS     800.00   0.00   $189.24                                         $0.00   $   189   4/17/2019   6/5/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN           PARTS     600.00   0.00   $193.02                                         $0.00   $   193   4/17/2019   7/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,       PARTS     750.00   0.00   $196.02                                         $0.00   $   196   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,       PARTS     750.00   0.00   $196.02                                         $0.00   $   196   4/17/2019   8/1/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   107968 PART, EXHAUST DEFLECTOR, CIU               PARTS     800.00   0.00   $211.94                                         $0.00   $   212   4/17/2019   6/5/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100142 FLAT WASHER, 3/4 IN                        PARTS   2,800.00   0.00   $212.39                                         $0.00   $   212   4/17/2019   8/1/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100448 OIL FILTER, GENERIC NO LOGO                PARTS     200.00   0.00   $217.68                                         $0.00   $   218   4/17/2019   6/5/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100023 LOCK WASHER, M12                           PARTS   9,750.00   0.00   $221.59                                         $0.00   $   222   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100023 LOCK WASHER, M12                           PARTS   9,750.00   0.00   $221.59                                         $0.00   $   222   4/17/2019   8/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE     PARTS     300.00   0.00   $221.87                                         $0.00   $   222   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100084 ASSY, MANUAL CANISTER                      PARTS     200.00   0.00   $223.36                                         $0.00   $   223   4/17/2019   6/5/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100124 JAW SPIDER L090                            PARTS   1,400.00   0.00   $225.67                                         $0.00   $   226   4/17/2019   8/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8       PARTS   3,000.00   0.00   $227.08                                         $0.00   $   227   4/17/2019   7/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE     PARTS     600.00   0.00   $238.44                                         $0.00   $   238   4/17/2019   7/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8           PARTS   5,600.00   0.00   $238.94                                         $0.00   $   239   4/17/2019   8/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8                PARTS   5,600.00   0.00   $238.94                                         $0.00   $   239   4/17/2019   8/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5             PARTS   5,600.00   0.00   $238.94                                         $0.00   $   239   4/17/2019   8/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT     PARTS     300.00   0.00   $241.28                                         $0.00   $   241   4/17/2019   7/1/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8           PARTS   6,400.00   0.00   $242.22                                         $0.00   $   242   4/17/2019   6/5/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100142 FLAT WASHER, 3/4 IN                        PARTS   3,200.00   0.00   $242.73                                         $0.00   $   243   4/17/2019   7/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   108312 DECAL, LOG SPLITTER, POWERED BY HONDA      PARTS     300.00   0.00   $244.11                                         $0.00   $   244   4/17/2019   7/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2        PARTS     300.00   0.00   $246.95                                         $0.00   $   247   4/17/2019   7/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100063 BEARING COVER, 4.80X8 WHEEL                PARTS     600.00   0.00   $256.01                                         $0.00   $   256   4/17/2019   6/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100033 ASSEMBLY, CLEVIS PIN, 1IN OD, WITH         PARTS     800.00   0.00   $257.36                                         $0.00   $   257   4/17/2019   6/5/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100124 JAW SPIDER L090                            PARTS   1,600.00   0.00   $257.90                                         $0.00   $   258   4/17/2019   7/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100022 HEX NUT, M12X1.75, G8.8                    PARTS   3,900.00   0.00   $258.85                                         $0.00   $   259   4/17/2019   6/5/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT       PARTS     300.00   0.00   $261.70                                         $0.00   $   262   4/17/2019   6/5/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC      PARTS   2,800.00   0.00   $265.49                                         $0.00   $   265   4/17/2019   8/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   108301 DECAL, LOG SPLITTER, BRAND BLACK DIAMOND   PARTS     600.00   0.00   $266.82                                         $0.00   $   267   4/17/2019   7/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN           PARTS     600.00   0.00   $273.08                                         $0.00   $   273   4/17/2019   6/5/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8           PARTS   6,400.00   0.00   $273.08                                         $0.00   $   273   4/17/2019   7/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8                PARTS   6,400.00   0.00   $273.08                                         $0.00   $   273   4/17/2019   7/1/2019   1/0/1900




                                                                                                                  Entered:10/09/19
4004101 04‐17‐2019   07‐01‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5             PARTS   6,400.00   0.00   $273.08                                         $0.00   $   273   4/17/2019   7/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8          PARTS   1,400.00   0.00   $278.76                                         $0.00   $   279   4/17/2019   8/1/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100087 BEAM PIVOT BRACKET                         PARTS     200.00   0.00   $285.82                                         $0.00   $   286   4/17/2019   6/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT               PARTS      800.00   0.00   $287.64                                         $0.00   $   288   4/17/2019   6/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100131 HITCH PIN                                  PARTS      800.00   0.00   $287.64                                         $0.00   $   288   4/17/2019   6/5/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT            PARTS      750.00   0.00   $289.76                                         $0.00   $   290   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT            PARTS      750.00   0.00   $289.76                                         $0.00   $   290   4/17/2019   8/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?       PARTS    1,400.00   0.00   $292.04                                         $0.00   $   292   4/17/2019   8/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC      PARTS    3,200.00   0.00   $303.42                                         $0.00   $   303   4/17/2019   7/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,       PARTS    1,400.00   0.00   $305.31                                         $0.00   $   305   4/17/2019   8/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8       PARTS    3,000.00   0.00   $312.90                                         $0.00   $   313   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS          PARTS      200.00   0.00   $314.21                                         $0.00   $   314   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100110 VENT CAP ASSEMBLY                          PARTS      200.00   0.00   $314.21                                         $0.00   $   314   4/17/2019   6/5/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8          PARTS    1,600.00   0.00   $318.59                                         $0.00   $   319   4/17/2019   7/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100448 OIL FILTER, GENERIC NO LOGO                PARTS      300.00   0.00   $326.43                                         $0.00   $   326   4/17/2019   7/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   107969 PLATE, COUPLER GUARD 27T, LS               PARTS      300.00   0.00   $332.11                                         $0.00   $   332   4/17/2019   7/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?       PARTS    1,600.00   0.00   $333.76                                         $0.00   $   334   4/17/2019   7/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100084 ASSY, MANUAL CANISTER                      PARTS      300.00   0.00   $334.95                                         $0.00   $   335   4/17/2019   7/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE     PARTS      600.00   0.00   $335.66                                         $0.00   $   336   4/17/2019   6/5/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT     PARTS      300.00   0.00   $341.34                                         $0.00   $   341   4/17/2019   6/5/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100023 LOCK WASHER, M12                           PARTS   18,200.00   0.00   $345.14                                         $0.00   $   345   4/17/2019   8/1/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8      PARTS    1,600.00   0.00   $348.19                                         $0.00   $   348   4/17/2019   6/5/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,       PARTS    1,600.00   0.00   $348.93                                         $0.00   $   349   4/17/2019   7/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2        PARTS      300.00   0.00   $349.88                                         $0.00   $   350   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100019 ASSY, STRIPPER PLATE RT                    PARTS      200.00   0.00   $357.75                                         $0.00   $   358   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100020 ASSY, STRIPPER PLATE LT                    PARTS      200.00   0.00   $357.75                                         $0.00   $   358   4/17/2019   6/5/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100181 FSTNR, M12 FLAT WASHER                     PARTS    4,200.00   0.00   $358.41                                         $0.00   $   358   4/17/2019   6/5/2019   1/0/1900




                                                                                                                   Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4004097 04‐17‐2019   07‐01‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8           PARTS    6,000.00   0.00   $368.17                                         $0.00   $   368   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8           PARTS    6,000.00   0.00   $368.17                                         $0.00   $   368   4/17/2019   8/1/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100150 BEAM LOCK BRACKET                          PARTS      200.00   0.00   $369.10                                         $0.00   $   369   4/17/2019   6/5/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100023 LOCK WASHER, M12                           PARTS   20,800.00   0.00   $394.45                                         $0.00   $   394   4/17/2019   7/1/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER        PARTS      200.00   0.00   $399.39                                         $0.00   $   399   4/17/2019   6/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE     PARTS      800.00   0.00   $416.32                                         $0.00   $   416   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100117 FILTER BASE                                PARTS      200.00   0.00   $416.43                                         $0.00   $   416   4/17/2019   6/5/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100087 BEAM PIVOT BRACKET                         PARTS      300.00   0.00   $428.62                                         $0.00   $   429   4/17/2019   7/1/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100393 LARGE PUMP MOUNT FOR 28 TON                PARTS      200.00   0.00   $437.40                                         $0.00   $   437   4/17/2019   6/5/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT            PARTS    1,400.00   0.00   $451.33                                         $0.00   $   451   4/17/2019   8/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT               PARTS      750.00   0.00   $451.69                                         $0.00   $   452   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT               PARTS      750.00   0.00   $451.69                                         $0.00   $   452   4/17/2019   8/1/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100181 FSTNR, M12 FLAT WASHER                     PARTS    8,000.00   0.00   $454.17                                         $0.00   $   454   4/17/2019   6/5/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100131 HITCH PIN                                  PARTS      750.00   0.00   $460.22                                         $0.00   $   460   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100131 HITCH PIN                                  PARTS      750.00   0.00   $460.22                                         $0.00   $   460   4/17/2019   8/1/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   108308 DECAL, LOG SPLITTER 27T R, BLACK DIAMOND   PARTS      800.00   0.00   $461.73                                         $0.00   $   462   4/17/2019   6/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   108309 DECAL, LOG SPLITTER 27T L, BLACK DIAMOND   PARTS      800.00   0.00   $461.73                                         $0.00   $   462   4/17/2019   6/5/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS          PARTS      300.00   0.00   $471.20                                         $0.00   $   471   4/17/2019   7/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100110 VENT CAP ASSEMBLY                          PARTS      300.00   0.00   $471.20                                         $0.00   $   471   4/17/2019   7/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100084 ASSY, MANUAL CANISTER                      PARTS      300.00   0.00   $472.19                                         $0.00   $   472   4/17/2019   6/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100063 BEARING COVER, 4.80X8 WHEEL                PARTS    1,600.00   0.00   $484.44                                         $0.00   $   484   4/17/2019   6/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100022 HEX NUT, M12X1.75, G8.8                    PARTS   10,400.00   0.00   $492.01                                         $0.00   $   492   4/17/2019   6/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT       PARTS      800.00   0.00   $492.01                                         $0.00   $   492   4/17/2019   6/5/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100016 PUMP MOUNT SMALL                           PARTS      300.00   0.00   $493.90                                         $0.00   $   494   4/17/2019   7/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   101438 1 1/8in CLEVIS PIN W/CLIPS                 PARTS      750.00   0.00   $494.36                                         $0.00   $   494   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   101438 1 1/8in CLEVIS PIN W/CLIPS                 PARTS      750.00   0.00   $494.36                                         $0.00   $   494   4/17/2019   8/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100116 DHT DHT 10 MICRON HYDRAULIC OIL FILTER     PARTS      300.00   0.00   $512.02                                         $0.00   $   512   4/17/2019   6/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN           PARTS    1,600.00   0.00   $514.72                                         $0.00   $   515   4/17/2019   6/5/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT            PARTS    1,600.00   0.00   $515.81                                         $0.00   $   516   4/17/2019   7/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100019 ASSY, STRIPPER PLATE RT                    PARTS      300.00   0.00   $536.48                                         $0.00   $   536   4/17/2019   7/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100020 ASSY, STRIPPER PLATE LT                    PARTS      300.00   0.00   $536.48                                         $0.00   $   536   4/17/2019   7/1/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100105 SUCTION FILTER                             PARTS      200.00   0.00   $543.25                                         $0.00   $   543   4/17/2019   6/5/2019   1/0/1900




                                                                                                                   Entered:10/09/19
4004105 04‐17‐2019   07‐01‐2019   100150 BEAM LOCK BRACKET                          PARTS      300.00   0.00   $553.51                                         $0.00   $   554   4/17/2019   7/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8      PARTS    1,500.00   0.00   $562.49                                         $0.00   $   562   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8      PARTS    1,500.00   0.00   $562.49                                         $0.00   $   562   4/17/2019   8/1/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100136 HYD HOSE 1/2 IN X 59 IN                    PARTS      200.00   0.00    $567.85                                          $0.00   $     568   4/17/2019   6/5/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8           PARTS   11,200.00   0.00    $573.46                                          $0.00   $     573   4/17/2019   8/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER        PARTS      300.00   0.00    $598.93                                          $0.00   $     599   4/17/2019   7/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100398 DHT 3/4IN DIAMETER BORE JAW COUPLER        PARTS      300.00   0.00    $598.93                                          $0.00   $     599   4/17/2019   7/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100087 BEAM PIVOT BRACKET                         PARTS      300.00   0.00    $604.18                                          $0.00   $     604   4/17/2019   6/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8       PARTS    8,000.00   0.00    $605.55                                          $0.00   $     606   4/17/2019   6/5/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100117 FILTER BASE                                PARTS      300.00   0.00    $624.48                                          $0.00   $     624   4/17/2019   7/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100033 ASSEMBLY, CLEVIS PIN, 1IN OD, WITH         PARTS    1,400.00   0.00    $633.19                                          $0.00   $     633   4/17/2019   8/1/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE     PARTS    1,600.00   0.00    $635.83                                          $0.00   $     636   4/17/2019   6/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT     PARTS      800.00   0.00    $643.40                                          $0.00   $     643   4/17/2019   6/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   108312 DECAL, LOG SPLITTER, POWERED BY HONDA      PARTS      800.00   0.00    $650.97                                          $0.00   $     651   4/17/2019   6/5/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8           PARTS   12,800.00   0.00    $655.39                                          $0.00   $     655   4/17/2019   7/1/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2        PARTS      800.00   0.00    $658.54                                          $0.00   $     659   4/17/2019   6/5/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE     PARTS      750.00   0.00    $664.76                                          $0.00   $     665   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE     PARTS      750.00   0.00    $664.76                                          $0.00   $     665   4/17/2019   8/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS          PARTS      300.00   0.00    $665.62                                          $0.00   $     666   4/17/2019   6/5/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100110 VENT CAP ASSEMBLY                          PARTS      300.00   0.00    $665.62                                          $0.00   $     666   4/17/2019   6/5/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100016 PUMP MOUNT SMALL                           PARTS      300.00   0.00    $696.34                                          $0.00   $     696   4/17/2019   6/5/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT               PARTS    1,400.00   0.00    $703.55                                          $0.00   $     704   4/17/2019   8/1/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   108301 DECAL, LOG SPLITTER, BRAND BLACK DIAMOND   PARTS    1,600.00   0.00    $711.52                                          $0.00   $     712   4/17/2019   6/5/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100131 HITCH PIN                                  PARTS    1,400.00   0.00    $716.82                                          $0.00   $     717   4/17/2019   8/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100033 ASSEMBLY, CLEVIS PIN, 1IN OD, WITH         PARTS    1,600.00   0.00    $723.65                                          $0.00   $     724   4/17/2019   7/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100019 ASSY, STRIPPER PLATE RT                    PARTS      300.00   0.00    $729.62                                          $0.00   $     730   4/17/2019   6/5/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100020 ASSY, STRIPPER PLATE LT                    PARTS      300.00   0.00    $729.62                                          $0.00   $     730   4/17/2019   6/5/2019   1/0/1900




                                                                                                                     Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4004107 04‐17‐2019   06‐05‐2019   106154 WLDMNT, 35T LS ENGINE GUARD                PARTS      200.00   0.00    $732.14                                          $0.00   $     732   4/17/2019   6/5/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100063 BEARING COVER, 4.80X8 WHEEL                PARTS    1,500.00   0.00    $767.03                                          $0.00   $     767   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100063 BEARING COVER, 4.80X8 WHEEL                PARTS    1,500.00   0.00    $767.03                                          $0.00   $     767   4/17/2019   8/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100022 HEX NUT, M12X1.75, G8.8                    PARTS    9,750.00   0.00    $775.54                                          $0.00   $     776   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100022 HEX NUT, M12X1.75, G8.8                    PARTS    9,750.00   0.00    $775.54                                          $0.00   $     776   4/17/2019   8/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100150 BEAM LOCK BRACKET                          PARTS      300.00   0.00    $780.82                                          $0.00   $     781   4/17/2019   6/5/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT       PARTS      750.00   0.00    $784.07                                          $0.00   $     784   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT       PARTS      750.00   0.00    $784.07                                          $0.00   $     784   4/17/2019   8/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT               PARTS    1,600.00   0.00    $804.05                                          $0.00   $     804   4/17/2019   7/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100105 SUCTION FILTER                             PARTS      300.00   0.00    $814.66                                          $0.00   $     815   4/17/2019   7/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN           PARTS    1,500.00   0.00    $818.16                                          $0.00   $     818   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN           PARTS    1,500.00   0.00    $818.16                                          $0.00   $     818   4/17/2019   8/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100131 HITCH PIN                                  PARTS    1,600.00   0.00    $819.23                                          $0.00   $     819   4/17/2019   7/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER        PARTS      300.00   0.00    $847.67                                          $0.00   $     848   4/17/2019   6/5/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100398 DHT 3/4IN DIAMETER BORE JAW COUPLER        PARTS      300.00   0.00    $847.67                                          $0.00   $     848   4/17/2019   6/5/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100136 HYD HOSE 1/2 IN X 59 IN                    PARTS      300.00   0.00    $851.56                                          $0.00   $     852   4/17/2019   7/1/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100448 OIL FILTER, GENERIC NO LOGO                PARTS      800.00   0.00    $870.48                                          $0.00   $     870   4/17/2019   6/5/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8      PARTS    2,800.00   0.00    $876.12                                          $0.00   $     876   4/17/2019   8/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100117 FILTER BASE                                PARTS      300.00   0.00    $881.81                                          $0.00   $     882   4/17/2019   6/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   107969 PLATE, COUPLER GUARD 27T, LS               PARTS      800.00   0.00    $885.62                                          $0.00   $     886   4/17/2019   6/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100084 ASSY, MANUAL CANISTER                      PARTS      800.00   0.00    $893.19                                          $0.00   $     893   4/17/2019   6/5/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   106020 ENGINE GUARD                               PARTS      300.00   0.00    $905.49                                          $0.00   $     905   4/17/2019   7/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8       PARTS    7,500.00   0.00    $937.48                                          $0.00   $     937   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8       PARTS    7,500.00   0.00    $937.48                                          $0.00   $     937   4/17/2019   8/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8      PARTS    3,200.00   0.00   $1,001.28                                         $0.00   $   1,001   4/17/2019   7/1/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE    PARTS      200.00   0.00   $1,005.10                                         $0.00   $   1,005   4/17/2019   6/5/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE     PARTS    1,500.00   0.00   $1,005.66                                         $0.00   $   1,006   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE     PARTS    1,500.00   0.00   $1,005.66                                         $0.00   $   1,006   4/17/2019   8/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT     PARTS      750.00   0.00   $1,022.70                                         $0.00   $   1,023   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT     PARTS      750.00   0.00   $1,022.70                                         $0.00   $   1,023   4/17/2019   8/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE     PARTS    1,400.00   0.00   $1,035.41                                         $0.00   $   1,035   4/17/2019   8/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2        PARTS      750.00   0.00   $1,048.27                                         $0.00   $   1,048   4/17/2019   7/1/2019   1/0/1900




                                                                                                                     Entered:10/09/19
4004098 04‐17‐2019   08‐01‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2        PARTS      750.00   0.00   $1,048.27                                         $0.00   $   1,048   4/17/2019   8/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100181 FSTNR, M12 FLAT WASHER                     PARTS   10,500.00   0.00   $1,073.84                                         $0.00   $   1,074   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100181 FSTNR, M12 FLAT WASHER                     PARTS   10,500.00   0.00   $1,073.84                                         $0.00   $   1,074   4/17/2019   8/1/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100087 BEAM PIVOT BRACKET                        PARTS            800.00   0.00   $1,142.98                                         $0.00   $   1,143   4/17/2019   6/5/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100105 SUCTION FILTER                            PARTS            300.00   0.00   $1,152.04                                         $0.00   $   1,152   4/17/2019   6/5/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE    PARTS          1,600.00   0.00   $1,183.33                                         $0.00   $   1,183   4/17/2019   7/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100063 BEARING COVER, 4.80X8 WHEEL               PARTS          2,800.00   0.00   $1,194.70                                         $0.00   $   1,195   4/17/2019   8/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100136 HYD HOSE 1/2 IN X 59 IN                   PARTS            300.00   0.00   $1,203.24                                         $0.00   $   1,203   4/17/2019   6/5/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100022 HEX NUT, M12X1.75, G8.8                   PARTS         18,200.00   0.00   $1,207.97                                         $0.00   $   1,208   4/17/2019   8/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT      PARTS          1,400.00   0.00   $1,221.25                                         $0.00   $   1,221   4/17/2019   8/1/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS         PARTS            800.00   0.00   $1,256.52                                         $0.00   $   1,257   4/17/2019   6/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100110 VENT CAP ASSEMBLY                         PARTS            800.00   0.00   $1,256.52                                         $0.00   $   1,257   4/17/2019   6/5/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN          PARTS          2,800.00   0.00   $1,274.35                                         $0.00   $   1,274   4/17/2019   8/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   106020 ENGINE GUARD                              PARTS            300.00   0.00   $1,277.48                                         $0.00   $   1,277   4/17/2019   6/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100016 PUMP MOUNT SMALL                          PARTS            800.00   0.00   $1,317.08                                         $0.00   $   1,317   4/17/2019   6/5/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   104916 WLDMNT, LS METAL PALLET                   PARTS            300.00   0.00   $1,328.43                                         $0.00   $   1,328   4/17/2019   7/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   107970 PLATE, COUPLER GUARD 37T, LS              PARTS            750.00   0.00   $1,348.24                                         $0.00   $   1,348   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   107970 PLATE, COUPLER GUARD 37T, LS              PARTS            750.00   0.00   $1,348.24                                         $0.00   $   1,348   4/17/2019   8/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100063 BEARING COVER, 4.80X8 WHEEL               PARTS          3,200.00   0.00   $1,365.38                                         $0.00   $   1,365   4/17/2019   7/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100022 HEX NUT, M12X1.75, G8.8                   PARTS         20,800.00   0.00   $1,380.54                                         $0.00   $   1,381   4/17/2019   7/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT      PARTS          1,600.00   0.00   $1,395.72                                         $0.00   $   1,396   4/17/2019   7/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100084 ASSY, MANUAL CANISTER                     PARTS            750.00   0.00   $1,414.74                                         $0.00   $   1,415   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100084 ASSY, MANUAL CANISTER                     PARTS            750.00   0.00   $1,414.74                                         $0.00   $   1,415   4/17/2019   8/1/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100019 ASSY, STRIPPER PLATE RT                   PARTS            800.00   0.00   $1,430.62                                         $0.00   $   1,431   4/17/2019   6/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100020 ASSY, STRIPPER PLATE LT                   PARTS            800.00   0.00   $1,430.62                                         $0.00   $   1,431   4/17/2019   6/5/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN          PARTS          3,200.00   0.00   $1,456.40                                         $0.00   $   1,456   4/17/2019   7/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8      PARTS         14,000.00   0.00   $1,460.20                                         $0.00   $   1,460   4/17/2019   8/1/2019   1/0/1900




                                                                                                                          Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4004103 04‐17‐2019   06‐05‐2019   100150 BEAM LOCK BRACKET                         PARTS            800.00   0.00   $1,476.04                                         $0.00   $   1,476   4/17/2019   6/5/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS            300.00   0.00   $1,507.26                                         $0.00   $   1,507   4/17/2019   7/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS            300.00   0.00   $1,510.45                                         $0.00   $   1,510   4/17/2019   6/5/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100116 DHT DHT 10 MICRON HYDRAULIC OIL FILTER    PARTS            750.00   0.00   $1,534.05                                         $0.00   $   1,534   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100116 DHT DHT 10 MICRON HYDRAULIC OIL FILTER    PARTS            750.00   0.00   $1,534.05                                         $0.00   $   1,534   4/17/2019   8/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE    PARTS          2,800.00   0.00   $1,566.39                                         $0.00   $   1,566   4/17/2019   8/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT    PARTS          1,400.00   0.00   $1,592.94                                         $0.00   $   1,593   4/17/2019   8/1/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER       PARTS            800.00   0.00   $1,597.15                                         $0.00   $   1,597   4/17/2019   6/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100398 DHT 3/4IN DIAMETER BORE JAW COUPLER       PARTS            800.00   0.00   $1,597.15                                         $0.00   $   1,597   4/17/2019   6/5/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2       PARTS          1,400.00   0.00   $1,632.76                                         $0.00   $   1,633   4/17/2019   8/1/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100117 FILTER BASE                               PARTS            800.00   0.00   $1,665.27                                         $0.00   $   1,665   4/17/2019   6/5/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8      PARTS         16,000.00   0.00   $1,668.80                                         $0.00   $   1,669   4/17/2019   7/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100181 FSTNR, M12 FLAT WASHER                    PARTS         19,600.00   0.00   $1,672.59                                         $0.00   $   1,673   4/17/2019   8/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE    PARTS          3,200.00   0.00   $1,790.16                                         $0.00   $   1,790   4/17/2019   7/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100087 BEAM PIVOT BRACKET                        PARTS            750.00   0.00   $1,810.18                                         $0.00   $   1,810   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100087 BEAM PIVOT BRACKET                        PARTS            750.00   0.00   $1,810.18                                         $0.00   $   1,810   4/17/2019   8/1/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100179 ASSY, LOG CATCHER KIT                     ACCESSORIES      200.00   0.00   $1,811.45                                         $0.00   $   1,811   4/17/2019   6/5/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT    PARTS          1,600.00   0.00   $1,820.50                                         $0.00   $   1,821   4/17/2019   7/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2       PARTS          1,600.00   0.00   $1,866.01                                         $0.00   $   1,866   4/17/2019   7/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   104916 WLDMNT, LS METAL PALLET                   PARTS            300.00   0.00   $1,877.39                                         $0.00   $   1,877   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   101418 WLDMNT, WEDGE, 9 INCH, 35 TON             PARTS            200.00   0.00   $1,897.65                                         $0.00   $   1,898   4/17/2019   6/5/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100181 FSTNR, M12 FLAT WASHER                    PARTS         22,400.00   0.00   $1,911.53                                         $0.00   $   1,912   4/17/2019   7/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS         PARTS            750.00   0.00   $1,994.27                                         $0.00   $   1,994   4/17/2019   7/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100110 VENT CAP ASSEMBLY                         PARTS            750.00   0.00   $1,994.27                                         $0.00   $   1,994   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS         PARTS            750.00   0.00   $1,994.27                                         $0.00   $   1,994   4/17/2019   8/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100110 VENT CAP ASSEMBLY                         PARTS            750.00   0.00   $1,994.27                                         $0.00   $   1,994   4/17/2019   8/1/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100105 SUCTION FILTER                            PARTS            800.00   0.00   $2,172.42                                         $0.00   $   2,172   4/17/2019   6/5/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100019 ASSY, STRIPPER PLATE RT                   PARTS            750.00   0.00   $2,186.02                                         $0.00   $   2,186   4/17/2019   7/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100020 ASSY, STRIPPER PLATE LT                   PARTS            750.00   0.00   $2,186.02                                         $0.00   $   2,186   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100019 ASSY, STRIPPER PLATE RT                   PARTS            750.00   0.00   $2,186.02                                         $0.00   $   2,186   4/17/2019   8/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100020 ASSY, STRIPPER PLATE LT                   PARTS            750.00   0.00   $2,186.02                                         $0.00   $   2,186   4/17/2019   8/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100084 ASSY, MANUAL CANISTER                     PARTS          1,400.00   0.00   $2,203.57                                         $0.00   $   2,204   4/17/2019   8/1/2019   1/0/1900




                                                                                                                          Entered:10/09/19
4004097 04‐17‐2019   07‐01‐2019   100393 LARGE PUMP MOUNT FOR 28 TON               PARTS            750.00   0.00   $2,247.07                                         $0.00   $   2,247   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100393 LARGE PUMP MOUNT FOR 28 TON               PARTS            750.00   0.00   $2,247.07                                         $0.00   $   2,247   4/17/2019   8/1/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100136 HYD HOSE 1/2 IN X 59 IN                   PARTS            800.00   0.00   $2,270.82                                         $0.00   $   2,271   4/17/2019   6/5/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100035 WLDMNT, WEDGE, SMALL BEAM                 PARTS           300.00   0.00   $2,336.11                                         $0.00   $   2,336   4/17/2019   7/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100150 BEAM LOCK BRACKET                         PARTS           750.00   0.00   $2,339.43                                         $0.00   $   2,339   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100150 BEAM LOCK BRACKET                         PARTS           750.00   0.00   $2,339.43                                         $0.00   $   2,339   4/17/2019   8/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100116 DHT DHT 10 MICRON HYDRAULIC OIL FILTER    PARTS         1,400.00   0.00   $2,389.41                                         $0.00   $   2,389   4/17/2019   8/1/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   106020 ENGINE GUARD                              PARTS           800.00   0.00   $2,414.64                                         $0.00   $   2,415   4/17/2019   6/5/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100084 ASSY, MANUAL CANISTER                     PARTS         1,600.00   0.00   $2,518.36                                         $0.00   $   2,518   4/17/2019   7/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER       PARTS           750.00   0.00   $2,539.71                                         $0.00   $   2,540   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER       PARTS           750.00   0.00   $2,539.71                                         $0.00   $   2,540   4/17/2019   8/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100482 DHT 1IN DIAMETER BORE JAW COUPLER         PARTS           750.00   0.00   $2,543.69                                         $0.00   $   2,544   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100482 DHT 1IN DIAMETER BORE JAW COUPLER         PARTS           750.00   0.00   $2,543.69                                         $0.00   $   2,544   4/17/2019   8/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100117 FILTER BASE                               PARTS           750.00   0.00   $2,641.98                                         $0.00   $   2,642   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100117 FILTER BASE                               PARTS           750.00   0.00   $2,641.98                                         $0.00   $   2,642   4/17/2019   8/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100179 ASSY, LOG CATCHER KIT                     ACCESSORIES     300.00   0.00   $2,716.47                                         $0.00   $   2,716   4/17/2019   7/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100116 DHT DHT 10 MICRON HYDRAULIC OIL FILTER    PARTS         1,600.00   0.00   $2,730.75                                         $0.00   $   2,731   4/17/2019   7/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100087 BEAM PIVOT BRACKET                        PARTS         1,400.00   0.00   $2,819.50                                         $0.00   $   2,820   4/17/2019   8/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS         PARTS         1,400.00   0.00   $3,106.23                                         $0.00   $   3,106   4/17/2019   8/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100110 VENT CAP ASSEMBLY                         PARTS         1,400.00   0.00   $3,106.23                                         $0.00   $   3,106   4/17/2019   8/1/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   108282 VALVE, 3800PSI, ADJ DETENT, 30T/37T       PARTS           200.00   0.00   $3,219.28                                         $0.00   $   3,219   4/17/2019   6/5/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100087 BEAM PIVOT BRACKET                        PARTS         1,600.00   0.00   $3,222.29                                         $0.00   $   3,222   4/17/2019   7/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100016 PUMP MOUNT SMALL                          PARTS         1,400.00   0.00   $3,249.60                                         $0.00   $   3,250   4/17/2019   8/1/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   107318 WLDMNT, UNIVERSAL METAL PALLET            PARTS           200.00   0.00   $3,270.42                                         $0.00   $   3,270   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100062 WHEEL / TIRE ASSEMBLY                     PARTS           400.00   0.00   $3,289.76                                         $0.00   $   3,290   4/17/2019   6/5/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100035 WLDMNT, WEDGE, SMALL BEAM                 PARTS           300.00   0.00   $3,302.50                                         $0.00   $   3,303   4/17/2019   6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100379 ASSY, TONGUE, W JACK, SM BEAM             PARTS           200.00   0.00   $3,391.55                                         $0.00   $   3,392   4/17/2019   6/5/2019   1/0/1900




                                                                                                                         Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4004102 04‐17‐2019   08‐01‐2019   100019 ASSY, STRIPPER PLATE RT                   PARTS         1,400.00   0.00   $3,404.91                                         $0.00   $   3,405   4/17/2019   8/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100020 ASSY, STRIPPER PLATE LT                   PARTS         1,400.00   0.00   $3,404.91                                         $0.00   $   3,405   4/17/2019   8/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100105 SUCTION FILTER                            PARTS           750.00   0.00   $3,451.61                                         $0.00   $   3,452   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100105 SUCTION FILTER                            PARTS           750.00   0.00   $3,451.61                                         $0.00   $   3,452   4/17/2019   8/1/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   104916 WLDMNT, LS METAL PALLET                   PARTS           800.00   0.00   $3,542.49                                         $0.00   $   3,542   4/17/2019   6/5/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS         PARTS         1,600.00   0.00   $3,549.98                                         $0.00   $   3,550   4/17/2019   7/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100110 VENT CAP ASSEMBLY                         PARTS         1,600.00   0.00   $3,549.98                                         $0.00   $   3,550   4/17/2019   7/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100136 HYD HOSE 1/2 IN X 59 IN                   PARTS           750.00   0.00   $3,605.02                                         $0.00   $   3,605   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100136 HYD HOSE 1/2 IN X 59 IN                   PARTS           750.00   0.00   $3,605.02                                         $0.00   $   3,605   4/17/2019   8/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100150 BEAM LOCK BRACKET                         PARTS         1,400.00   0.00   $3,643.85                                         $0.00   $   3,644   4/17/2019   8/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100016 PUMP MOUNT SMALL                          PARTS         1,600.00   0.00   $3,713.82                                         $0.00   $   3,714   4/17/2019   7/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100179 ASSY, LOG CATCHER KIT                     ACCESSORIES     300.00   0.00   $3,840.12                                         $0.00   $   3,840   4/17/2019   6/5/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100019 ASSY, STRIPPER PLATE RT                   PARTS         1,600.00   0.00   $3,891.32                                         $0.00   $   3,891   4/17/2019   7/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100020 ASSY, STRIPPER PLATE LT                   PARTS         1,600.00   0.00   $3,891.32                                         $0.00   $   3,891   4/17/2019   7/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER       PARTS         1,400.00   0.00   $3,955.80                                         $0.00   $   3,956   4/17/2019   8/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100398 DHT 3/4IN DIAMETER BORE JAW COUPLER       PARTS         1,400.00   0.00   $3,955.80                                         $0.00   $   3,956   4/17/2019   8/1/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS           800.00   0.00   $4,019.36                                         $0.00   $   4,019   4/17/2019   6/5/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100117 FILTER BASE                               PARTS         1,400.00   0.00   $4,115.09                                         $0.00   $   4,115   4/17/2019   8/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100150 BEAM LOCK BRACKET                         PARTS         1,600.00   0.00   $4,164.40                                         $0.00   $   4,164   4/17/2019   7/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER       PARTS         1,600.00   0.00   $4,520.91                                         $0.00   $   4,521   4/17/2019   7/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100398 DHT 3/4IN DIAMETER BORE JAW COUPLER       PARTS         1,600.00   0.00   $4,520.91                                         $0.00   $   4,521   4/17/2019   7/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS           750.00   0.00   $4,525.45                                         $0.00   $   4,525   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS           750.00   0.00   $4,525.45                                         $0.00   $   4,525   4/17/2019   8/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100117 FILTER BASE                               PARTS         1,600.00   0.00   $4,702.96                                         $0.00   $   4,703   4/17/2019   7/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100034 3500 PSI VALVE ADJ DETENT OPEN            PARTS           300.00   0.00   $4,814.15                                         $0.00   $   4,814   4/17/2019   7/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100062 WHEEL / TIRE ASSEMBLY                     PARTS           600.00   0.00   $4,933.37                                         $0.00   $   4,933   4/17/2019   7/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100065 TONGUE & STAND ASSEMBLY                   PARTS           300.00   0.00   $5,069.62                                         $0.00   $   5,070   4/17/2019   7/1/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   101969 ASSY, HYDRAULIC TANK, LARGE               PARTS           200.00   0.00   $5,348.42                                         $0.00   $   5,348   4/17/2019   6/5/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100105 SUCTION FILTER                            PARTS         1,400.00   0.00   $5,376.17                                         $0.00   $   5,376   4/17/2019   8/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100136 HYD HOSE 1/2 IN X 59 IN                   PARTS         1,400.00   0.00   $5,615.11                                         $0.00   $   5,615   4/17/2019   8/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   106020 ENGINE GUARD                              PARTS         1,400.00   0.00   $5,961.57                                         $0.00   $   5,962   4/17/2019   8/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100105 SUCTION FILTER                            PARTS         1,600.00   0.00   $6,144.19                                         $0.00   $   6,144   4/17/2019   7/1/2019   1/0/1900




                                                                                                                         Entered:10/09/19
4004103 04‐17‐2019   06‐05‐2019   100035 WLDMNT, WEDGE, SMALL BEAM                 PARTS           800.00   0.00   $6,229.63                                         $0.00   $   6,230   4/17/2019   6/5/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   106154 WLDMNT, 35T LS ENGINE GUARD               PARTS           750.00   0.00   $6,291.81                                         $0.00   $   6,292   4/17/2019   7/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   107318 WLDMNT, UNIVERSAL METAL PALLET            PARTS           750.00   0.00   $6,291.81                                         $0.00   $   6,292   4/17/2019   7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   106154 WLDMNT, 35T LS ENGINE GUARD                PARTS                 750.00   0.00    $6,291.81                                         $0.00   $    6,292   4/17/2019    8/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   107318 WLDMNT, UNIVERSAL METAL PALLET             PARTS                 750.00   0.00    $6,291.81                                         $0.00   $    6,292   4/17/2019    8/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100136 HYD HOSE 1/2 IN X 59 IN                    PARTS               1,600.00   0.00    $6,417.27                                         $0.00   $    6,417   4/17/2019    7/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100034 3500 PSI VALVE ADJ DETENT OPEN             PARTS                 300.00   0.00    $6,802.13                                         $0.00   $    6,802   4/17/2019    6/5/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   106020 ENGINE GUARD                               PARTS               1,600.00   0.00    $6,813.23                                         $0.00   $    6,813   4/17/2019    7/1/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   107134 HYDRO PUMP 19.5GPM, 35T, 37T, 2 STAGE      PARTS                 200.00   0.00    $6,997.09                                         $0.00   $    6,997   4/17/2019    6/5/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE    PARTS               1,400.00   0.00    $7,048.76                                         $0.00   $    7,049   4/17/2019    8/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100065 TONGUE & STAND ASSEMBLY                    PARTS                 300.00   0.00    $7,168.23                                         $0.00   $    7,168   4/17/2019    6/5/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100102 ASSY, HYDRAULIC TANK, SMALL                PARTS                 300.00   0.00    $7,172.97                                         $0.00   $    7,173   4/17/2019    7/1/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100179 ASSY, LOG CATCHER KIT                      ACCESSORIES           800.00   0.00    $7,243.93                                         $0.00   $    7,244   4/17/2019    6/5/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100062 WHEEL / TIRE ASSEMBLY                      PARTS                 600.00   0.00    $7,395.79                                         $0.00   $    7,396   4/17/2019    6/5/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE    PARTS               1,600.00   0.00    $8,055.72                                         $0.00   $    8,056   4/17/2019    7/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100179 ASSY, LOG CATCHER KIT                      ACCESSORIES           750.00   0.00    $8,601.80                                         $0.00   $    8,602   4/17/2019    7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100179 ASSY, LOG CATCHER KIT                      ACCESSORIES           750.00   0.00    $8,601.80                                         $0.00   $    8,602   4/17/2019    8/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   104916 WLDMNT, LS METAL PALLET                    PARTS               1,400.00   0.00    $8,761.16                                         $0.00   $    8,761   4/17/2019    8/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   101418 WLDMNT, WEDGE, 9 INCH, 35 TON              PARTS                 750.00   0.00    $9,887.12                                         $0.00   $    9,887   4/17/2019    7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   101418 WLDMNT, WEDGE, 9 INCH, 35 TON              PARTS                 750.00   0.00    $9,887.12                                         $0.00   $    9,887   4/17/2019    8/1/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   107133 PUMP, 2 STAGE, 15 GPM                      PARTS                 300.00   0.00   $10,000.15                                         $0.00   $   10,000   4/17/2019    7/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   104916 WLDMNT, LS METAL PALLET                    PARTS               1,600.00   0.00   $10,012.76                                         $0.00   $   10,013   4/17/2019    7/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100102 ASSY, HYDRAULIC TANK, SMALL                PARTS                 300.00   0.00   $10,817.76                                         $0.00   $   10,818   4/17/2019    6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   100219 CYLINDER, HYD, 5IN, F 1/2NPT NO DECALS     PARTS                 200.00   0.00   $12,264.00                                         $0.00   $   12,264   4/17/2019    6/5/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   100217 CYLINDER, 4.5 IN, F 1/2NPT                 PARTS                 300.00   0.00   $12,742.17                                         $0.00   $   12,742   4/17/2019    7/1/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100034 3500 PSI VALVE ADJ DETENT OPEN             PARTS                 800.00   0.00   $12,837.73                                         $0.00   $   12,838   4/17/2019    6/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100062 WHEEL / TIRE ASSEMBLY                      PARTS               1,600.00   0.00   $13,155.65                                         $0.00   $   13,156   4/17/2019    6/5/2019   1/0/1900




                                                                                                                                 Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4004103 04‐17‐2019   06‐05‐2019   100065 TONGUE & STAND ASSEMBLY                    PARTS                 800.00   0.00   $13,518.98                                         $0.00   $   13,519   4/17/2019    6/5/2019   1/0/1900
4004107 04‐17‐2019   06‐05‐2019   101417 35 TON BEAM WITHOUT STRIPPER PLATES        PARTS                 200.00   0.00   $14,084.34                                         $0.00   $   14,084   4/17/2019    6/5/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   107133 PUMP, 2 STAGE, 15 GPM                      PARTS                 300.00   0.00   $14,137.33                                         $0.00   $   14,137   4/17/2019    6/5/2019   1/0/1900
4004094 04‐17‐2019   07‐01‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND      LOG SPLITTERS          35.00   0.00   $14,962.50                                         $0.00   $   14,963   4/17/2019    7/1/2019   1/0/1900
4004100 04‐17‐2019   08‐05‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND      LOG SPLITTERS          35.00   0.00   $14,962.50                                         $0.00   $   14,963   4/17/2019    8/5/2019   1/0/1900
4004105 04‐17‐2019   07‐01‐2019   106804 WLDMNT, 30T BEAM                           PARTS                 300.00   0.00   $15,092.47                                         $0.00   $   15,092   4/17/2019    7/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   108281 VALVE, 3600PSI, ADJ DETENT, 35T            PARTS                 750.00   0.00   $15,280.10                                         $0.00   $   15,280   4/17/2019    7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   108281 VALVE, 3600PSI, ADJ DETENT, 35T            PARTS                 750.00   0.00   $15,280.10                                         $0.00   $   15,280   4/17/2019    8/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100035 WLDMNT, WEDGE, SMALL BEAM                  PARTS               1,400.00   0.00   $15,411.68                                         $0.00   $   15,412   4/17/2019    8/1/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100217 CYLINDER, 4.5 IN, F 1/2NPT                 PARTS                 300.00   0.00   $16,498.30                                         $0.00   $   16,498   4/17/2019    6/5/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100035 WLDMNT, WEDGE, SMALL BEAM                  PARTS               1,600.00   0.00   $17,613.35                                         $0.00   $   17,613   4/17/2019    7/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100179 ASSY, LOG CATCHER KIT                      ACCESSORIES         1,400.00   0.00   $17,920.56                                         $0.00   $   17,921   4/17/2019    8/1/2019   1/0/1900
4004096 04‐17‐2019   07‐01‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND      LOG SPLITTERS          44.00   0.00   $18,810.00                                         $0.00   $   18,810   4/17/2019    7/1/2019   1/0/1900
4004104 04‐17‐2019   08‐05‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND      LOG SPLITTERS          44.00   0.00   $18,810.00                                         $0.00   $   18,810   4/17/2019    8/5/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100102 ASSY, HYDRAULIC TANK, SMALL                PARTS                 800.00   0.00   $19,127.92                                         $0.00   $   19,128   4/17/2019    6/5/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   106804 WLDMNT, 30T BEAM                           PARTS                 300.00   0.00   $19,465.15                                         $0.00   $   19,465   4/17/2019    6/5/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100179 ASSY, LOG CATCHER KIT                      ACCESSORIES         1,600.00   0.00   $20,480.64                                         $0.00   $   20,481   4/17/2019    7/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100062 WHEEL / TIRE ASSEMBLY                      PARTS               1,500.00   0.00   $22,158.51                                         $0.00   $   22,159   4/17/2019    7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100062 WHEEL / TIRE ASSEMBLY                      PARTS               1,500.00   0.00   $22,158.51                                         $0.00   $   22,159   4/17/2019    8/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100379 ASSY, TONGUE, W JACK, SM BEAM              PARTS                 750.00   0.00   $22,470.74                                         $0.00   $   22,471   4/17/2019    7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100379 ASSY, TONGUE, W JACK, SM BEAM              PARTS                 750.00   0.00   $22,470.74                                         $0.00   $   22,471   4/17/2019    8/1/2019   1/0/1900
4004115 04‐17‐2019   04‐17‐2019   100349 DHT 4‐WAY WEDGE SYSTEM                     ACCESSORIES           500.00   0.00   $24,000.00                                         $0.00   $   24,000   4/17/2019   4/17/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   107133 PUMP, 2 STAGE, 15 GPM                      PARTS                 800.00   0.00   $26,667.06                                         $0.00   $   26,667   4/17/2019    6/5/2019   1/0/1900
4004112 04‐17‐2019   06‐05‐2019   100624 DHT MODEL 110 3PT HITCH POST HOLE DIGGER   PHD/POST POUNDERS      96.00   0.00   $28,320.00                                         $0.00   $   28,320   4/17/2019    6/5/2019   1/0/1900
4004099 04‐17‐2019   06‐05‐2019   100121 KOHLER SH265 ENGINE, 25T/30T SPLITTER      PARTS                 300.00   0.00   $28,655.83                                         $0.00   $   28,656   4/17/2019    6/5/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100034 3500 PSI VALVE ADJ DETENT OPEN             PARTS               1,400.00   0.00   $31,743.29                                         $0.00   $   31,743   4/17/2019    8/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100065 TONGUE & STAND ASSEMBLY                    PARTS               1,400.00   0.00   $33,451.72                                         $0.00   $   33,452   4/17/2019    8/1/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   100217 CYLINDER, 4.5 IN, F 1/2NPT                 PARTS                 800.00   0.00   $33,979.11                                         $0.00   $   33,979   4/17/2019    6/5/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100062 WHEEL / TIRE ASSEMBLY                      PARTS               2,800.00   0.00   $34,513.68                                         $0.00   $   34,514   4/17/2019    8/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   101969 ASSY, HYDRAULIC TANK, LARGE                PARTS                 750.00   0.00   $35,953.18                                         $0.00   $   35,953   4/17/2019    7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   101969 ASSY, HYDRAULIC TANK, LARGE                PARTS                 750.00   0.00   $35,953.18                                         $0.00   $   35,953   4/17/2019    8/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100034 3500 PSI VALVE ADJ DETENT OPEN             PARTS               1,600.00   0.00   $36,278.05                                         $0.00   $   36,278   4/17/2019    7/1/2019   1/0/1900




                                                                                                                                 Entered:10/09/19
4004101 04‐17‐2019   07‐01‐2019   100065 TONGUE & STAND ASSEMBLY                    PARTS               1,600.00   0.00   $38,230.53                                         $0.00   $   38,231   4/17/2019    7/1/2019   1/0/1900
4004110 04‐17‐2019   07‐01‐2019   108240 DHT 3IN CHIPPER/SHREDDER, LOWES            CHIPPER/SHREDDERS     216.00   0.00   $39,175.92                                         $0.00   $   39,176   4/17/2019    7/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100062 WHEEL / TIRE ASSEMBLY                      PARTS               3,200.00   0.00   $39,444.20                                         $0.00   $   39,444   4/17/2019    7/1/2019   1/0/1900
4004103 04‐17‐2019   06‐05‐2019   106804 WLDMNT, 30T BEAM                         PARTS                 800.00   0.00    $40,246.59                                         $0.00   $    40,247   4/17/2019     6/5/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100219 CYLINDER, HYD, 5IN, F 1/2NPT NO DECALS   PARTS                 750.00   0.00    $49,435.62                                         $0.00   $    49,436   4/17/2019     7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100219 CYLINDER, HYD, 5IN, F 1/2NPT NO DECALS   PARTS                 750.00   0.00    $49,435.62                                         $0.00   $    49,436   4/17/2019     8/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100102 ASSY, HYDRAULIC TANK, SMALL              PARTS               1,400.00   0.00    $50,482.89                                         $0.00   $    50,483   4/17/2019     8/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   107134 HYDRO PUMP 19.5GPM, 35T, 37T, 2 STAGE    PARTS                 750.00   0.00    $52,132.11                                         $0.00   $    52,132   4/17/2019     7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   107134 HYDRO PUMP 19.5GPM, 35T, 37T, 2 STAGE    PARTS                 750.00   0.00    $52,132.11                                         $0.00   $    52,132   4/17/2019     8/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100102 ASSY, HYDRAULIC TANK, SMALL              PARTS               1,600.00   0.00    $57,694.73                                         $0.00   $    57,695   4/17/2019     7/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   101417 35 TON BEAM WITHOUT STRIPPER PLATES      PARTS                 750.00   0.00    $62,918.07                                         $0.00   $    62,918   4/17/2019     7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   101417 35 TON BEAM WITHOUT STRIPPER PLATES      PARTS                 750.00   0.00    $62,918.07                                         $0.00   $    62,918   4/17/2019     8/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   107133 PUMP, 2 STAGE, 15 GPM                    PARTS               1,400.00   0.00    $65,974.22                                         $0.00   $    65,974   4/17/2019     8/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   107133 PUMP, 2 STAGE, 15 GPM                    PARTS               1,600.00   0.00    $75,399.11                                         $0.00   $    75,399   4/17/2019     7/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100217 CYLINDER, 4.5 IN, F 1/2NPT               PARTS               1,400.00   0.00    $76,992.05                                         $0.00   $    76,992   4/17/2019     8/1/2019   1/0/1900
4004108 04‐17‐2019   08‐01‐2019   106817 DHT 3IN CHIPPER/SHREDDER                 CHIPPER/SHREDDERS     432.00   0.00    $78,300.00                                         $0.00   $    78,300   4/17/2019     8/1/2019   1/0/1900
4004109 04‐17‐2019   06‐05‐2019   108240 DHT 3IN CHIPPER/SHREDDER, LOWES          CHIPPER/SHREDDERS     432.00   0.00    $78,351.84                                         $0.00   $    78,352   4/17/2019     6/5/2019   1/0/1900
4004111 04‐17‐2019   08‐01‐2019   108240 DHT 3IN CHIPPER/SHREDDER, LOWES          CHIPPER/SHREDDERS     432.00   0.00    $78,351.84                                         $0.00   $    78,352   4/17/2019     8/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100217 CYLINDER, 4.5 IN, F 1/2NPT               PARTS               1,600.00   0.00    $87,990.91                                         $0.00   $    87,991   4/17/2019     7/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   106804 WLDMNT, 30T BEAM                         PARTS               1,400.00   0.00    $90,837.34                                         $0.00   $    90,837   4/17/2019     8/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   106804 WLDMNT, 30T BEAM                         PARTS               1,600.00   0.00   $103,814.11                                         $0.00   $   103,814   4/17/2019     7/1/2019   1/0/1900
4004097 04‐17‐2019   07‐01‐2019   100390 CH395 ENGINE FOR 28 TON                  PARTS                 750.00   0.00   $107,859.54                                         $0.00   $   107,860   4/17/2019     7/1/2019   1/0/1900
4004098 04‐17‐2019   08‐01‐2019   100390 CH395 ENGINE FOR 28 TON                  PARTS                 750.00   0.00   $107,859.54                                         $0.00   $   107,860   4/17/2019     8/1/2019   1/0/1900
4004102 04‐17‐2019   08‐01‐2019   100121 KOHLER SH265 ENGINE, 25T/30T SPLITTER    PARTS               1,400.00   0.00   $133,727.23                                         $0.00   $   133,727   4/17/2019     8/1/2019   1/0/1900
4004101 04‐17‐2019   07‐01‐2019   100121 KOHLER SH265 ENGINE, 25T/30T SPLITTER    PARTS               1,600.00   0.00   $152,831.12                                         $0.00   $   152,831   4/17/2019     7/1/2019   1/0/1900
4004113 04‐17‐2019   07‐01‐2019   100466 DHT 35T HOR/VERT LOG SPLITTER            LOG SPLITTERS         280.00   0.00   $193,200.00                                         $0.00   $   193,200   4/17/2019     7/1/2019   1/0/1900
4004145 04‐18‐2019   08‐11‐2019   108247 LOG SPLITTER, 35T, B&S, BLACK DIAMOND    LOG SPLITTERS          30.00   0.00    $17,100.00                                         $0.00   $    17,100   4/18/2019    8/11/2019   1/0/1900




                                                                                                                                Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4004145 04‐18‐2019   08‐11‐2019   108246 LOG SPLITTER, 30T, B&S, BLACK DIAMOND    LOG SPLITTERS          47.00   0.00    $22,325.00                                         $0.00   $    22,325   4/18/2019    8/11/2019   1/0/1900
4004129 04‐18‐2019   08‐04‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND    LOG SPLITTERS          79.00   0.00    $33,772.50                                         $0.00   $    33,773   4/18/2019     8/4/2019   1/0/1900
4004130 04‐18‐2019   07‐30‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND    LOG SPLITTERS          79.00   0.00    $33,772.50                                         $0.00   $    33,773   4/18/2019    7/30/2019   1/0/1900
4004131 04‐18‐2019   08‐10‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND    LOG SPLITTERS          79.00   0.00    $33,772.50                                         $0.00   $    33,773   4/18/2019    8/10/2019   1/0/1900
4004132 04‐18‐2019   07‐17‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND    LOG SPLITTERS          79.00   0.00    $33,772.50                                         $0.00   $    33,773   4/18/2019    7/17/2019   1/0/1900
4004133 04‐18‐2019   08‐17‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND    LOG SPLITTERS          79.00   0.00    $33,772.50                                         $0.00   $    33,773   4/18/2019    8/17/2019   1/0/1900
4004134 04‐18‐2019   07‐10‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND    LOG SPLITTERS          79.00   0.00    $33,772.50                                         $0.00   $    33,773   4/18/2019    7/10/2019   1/0/1900
4004135 04‐18‐2019   07‐10‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND    LOG SPLITTERS          79.00   0.00    $33,772.50                                         $0.00   $    33,773   4/18/2019    7/10/2019   1/0/1900
4004136 04‐18‐2019   07‐10‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND    LOG SPLITTERS          79.00   0.00    $33,772.50                                         $0.00   $    33,773   4/18/2019    7/10/2019   1/0/1900
4004137 04‐18‐2019   07‐10‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND    LOG SPLITTERS          79.00   0.00    $33,772.50                                         $0.00   $    33,773   4/18/2019    7/10/2019   1/0/1900
4004138 04‐18‐2019   07‐10‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND    LOG SPLITTERS          79.00   0.00    $33,772.50                                         $0.00   $    33,773   4/18/2019    7/10/2019   1/0/1900
4004139 04‐18‐2019   07‐10‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND    LOG SPLITTERS          79.00   0.00    $33,772.50                                         $0.00   $    33,773   4/18/2019    7/10/2019   1/0/1900
4004140 04‐18‐2019   07‐13‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND    LOG SPLITTERS          79.00   0.00    $33,772.50                                         $0.00   $    33,773   4/18/2019    7/13/2019   1/0/1900
4004142 04‐18‐2019   11‐24‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND    LOG SPLITTERS          79.00   0.00    $33,772.50                                         $0.00   $    33,773   4/18/2019   11/24/2019   1/0/1900
4004146 04‐18‐2019   11‐03‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND    LOG SPLITTERS          79.00   0.00    $33,772.50                                         $0.00   $    33,773   4/18/2019    11/3/2019   1/0/1900
4004147 04‐18‐2019   10‐01‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND    LOG SPLITTERS          79.00   0.00    $33,772.50                                         $0.00   $    33,773   4/18/2019    10/1/2019   1/0/1900
4004148 04‐18‐2019   07‐10‐2019   108247 LOG SPLITTER, 35T, B&S, BLACK DIAMOND    LOG SPLITTERS          60.00   0.00    $34,200.00                                         $0.00   $    34,200   4/18/2019    7/10/2019   1/0/1900
4004128 04‐18‐2019   07‐10‐2019   108246 LOG SPLITTER, 30T, B&S, BLACK DIAMOND    LOG SPLITTERS          77.00   0.00    $36,575.00                                         $0.00   $    36,575   4/18/2019    7/10/2019   1/0/1900
4004143 04‐18‐2019   08‐10‐2019   108246 LOG SPLITTER, 30T, B&S, BLACK DIAMOND    LOG SPLITTERS          77.00   0.00    $36,575.00                                         $0.00   $    36,575   4/18/2019    8/10/2019   1/0/1900
4004144 04‐18‐2019   10‐08‐2019   108246 LOG SPLITTER, 30T, B&S, BLACK DIAMOND    LOG SPLITTERS          77.00   0.00    $36,575.00                                         $0.00   $    36,575   4/18/2019    10/8/2019   1/0/1900
4004149 04‐18‐2019   07‐10‐2019   108246 LOG SPLITTER, 30T, B&S, BLACK DIAMOND    LOG SPLITTERS          77.00   0.00    $36,575.00                                         $0.00   $    36,575   4/18/2019    7/10/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN       PARTS                    100      0          0.88                                             0   $         1   4/19/2019     8/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN       PARTS                 100.00   0.00         $0.95                                         $0.00   $         1   4/19/2019     7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN       PARTS                 100.00   0.00         $0.95                                         $0.00   $         1   4/19/2019     8/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN       PARTS                    150      0          1.31                                             0   $         1   4/19/2019     7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN       PARTS                 150.00   0.00         $1.32                                         $0.00   $         1   4/19/2019     7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN       PARTS                    150      0          1.32                                             0   $         1   4/19/2019     7/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN       PARTS                 200.00   0.00         $1.71                                         $0.00   $         2   4/19/2019    12/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN       PARTS                 200.00   0.00         $1.89                                         $0.00   $         2   4/19/2019    12/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN           PARTS                 200.00   0.00         $1.89                                         $0.00   $         2   4/19/2019     7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN           PARTS                 200.00   0.00         $1.89                                         $0.00   $         2   4/19/2019     8/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN       PARTS                 200.00   0.00         $1.89                                         $0.00   $         2   4/19/2019    12/1/2019   1/0/1900




                                                                                                                                Entered:10/09/19
4004173 04‐19‐2019   08‐01‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN           PARTS                    200      0          1.95                                             0   $         2   4/19/2019     8/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN       PARTS                 200.00   0.00         $2.05                                         $0.00   $         2   4/19/2019    11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN       PARTS                 200.00   0.00         $2.05                                         $0.00   $         2   4/19/2019    12/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN   PARTS     300.00   0.00    $2.84                                         $0.00   $    3   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN   PARTS     300.00   0.00    $2.84                                         $0.00   $    3   4/19/2019    9/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8   PARTS     300.00   0.00    $2.84                                         $0.00   $    3   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8   PARTS     300.00   0.00    $2.84                                         $0.00   $    3   4/19/2019    8/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN       PARTS        300      0     2.92                                             0   $    3   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN       PARTS     300.00   0.00    $2.93                                         $0.00   $    3   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN       PARTS        300      0     2.93                                             0   $    3   4/19/2019    7/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100127 LOCK WASHER, M8                      PARTS        400      0     3.51                                             0   $    4   4/19/2019    8/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN       PARTS     400.00   0.00    $3.78                                         $0.00   $    4   4/19/2019   12/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN       PARTS     400.00   0.00    $3.79                                         $0.00   $    4   4/19/2019   12/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100127 LOCK WASHER, M8                      PARTS     400.00   0.00    $3.79                                         $0.00   $    4   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100127 LOCK WASHER, M8                      PARTS     400.00   0.00    $3.79                                         $0.00   $    4   4/19/2019    8/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN       PARTS     400.00   0.00    $3.79                                         $0.00   $    4   4/19/2019   12/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN   PARTS     500.00   0.00    $4.27                                         $0.00   $    4   4/19/2019   11/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN       PARTS     400.00   0.00    $4.55                                         $0.00   $    5   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN       PARTS     400.00   0.00    $4.55                                         $0.00   $    5   4/19/2019   12/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN   PARTS     500.00   0.00    $5.11                                         $0.00   $    5   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN   PARTS     500.00   0.00    $5.11                                         $0.00   $    5   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN   PARTS     600.00   0.00    $5.12                                         $0.00   $    5   4/19/2019   10/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100127 LOCK WASHER, M8                      PARTS        600      0     5.26                                             0   $    5   4/19/2019    7/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8   PARTS        300      0     5.26                                             0   $    5   4/19/2019    8/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100127 LOCK WASHER, M8                      PARTS     600.00   0.00    $5.27                                         $0.00   $    5   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100127 LOCK WASHER, M8                      PARTS        600      0     5.27                                             0   $    5   4/19/2019    7/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN       PARTS     600.00   0.00    $5.68                                         $0.00   $    6   4/19/2019    8/1/2019   1/0/1900




                                                                                                           Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4004155 04‐19‐2019   09‐01‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN       PARTS     600.00   0.00    $5.68                                         $0.00   $    6   4/19/2019    9/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8   PARTS     600.00   0.00    $5.68                                         $0.00   $    6   4/19/2019   12/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100445 FSTNR, FENDER WASHER, M6             PARTS     300.00   0.00    $5.68                                         $0.00   $    6   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100445 FSTNR, FENDER WASHER, M6             PARTS     300.00   0.00    $5.68                                         $0.00   $    6   4/19/2019    8/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8   PARTS     600.00   0.00    $5.68                                         $0.00   $    6   4/19/2019   12/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100127 LOCK WASHER, M8                      PARTS     800.00   0.00    $6.83                                         $0.00   $    7   4/19/2019   12/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100130 FLAT WASHER, M8                      PARTS        800      0     7.01                                             0   $    7   4/19/2019    8/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100127 LOCK WASHER, M8                      PARTS     800.00   0.00    $7.57                                         $0.00   $    8   4/19/2019   12/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100130 FLAT WASHER, M8                      PARTS     800.00   0.00    $7.57                                         $0.00   $    8   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100130 FLAT WASHER, M8                      PARTS     800.00   0.00    $7.57                                         $0.00   $    8   4/19/2019    8/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100127 LOCK WASHER, M8                      PARTS     800.00   0.00    $7.57                                         $0.00   $    8   4/19/2019   12/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8   PARTS        450      0     7.89                                             0   $    8   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8   PARTS     450.00   0.00    $7.90                                         $0.00   $    8   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8   PARTS     450.00   0.00    $7.90                                         $0.00   $    8   4/19/2019    7/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100127 LOCK WASHER, M8                      PARTS     800.00   0.00    $8.18                                         $0.00   $    8   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100127 LOCK WASHER, M8                      PARTS     800.00   0.00    $8.18                                         $0.00   $    8   4/19/2019   12/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8   PARTS     900.00   0.00    $8.52                                         $0.00   $    9   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8   PARTS     900.00   0.00    $8.52                                         $0.00   $    9   4/19/2019    9/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100445 FSTNR, FENDER WASHER, M6             PARTS        300      0     8.76                                             0   $    9   4/19/2019    8/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100132 R‐CLIP, 1/8IN, FITS 1/2IN TO 3/4IN   PARTS   1,100.00   0.00    $9.39                                         $0.00   $    9   4/19/2019    9/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN       PARTS   1,000.00   0.00    $9.48                                         $0.00   $    9   4/19/2019   11/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8   PARTS     600.00   0.00   $10.24                                         $0.00   $   10   4/19/2019   12/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100130 FLAT WASHER, M8                      PARTS       1200      0    10.52                                             0   $   11   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100130 FLAT WASHER, M8                      PARTS   1,200.00   0.00   $10.53                                         $0.00   $   11   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100130 FLAT WASHER, M8                      PARTS       1200      0    10.53                                             0   $   11   4/19/2019    7/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100127 LOCK WASHER, M8                      PARTS   1,200.00   0.00   $11.35                                         $0.00   $   11   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100127 LOCK WASHER, M8                      PARTS   1,200.00   0.00   $11.35                                         $0.00   $   11   4/19/2019    9/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100445 FSTNR, FENDER WASHER, M6             PARTS     600.00   0.00   $11.35                                         $0.00   $   11   4/19/2019   12/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100124 JAW SPIDER L090                      PARTS     100.00   0.00   $11.36                                         $0.00   $   11   4/19/2019    7/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100142 FLAT WASHER, 3/4 IN                  PARTS     200.00   0.00   $11.36                                         $0.00   $   11   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100124 JAW SPIDER L090                      PARTS     100.00   0.00   $11.36                                         $0.00   $   11   4/19/2019    8/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100142 FLAT WASHER, 3/4 IN                  PARTS     200.00   0.00   $11.36                                         $0.00   $   11   4/19/2019    8/1/2019   1/0/1900




                                                                                                           Entered:10/09/19
4004159 04‐19‐2019   12‐01‐2019   100445 FSTNR, FENDER WASHER, M6             PARTS     600.00   0.00   $11.36                                         $0.00   $   11   4/19/2019   12/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN       PARTS   1,000.00   0.00   $11.36                                         $0.00   $   11   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN       PARTS   1,000.00   0.00   $11.36                                         $0.00   $   11   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN          PARTS   1,200.00   0.00   $11.38                                         $0.00   $   11   4/19/2019   10/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8      PARTS     600.00   0.00   $12.27                                         $0.00   $   12   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8      PARTS     600.00   0.00   $12.27                                         $0.00   $   12   4/19/2019   12/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100023 LOCK WASHER, M12                        PARTS   1,300.00   0.00   $12.30                                         $0.00   $   12   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100023 LOCK WASHER, M12                        PARTS   1,300.00   0.00   $12.30                                         $0.00   $   12   4/19/2019    8/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100445 FSTNR, FENDER WASHER, M6                PARTS       450       0    13.15                                             0   $   13   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100445 FSTNR, FENDER WASHER, M6                PARTS     450.00   0.00   $13.16                                         $0.00   $   13   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100445 FSTNR, FENDER WASHER, M6                PARTS       450       0    13.16                                             0   $   13   4/19/2019    7/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC   PARTS     200.00   0.00   $13.25                                         $0.00   $   13   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC   PARTS     200.00   0.00   $13.25                                         $0.00   $   13   4/19/2019    8/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100130 FLAT WASHER, M8                         PARTS   1,600.00   0.00   $13.65                                         $0.00   $   14   4/19/2019   12/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8       PARTS     100.00   0.00   $14.20                                         $0.00   $   14   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8       PARTS     100.00   0.00   $14.20                                         $0.00   $   14   4/19/2019    8/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100130 FLAT WASHER, M8                         PARTS   1,600.00   0.00   $15.14                                         $0.00   $   15   4/19/2019   12/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8        PARTS     400.00   0.00   $15.14                                         $0.00   $   15   4/19/2019    7/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8             PARTS     400.00   0.00   $15.14                                         $0.00   $   15   4/19/2019    7/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,    PARTS     100.00   0.00   $15.14                                         $0.00   $   15   4/19/2019    7/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5          PARTS     400.00   0.00   $15.14                                         $0.00   $   15   4/19/2019    7/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?    PARTS     100.00   0.00   $15.14                                         $0.00   $   15   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8        PARTS     400.00   0.00   $15.14                                         $0.00   $   15   4/19/2019    8/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8             PARTS     400.00   0.00   $15.14                                         $0.00   $   15   4/19/2019    8/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,    PARTS     100.00   0.00   $15.14                                         $0.00   $   15   4/19/2019    8/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5          PARTS     400.00   0.00   $15.14                                         $0.00   $   15   4/19/2019    8/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?    PARTS     100.00   0.00   $15.14                                         $0.00   $   15   4/19/2019    8/1/2019   1/0/1900




                                                                                                              Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4004159 04‐19‐2019   12‐01‐2019   100130 FLAT WASHER, M8                         PARTS   1,600.00   0.00   $15.14                                         $0.00   $   15   4/19/2019   12/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100142 FLAT WASHER, 3/4 IN                     PARTS       200       0    15.58                                             0   $   16   4/19/2019    8/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100130 FLAT WASHER, M8                         PARTS   1,600.00   0.00   $16.36                                         $0.00   $   16   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100130 FLAT WASHER, M8                         PARTS   1,600.00   0.00   $16.36                                         $0.00   $   16   4/19/2019   12/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100124 JAW SPIDER L090                         PARTS       100       0    16.56                                             0   $   17   4/19/2019    8/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100445 FSTNR, FENDER WASHER, M6                PARTS     900.00   0.00   $17.03                                         $0.00   $   17   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100445 FSTNR, FENDER WASHER, M6                PARTS     900.00   0.00   $17.03                                         $0.00   $   17   4/19/2019    9/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100127 LOCK WASHER, M8                         PARTS   2,000.00   0.00   $17.07                                         $0.00   $   17   4/19/2019   11/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100445 FSTNR, FENDER WASHER, M6                PARTS     600.00   0.00   $17.07                                         $0.00   $   17   4/19/2019   12/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8        PARTS       400       0    17.53                                             0   $   18   4/19/2019    8/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8             PARTS       400       0    17.53                                             0   $   18   4/19/2019    8/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5          PARTS       400       0    17.53                                             0   $   18   4/19/2019    8/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC   PARTS       200       0    19.48                                             0   $   19   4/19/2019    8/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100127 LOCK WASHER, M8                         PARTS   2,000.00   0.00   $20.45                                         $0.00   $   20   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100127 LOCK WASHER, M8                         PARTS   2,000.00   0.00   $20.45                                         $0.00   $   20   4/19/2019   10/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100445 FSTNR, FENDER WASHER, M6                PARTS     600.00   0.00   $20.45                                         $0.00   $   20   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100445 FSTNR, FENDER WASHER, M6                PARTS     600.00   0.00   $20.45                                         $0.00   $   20   4/19/2019   12/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8       PARTS       100       0    20.45                                             0   $   20   4/19/2019    8/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100127 LOCK WASHER, M8                         PARTS   2,400.00   0.00   $20.48                                         $0.00   $   20   4/19/2019   10/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100143 COTTER PIN, 1/8 IN. X 1‐1/2 IN          PARTS   2,200.00   0.00   $20.86                                         $0.00   $   21   4/19/2019    9/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?    PARTS       100       0    21.42                                             0   $   21   4/19/2019    8/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,    PARTS       100       0     22.4                                             0   $   22   4/19/2019    8/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100130 FLAT WASHER, M8                         PARTS   2,400.00   0.00   $22.71                                         $0.00   $   23   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100130 FLAT WASHER, M8                         PARTS   2,400.00   0.00   $22.71                                         $0.00   $   23   4/19/2019    9/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100124 JAW SPIDER L090                         PARTS     200.00   0.00   $22.71                                         $0.00   $   23   4/19/2019   12/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100142 FLAT WASHER, 3/4 IN                     PARTS     400.00   0.00   $22.71                                         $0.00   $   23   4/19/2019   12/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT         PARTS     100.00   0.00   $22.71                                         $0.00   $   23   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT         PARTS     100.00   0.00   $22.71                                         $0.00   $   23   4/19/2019    8/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100124 JAW SPIDER L090                         PARTS     200.00   0.00   $22.71                                         $0.00   $   23   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100142 FLAT WASHER, 3/4 IN                     PARTS     400.00   0.00   $22.71                                         $0.00   $   23   4/19/2019   12/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100142 FLAT WASHER, 3/4 IN                     PARTS       300       0    23.37                                             0   $   23   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100142 FLAT WASHER, 3/4 IN                     PARTS     300.00   0.00   $23.40                                         $0.00   $   23   4/19/2019    7/1/2019   1/0/1900




                                                                                                              Entered:10/09/19
4004168 04‐19‐2019   07‐01‐2019   100142 FLAT WASHER, 3/4 IN                     PARTS       300       0     23.4                                             0   $   23   4/19/2019    7/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   108356 WARRANTY CARD, BLACK DIAMOND, LS        PARTS     100.00   0.00   $23.66                                         $0.00   $   24   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   108356 WARRANTY CARD, BLACK DIAMOND, LS        PARTS     100.00   0.00   $23.66                                         $0.00   $   24   4/19/2019    8/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100023 LOCK WASHER, M12                        PARTS   2,600.00   0.00   $24.60                                         $0.00   $   25   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100023 LOCK WASHER, M12                        PARTS   2,600.00   0.00   $24.61                                         $0.00   $   25   4/19/2019   12/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100124 JAW SPIDER L090                         PARTS        150      0    24.83                                             0   $   25   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100124 JAW SPIDER L090                         PARTS     150.00   0.00   $24.87                                         $0.00   $   25   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100124 JAW SPIDER L090                         PARTS        150      0    24.87                                             0   $   25   4/19/2019    7/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100023 LOCK WASHER, M12                        PARTS       1300      0    25.32                                             0   $   25   4/19/2019    8/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8      PARTS   1,500.00   0.00   $25.60                                         $0.00   $   26   4/19/2019   11/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8        PARTS        600      0    26.29                                             0   $   26   4/19/2019    7/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8             PARTS        600      0    26.29                                             0   $   26   4/19/2019    7/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5          PARTS        600      0    26.29                                             0   $   26   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100023 LOCK WASHER, M12                        PARTS   1,350.00   0.00   $26.33                                         $0.00   $   26   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8        PARTS     600.00   0.00   $26.33                                         $0.00   $   26   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8             PARTS     600.00   0.00   $26.33                                         $0.00   $   26   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5          PARTS     600.00   0.00   $26.33                                         $0.00   $   26   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100023 LOCK WASHER, M12                        PARTS   1,350.00   0.00   $26.33                                         $0.00   $   26   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8        PARTS        600      0    26.33                                             0   $   26   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8             PARTS        600      0    26.33                                             0   $   26   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5          PARTS        600      0    26.33                                             0   $   26   4/19/2019    7/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC   PARTS     400.00   0.00   $26.49                                         $0.00   $   26   4/19/2019   12/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   107968 PART, EXHAUST DEFLECTOR, CIU            PARTS     100.00   0.00   $26.50                                         $0.00   $   27   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   107968 PART, EXHAUST DEFLECTOR, CIU            PARTS     100.00   0.00   $26.50                                         $0.00   $   27   4/19/2019    8/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC   PARTS     400.00   0.00   $26.50                                         $0.00   $   27   4/19/2019   12/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8       PARTS     200.00   0.00   $28.39                                         $0.00   $   28   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8       PARTS     200.00   0.00   $28.39                                         $0.00   $   28   4/19/2019   12/1/2019   1/0/1900




                                                                                                              Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4004170 04‐19‐2019   07‐01‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC   PARTS        300      0    29.22                                             0   $   29   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC   PARTS     300.00   0.00   $29.25                                         $0.00   $   29   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC   PARTS        300      0    29.25                                             0   $   29   4/19/2019    7/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8        PARTS     800.00   0.00   $30.28                                         $0.00   $   30   4/19/2019   12/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8             PARTS     800.00   0.00   $30.28                                         $0.00   $   30   4/19/2019   12/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,    PARTS     200.00   0.00   $30.28                                         $0.00   $   30   4/19/2019   12/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5          PARTS     800.00   0.00   $30.28                                         $0.00   $   30   4/19/2019   12/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?    PARTS     200.00   0.00   $30.28                                         $0.00   $   30   4/19/2019   12/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8        PARTS     800.00   0.00   $30.29                                         $0.00   $   30   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8        PARTS     800.00   0.00   $30.29                                         $0.00   $   30   4/19/2019    8/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8        PARTS     800.00   0.00   $30.29                                         $0.00   $   30   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8             PARTS     800.00   0.00   $30.29                                         $0.00   $   30   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,    PARTS     200.00   0.00   $30.29                                         $0.00   $   30   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5          PARTS     800.00   0.00   $30.29                                         $0.00   $   30   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?    PARTS     200.00   0.00   $30.29                                         $0.00   $   30   4/19/2019   12/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100142 FLAT WASHER, 3/4 IN                     PARTS     400.00   0.00   $30.34                                         $0.00   $   30   4/19/2019   12/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8      PARTS   1,500.00   0.00   $30.68                                         $0.00   $   31   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8      PARTS   1,500.00   0.00   $30.68                                         $0.00   $   31   4/19/2019   10/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8       PARTS        150      0    30.68                                             0   $   31   4/19/2019    7/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8      PARTS   1,800.00   0.00   $30.72                                         $0.00   $   31   4/19/2019   10/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8       PARTS     150.00   0.00   $30.72                                         $0.00   $   31   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8       PARTS     150.00   0.00   $30.72                                         $0.00   $   31   4/19/2019    7/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?    PARTS        150      0    32.14                                             0   $   32   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?    PARTS     150.00   0.00   $32.18                                         $0.00   $   32   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?    PARTS        150      0    32.18                                             0   $   32   4/19/2019    7/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100124 JAW SPIDER L090                         PARTS     200.00   0.00   $32.24                                         $0.00   $   32   4/19/2019   12/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT         PARTS        100      0    33.11                                             0   $   33   4/19/2019    8/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,    PARTS        150      0     33.6                                             0   $   34   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,    PARTS     150.00   0.00   $33.64                                         $0.00   $   34   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,    PARTS        150      0    33.64                                             0   $   34   4/19/2019    7/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100124 JAW SPIDER L090                         PARTS     300.00   0.00   $34.06                                         $0.00   $   34   4/19/2019    8/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100142 FLAT WASHER, 3/4 IN                     PARTS     600.00   0.00   $34.06                                         $0.00   $   34   4/19/2019    8/1/2019   1/0/1900




                                                                                                              Entered:10/09/19
4004155 04‐19‐2019   09‐01‐2019   100124 JAW SPIDER L090                         PARTS     300.00   0.00   $34.06                                         $0.00   $   34   4/19/2019    9/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100142 FLAT WASHER, 3/4 IN                     PARTS     600.00   0.00   $34.06                                         $0.00   $   34   4/19/2019    9/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8        PARTS     800.00   0.00   $34.13                                         $0.00   $   34   4/19/2019   12/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8                PARTS     800.00   0.00   $34.13                                         $0.00   $   34   4/19/2019   12/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5             PARTS     800.00   0.00   $34.13                                         $0.00   $   34   4/19/2019   12/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100130 FLAT WASHER, M8                            PARTS   4,000.00   0.00   $34.14                                         $0.00   $   34   4/19/2019   11/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   101438 1 1/8in CLEVIS PIN W/CLIPS                 PARTS     100.00   0.00   $34.99                                         $0.00   $   35   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   101438 1 1/8in CLEVIS PIN W/CLIPS                 PARTS     100.00   0.00   $34.99                                         $0.00   $   35   4/19/2019    8/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   101438 1 1/8in CLEVIS PIN W/CLIPS                 PARTS        100      0    35.95                                             0   $   36   4/19/2019    8/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT               PARTS     100.00   0.00   $35.96                                         $0.00   $   36   4/19/2019    7/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100131 HITCH PIN                                  PARTS     100.00   0.00   $35.96                                         $0.00   $   36   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT               PARTS     100.00   0.00   $35.96                                         $0.00   $   36   4/19/2019    8/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100131 HITCH PIN                                  PARTS     100.00   0.00   $35.96                                         $0.00   $   36   4/19/2019    8/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100142 FLAT WASHER, 3/4 IN                        PARTS     400.00   0.00   $36.36                                         $0.00   $   36   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100142 FLAT WASHER, 3/4 IN                        PARTS     400.00   0.00   $36.36                                         $0.00   $   36   4/19/2019   12/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100023 LOCK WASHER, M12                           PARTS   3,900.00   0.00   $36.90                                         $0.00   $   37   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100023 LOCK WASHER, M12                           PARTS   3,900.00   0.00   $36.90                                         $0.00   $   37   4/19/2019    9/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100127 LOCK WASHER, M8                            PARTS   4,400.00   0.00   $37.55                                         $0.00   $   38   4/19/2019    9/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC      PARTS     400.00   0.00   $37.93                                         $0.00   $   38   4/19/2019   12/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100023 LOCK WASHER, M12                           PARTS       1950      0    37.98                                             0   $   38   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100141 BAR, KEY STOCK, SQ 1/8IN X 7/8IN           PARTS     150.00   0.00   $38.57                                         $0.00   $   39   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100141 BAR, KEY STOCK, SQ 1/8IN X 7/8IN           PARTS        150      0    38.57                                             0   $   39   4/19/2019    7/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100124 JAW SPIDER L090                            PARTS     200.00   0.00   $38.64                                         $0.00   $   39   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100124 JAW SPIDER L090                            PARTS     200.00   0.00   $38.64                                         $0.00   $   39   4/19/2019   12/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC      PARTS     600.00   0.00   $39.74                                         $0.00   $   40   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC      PARTS     600.00   0.00   $39.74                                         $0.00   $   40   4/19/2019    9/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8          PARTS     200.00   0.00   $39.82                                         $0.00   $   40   4/19/2019   12/1/2019   1/0/1900




                                                                                                                 Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4004161 04‐19‐2019   09‐01‐2019   100130 FLAT WASHER, M8                            PARTS   4,000.00   0.00   $40.91                                         $0.00   $   41   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100130 FLAT WASHER, M8                            PARTS   4,000.00   0.00   $40.91                                         $0.00   $   41   4/19/2019   10/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8           PARTS     800.00   0.00   $40.91                                         $0.00   $   41   4/19/2019   11/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8                PARTS     800.00   0.00   $40.91                                         $0.00   $   41   4/19/2019   11/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5             PARTS     800.00   0.00   $40.91                                         $0.00   $   41   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8           PARTS     800.00   0.00   $40.91                                         $0.00   $   41   4/19/2019   12/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8                PARTS     800.00   0.00   $40.91                                         $0.00   $   41   4/19/2019   12/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5             PARTS     800.00   0.00   $40.91                                         $0.00   $   41   4/19/2019   12/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100130 FLAT WASHER, M8                            PARTS   4,800.00   0.00   $40.96                                         $0.00   $   41   4/19/2019   10/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   108310 DECAL, LOG SPLITTER 37T R, BLACK DIAMOND   PARTS     100.00   0.00   $41.05                                         $0.00   $   41   4/19/2019    7/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   108311 DECAL, LOG SPLITTER 37T L, BLACK DIAMOND   PARTS     100.00   0.00   $41.05                                         $0.00   $   41   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   108310 DECAL, LOG SPLITTER 37T R, BLACK DIAMOND   PARTS     100.00   0.00   $41.05                                         $0.00   $   41   4/19/2019    8/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   108311 DECAL, LOG SPLITTER 37T L, BLACK DIAMOND   PARTS     100.00   0.00   $41.05                                         $0.00   $   41   4/19/2019    8/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?       PARTS     200.00   0.00   $41.72                                         $0.00   $   42   4/19/2019   12/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8           PARTS        800      0    42.07                                             0   $   42   4/19/2019    8/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8          PARTS     300.00   0.00   $42.58                                         $0.00   $   43   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8          PARTS     300.00   0.00   $42.58                                         $0.00   $   43   4/19/2019    9/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100445 FSTNR, FENDER WASHER, M6                   PARTS   1,500.00   0.00   $42.67                                         $0.00   $   43   4/19/2019   11/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8      PARTS     200.00   0.00   $43.54                                         $0.00   $   44   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8      PARTS     200.00   0.00   $43.54                                         $0.00   $   44   4/19/2019    8/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,       PARTS     200.00   0.00   $43.62                                         $0.00   $   44   4/19/2019   12/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8           PARTS   1,200.00   0.00   $45.42                                         $0.00   $   45   4/19/2019    8/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8                PARTS   1,200.00   0.00   $45.42                                         $0.00   $   45   4/19/2019    8/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,       PARTS     300.00   0.00   $45.42                                         $0.00   $   45   4/19/2019    8/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5             PARTS   1,200.00   0.00   $45.42                                         $0.00   $   45   4/19/2019    8/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?       PARTS     300.00   0.00   $45.42                                         $0.00   $   45   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8           PARTS   1,200.00   0.00   $45.42                                         $0.00   $   45   4/19/2019    9/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8                PARTS   1,200.00   0.00   $45.42                                         $0.00   $   45   4/19/2019    9/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,       PARTS     300.00   0.00   $45.42                                         $0.00   $   45   4/19/2019    9/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5             PARTS   1,200.00   0.00   $45.42                                         $0.00   $   45   4/19/2019    9/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?       PARTS     300.00   0.00   $45.42                                         $0.00   $   45   4/19/2019    9/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT            PARTS     200.00   0.00   $45.42                                         $0.00   $   45   4/19/2019   12/1/2019   1/0/1900




                                                                                                                 Entered:10/09/19
4004159 04‐19‐2019   12‐01‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT            PARTS     200.00   0.00   $45.43                                         $0.00   $   45   4/19/2019   12/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC      PARTS     400.00   0.00   $45.45                                         $0.00   $   45   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC      PARTS     400.00   0.00   $45.45                                         $0.00   $   45   4/19/2019   12/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   108356 WARRANTY CARD, BLACK DIAMOND, LS         PARTS     200.00   0.00   $47.31                                         $0.00   $   47   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   108356 WARRANTY CARD, BLACK DIAMOND, LS         PARTS     200.00   0.00   $47.32                                         $0.00   $   47   4/19/2019   12/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8        PARTS     200.00   0.00   $47.73                                         $0.00   $   48   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8        PARTS     200.00   0.00   $47.73                                         $0.00   $   48   4/19/2019   12/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100023 LOCK WASHER, M12                         PARTS   2,600.00   0.00   $49.31                                         $0.00   $   49   4/19/2019   12/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT          PARTS        150      0    49.67                                             0   $   50   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT          PARTS     150.00   0.00   $49.73                                         $0.00   $   50   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT          PARTS     150.00   0.00   $49.73                                         $0.00   $   50   4/19/2019    7/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?     PARTS     200.00   0.00   $50.00                                         $0.00   $   50   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?     PARTS     200.00   0.00   $50.00                                         $0.00   $   50   4/19/2019   12/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100445 FSTNR, FENDER WASHER, M6                 PARTS   1,500.00   0.00   $51.14                                         $0.00   $   51   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100445 FSTNR, FENDER WASHER, M6                 PARTS   1,500.00   0.00   $51.14                                         $0.00   $   51   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100445 FSTNR, FENDER WASHER, M6                 PARTS   1,800.00   0.00   $51.20                                         $0.00   $   51   4/19/2019   10/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT             PARTS        100      0    51.61                                             0   $   52   4/19/2019    8/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE   PARTS     100.00   0.00   $52.05                                         $0.00   $   52   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE   PARTS     100.00   0.00   $52.05                                         $0.00   $   52   4/19/2019    8/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,     PARTS     200.00   0.00   $52.27                                         $0.00   $   52   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,     PARTS     200.00   0.00   $52.27                                         $0.00   $   52   4/19/2019   12/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100131 HITCH PIN                                PARTS        100      0    52.59                                             0   $   53   4/19/2019    8/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   107968 PART, EXHAUST DEFLECTOR, CIU             PARTS     200.00   0.00   $52.99                                         $0.00   $   53   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   107968 PART, EXHAUST DEFLECTOR, CIU             PARTS     200.00   0.00   $53.00                                         $0.00   $   53   4/19/2019   12/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   101438 1 1/8in CLEVIS PIN W/CLIPS               PARTS        150      0    53.92                                             0   $   54   4/19/2019    7/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100085 FSTNR, HEX BOLT, M6X1.0X20MM, G8.8       PARTS   3,300.00   0.00   $56.32                                         $0.00   $   56   4/19/2019    9/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100023 LOCK WASHER, M12                         PARTS   2,600.00   0.00   $59.09                                         $0.00   $   59   4/19/2019   11/1/2019   1/0/1900




                                                                                                               Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4004165 04‐19‐2019   12‐01‐2019   100023 LOCK WASHER, M12                         PARTS   2,600.00   0.00   $59.09                                         $0.00   $   59   4/19/2019   12/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8         PARTS   1,600.00   0.00   $60.56                                         $0.00   $   61   4/19/2019   12/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100063 BEARING COVER, 4.80X8 WHEEL              PARTS     200.00   0.00   $60.57                                         $0.00   $   61   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100063 BEARING COVER, 4.80X8 WHEEL              PARTS     200.00   0.00   $60.57                                         $0.00   $   61   4/19/2019    8/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8         PARTS   1,600.00   0.00   $60.57                                         $0.00   $   61   4/19/2019   12/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100022 HEX NUT, M12X1.75, G8.8                  PARTS   1,300.00   0.00   $61.52                                         $0.00   $   62   4/19/2019    7/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT     PARTS     100.00   0.00   $61.52                                         $0.00   $   62   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100022 HEX NUT, M12X1.75, G8.8                  PARTS   1,300.00   0.00   $61.52                                         $0.00   $   62   4/19/2019    8/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT     PARTS     100.00   0.00   $61.52                                         $0.00   $   62   4/19/2019    8/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8         PARTS       1200      0    63.11                                             0   $   63   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8         PARTS   1,200.00   0.00   $63.19                                         $0.00   $   63   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8         PARTS       1200      0    63.19                                             0   $   63   4/19/2019    7/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8    PARTS        200      0    64.27                                             0   $   64   4/19/2019    8/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100033 ASSEMBLY, CLEVIS PIN, 1IN OD, WITH       PARTS     200.00   0.00   $64.34                                         $0.00   $   64   4/19/2019   12/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN         PARTS     200.00   0.00   $64.36                                         $0.00   $   64   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN         PARTS     200.00   0.00   $64.36                                         $0.00   $   64   4/19/2019    8/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT          PARTS     200.00   0.00   $64.48                                         $0.00   $   64   4/19/2019   12/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT          PARTS     300.00   0.00   $68.12                                         $0.00   $   68   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT          PARTS     300.00   0.00   $68.12                                         $0.00   $   68   4/19/2019    9/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100033 ASSEMBLY, CLEVIS PIN, 1IN OD, WITH       PARTS     150.00   0.00   $69.77                                         $0.00   $   70   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100033 ASSEMBLY, CLEVIS PIN, 1IN OD, WITH       PARTS     150.00   0.00   $69.77                                         $0.00   $   70   4/19/2019    7/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   101438 1 1/8in CLEVIS PIN W/CLIPS               PARTS     200.00   0.00   $69.98                                         $0.00   $   70   4/19/2019   12/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   108356 WARRANTY CARD, BLACK DIAMOND, LS         PARTS     300.00   0.00   $70.96                                         $0.00   $   71   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   108356 WARRANTY CARD, BLACK DIAMOND, LS         PARTS     300.00   0.00   $70.96                                         $0.00   $   71   4/19/2019    9/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT             PARTS     200.00   0.00   $71.91                                         $0.00   $   72   4/19/2019   12/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100131 HITCH PIN                                PARTS     200.00   0.00   $71.91                                         $0.00   $   72   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT             PARTS     200.00   0.00   $71.93                                         $0.00   $   72   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100131 HITCH PIN                                PARTS     200.00   0.00   $71.93                                         $0.00   $   72   4/19/2019   12/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100130 FLAT WASHER, M8                          PARTS   8,800.00   0.00   $75.10                                         $0.00   $   75   4/19/2019    9/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8     PARTS   1,000.00   0.00   $75.71                                         $0.00   $   76   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8     PARTS   1,000.00   0.00   $75.71                                         $0.00   $   76   4/19/2019    8/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100142 FLAT WASHER, 3/4 IN                      PARTS   1,000.00   0.00   $75.85                                         $0.00   $   76   4/19/2019   11/1/2019   1/0/1900




                                                                                                               Entered:10/09/19
4004173 04‐19‐2019   08‐01‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE   PARTS        100      0    75.96                                             0   $   76   4/19/2019    8/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100159 BAR, KEY STOCK, SQ 3/16 IN X 1‐1/2IN     PARTS     150.00   0.00   $77.13                                         $0.00   $   77   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100159 BAR, KEY STOCK, SQ 3/16 IN X 1‐1/2IN     PARTS        150      0    77.13                                             0   $   77   4/19/2019    7/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT            PARTS     200.00   0.00   $77.27                                         $0.00   $   77   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT            PARTS     200.00   0.00   $77.27                                         $0.00   $   77   4/19/2019   12/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT               PARTS        150      0    77.42                                             0   $   77   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT               PARTS     150.00   0.00   $77.52                                         $0.00   $   78   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT               PARTS        150      0    77.52                                             0   $   78   4/19/2019    7/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100482 DHT 1IN DIAMETER BORE JAW COUPLER          PARTS     100.00   0.00   $78.06                                         $0.00   $   78   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100482 DHT 1IN DIAMETER BORE JAW COUPLER          PARTS     100.00   0.00   $78.06                                         $0.00   $   78   4/19/2019    8/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   107970 PLATE, COUPLER GUARD 37T, LS               PARTS     100.00   0.00   $78.73                                         $0.00   $   79   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   107970 PLATE, COUPLER GUARD 37T, LS               PARTS     100.00   0.00   $78.73                                         $0.00   $   79   4/19/2019    8/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100131 HITCH PIN                                  PARTS        150      0    78.88                                             0   $   79   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100131 HITCH PIN                                  PARTS     150.00   0.00   $78.99                                         $0.00   $   79   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100131 HITCH PIN                                  PARTS        150      0    78.99                                             0   $   79   4/19/2019    7/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   107968 PART, EXHAUST DEFLECTOR, CIU               PARTS     300.00   0.00   $79.48                                         $0.00   $   79   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   107968 PART, EXHAUST DEFLECTOR, CIU               PARTS     300.00   0.00   $79.48                                         $0.00   $   79   4/19/2019    9/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE     PARTS     200.00   0.00   $79.50                                         $0.00   $   80   4/19/2019    7/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100181 FSTNR, M12 FLAT WASHER                     PARTS   1,400.00   0.00   $79.50                                         $0.00   $   80   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE     PARTS     200.00   0.00   $79.50                                         $0.00   $   80   4/19/2019    8/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100181 FSTNR, M12 FLAT WASHER                     PARTS   1,400.00   0.00   $79.50                                         $0.00   $   80   4/19/2019    8/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100482 DHT 1IN DIAMETER BORE JAW COUPLER          PARTS        100      0    80.11                                             0   $   80   4/19/2019    8/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT     PARTS     100.00   0.00   $80.45                                         $0.00   $   80   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT     PARTS     100.00   0.00   $80.45                                         $0.00   $   80   4/19/2019    8/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100124 JAW SPIDER L090                            PARTS     500.00   0.00   $80.60                                         $0.00   $   81   4/19/2019   11/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   108312 DECAL, LOG SPLITTER, POWERED BY HONDA      PARTS     100.00   0.00   $81.39                                         $0.00   $   81   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   108312 DECAL, LOG SPLITTER, POWERED BY HONDA      PARTS     100.00   0.00   $81.39                                         $0.00   $   81   4/19/2019    8/1/2019   1/0/1900




                                                                                                                 Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4004153 04‐19‐2019   12‐01‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8           PARTS   1,600.00   0.00   $81.92                                         $0.00   $   82   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   108310 DECAL, LOG SPLITTER 37T R, BLACK DIAMOND   PARTS     200.00   0.00   $82.10                                         $0.00   $   82   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   108311 DECAL, LOG SPLITTER 37T L, BLACK DIAMOND   PARTS     200.00   0.00   $82.10                                         $0.00   $   82   4/19/2019   12/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2        PARTS     100.00   0.00   $82.34                                         $0.00   $   82   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2        PARTS     100.00   0.00   $82.34                                         $0.00   $   82   4/19/2019    8/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8           PARTS   2,000.00   0.00   $85.34                                         $0.00   $   85   4/19/2019   11/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8                PARTS   2,000.00   0.00   $85.34                                         $0.00   $   85   4/19/2019   11/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5             PARTS   2,000.00   0.00   $85.34                                         $0.00   $   85   4/19/2019   11/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8      PARTS     400.00   0.00   $87.05                                         $0.00   $   87   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8      PARTS     400.00   0.00   $87.07                                         $0.00   $   87   4/19/2019   12/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100063 BEARING COVER, 4.80X8 WHEEL                PARTS        200      0    87.65                                             0   $   88   4/19/2019    8/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100022 HEX NUT, M12X1.75, G8.8                    PARTS       1300      0    88.62                                             0   $   89   4/19/2019    8/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   108301 DECAL, LOG SPLITTER, BRAND BLACK DIAMOND   PARTS     200.00   0.00   $88.96                                         $0.00   $   89   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   108301 DECAL, LOG SPLITTER, BRAND BLACK DIAMOND   PARTS     200.00   0.00   $88.96                                         $0.00   $   89   4/19/2019    8/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT       PARTS        100      0    89.59                                             0   $   90   4/19/2019    8/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100033 ASSEMBLY, CLEVIS PIN, 1IN OD, WITH         PARTS     200.00   0.00   $90.46                                         $0.00   $   90   4/19/2019   12/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8           PARTS   2,400.00   0.00   $90.83                                         $0.00   $   91   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8           PARTS   2,400.00   0.00   $90.83                                         $0.00   $   91   4/19/2019    9/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100142 FLAT WASHER, 3/4 IN                        PARTS   1,000.00   0.00   $90.91                                         $0.00   $   91   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100142 FLAT WASHER, 3/4 IN                        PARTS   1,000.00   0.00   $90.91                                         $0.00   $   91   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100142 FLAT WASHER, 3/4 IN                        PARTS   1,200.00   0.00   $91.02                                         $0.00   $   91   4/19/2019   10/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100022 HEX NUT, M12X1.75, G8.8                    PARTS   1,350.00   0.00   $92.15                                         $0.00   $   92   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100022 HEX NUT, M12X1.75, G8.8                    PARTS   1,350.00   0.00   $92.15                                         $0.00   $   92   4/19/2019    7/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN           PARTS        200      0    93.49                                             0   $   93   4/19/2019    8/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100445 FSTNR, FENDER WASHER, M6                   PARTS   3,300.00   0.00   $93.87                                         $0.00   $   94   4/19/2019    9/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC      PARTS   1,000.00   0.00   $94.82                                         $0.00   $   95   4/19/2019   11/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8      PARTS        300      0    96.41                                             0   $   96   4/19/2019    7/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100033 ASSEMBLY, CLEVIS PIN, 1IN OD, WITH         PARTS     300.00   0.00   $96.51                                         $0.00   $   97   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100033 ASSEMBLY, CLEVIS PIN, 1IN OD, WITH         PARTS     300.00   0.00   $96.51                                         $0.00   $   97   4/19/2019    9/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8       PARTS     900.00   0.00   $96.54                                         $0.00   $   97   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8      PARTS     300.00   0.00   $96.54                                         $0.00   $   97   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8       PARTS     900.00   0.00   $96.54                                         $0.00   $   97   4/19/2019    7/1/2019   1/0/1900




                                                                                                                 Entered:10/09/19
4004168 04‐19‐2019   07‐01‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8      PARTS        300      0    96.54                                             0   $   97   4/19/2019    7/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100124 JAW SPIDER L090                            PARTS     500.00   0.00   $96.59                                         $0.00   $   97   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100124 JAW SPIDER L090                            PARTS     500.00   0.00   $96.59                                         $0.00   $   97   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100124 JAW SPIDER L090                            PARTS     600.00   0.00    $96.71                                         $0.00   $    97   4/19/2019   10/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8           PARTS   1,600.00   0.00    $98.18                                         $0.00   $    98   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8           PARTS   1,600.00   0.00    $98.18                                         $0.00   $    98   4/19/2019   12/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8          PARTS     500.00   0.00    $99.56                                         $0.00   $   100   4/19/2019   11/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT               PARTS     200.00   0.00   $100.51                                         $0.00   $   101   4/19/2019   12/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8           PARTS   2,000.00   0.00   $102.27                                         $0.00   $   102   4/19/2019    9/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8                PARTS   2,000.00   0.00   $102.27                                         $0.00   $   102   4/19/2019    9/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5             PARTS   2,000.00   0.00   $102.27                                         $0.00   $   102   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8           PARTS   2,000.00   0.00   $102.27                                         $0.00   $   102   4/19/2019   10/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8                PARTS   2,000.00   0.00   $102.27                                         $0.00   $   102   4/19/2019   10/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5             PARTS   2,000.00   0.00   $102.27                                         $0.00   $   102   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8           PARTS   2,400.00   0.00   $102.40                                         $0.00   $   102   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8                PARTS   2,400.00   0.00   $102.40                                         $0.00   $   102   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5             PARTS   2,400.00   0.00   $102.40                                         $0.00   $   102   4/19/2019   10/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100131 HITCH PIN                                  PARTS     200.00   0.00   $102.40                                         $0.00   $   102   4/19/2019   12/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE     PARTS     200.00   0.00   $104.08                                         $0.00   $   104   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE     PARTS     200.00   0.00   $104.11                                         $0.00   $   104   4/19/2019   12/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?       PARTS     500.00   0.00   $104.30                                         $0.00   $   104   4/19/2019   11/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8       PARTS       1000      0    107.12                                             0   $   107   4/19/2019    8/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT               PARTS     300.00   0.00   $107.86                                         $0.00   $   108   4/19/2019    8/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100131 HITCH PIN                                  PARTS     300.00   0.00   $107.86                                         $0.00   $   108   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT               PARTS     300.00   0.00   $107.86                                         $0.00   $   108   4/19/2019    9/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100131 HITCH PIN                                  PARTS     300.00   0.00   $107.86                                         $0.00   $   108   4/19/2019    9/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100448 OIL FILTER, GENERIC NO LOGO                PARTS     100.00   0.00   $108.84                                         $0.00   $   109   4/19/2019    7/1/2019   1/0/1900




                                                                                                                  Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4004158 04‐19‐2019   08‐01‐2019   100448 OIL FILTER, GENERIC NO LOGO                PARTS     100.00   0.00   $108.84                                         $0.00   $   109   4/19/2019    8/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,       PARTS     500.00   0.00   $109.04                                         $0.00   $   109   4/19/2019   11/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100084 ASSY, MANUAL CANISTER                      PARTS     100.00   0.00   $111.68                                         $0.00   $   112   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100084 ASSY, MANUAL CANISTER                      PARTS     100.00   0.00   $111.68                                         $0.00   $   112   4/19/2019    8/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100448 OIL FILTER, GENERIC NO LOGO                PARTS        100      0    111.95                                             0   $   112   4/19/2019    8/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100181 FSTNR, M12 FLAT WASHER                     PARTS   2,000.00   0.00   $113.54                                         $0.00   $   114   4/19/2019   12/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC      PARTS   1,000.00   0.00   $113.63                                         $0.00   $   114   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC      PARTS   1,000.00   0.00   $113.63                                         $0.00   $   114   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC      PARTS   1,200.00   0.00   $113.78                                         $0.00   $   114   4/19/2019   10/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE     PARTS        150      0    113.94                                             0   $   114   4/19/2019    7/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   107970 PLATE, COUPLER GUARD 37T, LS               PARTS        100      0      114                                              0   $   114   4/19/2019    8/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE     PARTS     150.00   0.00   $114.09                                         $0.00   $   114   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE     PARTS        150      0    114.09                                             0   $   114   4/19/2019    7/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE     PARTS        200      0    114.91                                             0   $   115   4/19/2019    8/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   108308 DECAL, LOG SPLITTER 27T R, BLACK DIAMOND   PARTS     200.00   0.00   $115.43                                         $0.00   $   115   4/19/2019   12/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   108309 DECAL, LOG SPLITTER 27T L, BLACK DIAMOND   PARTS     200.00   0.00   $115.43                                         $0.00   $   115   4/19/2019   12/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT     PARTS        100      0    116.86                                             0   $   117   4/19/2019    8/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8          PARTS     500.00   0.00   $119.32                                         $0.00   $   119   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8          PARTS     500.00   0.00   $119.32                                         $0.00   $   119   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8          PARTS     600.00   0.00   $119.47                                         $0.00   $   119   4/19/2019   10/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2        PARTS        100      0    119.78                                             0   $   120   4/19/2019    8/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100482 DHT 1IN DIAMETER BORE JAW COUPLER          PARTS        150      0    120.17                                             0   $   120   4/19/2019    7/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT               PARTS     200.00   0.00   $120.45                                         $0.00   $   120   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT               PARTS     200.00   0.00   $120.45                                         $0.00   $   120   4/19/2019   12/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100063 BEARING COVER, 4.80X8 WHEEL                PARTS     400.00   0.00   $121.11                                         $0.00   $   121   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100063 BEARING COVER, 4.80X8 WHEEL                PARTS     400.00   0.00   $121.14                                         $0.00   $   121   4/19/2019   12/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100181 FSTNR, M12 FLAT WASHER                     PARTS       1400      0     122.7                                             0   $   123   4/19/2019    8/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100131 HITCH PIN                                  PARTS     200.00   0.00   $122.72                                         $0.00   $   123   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100131 HITCH PIN                                  PARTS     200.00   0.00   $122.72                                         $0.00   $   123   4/19/2019   12/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100022 HEX NUT, M12X1.75, G8.8                    PARTS   2,600.00   0.00   $123.00                                         $0.00   $   123   4/19/2019   12/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT       PARTS     200.00   0.00   $123.00                                         $0.00   $   123   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100022 HEX NUT, M12X1.75, G8.8                    PARTS   2,600.00   0.00   $123.03                                         $0.00   $   123   4/19/2019   12/1/2019   1/0/1900




                                                                                                                  Entered:10/09/19
4004159 04‐19‐2019   12‐01‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT       PARTS     200.00   0.00   $123.03                                         $0.00   $   123   4/19/2019   12/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100023 LOCK WASHER, M12                           PARTS   6,500.00   0.00   $123.27                                         $0.00   $   123   4/19/2019   11/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?       PARTS     500.00   0.00   $125.00                                         $0.00   $   125   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?     PARTS     500.00   0.00   $125.00                                         $0.00   $   125   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?     PARTS     600.00   0.00   $125.16                                         $0.00   $   125   4/19/2019   10/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8    PARTS     400.00   0.00   $125.16                                         $0.00   $   125   4/19/2019   12/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN         PARTS     400.00   0.00   $128.68                                         $0.00   $   129   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN         PARTS     400.00   0.00   $128.71                                         $0.00   $   129   4/19/2019   12/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8    PARTS     600.00   0.00   $130.57                                         $0.00   $   131   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8    PARTS     600.00   0.00   $130.57                                         $0.00   $   131   4/19/2019    9/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,     PARTS     500.00   0.00   $130.68                                         $0.00   $   131   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,     PARTS     500.00   0.00   $130.68                                         $0.00   $   131   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,     PARTS     600.00   0.00   $130.85                                         $0.00   $   131   4/19/2019   10/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100063 BEARING COVER, 4.80X8 WHEEL              PARTS        300      0    131.47                                             0   $   131   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100181 FSTNR, M12 FLAT WASHER                   PARTS   1,500.00   0.00   $131.64                                         $0.00   $   132   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100181 FSTNR, M12 FLAT WASHER                   PARTS       1500      0    131.64                                             0   $   132   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100063 BEARING COVER, 4.80X8 WHEEL              PARTS     300.00   0.00   $131.65                                         $0.00   $   132   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100063 BEARING COVER, 4.80X8 WHEEL              PARTS     300.00   0.00   $131.65                                         $0.00   $   132   4/19/2019    7/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   101438 1 1/8in CLEVIS PIN W/CLIPS               PARTS     200.00   0.00   $131.83                                         $0.00   $   132   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   101438 1 1/8in CLEVIS PIN W/CLIPS               PARTS     200.00   0.00   $131.83                                         $0.00   $   132   4/19/2019   12/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100022 HEX NUT, M12X1.75, G8.8                  PARTS       1950      0    132.93                                             0   $   133   4/19/2019    7/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT     PARTS        150      0    134.39                                             0   $   134   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT     PARTS     150.00   0.00   $134.57                                         $0.00   $   135   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT     PARTS        150      0    134.57                                             0   $   135   4/19/2019    7/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN         PARTS        300      0    140.23                                             0   $   140   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN         PARTS     300.00   0.00   $140.42                                         $0.00   $   140   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN         PARTS        300      0    140.42                                             0   $   140   4/19/2019    7/1/2019   1/0/1900




                                                                                                                Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4004157 04‐19‐2019   07‐01‐2019   100087 BEAM PIVOT BRACKET                       PARTS     100.00   0.00   $142.91                                         $0.00   $   143   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100087 BEAM PIVOT BRACKET                       PARTS     100.00   0.00   $142.91                                         $0.00   $   143   4/19/2019    8/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100023 LOCK WASHER, M12                         PARTS   6,500.00   0.00   $147.73                                         $0.00   $   148   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100023 LOCK WASHER, M12                         PARTS   6,500.00   0.00   $147.73                                         $0.00   $   148   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100023 LOCK WASHER, M12                         PARTS   7,800.00   0.00   $147.92                                         $0.00   $   148   4/19/2019   10/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE   PARTS     200.00   0.00   $147.92                                         $0.00   $   148   4/19/2019   12/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8    PARTS     400.00   0.00   $150.00                                         $0.00   $   150   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8    PARTS     400.00   0.00   $150.00                                         $0.00   $   150   4/19/2019   12/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8     PARTS   2,000.00   0.00   $151.39                                         $0.00   $   151   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8     PARTS   2,000.00   0.00   $151.43                                         $0.00   $   151   4/19/2019   12/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100139 CAP SPINDLE SLEEVE, PROTECTION           PARTS     300.00   0.00   $154.27                                         $0.00   $   154   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100139 CAP SPINDLE SLEEVE, PROTECTION           PARTS        300      0    154.27                                             0   $   154   4/19/2019    7/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE   PARTS     300.00   0.00   $156.12                                         $0.00   $   156   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE   PARTS     300.00   0.00   $156.12                                         $0.00   $   156   4/19/2019    9/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100482 DHT 1IN DIAMETER BORE JAW COUPLER        PARTS     200.00   0.00   $156.12                                         $0.00   $   156   4/19/2019   12/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS        PARTS     100.00   0.00   $157.11                                         $0.00   $   157   4/19/2019    7/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100110 VENT CAP ASSEMBLY                        PARTS     100.00   0.00   $157.11                                         $0.00   $   157   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS        PARTS     100.00   0.00   $157.11                                         $0.00   $   157   4/19/2019    8/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100110 VENT CAP ASSEMBLY                        PARTS     100.00   0.00   $157.11                                         $0.00   $   157   4/19/2019    8/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   107970 PLATE, COUPLER GUARD 37T, LS             PARTS     200.00   0.00   $157.46                                         $0.00   $   157   4/19/2019   12/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE   PARTS     400.00   0.00   $158.96                                         $0.00   $   159   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE   PARTS     400.00   0.00   $159.00                                         $0.00   $   159   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100181 FSTNR, M12 FLAT WASHER                   PARTS   2,800.00   0.00   $159.00                                         $0.00   $   159   4/19/2019   12/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8     PARTS       1500      0    160.68                                             0   $   161   4/19/2019    7/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT   PARTS     200.00   0.00   $160.85                                         $0.00   $   161   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT   PARTS     200.00   0.00   $160.89                                         $0.00   $   161   4/19/2019   12/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT          PARTS     500.00   0.00   $161.19                                         $0.00   $   161   4/19/2019   11/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100084 ASSY, MANUAL CANISTER                    PARTS        100      0    161.66                                             0   $   162   4/19/2019    8/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   108312 DECAL, LOG SPLITTER, POWERED BY HONDA    PARTS     200.00   0.00   $162.74                                         $0.00   $   163   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   108312 DECAL, LOG SPLITTER, POWERED BY HONDA    PARTS     200.00   0.00   $162.78                                         $0.00   $   163   4/19/2019   12/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2      PARTS     200.00   0.00   $164.63                                         $0.00   $   165   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2      PARTS     200.00   0.00   $164.68                                         $0.00   $   165   4/19/2019   12/1/2019   1/0/1900




                                                                                                                Entered:10/09/19
4004150 04‐19‐2019   09‐01‐2019   100142 FLAT WASHER, 3/4 IN                      PARTS   2,200.00   0.00   $166.88                                         $0.00   $   167   4/19/2019    9/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100448 OIL FILTER, GENERIC NO LOGO              PARTS        150      0    167.93                                             0   $   168   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100448 OIL FILTER, GENERIC NO LOGO              PARTS     150.00   0.00   $168.15                                         $0.00   $   168   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100448 OIL FILTER, GENERIC NO LOGO                PARTS        150      0    168.15                                             0   $   168   4/19/2019    7/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100181 FSTNR, M12 FLAT WASHER                     PARTS   3,000.00   0.00   $170.31                                         $0.00   $   170   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100181 FSTNR, M12 FLAT WASHER                     PARTS   3,000.00   0.00   $170.31                                         $0.00   $   170   4/19/2019    9/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100063 BEARING COVER, 4.80X8 WHEEL                PARTS     400.00   0.00   $170.67                                         $0.00   $   171   4/19/2019   12/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   107970 PLATE, COUPLER GUARD 37T, LS               PARTS        150      0    171.01                                             0   $   171   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   107969 PLATE, COUPLER GUARD 27T, LS               PARTS     150.00   0.00   $171.24                                         $0.00   $   171   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   107969 PLATE, COUPLER GUARD 27T, LS               PARTS        150      0    171.24                                             0   $   171   4/19/2019    7/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE     PARTS        300      0    172.37                                             0   $   172   4/19/2019    7/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100022 HEX NUT, M12X1.75, G8.8                    PARTS   2,600.00   0.00   $172.57                                         $0.00   $   173   4/19/2019   12/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE     PARTS     300.00   0.00   $172.60                                         $0.00   $   173   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE     PARTS     300.00   0.00   $172.60                                         $0.00   $   173   4/19/2019    7/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   108308 DECAL, LOG SPLITTER 27T R, BLACK DIAMOND   PARTS     300.00   0.00   $173.15                                         $0.00   $   173   4/19/2019    8/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   108309 DECAL, LOG SPLITTER 27T L, BLACK DIAMOND   PARTS     300.00   0.00   $173.15                                         $0.00   $   173   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   108308 DECAL, LOG SPLITTER 27T R, BLACK DIAMOND   PARTS     300.00   0.00   $173.15                                         $0.00   $   173   4/19/2019    9/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   108309 DECAL, LOG SPLITTER 27T L, BLACK DIAMOND   PARTS     300.00   0.00   $173.15                                         $0.00   $   173   4/19/2019    9/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT       PARTS     200.00   0.00   $174.46                                         $0.00   $   174   4/19/2019   12/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT     PARTS        150      0    175.29                                             0   $   175   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT     PARTS     150.00   0.00   $175.53                                         $0.00   $   176   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT     PARTS     150.00   0.00   $175.53                                         $0.00   $   176   4/19/2019    7/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE     PARTS     200.00   0.00   $177.27                                         $0.00   $   177   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE     PARTS     200.00   0.00   $177.27                                         $0.00   $   177   4/19/2019   12/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100124 JAW SPIDER L090                            PARTS   1,100.00   0.00   $177.31                                         $0.00   $   177   4/19/2019    9/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   108301 DECAL, LOG SPLITTER, BRAND BLACK DIAMOND   PARTS     400.00   0.00   $177.88                                         $0.00   $   178   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   108301 DECAL, LOG SPLITTER, BRAND BLACK DIAMOND   PARTS     400.00   0.00   $177.93                                         $0.00   $   178   4/19/2019   12/1/2019   1/0/1900




                                                                                                                  Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4004157 04‐19‐2019   07‐01‐2019   100019 ASSY, STRIPPER PLATE RT                    PARTS     100.00   0.00   $178.87                                         $0.00   $   179   4/19/2019    7/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100020 ASSY, STRIPPER PLATE LT                    PARTS     100.00   0.00   $178.87                                         $0.00   $   179   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100019 ASSY, STRIPPER PLATE RT                    PARTS     100.00   0.00   $178.87                                         $0.00   $   179   4/19/2019    8/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100020 ASSY, STRIPPER PLATE LT                    PARTS     100.00   0.00   $178.87                                         $0.00   $   179   4/19/2019    8/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2        PARTS        150      0    179.67                                             0   $   180   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2        PARTS     150.00   0.00   $179.92                                         $0.00   $   180   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2        PARTS     150.00   0.00   $179.92                                         $0.00   $   180   4/19/2019    7/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100063 BEARING COVER, 4.80X8 WHEEL                PARTS     600.00   0.00   $181.67                                         $0.00   $   182   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100063 BEARING COVER, 4.80X8 WHEEL                PARTS     600.00   0.00   $181.67                                         $0.00   $   182   4/19/2019    9/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN           PARTS     400.00   0.00   $182.05                                         $0.00   $   182   4/19/2019   12/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100019 ASSY, STRIPPER PLATE RT                    PARTS        100      0    183.85                                             0   $   184   4/19/2019    8/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100020 ASSY, STRIPPER PLATE LT                    PARTS        100      0    183.85                                             0   $   184   4/19/2019    8/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100181 FSTNR, M12 FLAT WASHER                     PARTS       2100      0    184.06                                             0   $   184   4/19/2019    7/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT       PARTS     300.00   0.00   $184.50                                         $0.00   $   185   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT       PARTS     300.00   0.00   $184.50                                         $0.00   $   185   4/19/2019    9/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100022 HEX NUT, M12X1.75, G8.8                    PARTS   3,900.00   0.00   $184.51                                         $0.00   $   185   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100022 HEX NUT, M12X1.75, G8.8                    PARTS   3,900.00   0.00   $184.51                                         $0.00   $   185   4/19/2019    9/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100150 BEAM LOCK BRACKET                          PARTS     100.00   0.00   $184.55                                         $0.00   $   185   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100150 BEAM LOCK BRACKET                          PARTS     100.00   0.00   $184.55                                         $0.00   $   185   4/19/2019    8/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100126 HEX BOLT, M8 x 1.25 x 30MM, G8.8           PARTS   4,400.00   0.00   $187.74                                         $0.00   $   188   4/19/2019    9/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100129 HEX BOLT, M8x1.25x45MM G8.8                PARTS   4,400.00   0.00   $187.74                                         $0.00   $   188   4/19/2019    9/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100486 FSTNR, HEX BOLT, 5/16‐24X1, Z5             PARTS   4,400.00   0.00   $187.74                                         $0.00   $   188   4/19/2019    9/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN           PARTS     600.00   0.00   $193.02                                         $0.00   $   193   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN           PARTS     600.00   0.00   $193.02                                         $0.00   $   193   4/19/2019    9/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT            PARTS     500.00   0.00   $193.18                                         $0.00   $   193   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT            PARTS     500.00   0.00   $193.18                                         $0.00   $   193   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT            PARTS     600.00   0.00   $193.43                                         $0.00   $   193   4/19/2019   10/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER        PARTS     100.00   0.00   $199.69                                         $0.00   $   200   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER        PARTS     100.00   0.00   $199.69                                         $0.00   $   200   4/19/2019    8/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100063 BEARING COVER, 4.80X8 WHEEL                PARTS     400.00   0.00   $204.54                                         $0.00   $   205   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100063 BEARING COVER, 4.80X8 WHEEL                PARTS     400.00   0.00   $204.54                                         $0.00   $   205   4/19/2019   12/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8           PARTS   4,000.00   0.00   $204.81                                         $0.00   $   205   4/19/2019   11/1/2019   1/0/1900




                                                                                                                  Entered:10/09/19
4004164 04‐19‐2019   11‐01‐2019   100022 HEX NUT, M12X1.75, G8.8                    PARTS   2,600.00   0.00   $206.81                                         $0.00   $   207   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100022 HEX NUT, M12X1.75, G8.8                    PARTS   2,600.00   0.00   $206.81                                         $0.00   $   207   4/19/2019   12/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100087 BEAM PIVOT BRACKET                         PARTS        100      0    206.84                                             0   $   207   4/19/2019    8/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100117 FILTER BASE                                PARTS      100.00   0.00   $208.21                                         $0.00   $   208   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100117 FILTER BASE                                PARTS      100.00   0.00   $208.21                                         $0.00   $   208   4/19/2019    8/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100140 FSTNR, CASTLE NUT, 3/4‐16, CLEAR ZINC      PARTS    2,200.00   0.00   $208.60                                         $0.00   $   209   4/19/2019    9/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8       PARTS    2,000.00   0.00   $208.60                                         $0.00   $   209   4/19/2019   12/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT       PARTS      200.00   0.00   $209.09                                         $0.00   $   209   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT       PARTS      200.00   0.00   $209.09                                         $0.00   $   209   4/19/2019   12/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100448 OIL FILTER, GENERIC NO LOGO                PARTS      200.00   0.00   $217.62                                         $0.00   $   218   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100448 OIL FILTER, GENERIC NO LOGO                PARTS      200.00   0.00   $217.68                                         $0.00   $   218   4/19/2019   12/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN           PARTS      400.00   0.00   $218.18                                         $0.00   $   218   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN           PARTS      400.00   0.00   $218.18                                         $0.00   $   218   4/19/2019   12/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100393 LARGE PUMP MOUNT FOR 28 TON                PARTS      100.00   0.00   $218.70                                         $0.00   $   219   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100393 LARGE PUMP MOUNT FOR 28 TON                PARTS      100.00   0.00   $218.70                                         $0.00   $   219   4/19/2019    8/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100041 HEX BOLT, M12 X 1.75 X 75MM, F8.8          PARTS    1,100.00   0.00   $219.03                                         $0.00   $   219   4/19/2019    9/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   107969 PLATE, COUPLER GUARD 27T, LS               PARTS      200.00   0.00   $221.41                                         $0.00   $   221   4/19/2019   12/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100084 ASSY, MANUAL CANISTER                      PARTS      200.00   0.00   $223.30                                         $0.00   $   223   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100084 ASSY, MANUAL CANISTER                      PARTS      200.00   0.00   $223.36                                         $0.00   $   223   4/19/2019   12/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE     PARTS      400.00   0.00   $223.77                                         $0.00   $   224   4/19/2019   12/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100393 LARGE PUMP MOUNT FOR 28 TON                PARTS        100       0    224.93                                             0   $   225   4/19/2019    8/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100033 ASSEMBLY, CLEVIS PIN, 1IN OD, WITH         PARTS      500.00   0.00   $226.14                                         $0.00   $   226   4/19/2019   11/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8       PARTS    3,000.00   0.00   $227.08                                         $0.00   $   227   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8       PARTS    3,000.00   0.00   $227.08                                         $0.00   $   227   4/19/2019    9/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT     PARTS      200.00   0.00   $227.56                                         $0.00   $   228   4/19/2019   12/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS          PARTS        100       0    227.88                                             0   $   228   4/19/2019    8/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100110 VENT CAP ASSEMBLY                          PARTS        100       0    227.88                                             0   $   228   4/19/2019    8/1/2019   1/0/1900




                                                                                                                   Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4004150 04‐19‐2019   09‐01‐2019   102485 LOCK PIN, SQUARE, 3/8? DIA. X 2‐1/4?       PARTS    1,100.00   0.00   $229.46                                         $0.00   $   229   4/19/2019    9/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2        PARTS      200.00   0.00   $233.25                                         $0.00   $   233   4/19/2019   12/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE     PARTS      600.00   0.00   $238.44                                         $0.00   $   238   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE     PARTS      600.00   0.00   $238.44                                         $0.00   $   238   4/19/2019    9/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100181 FSTNR, M12 FLAT WASHER                     PARTS    2,800.00   0.00   $238.94                                         $0.00   $   239   4/19/2019   12/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100135 TUBE, SUCTION LINE, WIRE REINFORCED,       PARTS    1,100.00   0.00   $239.89                                         $0.00   $   240   4/19/2019    9/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT     PARTS      300.00   0.00   $241.28                                         $0.00   $   241   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT     PARTS      300.00   0.00   $241.28                                         $0.00   $   241   4/19/2019    9/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100084 ASSY, MANUAL CANISTER                      PARTS        150       0    242.49                                             0   $   242   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100084 ASSY, MANUAL CANISTER                      PARTS      150.00   0.00   $242.81                                         $0.00   $   243   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100084 ASSY, MANUAL CANISTER                      PARTS      150.00   0.00   $242.81                                         $0.00   $   243   4/19/2019    7/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   108312 DECAL, LOG SPLITTER, POWERED BY HONDA      PARTS      300.00   0.00   $244.11                                         $0.00   $   244   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   108312 DECAL, LOG SPLITTER, POWERED BY HONDA      PARTS      300.00   0.00   $244.11                                         $0.00   $   244   4/19/2019    9/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8           PARTS    4,000.00   0.00   $245.45                                         $0.00   $   245   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8           PARTS    4,000.00   0.00   $245.45                                         $0.00   $   245   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8           PARTS    4,800.00   0.00   $245.77                                         $0.00   $   246   4/19/2019   10/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2        PARTS      300.00   0.00   $246.95                                         $0.00   $   247   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2        PARTS      300.00   0.00   $246.95                                         $0.00   $   247   4/19/2019    9/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8       PARTS    2,000.00   0.00   $249.99                                         $0.00   $   250   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8       PARTS    2,000.00   0.00   $249.99                                         $0.00   $   250   4/19/2019   12/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT               PARTS      500.00   0.00   $251.27                                         $0.00   $   251   4/19/2019   11/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100131 HITCH PIN                                  PARTS      500.00   0.00   $256.01                                         $0.00   $   256   4/19/2019   11/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   108301 DECAL, LOG SPLITTER, BRAND BLACK DIAMOND   PARTS      600.00   0.00   $266.82                                         $0.00   $   267   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   108301 DECAL, LOG SPLITTER, BRAND BLACK DIAMOND   PARTS      600.00   0.00   $266.82                                         $0.00   $   267   4/19/2019    9/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100150 BEAM LOCK BRACKET                          PARTS        100       0    267.32                                             0   $   267   4/19/2019    8/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE     PARTS      400.00   0.00   $268.17                                         $0.00   $   268   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE     PARTS      400.00   0.00   $268.17                                         $0.00   $   268   4/19/2019   12/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100023 LOCK WASHER, M12                           PARTS   14,300.00   0.00   $271.19                                         $0.00   $   271   4/19/2019    9/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100033 ASSEMBLY, CLEVIS PIN, 1IN OD, WITH         PARTS      600.00   0.00   $271.37                                         $0.00   $   271   4/19/2019   10/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100105 SUCTION FILTER                             PARTS      100.00   0.00   $271.62                                         $0.00   $   272   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100105 SUCTION FILTER                             PARTS      100.00   0.00   $271.62                                         $0.00   $   272   4/19/2019    8/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT     PARTS      200.00   0.00   $272.72                                         $0.00   $   273   4/19/2019   11/1/2019   1/0/1900




                                                                                                                   Entered:10/09/19
4004165 04‐19‐2019   12‐01‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT     PARTS      200.00   0.00   $272.72                                         $0.00   $   273   4/19/2019   12/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100019 ASSY, STRIPPER PLATE RT                    PARTS        150       0    275.77                                             0   $   276   4/19/2019    7/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100020 ASSY, STRIPPER PLATE LT                    PARTS        150       0    275.77                                             0   $   276   4/19/2019    7/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2      PARTS     200.00   0.00   $279.54                                         $0.00   $   280   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2      PARTS     200.00   0.00   $279.54                                         $0.00   $   280   4/19/2019   12/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100136 HYD HOSE 1/2 IN X 59 IN                  PARTS     100.00   0.00   $283.93                                         $0.00   $   284   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100136 HYD HOSE 1/2 IN X 59 IN                  PARTS     100.00   0.00   $283.93                                         $0.00   $   284   4/19/2019    8/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100087 BEAM PIVOT BRACKET                       PARTS     200.00   0.00   $285.75                                         $0.00   $   286   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100087 BEAM PIVOT BRACKET                       PARTS     200.00   0.00   $285.82                                         $0.00   $   286   4/19/2019   12/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100181 FSTNR, M12 FLAT WASHER                   PARTS   2,800.00   0.00   $286.36                                         $0.00   $   286   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100181 FSTNR, M12 FLAT WASHER                   PARTS   2,800.00   0.00   $286.36                                         $0.00   $   286   4/19/2019   12/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER      PARTS       100       0    290.21                                             0   $   290   4/19/2019    8/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT             PARTS     500.00   0.00   $301.13                                         $0.00   $   301   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT             PARTS     500.00   0.00   $301.13                                         $0.00   $   301   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT             PARTS     600.00   0.00   $301.52                                         $0.00   $   302   4/19/2019   10/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100117 FILTER BASE                              PARTS       100       0    301.89                                             0   $   302   4/19/2019    8/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100131 HITCH PIN                                PARTS     500.00   0.00   $306.81                                         $0.00   $   307   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100131 HITCH PIN                                PARTS     500.00   0.00   $306.81                                         $0.00   $   307   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100131 HITCH PIN                                PARTS     600.00   0.00   $307.21                                         $0.00   $   307   4/19/2019   10/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100087 BEAM PIVOT BRACKET                       PARTS       150       0    310.27                                             0   $   310   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100087 BEAM PIVOT BRACKET                       PARTS     150.00   0.00   $310.68                                         $0.00   $   311   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100087 BEAM PIVOT BRACKET                       PARTS     150.00   0.00   $310.68                                         $0.00   $   311   4/19/2019    7/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8    PARTS   1,000.00   0.00   $312.90                                         $0.00   $   313   4/19/2019   11/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS        PARTS     200.00   0.00   $314.13                                         $0.00   $   314   4/19/2019   12/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100110 VENT CAP ASSEMBLY                        PARTS     200.00   0.00   $314.13                                         $0.00   $   314   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS        PARTS     200.00   0.00   $314.21                                         $0.00   $   314   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100110 VENT CAP ASSEMBLY                        PARTS     200.00   0.00   $314.21                                         $0.00   $   314   4/19/2019   12/1/2019   1/0/1900




                                                                                                                Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4004153 04‐19‐2019   12‐01‐2019   100084 ASSY, MANUAL CANISTER                    PARTS     200.00   0.00   $314.80                                         $0.00   $   315   4/19/2019   12/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100448 OIL FILTER, GENERIC NO LOGO              PARTS     300.00   0.00   $326.43                                         $0.00   $   326   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100448 OIL FILTER, GENERIC NO LOGO              PARTS     300.00   0.00   $326.43                                         $0.00   $   326   4/19/2019    9/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100016 PUMP MOUNT SMALL                         PARTS     200.00   0.00   $329.27                                         $0.00   $   329   4/19/2019   12/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   101438 1 1/8in CLEVIS PIN W/CLIPS               PARTS     500.00   0.00   $329.57                                         $0.00   $   330   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   101438 1 1/8in CLEVIS PIN W/CLIPS               PARTS     500.00   0.00   $329.57                                         $0.00   $   330   4/19/2019   10/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   107969 PLATE, COUPLER GUARD 27T, LS             PARTS     300.00   0.00   $332.11                                         $0.00   $   332   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   107969 PLATE, COUPLER GUARD 27T, LS             PARTS     300.00   0.00   $332.11                                         $0.00   $   332   4/19/2019    9/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100084 ASSY, MANUAL CANISTER                    PARTS     300.00   0.00   $334.95                                         $0.00   $   335   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100084 ASSY, MANUAL CANISTER                    PARTS     300.00   0.00   $334.95                                         $0.00   $   335   4/19/2019    9/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100393 LARGE PUMP MOUNT FOR 28 TON              PARTS       150       0    337.39                                             0   $   337   4/19/2019    7/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100116 DHT DHT 10 MICRON HYDRAULIC OIL FILTER   PARTS     200.00   0.00   $341.34                                         $0.00   $   341   4/19/2019   12/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS        PARTS       150       0    341.82                                             0   $   342   4/19/2019    7/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100110 VENT CAP ASSEMBLY                        PARTS       150       0    341.82                                             0   $   342   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS        PARTS     150.00   0.00   $342.28                                         $0.00   $   342   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100110 VENT CAP ASSEMBLY                        PARTS     150.00   0.00   $342.28                                         $0.00   $   342   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS        PARTS     150.00   0.00   $342.28                                         $0.00   $   342   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100110 VENT CAP ASSEMBLY                        PARTS       150       0    342.28                                             0   $   342   4/19/2019    7/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100030 FITTING, NIPPLE, 1/2NPT, 1/2NPT          PARTS   1,100.00   0.00   $354.62                                         $0.00   $   355   4/19/2019    9/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100019 ASSY, STRIPPER PLATE RT                  PARTS     200.00   0.00   $357.66                                         $0.00   $   358   4/19/2019   12/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100020 ASSY, STRIPPER PLATE LT                  PARTS     200.00   0.00   $357.66                                         $0.00   $   358   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100019 ASSY, STRIPPER PLATE RT                  PARTS     200.00   0.00   $357.75                                         $0.00   $   358   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100020 ASSY, STRIPPER PLATE LT                  PARTS     200.00   0.00   $357.75                                         $0.00   $   358   4/19/2019   12/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100016 PUMP MOUNT SMALL                         PARTS     150.00   0.00   $358.07                                         $0.00   $   358   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100016 PUMP MOUNT SMALL                         PARTS     150.00   0.00   $358.07                                         $0.00   $   358   4/19/2019    7/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   107970 PLATE, COUPLER GUARD 37T, LS             PARTS     200.00   0.00   $359.53                                         $0.00   $   360   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   107970 PLATE, COUPLER GUARD 37T, LS             PARTS     200.00   0.00   $359.53                                         $0.00   $   360   4/19/2019   12/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   106154 WLDMNT, 35T LS ENGINE GUARD              PARTS     100.00   0.00   $366.07                                         $0.00   $   366   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   106154 WLDMNT, 35T LS ENGINE GUARD              PARTS     100.00   0.00   $366.07                                         $0.00   $   366   4/19/2019    8/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100150 BEAM LOCK BRACKET                        PARTS     200.00   0.00   $369.01                                         $0.00   $   369   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100150 BEAM LOCK BRACKET                        PARTS     200.00   0.00   $369.10                                         $0.00   $   369   4/19/2019   12/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE   PARTS     500.00   0.00   $369.79                                         $0.00   $   370   4/19/2019   11/1/2019   1/0/1900




                                                                                                                Entered:10/09/19
4004161 04‐19‐2019   09‐01‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8    PARTS   1,000.00   0.00   $374.99                                         $0.00   $   375   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8    PARTS   1,000.00   0.00   $374.99                                         $0.00   $   375   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8    PARTS   1,200.00   0.00   $375.48                                         $0.00   $   375   4/19/2019   10/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   106154 WLDMNT, 35T LS ENGINE GUARD               PARTS       100       0    375.91                                             0   $   376   4/19/2019    8/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100084 ASSY, MANUAL CANISTER                     PARTS     200.00   0.00   $377.26                                         $0.00   $   377   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100084 ASSY, MANUAL CANISTER                     PARTS     200.00   0.00   $377.26                                         $0.00   $   377   4/19/2019   12/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100105 SUCTION FILTER                            PARTS       100       0    394.41                                             0   $   394   4/19/2019    8/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER       PARTS     200.00   0.00   $399.29                                         $0.00   $   399   4/19/2019   12/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100398 DHT 3/4IN DIAMETER BORE JAW COUPLER       PARTS     200.00   0.00   $399.29                                         $0.00   $   399   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER       PARTS     200.00   0.00   $399.39                                         $0.00   $   399   4/19/2019   12/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100150 BEAM LOCK BRACKET                         PARTS       150       0    400.98                                             0   $   401   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100150 BEAM LOCK BRACKET                         PARTS     150.00   0.00   $401.52                                         $0.00   $   402   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100150 BEAM LOCK BRACKET                         PARTS       150       0    401.52                                             0   $   402   4/19/2019    7/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100087 BEAM PIVOT BRACKET                        PARTS     200.00   0.00   $402.79                                         $0.00   $   403   4/19/2019   12/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100116 DHT DHT 10 MICRON HYDRAULIC OIL FILTER    PARTS     200.00   0.00   $409.08                                         $0.00   $   409   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100116 DHT DHT 10 MICRON HYDRAULIC OIL FILTER    PARTS     200.00   0.00   $409.08                                         $0.00   $   409   4/19/2019   12/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100136 HYD HOSE 1/2 IN X 59 IN                   PARTS       100       0    411.94                                             0   $   412   4/19/2019    8/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100117 FILTER BASE                               PARTS     200.00   0.00   $416.32                                         $0.00   $   416   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100117 FILTER BASE                               PARTS     200.00   0.00   $416.43                                         $0.00   $   416   4/19/2019   12/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100063 BEARING COVER, 4.80X8 WHEEL               PARTS   1,000.00   0.00   $426.68                                         $0.00   $   427   4/19/2019   11/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100087 BEAM PIVOT BRACKET                        PARTS     300.00   0.00   $428.62                                         $0.00   $   429   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100087 BEAM PIVOT BRACKET                        PARTS     300.00   0.00   $428.62                                         $0.00   $   429   4/19/2019    9/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100022 HEX NUT, M12X1.75, G8.8                   PARTS   6,500.00   0.00   $431.42                                         $0.00   $   431   4/19/2019   11/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER       PARTS       150       0    435.31                                             0   $   435   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER       PARTS     150.00   0.00   $435.89                                         $0.00   $   436   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100398 DHT 3/4IN DIAMETER BORE JAW COUPLER       PARTS     150.00   0.00   $435.89                                         $0.00   $   436   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER       PARTS       150       0    435.89                                             0   $   436   4/19/2019    7/1/2019   1/0/1900




                                                                                                                 Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4004168 04‐19‐2019   07‐01‐2019   100398 DHT 3/4IN DIAMETER BORE JAW COUPLER       PARTS       150       0    435.89                                             0   $   436   4/19/2019    7/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT      PARTS     500.00   0.00   $436.16                                         $0.00   $   436   4/19/2019   11/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100393 LARGE PUMP MOUNT FOR 28 TON               PARTS     200.00   0.00   $437.40                                         $0.00   $   437   4/19/2019   12/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE    PARTS     500.00   0.00   $443.17                                         $0.00   $   443   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE    PARTS     500.00   0.00   $443.17                                         $0.00   $   443   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE    PARTS     600.00   0.00   $443.75                                         $0.00   $   444   4/19/2019   10/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS         PARTS     200.00   0.00   $443.75                                         $0.00   $   444   4/19/2019   12/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100110 VENT CAP ASSEMBLY                         PARTS     200.00   0.00   $443.75                                         $0.00   $   444   4/19/2019   12/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100128 HEX NUT, NYLOCK, M8 x 1.25, G8.8          PARTS   8,800.00   0.00   $450.58                                         $0.00   $   451   4/19/2019    9/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100117 FILTER BASE                               PARTS       150       0    452.84                                             0   $   453   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100117 FILTER BASE                               PARTS     150.00   0.00   $453.44                                         $0.00   $   453   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100117 FILTER BASE                               PARTS       150       0    453.44                                             0   $   453   4/19/2019    7/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN          PARTS   1,000.00   0.00   $455.13                                         $0.00   $   455   4/19/2019   11/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100016 PUMP MOUNT SMALL                          PARTS     200.00   0.00   $464.23                                         $0.00   $   464   4/19/2019   12/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS         PARTS     300.00   0.00   $471.20                                         $0.00   $   471   4/19/2019    8/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100110 VENT CAP ASSEMBLY                         PARTS     300.00   0.00   $471.20                                         $0.00   $   471   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS         PARTS     300.00   0.00   $471.20                                         $0.00   $   471   4/19/2019    9/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100110 VENT CAP ASSEMBLY                         PARTS     300.00   0.00   $471.20                                         $0.00   $   471   4/19/2019    9/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100087 BEAM PIVOT BRACKET                        PARTS     200.00   0.00   $482.71                                         $0.00   $   483   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100087 BEAM PIVOT BRACKET                        PARTS     200.00   0.00   $482.71                                         $0.00   $   483   4/19/2019   12/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100019 ASSY, STRIPPER PLATE RT                   PARTS     200.00   0.00   $486.42                                         $0.00   $   486   4/19/2019   12/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100020 ASSY, STRIPPER PLATE LT                   PARTS     200.00   0.00   $486.42                                         $0.00   $   486   4/19/2019   12/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100016 PUMP MOUNT SMALL                          PARTS     300.00   0.00   $493.90                                         $0.00   $   494   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100016 PUMP MOUNT SMALL                          PARTS     300.00   0.00   $493.90                                         $0.00   $   494   4/19/2019    9/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100033 ASSEMBLY, CLEVIS PIN, 1IN OD, WITH        PARTS   1,100.00   0.00   $497.51                                         $0.00   $   498   4/19/2019    9/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS     100.00   0.00   $502.55                                         $0.00   $   503   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS     100.00   0.00   $502.55                                         $0.00   $   503   4/19/2019    8/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100063 BEARING COVER, 4.80X8 WHEEL               PARTS   1,000.00   0.00   $511.35                                         $0.00   $   511   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100063 BEARING COVER, 4.80X8 WHEEL               PARTS   1,000.00   0.00   $511.35                                         $0.00   $   511   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100063 BEARING COVER, 4.80X8 WHEEL               PARTS   1,200.00   0.00   $512.02                                         $0.00   $   512   4/19/2019   10/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100022 HEX NUT, M12X1.75, G8.8                   PARTS   6,500.00   0.00   $517.03                                         $0.00   $   517   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100022 HEX NUT, M12X1.75, G8.8                   PARTS   6,500.00   0.00   $517.03                                         $0.00   $   517   4/19/2019   10/1/2019   1/0/1900




                                                                                                                 Entered:10/09/19
4004173 04‐19‐2019   08‐01‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS       100       0    517.11                                             0   $   517   4/19/2019    8/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100022 HEX NUT, M12X1.75, G8.8                   PARTS   7,800.00   0.00   $517.70                                         $0.00   $   518   4/19/2019   10/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100150 BEAM LOCK BRACKET                         PARTS     200.00   0.00   $520.55                                         $0.00   $   521   4/19/2019   12/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8     PARTS   5,000.00   0.00   $521.50                                         $0.00   $   522   4/19/2019   11/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT     PARTS     500.00   0.00   $522.71                                         $0.00   $   523   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT     PARTS     500.00   0.00   $522.71                                         $0.00   $   523   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT     PARTS     600.00   0.00   $523.39                                         $0.00   $   523   4/19/2019   10/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS        PARTS     200.00   0.00   $531.80                                         $0.00   $   532   4/19/2019   11/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100110 VENT CAP ASSEMBLY                        PARTS     200.00   0.00   $531.80                                         $0.00   $   532   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS        PARTS     200.00   0.00   $531.80                                         $0.00   $   532   4/19/2019   12/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100110 VENT CAP ASSEMBLY                        PARTS     200.00   0.00   $531.80                                         $0.00   $   532   4/19/2019   12/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100019 ASSY, STRIPPER PLATE RT                  PARTS     300.00   0.00   $536.48                                         $0.00   $   536   4/19/2019    8/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100020 ASSY, STRIPPER PLATE LT                  PARTS     300.00   0.00   $536.48                                         $0.00   $   536   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100019 ASSY, STRIPPER PLATE RT                  PARTS     300.00   0.00   $536.48                                         $0.00   $   536   4/19/2019    9/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100020 ASSY, STRIPPER PLATE LT                  PARTS     300.00   0.00   $536.48                                         $0.00   $   536   4/19/2019    9/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100105 SUCTION FILTER                           PARTS     200.00   0.00   $543.11                                         $0.00   $   543   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100105 SUCTION FILTER                           PARTS     200.00   0.00   $543.25                                         $0.00   $   543   4/19/2019   12/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN         PARTS   1,000.00   0.00   $545.44                                         $0.00   $   545   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN         PARTS   1,000.00   0.00   $545.44                                         $0.00   $   545   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN         PARTS   1,200.00   0.00   $546.15                                         $0.00   $   546   4/19/2019   10/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100112 FITTING, M 3/4 NPT, M3/4 NPT             PARTS   1,100.00   0.00   $552.79                                         $0.00   $   553   4/19/2019    9/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100150 BEAM LOCK BRACKET                        PARTS     300.00   0.00   $553.51                                         $0.00   $   554   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100150 BEAM LOCK BRACKET                        PARTS     300.00   0.00   $553.51                                         $0.00   $   554   4/19/2019    9/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE   PARTS   1,000.00   0.00   $559.43                                         $0.00   $   559   4/19/2019   11/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100131 HITCH PIN                                PARTS   1,100.00   0.00   $563.22                                         $0.00   $   563   4/19/2019    9/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   106154 WLDMNT, 35T LS ENGINE GUARD              PARTS       150       0    563.86                                             0   $   564   4/19/2019    7/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER      PARTS     200.00   0.00   $565.11                                         $0.00   $   565   4/19/2019   12/1/2019   1/0/1900




                                                                                                                Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4004153 04‐19‐2019   12‐01‐2019   100398 DHT 3/4IN DIAMETER BORE JAW COUPLER      PARTS     200.00   0.00   $565.11                                         $0.00   $   565   4/19/2019   12/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100136 HYD HOSE 1/2 IN X 59 IN                  PARTS     200.00   0.00   $567.71                                         $0.00   $   568   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100136 HYD HOSE 1/2 IN X 59 IN                  PARTS     200.00   0.00   $567.85                                         $0.00   $   568   4/19/2019   12/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT   PARTS     500.00   0.00   $568.91                                         $0.00   $   569   4/19/2019   11/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100019 ASSY, STRIPPER PLATE RT                  PARTS     200.00   0.00   $582.94                                         $0.00   $   583   4/19/2019   11/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100020 ASSY, STRIPPER PLATE LT                  PARTS     200.00   0.00   $582.94                                         $0.00   $   583   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100019 ASSY, STRIPPER PLATE RT                  PARTS     200.00   0.00   $582.94                                         $0.00   $   583   4/19/2019   12/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100020 ASSY, STRIPPER PLATE LT                  PARTS     200.00   0.00   $582.94                                         $0.00   $   583   4/19/2019   12/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2      PARTS     500.00   0.00   $583.13                                         $0.00   $   583   4/19/2019   11/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100117 FILTER BASE                              PARTS     200.00   0.00   $587.87                                         $0.00   $   588   4/19/2019   12/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100105 SUCTION FILTER                           PARTS       150       0    591.61                                             0   $   592   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100105 SUCTION FILTER                           PARTS     150.00   0.00   $592.40                                         $0.00   $   592   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100105 SUCTION FILTER                           PARTS       150       0     592.4                                             0   $   592   4/19/2019    7/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100181 FSTNR, M12 FLAT WASHER                   PARTS   7,000.00   0.00   $597.35                                         $0.00   $   597   4/19/2019   11/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER      PARTS     300.00   0.00   $598.93                                         $0.00   $   599   4/19/2019    8/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100398 DHT 3/4IN DIAMETER BORE JAW COUPLER      PARTS     300.00   0.00   $598.93                                         $0.00   $   599   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER      PARTS     300.00   0.00   $598.93                                         $0.00   $   599   4/19/2019    9/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100398 DHT 3/4IN DIAMETER BORE JAW COUPLER      PARTS     300.00   0.00   $598.93                                         $0.00   $   599   4/19/2019    9/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100393 LARGE PUMP MOUNT FOR 28 TON              PARTS     200.00   0.00   $599.22                                         $0.00   $   599   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100393 LARGE PUMP MOUNT FOR 28 TON              PARTS     200.00   0.00   $599.22                                         $0.00   $   599   4/19/2019   12/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   106020 ENGINE GUARD                             PARTS     200.00   0.00   $603.66                                         $0.00   $   604   4/19/2019   12/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100136 HYD HOSE 1/2 IN X 59 IN                  PARTS       150       0     617.9                                             0   $   618   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100136 HYD HOSE 1/2 IN X 59 IN                  PARTS     150.00   0.00   $618.73                                         $0.00   $   619   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100136 HYD HOSE 1/2 IN X 59 IN                  PARTS       150       0    618.73                                             0   $   619   4/19/2019    7/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100150 BEAM LOCK BRACKET                        PARTS     200.00   0.00   $623.85                                         $0.00   $   624   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100150 BEAM LOCK BRACKET                        PARTS     200.00   0.00   $623.85                                         $0.00   $   624   4/19/2019   12/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100117 FILTER BASE                              PARTS     300.00   0.00   $624.48                                         $0.00   $   624   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100117 FILTER BASE                              PARTS     300.00   0.00   $624.48                                         $0.00   $   624   4/19/2019    9/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8     PARTS   5,000.00   0.00   $624.99                                         $0.00   $   625   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8     PARTS   5,000.00   0.00   $624.99                                         $0.00   $   625   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8     PARTS   6,000.00   0.00   $625.80                                         $0.00   $   626   4/19/2019   10/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   106020 ENGINE GUARD                             PARTS     150.00   0.00   $656.91                                         $0.00   $   657   4/19/2019    7/1/2019   1/0/1900




                                                                                                                Entered:10/09/19
4004168 04‐19‐2019   07‐01‐2019   106020 ENGINE GUARD                             PARTS       150       0    656.91                                             0   $   657   4/19/2019    7/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE   PARTS   1,000.00   0.00   $670.44                                         $0.00   $   670   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE   PARTS   1,000.00   0.00   $670.44                                         $0.00   $   670   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE    PARTS          1,200.00   0.00    $671.31                                          $0.00   $     671   4/19/2019   10/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER       PARTS            200.00   0.00    $677.26                                          $0.00   $     677   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER       PARTS            200.00   0.00    $677.26                                          $0.00   $     677   4/19/2019   12/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100482 DHT 1IN DIAMETER BORE JAW COUPLER         PARTS            200.00   0.00    $678.32                                          $0.00   $     678   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100482 DHT 1IN DIAMETER BORE JAW COUPLER         PARTS            200.00   0.00    $678.32                                          $0.00   $     678   4/19/2019   12/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT    PARTS            500.00   0.00    $681.80                                          $0.00   $     682   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT    PARTS            500.00   0.00    $681.80                                          $0.00   $     682   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT    PARTS            600.00   0.00    $682.69                                          $0.00   $     683   4/19/2019   10/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100200 FSTNR, HEX BOLT, M12X1.75X110MM, G8.8     PARTS          2,200.00   0.00    $688.38                                          $0.00   $     688   4/19/2019    9/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2       PARTS            500.00   0.00    $698.85                                          $0.00   $     699   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2       PARTS            500.00   0.00    $698.85                                          $0.00   $     699   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2       PARTS            600.00   0.00    $699.76                                          $0.00   $     700   4/19/2019   10/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100117 FILTER BASE                               PARTS            200.00   0.00    $704.53                                          $0.00   $     705   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100117 FILTER BASE                               PARTS            200.00   0.00    $704.53                                          $0.00   $     705   4/19/2019   12/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100181 FSTNR, M12 FLAT WASHER                    PARTS          7,000.00   0.00    $715.89                                          $0.00   $     716   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100181 FSTNR, M12 FLAT WASHER                    PARTS          7,000.00   0.00    $715.89                                          $0.00   $     716   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100181 FSTNR, M12 FLAT WASHER                    PARTS          8,400.00   0.00    $716.82                                          $0.00   $     717   4/19/2019   10/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   106154 WLDMNT, 35T LS ENGINE GUARD               PARTS            200.00   0.00    $732.14                                          $0.00   $     732   4/19/2019   12/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100105 SUCTION FILTER                            PARTS            200.00   0.00    $768.02                                          $0.00   $     768   4/19/2019   12/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS              150       0      775.67                                             0   $     776   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS            150.00   0.00    $776.71                                          $0.00   $     777   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS              150       0      776.71                                             0   $     777   4/19/2019    7/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100084 ASSY, MANUAL CANISTER                     PARTS            500.00   0.00    $786.99                                          $0.00   $     787   4/19/2019   11/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100136 HYD HOSE 1/2 IN X 59 IN                   PARTS            200.00   0.00    $802.16                                          $0.00   $     802   4/19/2019   12/1/2019   1/0/1900




                                                                                                                          Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4004150 04‐19‐2019   09‐01‐2019   100111 FITTING, STRAIGHT, 3/4 NPT TO 1IN TUBE    PARTS          1,100.00   0.00    $813.54                                          $0.00   $     814   4/19/2019    9/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100105 SUCTION FILTER                            PARTS            300.00   0.00    $814.66                                          $0.00   $     815   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100105 SUCTION FILTER                            PARTS            300.00   0.00    $814.66                                          $0.00   $     815   4/19/2019    9/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100136 HYD HOSE 1/2 IN X 59 IN                   PARTS            300.00   0.00    $851.56                                          $0.00   $     852   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100136 HYD HOSE 1/2 IN X 59 IN                   PARTS            300.00   0.00    $851.56                                          $0.00   $     852   4/19/2019    9/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   106020 ENGINE GUARD                              PARTS            200.00   0.00    $851.65                                          $0.00   $     852   4/19/2019   12/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100116 DHT DHT 10 MICRON HYDRAULIC OIL FILTER    PARTS            500.00   0.00    $853.36                                          $0.00   $     853   4/19/2019   11/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   104916 WLDMNT, LS METAL PALLET                   PARTS            200.00   0.00    $885.62                                          $0.00   $     886   4/19/2019   12/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   107970 PLATE, COUPLER GUARD 37T, LS              PARTS            500.00   0.00    $898.83                                          $0.00   $     899   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   107970 PLATE, COUPLER GUARD 37T, LS              PARTS            500.00   0.00    $898.83                                          $0.00   $     899   4/19/2019   10/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   106020 ENGINE GUARD                              PARTS            300.00   0.00    $905.49                                          $0.00   $     905   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   106020 ENGINE GUARD                              PARTS            300.00   0.00    $905.49                                          $0.00   $     905   4/19/2019    9/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100179 ASSY, LOG CATCHER KIT                     ACCESSORIES      100.00   0.00    $905.73                                          $0.00   $     906   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100179 ASSY, LOG CATCHER KIT                     ACCESSORIES      100.00   0.00    $905.73                                          $0.00   $     906   4/19/2019    8/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100105 SUCTION FILTER                            PARTS            200.00   0.00    $920.43                                          $0.00   $     920   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100105 SUCTION FILTER                            PARTS            200.00   0.00    $920.43                                          $0.00   $     920   4/19/2019   12/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100063 BEARING COVER, 4.80X8 WHEEL               PARTS          2,200.00   0.00    $938.70                                          $0.00   $     939   4/19/2019    9/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100084 ASSY, MANUAL CANISTER                     PARTS            500.00   0.00    $943.16                                          $0.00   $     943   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100084 ASSY, MANUAL CANISTER                     PARTS            500.00   0.00    $943.16                                          $0.00   $     943   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100084 ASSY, MANUAL CANISTER                     PARTS            600.00   0.00    $944.39                                          $0.00   $     944   4/19/2019   10/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   101418 WLDMNT, WEDGE, 9 INCH, 35 TON             PARTS            100.00   0.00    $948.83                                          $0.00   $     949   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   101418 WLDMNT, WEDGE, 9 INCH, 35 TON             PARTS            100.00   0.00    $948.83                                          $0.00   $     949   4/19/2019    8/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100022 HEX NUT, M12X1.75, G8.8                   PARTS         14,300.00   0.00    $949.12                                          $0.00   $     949   4/19/2019    9/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100118 FITTING, ELBOW, M 3/4 NPT, F 1/2 NPT      PARTS          1,100.00   0.00    $959.56                                          $0.00   $     960   4/19/2019    9/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100136 HYD HOSE 1/2 IN X 59 IN                   PARTS            200.00   0.00    $961.34                                          $0.00   $     961   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100136 HYD HOSE 1/2 IN X 59 IN                   PARTS            200.00   0.00    $961.34                                          $0.00   $     961   4/19/2019   12/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   101418 WLDMNT, WEDGE, 9 INCH, 35 TON             PARTS              100       0      973.66                                             0   $     974   4/19/2019    8/1/2019   1/0/1900
4004178 04‐19‐2019   11‐01‐2019   100499 6 INCH HD AUGER                           AUGERS               50      0       997.5                                             0   $     998   4/19/2019   11/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100138 HOSE CLAMP, 15/16 IN TO 1‐1/4 IN          PARTS          2,200.00   0.00   $1,001.28                                         $0.00   $   1,001   4/19/2019    9/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS            200.00   0.00   $1,004.84                                         $0.00   $   1,005   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS            200.00   0.00   $1,005.10                                         $0.00   $   1,005   4/19/2019   12/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100087 BEAM PIVOT BRACKET                        PARTS            500.00   0.00   $1,006.97                                         $0.00   $   1,007   4/19/2019   11/1/2019   1/0/1900




                                                                                                                          Entered:10/09/19
4004153 04‐19‐2019   12‐01‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS            200.00   0.00   $1,006.97                                         $0.00   $   1,007   4/19/2019   12/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100116 DHT DHT 10 MICRON HYDRAULIC OIL FILTER    PARTS            500.00   0.00   $1,022.70                                         $0.00   $   1,023   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100116 DHT DHT 10 MICRON HYDRAULIC OIL FILTER    PARTS            500.00   0.00   $1,022.70                                         $0.00   $   1,023   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100116 DHT DHT 10 MICRON HYDRAULIC OIL FILTER    PARTS            600.00   0.00   $1,024.03                                         $0.00   $   1,024   4/19/2019   10/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS         PARTS            500.00   0.00   $1,109.37                                         $0.00   $   1,109   4/19/2019   11/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100110 VENT CAP ASSEMBLY                         PARTS            500.00   0.00   $1,109.37                                         $0.00   $   1,109   4/19/2019   11/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100021 FSTNR, HEX BOLT, M12X1.75X35MM, G8.8      PARTS         11,000.00   0.00   $1,147.30                                         $0.00   $   1,147   4/19/2019    9/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100016 PUMP MOUNT SMALL                          PARTS            500.00   0.00   $1,160.57                                         $0.00   $   1,161   4/19/2019   11/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100087 BEAM PIVOT BRACKET                        PARTS            500.00   0.00   $1,206.79                                         $0.00   $   1,207   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100087 BEAM PIVOT BRACKET                        PARTS            500.00   0.00   $1,206.79                                         $0.00   $   1,207   4/19/2019   10/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS            200.00   0.00   $1,206.79                                         $0.00   $   1,207   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS            200.00   0.00   $1,206.79                                         $0.00   $   1,207   4/19/2019   12/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100087 BEAM PIVOT BRACKET                        PARTS            600.00   0.00   $1,208.36                                         $0.00   $   1,208   4/19/2019   10/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100019 ASSY, STRIPPER PLATE RT                   PARTS            500.00   0.00   $1,216.04                                         $0.00   $   1,216   4/19/2019   11/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100020 ASSY, STRIPPER PLATE LT                   PARTS            500.00   0.00   $1,216.04                                         $0.00   $   1,216   4/19/2019   11/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100029 FITTING, ELBOW, 1/2NPT, 1/2 FLARE TUBE    PARTS          2,200.00   0.00   $1,230.74                                         $0.00   $   1,231   4/19/2019    9/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   104916 WLDMNT, LS METAL PALLET                   PARTS            200.00   0.00   $1,251.59                                         $0.00   $   1,252   4/19/2019   12/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100043 FITTING, ELBOW, M 3/4 NPT TO F 1/2 NPT    PARTS          1,100.00   0.00   $1,251.60                                         $0.00   $   1,252   4/19/2019    9/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100042 FITTING, 45 DEG, M 3/4 NPT TO F 1/2       PARTS          1,100.00   0.00   $1,282.88                                         $0.00   $   1,283   4/19/2019    9/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100150 BEAM LOCK BRACKET                         PARTS            500.00   0.00   $1,301.37                                         $0.00   $   1,301   4/19/2019   11/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100181 FSTNR, M12 FLAT WASHER                    PARTS         15,400.00   0.00   $1,314.17                                         $0.00   $   1,314   4/19/2019    9/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100179 ASSY, LOG CATCHER KIT                     ACCESSORIES        100       0    1314.65                                              0   $   1,315   4/19/2019    8/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   104916 WLDMNT, LS METAL PALLET                   PARTS            300.00   0.00   $1,328.43                                         $0.00   $   1,328   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   104916 WLDMNT, LS METAL PALLET                   PARTS            300.00   0.00   $1,328.43                                         $0.00   $   1,328   4/19/2019    9/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS         PARTS            500.00   0.00   $1,329.51                                         $0.00   $   1,330   4/19/2019    9/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100110 VENT CAP ASSEMBLY                         PARTS            500.00   0.00   $1,329.51                                         $0.00   $   1,330   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS         PARTS            500.00   0.00   $1,329.51                                         $0.00   $   1,330   4/19/2019   10/1/2019   1/0/1900




                                                                                                                          Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4004162 04‐19‐2019   10‐01‐2019   100110 VENT CAP ASSEMBLY                         PARTS            500.00   0.00   $1,329.51                                         $0.00   $   1,330   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS         PARTS            600.00   0.00   $1,331.24                                         $0.00   $   1,331   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100110 VENT CAP ASSEMBLY                         PARTS            600.00   0.00   $1,331.24                                         $0.00   $   1,331   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100016 PUMP MOUNT SMALL                          PARTS            600.00   0.00   $1,392.68                                         $0.00   $   1,393   4/19/2019   10/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER       PARTS            500.00   0.00   $1,412.79                                         $0.00   $   1,413   4/19/2019   11/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100398 DHT 3/4IN DIAMETER BORE JAW COUPLER       PARTS            500.00   0.00   $1,412.79                                         $0.00   $   1,413   4/19/2019   11/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100019 ASSY, STRIPPER PLATE RT                   PARTS            500.00   0.00   $1,457.35                                         $0.00   $   1,457   4/19/2019    9/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100020 ASSY, STRIPPER PLATE LT                   PARTS            500.00   0.00   $1,457.35                                         $0.00   $   1,457   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100019 ASSY, STRIPPER PLATE RT                   PARTS            500.00   0.00   $1,457.35                                         $0.00   $   1,457   4/19/2019   10/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100020 ASSY, STRIPPER PLATE LT                   PARTS            500.00   0.00   $1,457.35                                         $0.00   $   1,457   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100019 ASSY, STRIPPER PLATE RT                   PARTS            600.00   0.00   $1,459.25                                         $0.00   $   1,459   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100020 ASSY, STRIPPER PLATE LT                   PARTS            600.00   0.00   $1,459.25                                         $0.00   $   1,459   4/19/2019   10/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   101418 WLDMNT, WEDGE, 9 INCH, 35 TON             PARTS              150       0    1460.49                                              0   $   1,460   4/19/2019    7/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100117 FILTER BASE                               PARTS            500.00   0.00   $1,469.68                                         $0.00   $   1,470   4/19/2019   11/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100393 LARGE PUMP MOUNT FOR 28 TON               PARTS            500.00   0.00   $1,498.05                                         $0.00   $   1,498   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100393 LARGE PUMP MOUNT FOR 28 TON               PARTS            500.00   0.00   $1,498.05                                         $0.00   $   1,498   4/19/2019   10/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS            300.00   0.00   $1,507.26                                         $0.00   $   1,507   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS            300.00   0.00   $1,507.26                                         $0.00   $   1,507   4/19/2019    9/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100035 WLDMNT, WEDGE, SMALL BEAM                 PARTS            200.00   0.00   $1,557.41                                         $0.00   $   1,557   4/19/2019   12/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100150 BEAM LOCK BRACKET                         PARTS            500.00   0.00   $1,559.62                                         $0.00   $   1,560   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100150 BEAM LOCK BRACKET                         PARTS            500.00   0.00   $1,559.62                                         $0.00   $   1,560   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100150 BEAM LOCK BRACKET                         PARTS            600.00   0.00   $1,561.65                                         $0.00   $   1,562   4/19/2019   10/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   108281 VALVE, 3600PSI, ADJ DETENT, 35T           PARTS              100       0    1591.96                                              0   $   1,592   4/19/2019    8/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   108282 VALVE, 3800PSI, ADJ DETENT, 30T/37T       PARTS            100.00   0.00   $1,609.64                                         $0.00   $   1,610   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   108282 VALVE, 3800PSI, ADJ DETENT, 30T/37T       PARTS            100.00   0.00   $1,609.64                                         $0.00   $   1,610   4/19/2019    8/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   107318 WLDMNT, UNIVERSAL METAL PALLET            PARTS            100.00   0.00   $1,635.21                                         $0.00   $   1,635   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   107318 WLDMNT, UNIVERSAL METAL PALLET            PARTS            100.00   0.00   $1,635.21                                         $0.00   $   1,635   4/19/2019    8/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100062 WHEEL / TIRE ASSEMBLY                     PARTS            200.00   0.00   $1,644.88                                         $0.00   $   1,645   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100062 WHEEL / TIRE ASSEMBLY                     PARTS            200.00   0.00   $1,644.88                                         $0.00   $   1,645   4/19/2019    8/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   106154 WLDMNT, 35T LS ENGINE GUARD               PARTS            200.00   0.00   $1,677.82                                         $0.00   $   1,678   4/19/2019   11/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   107318 WLDMNT, UNIVERSAL METAL PALLET            PARTS            200.00   0.00   $1,677.82                                         $0.00   $   1,678   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   106154 WLDMNT, 35T LS ENGINE GUARD               PARTS            200.00   0.00   $1,677.82                                         $0.00   $   1,678   4/19/2019   12/1/2019   1/0/1900




                                                                                                                          Entered:10/09/19
4004165 04‐19‐2019   12‐01‐2019   107318 WLDMNT, UNIVERSAL METAL PALLET            PARTS            200.00   0.00   $1,677.82                                         $0.00   $   1,678   4/19/2019   12/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   107318 WLDMNT, UNIVERSAL METAL PALLET            PARTS              100       0    1678.23                                              0   $   1,678   4/19/2019    8/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER       PARTS            500.00   0.00   $1,693.14                                         $0.00   $   1,693   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER       PARTS           500.00   0.00   $1,693.14                                         $0.00   $   1,693   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER       PARTS           600.00   0.00   $1,695.34                                         $0.00   $   1,695   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100398 DHT 3/4IN DIAMETER BORE JAW COUPLER       PARTS           600.00   0.00   $1,695.34                                         $0.00   $   1,695   4/19/2019   10/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100379 ASSY, TONGUE, W JACK, SM BEAM             PARTS           100.00   0.00   $1,695.77                                         $0.00   $   1,696   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100379 ASSY, TONGUE, W JACK, SM BEAM             PARTS           100.00   0.00   $1,695.77                                         $0.00   $   1,696   4/19/2019    8/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100482 DHT 1IN DIAMETER BORE JAW COUPLER         PARTS           500.00   0.00   $1,695.79                                         $0.00   $   1,696   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100482 DHT 1IN DIAMETER BORE JAW COUPLER         PARTS           500.00   0.00   $1,695.79                                         $0.00   $   1,696   4/19/2019   10/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100035 WLDMNT, WEDGE, SMALL BEAM                 PARTS           150.00   0.00   $1,698.22                                         $0.00   $   1,698   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100035 WLDMNT, WEDGE, SMALL BEAM                 PARTS           150.00   0.00   $1,698.22                                         $0.00   $   1,698   4/19/2019    7/1/2019   1/0/1900
4004178 04‐19‐2019   11‐01‐2019   101017 6 INCH COMPACT AUGER                      AUGERS            100       0       1710                                              0   $   1,710   4/19/2019   11/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100084 ASSY, MANUAL CANISTER                     PARTS         1,100.00   0.00   $1,731.37                                         $0.00   $   1,731   4/19/2019    9/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100379 ASSY, TONGUE, W JACK, SM BEAM             PARTS             100       0    1740.88                                              0   $   1,741   4/19/2019    8/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100117 FILTER BASE                               PARTS           500.00   0.00   $1,761.32                                         $0.00   $   1,761   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100117 FILTER BASE                               PARTS           500.00   0.00   $1,761.32                                         $0.00   $   1,761   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100117 FILTER BASE                               PARTS           600.00   0.00   $1,763.61                                         $0.00   $   1,764   4/19/2019   10/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100179 ASSY, LOG CATCHER KIT                     ACCESSORIES     200.00   0.00   $1,810.98                                         $0.00   $   1,811   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100179 ASSY, LOG CATCHER KIT                     ACCESSORIES     200.00   0.00   $1,811.45                                         $0.00   $   1,811   4/19/2019   12/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100473 ASSY, HUB, 5 ON 4.5IN STUD                PARTS             200       0    1848.72                                              0   $   1,849   4/19/2019    8/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100116 DHT DHT 10 MICRON HYDRAULIC OIL FILTER    PARTS         1,100.00   0.00   $1,877.39                                         $0.00   $   1,877   4/19/2019    9/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   101418 WLDMNT, WEDGE, 9 INCH, 35 TON             PARTS           200.00   0.00   $1,897.65                                         $0.00   $   1,898   4/19/2019   12/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100105 SUCTION FILTER                            PARTS           500.00   0.00   $1,920.06                                         $0.00   $   1,920   4/19/2019   11/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100179 ASSY, LOG CATCHER KIT                     ACCESSORIES       150       0    1971.97                                              0   $   1,972   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100179 ASSY, LOG CATCHER KIT                     ACCESSORIES     150.00   0.00   $1,974.62                                         $0.00   $   1,975   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100179 ASSY, LOG CATCHER KIT                     ACCESSORIES       150       0    1974.62                                              0   $   1,975   4/19/2019    7/1/2019   1/0/1900




                                                                                                                         Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4004152 04‐19‐2019   11‐01‐2019   100136 HYD HOSE 1/2 IN X 59 IN                   PARTS           500.00   0.00   $2,005.40                                         $0.00   $   2,005   4/19/2019   11/1/2019   1/0/1900
4004175 04‐19‐2019   08‐01‐2019   101018 9 INCH COMPACT AUGER                      AUGERS            100       0       2090                                              0   $   2,090   4/19/2019    8/1/2019   1/0/1900
4004178 04‐19‐2019   11‐01‐2019   101018 9 INCH COMPACT AUGER                      AUGERS            100       0       2090                                              0   $   2,090   4/19/2019   11/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   106020 ENGINE GUARD                              PARTS           500.00   0.00   $2,129.13                                         $0.00   $   2,129   4/19/2019   11/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100035 WLDMNT, WEDGE, SMALL BEAM                 PARTS           200.00   0.00   $2,201.67                                         $0.00   $   2,202   4/19/2019   12/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100087 BEAM PIVOT BRACKET                        PARTS         1,100.00   0.00   $2,215.32                                         $0.00   $   2,215   4/19/2019    9/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100179 ASSY, LOG CATCHER KIT                     ACCESSORIES     200.00   0.00   $2,293.81                                         $0.00   $   2,294   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100179 ASSY, LOG CATCHER KIT                     ACCESSORIES     200.00   0.00   $2,293.81                                         $0.00   $   2,294   4/19/2019   12/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100105 SUCTION FILTER                            PARTS           500.00   0.00   $2,301.08                                         $0.00   $   2,301   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100105 SUCTION FILTER                            PARTS           500.00   0.00   $2,301.08                                         $0.00   $   2,301   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100105 SUCTION FILTER                            PARTS           600.00   0.00   $2,304.07                                         $0.00   $   2,304   4/19/2019   10/1/2019   1/0/1900
4004182 04‐19‐2019   11‐01‐2019   102850 CAT 1 QUICK HITCH (ECONOMY) RED           HITCHES             50      0       2306                                              0   $   2,306   4/19/2019   11/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100035 WLDMNT, WEDGE, SMALL BEAM                 PARTS           300.00   0.00   $2,336.11                                         $0.00   $   2,336   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100035 WLDMNT, WEDGE, SMALL BEAM                 PARTS           300.00   0.00   $2,336.11                                         $0.00   $   2,336   4/19/2019    9/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   108281 VALVE, 3600PSI, ADJ DETENT, 35T           PARTS             150       0    2387.93                                              0   $   2,388   4/19/2019    7/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100136 HYD HOSE 1/2 IN X 59 IN                   PARTS           500.00   0.00   $2,403.35                                         $0.00   $   2,403   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100136 HYD HOSE 1/2 IN X 59 IN                   PARTS           500.00   0.00   $2,403.35                                         $0.00   $   2,403   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100136 HYD HOSE 1/2 IN X 59 IN                   PARTS           600.00   0.00   $2,406.48                                         $0.00   $   2,406   4/19/2019   10/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100028 TUBE, 1/2 OD, FLARED, 3/4‐16 NUTS         PARTS         1,100.00   0.00   $2,440.61                                         $0.00   $   2,441   4/19/2019    9/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100110 VENT CAP ASSEMBLY                         PARTS         1,100.00   0.00   $2,440.61                                         $0.00   $   2,441   4/19/2019    9/1/2019   1/0/1900
4004176 04‐19‐2019   09‐01‐2019   100500 9 INCH HD AUGER                           AUGERS            100       0       2470                                              0   $   2,470   4/19/2019    9/1/2019   1/0/1900
4004178 04‐19‐2019   11‐01‐2019   100500 9 INCH HD AUGER                           AUGERS            100       0       2470                                              0   $   2,470   4/19/2019   11/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   108282 VALVE, 3800PSI, ADJ DETENT, 30T/37T       PARTS           150.00   0.00   $2,480.61                                         $0.00   $   2,481   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   108282 VALVE, 3800PSI, ADJ DETENT, 30T/37T       PARTS             150       0    2480.61                                              0   $   2,481   4/19/2019    7/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   107318 WLDMNT, UNIVERSAL METAL PALLET            PARTS             150       0    2517.34                                              0   $   2,517   4/19/2019    7/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS           500.00   0.00   $2,517.41                                         $0.00   $   2,517   4/19/2019   11/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   107318 WLDMNT, UNIVERSAL METAL PALLET            PARTS           150.00   0.00   $2,520.72                                         $0.00   $   2,521   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   107318 WLDMNT, UNIVERSAL METAL PALLET            PARTS             150       0    2520.72                                              0   $   2,521   4/19/2019    7/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100016 PUMP MOUNT SMALL                          PARTS         1,100.00   0.00   $2,553.25                                         $0.00   $   2,553   4/19/2019    9/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   106020 ENGINE GUARD                              PARTS           600.00   0.00   $2,554.96                                         $0.00   $   2,555   4/19/2019   10/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100179 ASSY, LOG CATCHER KIT                     ACCESSORIES     200.00   0.00   $2,560.08                                         $0.00   $   2,560   4/19/2019   12/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100379 ASSY, TONGUE, W JACK, SM BEAM             PARTS             150       0    2611.32                                              0   $   2,611   4/19/2019    7/1/2019   1/0/1900




                                                                                                                         Entered:10/09/19
4004164 04‐19‐2019   11‐01‐2019   101418 WLDMNT, WEDGE, 9 INCH, 35 TON             PARTS           200.00   0.00   $2,636.57                                         $0.00   $   2,637   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   101418 WLDMNT, WEDGE, 9 INCH, 35 TON             PARTS           200.00   0.00   $2,636.57                                         $0.00   $   2,637   4/19/2019   12/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   101969 ASSY, HYDRAULIC TANK, LARGE               PARTS           100.00   0.00   $2,674.21                                         $0.00   $   2,674   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   101969 ASSY, HYDRAULIC TANK, LARGE               PARTS           100.00   0.00   $2,674.21                                         $0.00   $   2,674   4/19/2019    8/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100019 ASSY, STRIPPER PLATE RT                   PARTS         1,100.00   0.00   $2,675.28                                         $0.00   $   2,675   4/19/2019    9/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100020 ASSY, STRIPPER PLATE LT                   PARTS         1,100.00   0.00   $2,675.28                                         $0.00   $   2,675   4/19/2019    9/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100179 ASSY, LOG CATCHER KIT                     ACCESSORIES     300.00   0.00   $2,716.47                                         $0.00   $   2,716   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100179 ASSY, LOG CATCHER KIT                     ACCESSORIES     300.00   0.00   $2,716.47                                         $0.00   $   2,716   4/19/2019    9/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   101969 ASSY, HYDRAULIC TANK, LARGE               PARTS             100       0    2744.33                                              0   $   2,744   4/19/2019    8/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100473 ASSY, HUB, 5 ON 4.5IN STUD                PARTS             300       0    2773.08                                              0   $   2,773   4/19/2019    7/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100150 BEAM LOCK BRACKET                         PARTS         1,100.00   0.00   $2,863.02                                         $0.00   $   2,863   4/19/2019    9/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS           500.00   0.00   $3,016.97                                         $0.00   $   3,017   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS           500.00   0.00   $3,016.97                                         $0.00   $   3,017   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS           600.00   0.00   $3,020.90                                         $0.00   $   3,021   4/19/2019   10/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100397 DHT 1/2IN DIAMETER BORE JAW COUPLER       PARTS         1,100.00   0.00   $3,108.13                                         $0.00   $   3,108   4/19/2019    9/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100398 DHT 3/4IN DIAMETER BORE JAW COUPLER       PARTS         1,100.00   0.00   $3,108.13                                         $0.00   $   3,108   4/19/2019    9/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   104916 WLDMNT, LS METAL PALLET                   PARTS           500.00   0.00   $3,128.99                                         $0.00   $   3,129   4/19/2019   11/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100034 3500 PSI VALVE ADJ DETENT OPEN            PARTS           200.00   0.00   $3,209.43                                         $0.00   $   3,209   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   108282 VALVE, 3800PSI, ADJ DETENT, 30T/37T       PARTS           200.00   0.00   $3,219.28                                         $0.00   $   3,219   4/19/2019   12/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100117 FILTER BASE                               PARTS         1,100.00   0.00   $3,233.29                                         $0.00   $   3,233   4/19/2019    9/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   107318 WLDMNT, UNIVERSAL METAL PALLET            PARTS           200.00   0.00   $3,270.42                                         $0.00   $   3,270   4/19/2019   12/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100062 WHEEL / TIRE ASSEMBLY                     PARTS           400.00   0.00   $3,288.91                                         $0.00   $   3,289   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100062 WHEEL / TIRE ASSEMBLY                     PARTS           400.00   0.00   $3,289.76                                         $0.00   $   3,290   4/19/2019   12/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100065 TONGUE & STAND ASSEMBLY                   PARTS           200.00   0.00   $3,379.74                                         $0.00   $   3,380   4/19/2019   12/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100379 ASSY, TONGUE, W JACK, SM BEAM             PARTS           200.00   0.00   $3,391.55                                         $0.00   $   3,392   4/19/2019   12/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   107134 HYDRO PUMP 19.5GPM, 35T, 37T, 2 STAGE     PARTS           100.00   0.00   $3,498.54                                         $0.00   $   3,499   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   107134 HYDRO PUMP 19.5GPM, 35T, 37T, 2 STAGE     PARTS           100.00   0.00   $3,498.54                                         $0.00   $   3,499   4/19/2019    8/1/2019   1/0/1900




                                                                                                                         Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4004173 04‐19‐2019   08‐01‐2019   107134 HYDRO PUMP 19.5GPM, 35T, 37T, 2 STAGE     PARTS             100       0    3590.63                                              0   $   3,591   4/19/2019    8/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100065 TONGUE & STAND ASSEMBLY                   PARTS           150.00   0.00   $3,686.06                                         $0.00   $   3,686   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100065 TONGUE & STAND ASSEMBLY                   PARTS           150.00   0.00   $3,686.06                                         $0.00   $   3,686   4/19/2019    7/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100472 ASSY, WHEEL, TIRE, 4.80X12IN              PARTS             200       0    3697.45                                              0   $   3,697   4/19/2019    8/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   104916 WLDMNT, LS METAL PALLET                   PARTS           600.00   0.00   $3,754.78                                         $0.00   $   3,755   4/19/2019   10/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100062 WHEEL / TIRE ASSEMBLY                     PARTS           300.00   0.00   $3,803.08                                         $0.00   $   3,803   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100062 WHEEL / TIRE ASSEMBLY                     PARTS           300.00   0.00   $3,803.08                                         $0.00   $   3,803   4/19/2019    7/1/2019   1/0/1900
4004180 04‐19‐2019   09‐01‐2019   102853 CATEGORY 2 STANDARD QUICK HITCH           HITCHES             50      0       3850                                              0   $   3,850   4/19/2019    9/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   108281 VALVE, 3600PSI, ADJ DETENT, 35T           PARTS           200.00   0.00   $4,074.69                                         $0.00   $   4,075   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   108281 VALVE, 3600PSI, ADJ DETENT, 35T           PARTS           200.00   0.00   $4,074.69                                         $0.00   $   4,075   4/19/2019   12/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   101969 ASSY, HYDRAULIC TANK, LARGE               PARTS             150       0    4116.49                                              0   $   4,116   4/19/2019    7/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   101969 ASSY, HYDRAULIC TANK, LARGE               PARTS           150.00   0.00   $4,122.01                                         $0.00   $   4,122   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   101969 ASSY, HYDRAULIC TANK, LARGE               PARTS             150       0    4122.01                                              0   $   4,122   4/19/2019    7/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   106154 WLDMNT, 35T LS ENGINE GUARD               PARTS           500.00   0.00   $4,194.54                                         $0.00   $   4,195   4/19/2019    9/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   107318 WLDMNT, UNIVERSAL METAL PALLET            PARTS           500.00   0.00   $4,194.54                                         $0.00   $   4,195   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   106154 WLDMNT, 35T LS ENGINE GUARD               PARTS           500.00   0.00   $4,194.54                                         $0.00   $   4,195   4/19/2019   10/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   107318 WLDMNT, UNIVERSAL METAL PALLET            PARTS           500.00   0.00   $4,194.54                                         $0.00   $   4,195   4/19/2019   10/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100105 SUCTION FILTER                            PARTS         1,100.00   0.00   $4,224.13                                         $0.00   $   4,224   4/19/2019    9/1/2019   1/0/1900
4004182 04‐19‐2019   11‐01‐2019   102851 CATEGORY 1 QUICK HITCH BLACK              HITCHES           100       0       4275                                              0   $   4,275   4/19/2019   11/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100136 HYD HOSE 1/2 IN X 59 IN                   PARTS         1,100.00   0.00   $4,411.87                                         $0.00   $   4,412   4/19/2019    9/1/2019   1/0/1900
4004182 04‐19‐2019   11‐01‐2019   102854 CATEGORY 2 HEAVY DUTY QUICK HITCH         HITCHES             50      0       4450                                              0   $   4,450   4/19/2019   11/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100034 3500 PSI VALVE ADJ DETENT OPEN            PARTS           200.00   0.00   $4,534.76                                         $0.00   $   4,535   4/19/2019   12/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   106020 ENGINE GUARD                              PARTS         1,100.00   0.00   $4,684.09                                         $0.00   $   4,684   4/19/2019    9/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100065 TONGUE & STAND ASSEMBLY                   PARTS           200.00   0.00   $4,778.82                                         $0.00   $   4,779   4/19/2019   12/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100102 ASSY, HYDRAULIC TANK, SMALL               PARTS           200.00   0.00   $4,781.98                                         $0.00   $   4,782   4/19/2019   12/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100034 3500 PSI VALVE ADJ DETENT OPEN            PARTS           300.00   0.00   $4,814.15                                         $0.00   $   4,814   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100034 3500 PSI VALVE ADJ DETENT OPEN            PARTS           300.00   0.00   $4,814.15                                         $0.00   $   4,814   4/19/2019    9/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100062 WHEEL / TIRE ASSEMBLY                     PARTS           400.00   0.00   $4,930.53                                         $0.00   $   4,931   4/19/2019   12/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100062 WHEEL / TIRE ASSEMBLY                     PARTS           600.00   0.00   $4,933.37                                         $0.00   $   4,933   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100062 WHEEL / TIRE ASSEMBLY                     PARTS           600.00   0.00   $4,933.37                                         $0.00   $   4,933   4/19/2019    9/1/2019   1/0/1900
4004175 04‐19‐2019   08‐01‐2019   100500 9 INCH HD AUGER                           AUGERS            200       0       4940                                              0   $   4,940   4/19/2019    8/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100065 TONGUE & STAND ASSEMBLY                   PARTS           300.00   0.00   $5,069.62                                         $0.00   $   5,070   4/19/2019    8/1/2019   1/0/1900




                                                                                                                         Entered:10/09/19
4004155 04‐19‐2019   09‐01‐2019   100065 TONGUE & STAND ASSEMBLY                   PARTS           300.00   0.00   $5,069.62                                         $0.00   $   5,070   4/19/2019    9/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   101969 ASSY, HYDRAULIC TANK, LARGE               PARTS           200.00   0.00   $5,348.42                                         $0.00   $   5,348   4/19/2019   12/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   107134 HYDRO PUMP 19.5GPM, 35T, 37T, 2 STAGE     PARTS             150       0    5385.95                                              0   $   5,386   4/19/2019    7/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100035 WLDMNT, WEDGE, SMALL BEAM                 PARTS                 500.00   0.00    $5,504.17                                         $0.00   $    5,504   4/19/2019   11/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   108318 HOSE, HYDR, 1/2IN X 41IN, HIGH PRESSURE   PARTS               1,100.00   0.00    $5,538.31                                         $0.00   $    5,538   4/19/2019    9/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100472 ASSY, WHEEL, TIRE, 4.80X12IN              PARTS                   300       0     5546.17                                              0   $    5,546   4/19/2019    7/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100179 ASSY, LOG CATCHER KIT                     ACCESSORIES           500.00   0.00    $5,734.53                                         $0.00   $    5,735   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100179 ASSY, LOG CATCHER KIT                     ACCESSORIES           500.00   0.00    $5,734.53                                         $0.00   $    5,735   4/19/2019   10/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100062 WHEEL / TIRE ASSEMBLY                     PARTS                 400.00   0.00    $5,908.94                                         $0.00   $    5,909   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100062 WHEEL / TIRE ASSEMBLY                     PARTS                 400.00   0.00    $5,908.94                                         $0.00   $    5,909   4/19/2019   12/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100379 ASSY, TONGUE, W JACK, SM BEAM             PARTS                 200.00   0.00    $5,992.20                                         $0.00   $    5,992   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100379 ASSY, TONGUE, W JACK, SM BEAM             PARTS                 200.00   0.00    $5,992.20                                         $0.00   $    5,992   4/19/2019   12/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   100219 CYLINDER, HYD, 5IN, F 1/2NPT NO DECALS    PARTS                 100.00   0.00    $6,131.70                                         $0.00   $    6,132   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   100219 CYLINDER, HYD, 5IN, F 1/2NPT NO DECALS    PARTS                 100.00   0.00    $6,131.70                                         $0.00   $    6,132   4/19/2019    8/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   100219 CYLINDER, HYD, 5IN, F 1/2NPT NO DECALS    PARTS                   100       0     6292.85                                              0   $    6,293   4/19/2019    8/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100179 ASSY, LOG CATCHER KIT                     ACCESSORIES           500.00   0.00    $6,400.20                                         $0.00   $    6,400   4/19/2019   11/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   101418 WLDMNT, WEDGE, 9 INCH, 35 TON             PARTS                 500.00   0.00    $6,591.42                                         $0.00   $    6,591   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   101418 WLDMNT, WEDGE, 9 INCH, 35 TON             PARTS                 500.00   0.00    $6,591.42                                         $0.00   $    6,591   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100035 WLDMNT, WEDGE, SMALL BEAM                 PARTS                 600.00   0.00    $6,605.01                                         $0.00   $    6,605   4/19/2019   10/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   107133 PUMP, 2 STAGE, 15 GPM                     PARTS                 200.00   0.00    $6,666.76                                         $0.00   $    6,667   4/19/2019   12/1/2019   1/0/1900
4004175 04‐19‐2019   08‐01‐2019   100501 12 INCH HD AUGER                          AUGERS                  200       0         6840                                             0   $    6,840   4/19/2019    8/1/2019   1/0/1900
4004176 04‐19‐2019   09‐01‐2019   100501 12 INCH HD AUGER                          AUGERS                  200       0         6840                                             0   $    6,840   4/19/2019    9/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   104916 WLDMNT, LS METAL PALLET                   PARTS               1,100.00   0.00    $6,883.77                                         $0.00   $    6,884   4/19/2019    9/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   107134 HYDRO PUMP 19.5GPM, 35T, 37T, 2 STAGE     PARTS                 200.00   0.00    $6,997.09                                         $0.00   $    6,997   4/19/2019   12/1/2019   1/0/1900
4004157 04‐19‐2019   07‐01‐2019   101417 35 TON BEAM WITHOUT STRIPPER PLATES       PARTS                 100.00   0.00    $7,042.17                                         $0.00   $    7,042   4/19/2019    7/1/2019   1/0/1900
4004158 04‐19‐2019   08‐01‐2019   101417 35 TON BEAM WITHOUT STRIPPER PLATES       PARTS                 100.00   0.00    $7,042.17                                         $0.00   $    7,042   4/19/2019    8/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   100102 ASSY, HYDRAULIC TANK, SMALL               PARTS                 300.00   0.00    $7,172.97                                         $0.00   $    7,173   4/19/2019    8/1/2019   1/0/1900




                                                                                                                                Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4004155 04‐19‐2019   09‐01‐2019   100102 ASSY, HYDRAULIC TANK, SMALL               PARTS                 300.00   0.00    $7,172.97                                         $0.00   $    7,173   4/19/2019    9/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100102 ASSY, HYDRAULIC TANK, SMALL               PARTS                 200.00   0.00    $7,211.84                                         $0.00   $    7,212   4/19/2019   12/1/2019   1/0/1900
4004173 04‐19‐2019   08‐01‐2019   108361 WLDMNT, 35T BEAM, YELLOW                  PARTS                   100       0     7227.48                                              0   $    7,227   4/19/2019    8/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   107133 PUMP, 2 STAGE, 15 GPM                     PARTS                 150.00   0.00    $7,269.74                                         $0.00   $    7,270   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   107133 PUMP, 2 STAGE, 15 GPM                     PARTS                   150       0     7269.74                                              0   $    7,270   4/19/2019    7/1/2019   1/0/1900
4004175 04‐19‐2019   08‐01‐2019   101020 18 INCH HD AUGER                          AUGERS                  100       0         7315                                             0   $    7,315   4/19/2019    8/1/2019   1/0/1900
4004178 04‐19‐2019   11‐01‐2019   101020 18 INCH HD AUGER                          AUGERS                  100       0         7315                                             0   $    7,315   4/19/2019   11/1/2019   1/0/1900
4004178 04‐19‐2019   11‐01‐2019   101021 24 INCH HD AUGER                          AUGERS                    50      0       7362.5                                             0   $    7,363   4/19/2019   11/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100179 ASSY, LOG CATCHER KIT                     ACCESSORIES           600.00   0.00    $7,680.24                                         $0.00   $    7,680   4/19/2019   10/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   100217 CYLINDER, 4.5 IN, F 1/2NPT                PARTS                 150.00   0.00    $8,483.80                                         $0.00   $    8,484   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   100217 CYLINDER, 4.5 IN, F 1/2NPT                PARTS                   150       0       8483.8                                             0   $    8,484   4/19/2019    7/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   100217 CYLINDER, 4.5 IN, F 1/2NPT                PARTS                 200.00   0.00    $8,494.78                                         $0.00   $    8,495   4/19/2019   12/1/2019   1/0/1900
4004169 04‐19‐2019   07‐01‐2019   100623 DHT MODEL 90 3PT HITCH POST HOLE DIGGER   PHD/POST POUNDERS         50      0        8550                                              0   $    8,550   4/19/2019    7/1/2019   1/0/1900
4004172 04‐19‐2019   09‐01‐2019   100623 DHT MODEL 90 3PT HITCH POST HOLE DIGGER   PHD/POST POUNDERS         50      0        8550                                              0   $    8,550   4/19/2019    9/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   107133 PUMP, 2 STAGE, 15 GPM                     PARTS                 200.00   0.00    $9,424.89                                         $0.00   $    9,425   4/19/2019   12/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   100219 CYLINDER, HYD, 5IN, F 1/2NPT NO DECALS    PARTS                   150       0     9439.27                                              0   $    9,439   4/19/2019    7/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   101969 ASSY, HYDRAULIC TANK, LARGE               PARTS                 200.00   0.00    $9,587.52                                         $0.00   $    9,588   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   101969 ASSY, HYDRAULIC TANK, LARGE               PARTS                 200.00   0.00    $9,587.52                                         $0.00   $    9,588   4/19/2019   12/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   107133 PUMP, 2 STAGE, 15 GPM                     PARTS                 300.00   0.00   $10,000.15                                         $0.00   $   10,000   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   107133 PUMP, 2 STAGE, 15 GPM                     PARTS                 300.00   0.00   $10,000.15                                         $0.00   $   10,000   4/19/2019    9/1/2019   1/0/1900
4004166 04‐19‐2019   07‐01‐2019   108360 WLDMNT, 30T BEAM, YELLOW                  PARTS                 150.00   0.00   $10,008.83                                         $0.00   $   10,009   4/19/2019    7/1/2019   1/0/1900
4004168 04‐19‐2019   07‐01‐2019   108360 WLDMNT, 30T BEAM, YELLOW                  PARTS                   150       0    10008.83                                              0   $   10,009   4/19/2019    7/1/2019   1/0/1900
4004156 04‐19‐2019   12‐01‐2019   106804 WLDMNT, 30T BEAM                          PARTS                 200.00   0.00   $10,061.65                                         $0.00   $   10,062   4/19/2019   12/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   108281 VALVE, 3600PSI, ADJ DETENT, 35T           PARTS                 500.00   0.00   $10,186.74                                         $0.00   $   10,187   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   108281 VALVE, 3600PSI, ADJ DETENT, 35T           PARTS                 500.00   0.00   $10,186.74                                         $0.00   $   10,187   4/19/2019   10/1/2019   1/0/1900
4004170 04‐19‐2019   07‐01‐2019   108361 WLDMNT, 35T BEAM, YELLOW                  PARTS                   150       0    10841.22                                              0   $   10,841   4/19/2019    7/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100217 CYLINDER, 4.5 IN, F 1/2NPT                PARTS                 200.00   0.00   $10,998.86                                         $0.00   $   10,999   4/19/2019   12/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100034 3500 PSI VALVE ADJ DETENT OPEN            PARTS                 500.00   0.00   $11,336.89                                         $0.00   $   11,337   4/19/2019   11/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100065 TONGUE & STAND ASSEMBLY                   PARTS                 500.00   0.00   $11,947.04                                         $0.00   $   11,947   4/19/2019   11/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100035 WLDMNT, WEDGE, SMALL BEAM                 PARTS               1,100.00   0.00   $12,109.18                                         $0.00   $   12,109   4/19/2019    9/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   100219 CYLINDER, HYD, 5IN, F 1/2NPT NO DECALS    PARTS                 200.00   0.00   $12,263.41                                         $0.00   $   12,263   4/19/2019   12/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100062 WHEEL / TIRE ASSEMBLY                     PARTS               1,000.00   0.00   $12,326.31                                         $0.00   $   12,326   4/19/2019   11/1/2019   1/0/1900




                                                                                                                                Entered:10/09/19
4004154 04‐19‐2019   08‐01‐2019   100217 CYLINDER, 4.5 IN, F 1/2NPT                PARTS                 300.00   0.00   $12,742.17                                         $0.00   $   12,742   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   100217 CYLINDER, 4.5 IN, F 1/2NPT                PARTS                 300.00   0.00   $12,742.17                                         $0.00   $   12,742   4/19/2019    9/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   106804 WLDMNT, 30T BEAM                          PARTS                 200.00   0.00   $12,976.76                                         $0.00   $   12,977   4/19/2019   12/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100219 CYLINDER, HYD, 5IN, F 1/2NPT NO DECALS     PARTS                 200.00   0.00   $13,182.83                                         $0.00   $   13,183   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100219 CYLINDER, HYD, 5IN, F 1/2NPT NO DECALS     PARTS                 200.00   0.00   $13,182.83                                         $0.00   $   13,183   4/19/2019   12/1/2019   1/0/1900
4004197 04‐19‐2019   07‐01‐2019   108250 LOG SPLITTER, 3PT, BLACK DIAMOND           LOG SPLITTERS             50      0     13537.5                                              0   $   13,538   4/19/2019    7/1/2019   1/0/1900
4004202 04‐19‐2019   12‐01‐2019   108250 LOG SPLITTER, 3PT, BLACK DIAMOND           LOG SPLITTERS             50      0     13537.5                                              0   $   13,538   4/19/2019   12/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100034 3500 PSI VALVE ADJ DETENT OPEN             PARTS                 600.00   0.00   $13,604.27                                         $0.00   $   13,604   4/19/2019   10/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   107134 HYDRO PUMP 19.5GPM, 35T, 37T, 2 STAGE      PARTS                 200.00   0.00   $13,901.90                                         $0.00   $   13,902   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   107134 HYDRO PUMP 19.5GPM, 35T, 37T, 2 STAGE      PARTS                 200.00   0.00   $13,901.90                                         $0.00   $   13,902   4/19/2019   12/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100179 ASSY, LOG CATCHER KIT                      ACCESSORIES         1,100.00   0.00   $14,080.44                                         $0.00   $   14,080   4/19/2019    9/1/2019   1/0/1900
4004159 04‐19‐2019   12‐01‐2019   101417 35 TON BEAM WITHOUT STRIPPER PLATES        PARTS                 200.00   0.00   $14,084.34                                         $0.00   $   14,084   4/19/2019   12/1/2019   1/0/1900
4004181 04‐19‐2019   08‐12‐2019   108247 LOG SPLITTER, 35T, B&S, BLACK DIAMOND      LOG SPLITTERS             25      0       14250                                              0   $   14,250   4/19/2019   8/12/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100065 TONGUE & STAND ASSEMBLY                    PARTS                 600.00   0.00   $14,336.45                                         $0.00   $   14,336   4/19/2019   10/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100062 WHEEL / TIRE ASSEMBLY                      PARTS               1,000.00   0.00   $14,772.34                                         $0.00   $   14,772   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100062 WHEEL / TIRE ASSEMBLY                      PARTS               1,000.00   0.00   $14,772.34                                         $0.00   $   14,772   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100062 WHEEL / TIRE ASSEMBLY                      PARTS               1,200.00   0.00   $14,791.58                                         $0.00   $   14,792   4/19/2019   10/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100379 ASSY, TONGUE, W JACK, SM BEAM              PARTS                 500.00   0.00   $14,980.49                                         $0.00   $   14,980   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100379 ASSY, TONGUE, W JACK, SM BEAM              PARTS                 500.00   0.00   $14,980.49                                         $0.00   $   14,980   4/19/2019   10/1/2019   1/0/1900
4004154 04‐19‐2019   08‐01‐2019   106804 WLDMNT, 30T BEAM                           PARTS                 300.00   0.00   $15,092.47                                         $0.00   $   15,092   4/19/2019    8/1/2019   1/0/1900
4004155 04‐19‐2019   09‐01‐2019   106804 WLDMNT, 30T BEAM                           PARTS                 300.00   0.00   $15,092.47                                         $0.00   $   15,092   4/19/2019    9/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   101417 35 TON BEAM WITHOUT STRIPPER PLATES        PARTS                 200.00   0.00   $16,778.15                                         $0.00   $   16,778   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   101417 35 TON BEAM WITHOUT STRIPPER PLATES        PARTS                 200.00   0.00   $16,778.15                                         $0.00   $   16,778   4/19/2019   12/1/2019   1/0/1900
4004193 04‐19‐2019   09‐01‐2019   100450 DHT 3PT HOR/VERT LOG SPLITTER, CAT. 2      LOG SPLITTERS             60      0       17100                                              0   $   17,100   4/19/2019    9/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100102 ASSY, HYDRAULIC TANK, SMALL                PARTS                 500.00   0.00   $18,029.60                                         $0.00   $   18,030   4/19/2019   11/1/2019   1/0/1900
4004153 04‐19‐2019   12‐01‐2019   100121 KOHLER SH265 ENGINE, 25T/30T SPLITTER      PARTS                 200.00   0.00   $19,103.89                                         $0.00   $   19,104   4/19/2019   12/1/2019   1/0/1900
4004196 04‐19‐2019   12‐01‐2019   107972 25T OPP HALF BEAM, MTL CRATE               LOG SPLITTERS             50      0       21250                                              0   $   21,250   4/19/2019   12/1/2019   1/0/1900




                                                                                                                                 Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4004151 04‐19‐2019   10‐01‐2019   100102 ASSY, HYDRAULIC TANK, SMALL                PARTS                 600.00   0.00   $21,635.52                                         $0.00   $   21,636   4/19/2019   10/1/2019   1/0/1900
4004196 04‐19‐2019   12‐01‐2019   107973 DHT 25T OPP FULL BEAM                      LOG SPLITTERS             50      0       21750                                              0   $   21,750   4/19/2019   12/1/2019   1/0/1900
4004167 04‐19‐2019   06‐01‐2019   100498 DHT MODEL 100 3PT HITCH POST HOLE DIGGER   PHD/POST POUNDERS     133.00   0.00   $22,995.70                                         $0.00   $   22,996   4/19/2019    6/1/2019   1/0/1900
4004171 04‐19‐2019   08‐01‐2019   100498 DHT MODEL 100 3PT HITCH POST HOLE DIGGER   PHD/POST POUNDERS       133       0     22995.7                                              0   $   22,996   4/19/2019    8/1/2019   1/0/1900
4004174 04‐19‐2019   10‐01‐2019   100498 DHT MODEL 100 3PT HITCH POST HOLE DIGGER   PHD/POST POUNDERS       133       0     22995.7                                              0   $   22,996   4/19/2019   10/1/2019   1/0/1900
4004196 04‐19‐2019   12‐01‐2019   108357 DHT 30T STD LOGSPLITTER KOHLER             LOG SPLITTERS             50      0       23000                                              0   $   23,000   4/19/2019   12/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   107133 PUMP, 2 STAGE, 15 GPM                      PARTS                 500.00   0.00   $23,562.22                                         $0.00   $   23,562   4/19/2019   11/1/2019   1/0/1900
4004181 04‐19‐2019   08‐12‐2019   108246 LOG SPLITTER, 30T, B&S, BLACK DIAMOND      LOG SPLITTERS             50      0       23750                                              0   $   23,750   4/19/2019   8/12/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   101969 ASSY, HYDRAULIC TANK, LARGE                PARTS                 500.00   0.00   $23,968.79                                         $0.00   $   23,969   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   101969 ASSY, HYDRAULIC TANK, LARGE                PARTS                 500.00   0.00   $23,968.79                                         $0.00   $   23,969   4/19/2019   10/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100034 3500 PSI VALVE ADJ DETENT OPEN             PARTS               1,100.00   0.00   $24,941.16                                         $0.00   $   24,941   4/19/2019    9/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100065 TONGUE & STAND ASSEMBLY                    PARTS               1,100.00   0.00   $26,283.49                                         $0.00   $   26,283   4/19/2019    9/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100062 WHEEL / TIRE ASSEMBLY                      PARTS               2,200.00   0.00   $27,117.89                                         $0.00   $   27,118   4/19/2019    9/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100217 CYLINDER, 4.5 IN, F 1/2NPT                 PARTS                 500.00   0.00   $27,497.16                                         $0.00   $   27,497   4/19/2019   11/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   107133 PUMP, 2 STAGE, 15 GPM                      PARTS                 600.00   0.00   $28,274.67                                         $0.00   $   28,275   4/19/2019   10/1/2019   1/0/1900
4004195 04‐19‐2019   11‐01‐2019   108358 DHT 35T STD LOGSPLITTER BRIGGS             LOG SPLITTERS             50      0       28500                                              0   $   28,500   4/19/2019   11/1/2019   1/0/1900
4004164 04‐19‐2019   11‐01‐2019   100390 CH395 ENGINE FOR 28 TON                    PARTS                 200.00   0.00   $28,762.55                                         $0.00   $   28,763   4/19/2019   11/1/2019   1/0/1900
4004165 04‐19‐2019   12‐01‐2019   100390 CH395 ENGINE FOR 28 TON                    PARTS                 200.00   0.00   $28,762.55                                         $0.00   $   28,763   4/19/2019   12/1/2019   1/0/1900
4004163 04‐19‐2019   11‐01‐2019   109361 SUB ASSY 44IN RC MOWER VINSETTA            MOWERS                100.00   0.00   $30,500.00                                         $0.00   $   30,500   4/19/2019   11/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   106804 WLDMNT, 30T BEAM                           PARTS                 500.00   0.00   $32,441.91                                         $0.00   $   32,442   4/19/2019   11/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100219 CYLINDER, HYD, 5IN, F 1/2NPT NO DECALS     PARTS                 500.00   0.00   $32,957.08                                         $0.00   $   32,957   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100219 CYLINDER, HYD, 5IN, F 1/2NPT NO DECALS     PARTS                 500.00   0.00   $32,957.08                                         $0.00   $   32,957   4/19/2019   10/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100217 CYLINDER, 4.5 IN, F 1/2NPT                 PARTS                 600.00   0.00   $32,996.59                                         $0.00   $   32,997   4/19/2019   10/1/2019   1/0/1900
4004196 04‐19‐2019   12‐01‐2019   100466 DHT 35T HOR/VERT LOG SPLITTER              LOG SPLITTERS             56      0       33600                                              0   $   33,600   4/19/2019   12/1/2019   1/0/1900
4004179 04‐19‐2019   12‐07‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND      LOG SPLITTERS             79      0     33772.5                                              0   $   33,773   4/19/2019   12/7/2019   1/0/1900
4004184 04‐19‐2019   07‐10‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND      LOG SPLITTERS             79      0     33772.5                                              0   $   33,773   4/19/2019   7/10/2019   1/0/1900
4004185 04‐19‐2019   07‐10‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND      LOG SPLITTERS             79      0     33772.5                                              0   $   33,773   4/19/2019   7/10/2019   1/0/1900
4004186 04‐19‐2019   08‐12‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND      LOG SPLITTERS             79      0     33772.5                                              0   $   33,773   4/19/2019   8/12/2019   1/0/1900
4004187 04‐19‐2019   07‐13‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND      LOG SPLITTERS             79      0     33772.5                                              0   $   33,773   4/19/2019   7/13/2019   1/0/1900
4004188 04‐19‐2019   09‐25‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND      LOG SPLITTERS             79      0     33772.5                                              0   $   33,773   4/19/2019   9/25/2019   1/0/1900
4004199 04‐19‐2019   09‐01‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND      LOG SPLITTERS             79      0     33772.5                                              0   $   33,773   4/19/2019    9/1/2019   1/0/1900
4004200 04‐19‐2019   10‐01‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND      LOG SPLITTERS             79      0     33772.5                                              0   $   33,773   4/19/2019   10/1/2019   1/0/1900




                                                                                                                                 Entered:10/09/19
4004201 04‐19‐2019   11‐01‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND      LOG SPLITTERS             79      0     33772.5                                              0   $   33,773   4/19/2019   11/1/2019   1/0/1900
4004202 04‐19‐2019   12‐01‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND      LOG SPLITTERS             79      0     33772.5                                              0   $   33,773   4/19/2019   12/1/2019   1/0/1900
4004183 04‐19‐2019   07‐10‐2019   108247 LOG SPLITTER, 35T, B&S, BLACK DIAMOND      LOG SPLITTERS             60      0       34200                                              0   $   34,200   4/19/2019   7/10/2019   1/0/1900
4004202 04‐19‐2019   12‐01‐2019   108247 LOG SPLITTER, 35T, B&S, BLACK DIAMOND   LOG SPLITTERS             60      0        34200                                              0   $    34,200   4/19/2019   12/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   107134 HYDRO PUMP 19.5GPM, 35T, 37T, 2 STAGE   PARTS                 500.00   0.00    $34,754.74                                         $0.00   $    34,755   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   107134 HYDRO PUMP 19.5GPM, 35T, 37T, 2 STAGE   PARTS                 500.00   0.00    $34,754.74                                         $0.00   $    34,755   4/19/2019   10/1/2019   1/0/1900
4004177 04‐19‐2019   07‐30‐2019   108246 LOG SPLITTER, 30T, B&S, BLACK DIAMOND   LOG SPLITTERS             77      0        36575                                              0   $    36,575   4/19/2019   7/30/2019   1/0/1900
4004189 04‐19‐2019   07‐10‐2019   108246 LOG SPLITTER, 30T, B&S, BLACK DIAMOND   LOG SPLITTERS             77      0        36575                                              0   $    36,575   4/19/2019   7/10/2019   1/0/1900
4004201 04‐19‐2019   11‐01‐2019   108246 LOG SPLITTER, 30T, B&S, BLACK DIAMOND   LOG SPLITTERS             77      0        36575                                              0   $    36,575   4/19/2019   11/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   106804 WLDMNT, 30T BEAM                        PARTS                 600.00   0.00    $38,930.29                                         $0.00   $    38,930   4/19/2019   10/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100102 ASSY, HYDRAULIC TANK, SMALL             PARTS               1,100.00   0.00    $39,665.13                                         $0.00   $    39,665   4/19/2019    9/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   101417 35 TON BEAM WITHOUT STRIPPER PLATES     PARTS                 500.00   0.00    $41,945.38                                         $0.00   $    41,945   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   101417 35 TON BEAM WITHOUT STRIPPER PLATES     PARTS                 500.00   0.00    $41,945.38                                         $0.00   $    41,945   4/19/2019   10/1/2019   1/0/1900
4004192 04‐19‐2019   08‐01‐2019   100342 DHT 28T HOR/VERT LOG SPLITTER           LOG SPLITTERS             70      0        42000                                              0   $    42,000   4/19/2019    8/1/2019   1/0/1900
4004195 04‐19‐2019   11‐01‐2019   107972 25T OPP HALF BEAM, MTL CRATE            LOG SPLITTERS           100       0        42500                                              0   $    42,500   4/19/2019   11/1/2019   1/0/1900
4004191 04‐19‐2019   07‐01‐2019   107973 DHT 25T OPP FULL BEAM                   LOG SPLITTERS           100       0        43500                                              0   $    43,500   4/19/2019    7/1/2019   1/0/1900
4004192 04‐19‐2019   08‐01‐2019   107973 DHT 25T OPP FULL BEAM                   LOG SPLITTERS           100       0        43500                                              0   $    43,500   4/19/2019    8/1/2019   1/0/1900
4004194 04‐19‐2019   10‐01‐2019   107973 DHT 25T OPP FULL BEAM                   LOG SPLITTERS           100       0        43500                                              0   $    43,500   4/19/2019   10/1/2019   1/0/1900
4004191 04‐19‐2019   07‐01‐2019   108922 25T LOG SPLITTER, SH265, VINSETTA       LOG SPLITTERS           100       0        44000                                              0   $    44,000   4/19/2019    7/1/2019   1/0/1900
4004192 04‐19‐2019   08‐01‐2019   108922 25T LOG SPLITTER, SH265, VINSETTA       LOG SPLITTERS           100       0        44000                                              0   $    44,000   4/19/2019    8/1/2019   1/0/1900
4004207 04‐19‐2019   09‐01‐2019   101085 DHT STRING TRIMMER, WALK BEHIND         STRING TRIMMERS         288       0        44352                                              0   $    44,352   4/19/2019    9/1/2019   1/0/1900
4004195 04‐19‐2019   11‐01‐2019   108357 DHT 30T STD LOGSPLITTER KOHLER          LOG SPLITTERS           100       0        46000                                              0   $    46,000   4/19/2019   11/1/2019   1/0/1900
4004204 04‐19‐2019   10‐01‐2019   106817 DHT 3IN CHIPPER/SHREDDER                CHIPPER/SHREDDERS       216       0        47520                                              0   $    47,520   4/19/2019   10/1/2019   1/0/1900
4004204 04‐19‐2019   10‐01‐2019   108240 DHT 3IN CHIPPER/SHREDDER, LOWES         CHIPPER/SHREDDERS       216       0        47520                                              0   $    47,520   4/19/2019   10/1/2019   1/0/1900
4004205 04‐19‐2019   11‐01‐2019   106817 DHT 3IN CHIPPER/SHREDDER                CHIPPER/SHREDDERS       216       0        47520                                              0   $    47,520   4/19/2019   11/1/2019   1/0/1900
4004205 04‐19‐2019   11‐01‐2019   108240 DHT 3IN CHIPPER/SHREDDER, LOWES         CHIPPER/SHREDDERS       216       0        47520                                              0   $    47,520   4/19/2019   11/1/2019   1/0/1900
4004152 04‐19‐2019   11‐01‐2019   100121 KOHLER SH265 ENGINE, 25T/30T SPLITTER   PARTS                 500.00   0.00    $47,759.72                                         $0.00   $    47,760   4/19/2019   11/1/2019   1/0/1900




                                                                                                                               Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4004150 04‐19‐2019   09‐01‐2019   107133 PUMP, 2 STAGE, 15 GPM                   PARTS               1,100.00   0.00    $51,836.89                                         $0.00   $    51,837   4/19/2019    9/1/2019   1/0/1900
4004151 04‐19‐2019   10‐01‐2019   100121 KOHLER SH265 ENGINE, 25T/30T SPLITTER   PARTS                 600.00   0.00    $57,311.67                                         $0.00   $    57,312   4/19/2019   10/1/2019   1/0/1900
4004191 04‐19‐2019   07‐01‐2019   108924 35T LOG SPLITTER, CH395, VINSETTA       LOG SPLITTERS           100       0        60000                                              0   $    60,000   4/19/2019    7/1/2019   1/0/1900
4004192 04‐19‐2019   08‐01‐2019   108924 35T LOG SPLITTER, CH395, VINSETTA       LOG SPLITTERS           100       0        60000                                              0   $    60,000   4/19/2019    8/1/2019   1/0/1900
4004194 04‐19‐2019   10‐01‐2019   108924 35T LOG SPLITTER, CH395, VINSETTA       LOG SPLITTERS           100       0        60000                                              0   $    60,000   4/19/2019   10/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100217 CYLINDER, 4.5 IN, F 1/2NPT              PARTS               1,100.00   0.00    $60,493.75                                         $0.00   $    60,494   4/19/2019    9/1/2019   1/0/1900
4004192 04‐19‐2019   08‐01‐2019   108359 DHT 40T STD LOGSPLITTER KOHLER          LOG SPLITTERS           100       0        62500                                              0   $    62,500   4/19/2019    8/1/2019   1/0/1900
4004211 04‐19‐2019   11‐01‐2019   106145 DHT REAR TINE TILLER, FORWARD/REVERSE   TILLERS                 250       0        67500                                              0   $    67,500   4/19/2019   11/1/2019   1/0/1900
4004199 04‐19‐2019   09‐01‐2019   108247 LOG SPLITTER, 35T, B&S, BLACK DIAMOND   LOG SPLITTERS           120       0        68400                                              0   $    68,400   4/19/2019    9/1/2019   1/0/1900
4004200 04‐19‐2019   10‐01‐2019   108247 LOG SPLITTER, 35T, B&S, BLACK DIAMOND   LOG SPLITTERS           120       0        68400                                              0   $    68,400   4/19/2019   10/1/2019   1/0/1900
4004193 04‐19‐2019   09‐01‐2019   108357 DHT 30T STD LOGSPLITTER KOHLER          LOG SPLITTERS           150       0        69000                                              0   $    69,000   4/19/2019    9/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   106804 WLDMNT, 30T BEAM                        PARTS               1,100.00   0.00    $71,372.20                                         $0.00   $    71,372   4/19/2019    9/1/2019   1/0/1900
4004161 04‐19‐2019   09‐01‐2019   100390 CH395 ENGINE FOR 28 TON                 PARTS                 500.00   0.00    $71,906.36                                         $0.00   $    71,906   4/19/2019    9/1/2019   1/0/1900
4004162 04‐19‐2019   10‐01‐2019   100390 CH395 ENGINE FOR 28 TON                 PARTS                 500.00   0.00    $71,906.36                                         $0.00   $    71,906   4/19/2019   10/1/2019   1/0/1900
4004208 04‐19‐2019   10‐01‐2019   101085 DHT STRING TRIMMER, WALK BEHIND         STRING TRIMMERS         500       0        77000                                              0   $    77,000   4/19/2019   10/1/2019   1/0/1900
4004160 04‐19‐2019   10‐01‐2019   108050 SUB ASSY 44IN RC MOWER                  PARTS                 255.00   0.00    $77,775.00                                         $0.00   $    77,775   4/19/2019   10/1/2019   1/0/1900
4004193 04‐19‐2019   09‐01‐2019   108359 DHT 40T STD LOGSPLITTER KOHLER          LOG SPLITTERS           150       0        93750                                              0   $    93,750   4/19/2019    9/1/2019   1/0/1900
4004203 04‐19‐2019   09‐01‐2019   106817 DHT 3IN CHIPPER/SHREDDER                CHIPPER/SHREDDERS       432       0        95040                                              0   $    95,040   4/19/2019    9/1/2019   1/0/1900
4004203 04‐19‐2019   09‐01‐2019   108240 DHT 3IN CHIPPER/SHREDDER, LOWES         CHIPPER/SHREDDERS       432       0        95040                                              0   $    95,040   4/19/2019    9/1/2019   1/0/1900
4004206 04‐19‐2019   12‐01‐2019   106817 DHT 3IN CHIPPER/SHREDDER                CHIPPER/SHREDDERS       432       0        95040                                              0   $    95,040   4/19/2019   12/1/2019   1/0/1900
4004206 04‐19‐2019   12‐01‐2019   108240 DHT 3IN CHIPPER/SHREDDER, LOWES         CHIPPER/SHREDDERS       432       0        95040                                              0   $    95,040   4/19/2019   12/1/2019   1/0/1900
4004192 04‐19‐2019   08‐01‐2019   100466 DHT 35T HOR/VERT LOG SPLITTER           LOG SPLITTERS           168       0       100800                                              0   $   100,800   4/19/2019    8/1/2019   1/0/1900
4004193 04‐19‐2019   09‐01‐2019   100466 DHT 35T HOR/VERT LOG SPLITTER           LOG SPLITTERS           168       0       100800                                              0   $   100,800   4/19/2019    9/1/2019   1/0/1900
4004194 04‐19‐2019   10‐01‐2019   100466 DHT 35T HOR/VERT LOG SPLITTER           LOG SPLITTERS           168       0       100800                                              0   $   100,800   4/19/2019   10/1/2019   1/0/1900
4004163 04‐19‐2019   11‐01‐2019   108050 SUB ASSY 44IN RC MOWER                  PARTS                 340.00   0.00   $103,700.00                                         $0.00   $   103,700   4/19/2019   11/1/2019   1/0/1900
4004150 04‐19‐2019   09‐01‐2019   100121 KOHLER SH265 ENGINE, 25T/30T SPLITTER   PARTS               1,100.00   0.00   $105,071.39                                         $0.00   $   105,071   4/19/2019    9/1/2019   1/0/1900
4004160 04‐19‐2019   10‐01‐2019   109323 SUB ASSY 48IN RC MOWER                  PARTS                 324.00   0.00   $105,300.00                                         $0.00   $   105,300   4/19/2019   10/1/2019   1/0/1900
4004193 04‐19‐2019   09‐01‐2019   108358 DHT 35T STD LOGSPLITTER BRIGGS          LOG SPLITTERS           200       0       114000                                              0   $   114,000   4/19/2019    9/1/2019   1/0/1900
4004190 04‐19‐2019   06‐01‐2019   100466 DHT 35T HOR/VERT LOG SPLITTER           LOG SPLITTERS           224       0       134400                                              0   $   134,400   4/19/2019    6/1/2019   1/0/1900
4004191 04‐19‐2019   07‐01‐2019   100466 DHT 35T HOR/VERT LOG SPLITTER           LOG SPLITTERS           224       0       134400                                              0   $   134,400   4/19/2019    7/1/2019   1/0/1900
4004163 04‐19‐2019   11‐01‐2019   109323 SUB ASSY 48IN RC MOWER                  PARTS                 432.00   0.00   $140,400.00                                         $0.00   $   140,400   4/19/2019   11/1/2019   1/0/1900
4004208 04‐19‐2019   10‐01‐2019   108493 CRAFTSMAN WALK BEHIND TRIMMER           STRING TRIMMERS        1000       0       154000                                              0   $   154,000   4/19/2019   10/1/2019   1/0/1900




                                                                                                                               Entered:10/09/19
4004210 04‐19‐2019   12‐01‐2019   101085 DHT STRING TRIMMER, WALK BEHIND         STRING TRIMMERS        1000       0       154000                                              0   $   154,000   4/19/2019   12/1/2019   1/0/1900
4004209 04‐19‐2019   11‐01‐2019   101085 DHT STRING TRIMMER, WALK BEHIND         STRING TRIMMERS        2500       0       385000                                              0   $   385,000   4/19/2019   11/1/2019   1/0/1900
4004210 04‐19‐2019   12‐01‐2019   108493 CRAFTSMAN WALK BEHIND TRIMMER           STRING TRIMMERS        2500       0       385000                                              0   $   385,000   4/19/2019   12/1/2019   1/0/1900
4004209 04‐19‐2019   11‐01‐2019   108493 CRAFTSMAN WALK BEHIND TRIMMER              STRING TRIMMERS      3500      0      539000                                              0   $   539,000   4/19/2019   11/1/2019   1/0/1900
4004212 04‐19‐2019   12‐01‐2019   107555 DHT ADJ FRONT TINE TILLER                  TILLERS              3000      0      540000                                              0   $   540,000   4/19/2019   12/1/2019   1/0/1900
4004211 04‐19‐2019   11‐01‐2019   107555 DHT ADJ FRONT TINE TILLER                  TILLERS              4000      0      720000                                              0   $   720,000   4/19/2019   11/1/2019   1/0/1900
4004214 04‐22‐2019   07‐15‐2019   102995 CLIP SHANK RETAINER PLATED YELLOW          OEM                 20000      0         5200                                             0   $     5,200   4/22/2019   7/15/2019   1/0/1900
4004217 04‐24‐2019   07‐22‐2019   102121 7/8IN DIA.PIN X 6‐1/4IN L X 7/8IN NF THD   RANCHEX               500      0          390                                             0   $       390   4/24/2019   7/22/2019   1/0/1900
4004217 04‐24‐2019   07‐22‐2019   102435 3/4X11IN SPIKE TOOTH                       RANCHEX              1000      0          870                                             0   $       870   4/24/2019   7/22/2019   1/0/1900
4004217 04‐24‐2019   07‐22‐2019   102423 TOOL BOX, 16? GREEN                        RANCHEX               250      0       1862.5                                             0   $     1,863   4/24/2019   7/22/2019   1/0/1900
4004217 04‐24‐2019   07‐22‐2019   102563 WIRE GRIPPER                               RANCHEX              3000      0         3810                                             0   $     3,810   4/24/2019   7/22/2019   1/0/1900
4004217 04‐24‐2019   07‐22‐2019   102076 CAT 2 ADAPTER KIT‐W/PINS & BUSHINGS        RANCHEX              1000      0         3880                                             0   $     3,880   4/24/2019   7/22/2019   1/0/1900
4004217 04‐24‐2019   07‐22‐2019   102567 T‐POST PULLER FOR REMOVAL OF STUDDED       RANCHEX               500      0         5085                                             0   $     5,085   4/24/2019   7/22/2019   1/0/1900
4004217 04‐24‐2019   07‐22‐2019   102863 ADAPTER FOR CAT 1 QUICK HITCH              HITCHES              1500      0         6315                                             0   $     6,315   4/24/2019   7/22/2019   1/0/1900
4004217 04‐24‐2019   07‐22‐2019   102422 TOOL BOX, 20? BLACK                        RANCHEX              1000      0         8190                                             0   $     8,190   4/24/2019   7/22/2019   1/0/1900
4004217 04‐24‐2019   07‐22‐2019   102851 CATEGORY 1 QUICK HITCH BLACK               HITCHES               250      0     10687.5                                              0   $    10,688   4/24/2019   7/22/2019   1/0/1900
4004217 04‐24‐2019   07‐22‐2019   102850 CAT 1 QUICK HITCH (ECONOMY) RED            HITCHES               250      0        11530                                             0   $    11,530   4/24/2019   7/22/2019   1/0/1900
4004217 04‐24‐2019   07‐22‐2019   102574 WOVEN WIRE STRETCHER WITH HOOKS            WIRE STRETCHERS      1000      0        16580                                             0   $    16,580   4/24/2019   7/22/2019   1/0/1900
4004226 04‐25‐2019   06‐03‐2019   100603 PTO DRIVELINE                              PARTS                  10      0        423.1                                             0   $       423   4/25/2019    6/3/2019   1/0/1900
4004226 04‐25‐2019   06‐03‐2019   101050 TRIM BALL SPINDLE, STRING TRIMMER          PARTS                  20      0        477.4                                             0   $       477   4/25/2019    6/3/2019   1/0/1900
4004221 04‐25‐2019   07‐10‐2019   101460 WLDMT, CL POST DRIVER ROUND, 16LB          PHD/POST POUNDERS     100      0          814                                             0   $       814   4/25/2019   7/10/2019   1/0/1900
4004220 04‐25‐2019   07‐12‐2019   102569 STANDARD DUTY WIRE STRETCHER               WIRE STRETCHERS       140      0         1064                                             0   $     1,064   4/25/2019   7/12/2019   1/0/1900
4004223 04‐25‐2019   07‐11‐2019   102569 STANDARD DUTY WIRE STRETCHER               WIRE STRETCHERS       140      0         1064                                             0   $     1,064   4/25/2019   7/11/2019   1/0/1900
4004225 04‐25‐2019   07‐17‐2019   102569 STANDARD DUTY WIRE STRETCHER               WIRE STRETCHERS       140      0         1064                                             0   $     1,064   4/25/2019   7/17/2019   1/0/1900
4004221 04‐25‐2019   07‐10‐2019   102569 STANDARD DUTY WIRE STRETCHER               WIRE STRETCHERS       210      0         1596                                             0   $     1,596   4/25/2019   7/10/2019   1/0/1900
4004222 04‐25‐2019   07‐17‐2019   102569 STANDARD DUTY WIRE STRETCHER               WIRE STRETCHERS       350      0         2660                                             0   $     2,660   4/25/2019   7/17/2019   1/0/1900
4004222 04‐25‐2019   07‐17‐2019   101460 WLDMT, CL POST DRIVER ROUND, 16LB          PHD/POST POUNDERS     450      0         3663                                             0   $     3,663   4/25/2019   7/17/2019   1/0/1900




                                                                                                                              Case:19-01282-MER Doc#:1-3 Filed:10/09/19
4004232 04‐25‐2019   07‐17‐2019   108246 LOG SPLITTER, 30T, B&S, BLACK DIAMOND      LOG SPLITTERS       30.00   0.00   $14,250.00                                         $0.00   $    14,250   4/25/2019   7/17/2019   1/0/1900
4004232 04‐25‐2019   07‐17‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND      LOG SPLITTERS          48      0        20520                                             0   $    20,520   4/25/2019   7/17/2019   1/0/1900
4004233 04‐25‐2019   07‐17‐2019   108245 LOG SPLITTER, 25T, B&S, BLACK DIAMOND      LOG SPLITTERS       79.00   0.00   $33,772.50                                         $0.00   $    33,773   4/25/2019   7/17/2019   1/0/1900
4004231 04‐25‐2019   07‐17‐2019   108246 LOG SPLITTER, 30T, B&S, BLACK DIAMOND      LOG SPLITTERS          77      0        36575                                             0   $    36,575   4/25/2019   7/17/2019   1/0/1900




                                                                                                                              Entered:10/09/19
    Case:19-01282-MER Doc#:1-3 Filed:10/09/19                     Entered:10/09/19 13:29:05 Page76 of 121


Scott Brenner

From:                               Winslow, James - James M <James.M.Winslow@lowes.com>
Sent:                               Tuesday, July 02, 2019 7:35 PM
To:                                 Paul Emig; White, Ansley - Ansley; Dan Banjo
Cc:                                 Bunn, Martin - Martin; Hampton Smith; Ben Zywicki; Ken Wilmes; Knight, Kevin - Kevin
                                    L; Sigmon, Sammi - Sammi W
Subject:                            Re: [EXTERNAL] Re: Log Splitters and Chippers - IMPORTANT - IMMEDIATE RESPONSE
                                    REQUIRED


Paul,
One last question. On any items that you are out of stock, have you turned them off on Lowes.com? We do not want to
sell an item that you cannot fulfill. This would create a huge mess and bad customer experiences. We cannot let this
happen!
Thanks!
James


Sent From iPhone 7+


From: Winslow, James ‐ James M <James.M.Winslow@lowes.com>
Sent: Tuesday, July 2, 2019 9:25 PM
To: Paul Emig; White, Ansley ‐ Ansley; Dan Banjo
Cc: Bunn, Martin ‐ Martin; Hampton Smith; Ben Zywicki; Ken Wilmes; Knight, Kevin ‐ Kevin L; Sigmon, Sammi ‐ Sammi W
Subject: RE: [EXTERNAL] Re: Log Splitters and Chippers ‐ IMPORTANT ‐ IMMEDIATE RESPONSE REQUIRED


Paul,


Per our conversation earlier today………………………


I have discussed the situation with my VP and we feel that we have to seek alternate suppliers in case the dates shown
below do not improve. As you know, we are extremely low on our current inventory and you are out of stock. We
cannot put our business at risk and not have a source of supply for 3 months. I have sent out the quote requests to
other potential suppliers. If anything changes with your timeline, please let me know immediately so I can stop the
search for an alternate supplier.


Also, as discussed, I need a “flow chart” like the one you provided below but I need it to contain all our planned
2019/2020 DHT items. I need to have clear visibility to the program and what we are facing. I need this for all the DHT
Chipper & Splitter items.
                                                             1
     Case:19-01282-MER Doc#:1-3 Filed:10/09/19                           Entered:10/09/19 13:29:05 Page77 of 121


I am hopeful that things will work out better than shown below and we can avoid the introduction of competing units.


Thanks and let me know if there are any improvements!


James


_________________________________________________________________________________________________________


James Winslow |Senior Merchant OPE - Riding Mowers & Chore | Lowe’s Companies, Inc.
1000 Lowe’s Blvd | Mooresville, NC 28117 |: 704.758.3111 | :james.m.winslow@lowes.com




From: Paul Emig <PEmig@frictionlessworld.com>
Sent: Tuesday, July 2, 2019 4:04 PM
To: White, Ansley ‐ Ansley <ansley.m.white@lowes.com>; Dan Banjo <dbanjo@frictionlessworld.com>; Winslow, James
‐ James M <James.M.Winslow@lowes.com>
Cc: Bunn, Martin ‐ Martin <martin.bunn@lowes.com>; Hampton Smith <hsmith@frictionlessworld.com>; Ben Zywicki
<BZywicki@frictionlessworld.com>; Ken Wilmes <kwilmes@frictionlessworld.com>
Subject: RE: [EXTERNAL] Re: Log Splitters and Chippers ‐ IMPORTANT ‐ IMMEDIATE RESPONSE REQUIRED



*EXTERNAL SENDER*



James/Ansley/Martin,


We were able to have a call with our folks who are working oversees on the splitters today. I’ve put the most current
info into a simple flow chart to allow you to formulate a reset date with what’s coming and what’s on hand of the 30
ton. Our plan is to focus on the 30 ton as we think that is the biggest competitive advantage Lowes will have and the
volume sku. This is going to delay the 35 ton into Nov but we feel is the best plan with the volume constraints. James,
we can jump on a call and discuss anytime if you don’t agree with delaying the 35 ton in favor of the 30. Again, these
dates could improve, but we know you can’t deal in “maybe’s” at this point. Please let me know if you have any
questions.



                                                                    2
    Case:19-01282-MER Doc#:1-3 Filed:10/09/19                 Entered:10/09/19 13:29:05 Page78 of 121
   FW 30 Ton Flow Chart           Lowes #752610
 Date ready to Ship                     Qty
                      30‐Sep            280
                       7‐Oct            280
                      14‐Oct            280
                      21‐Oct            280
                      28‐Oct            280
                       4‐Nov            280
                      11‐Nov            560
                      18‐Nov            560
                      25‐Nov            560
 December                       Back to Full Capacity




From: White, Ansley ‐ Ansley <ansley.m.white@lowes.com>
Sent: Monday, July 1, 2019 10:29 AM
To: Dan Banjo <dbanjo@frictionlessworld.com>; Winslow, James ‐ James M <James.M.Winslow@lowes.com>; Paul Emig
<PEmig@frictionlessworld.com>
Cc: Bunn, Martin ‐ Martin <martin.bunn@lowes.com>; Hampton Smith <hsmith@frictionlessworld.com>; Ben Zywicki
<BZywicki@frictionlessworld.com>; Ken Wilmes <kwilmes@frictionlessworld.com>
Subject: Re: [EXTERNAL] Re: Log Splitters and Chippers ‐ IMPORTANT ‐ IMMEDIATE RESPONSE REQUIRED


Hi Dan, I was under the impression you would know today or tomorrow since it has now been 14 days. We need a firm
answer from you on when you will know, this can’t keep extending into another week or so.




Ansley


Ansley White
Lowe's Companies
Merchandising Project Manager
Seasonal Living/OPE
704‐758‐2037
ansley.m.white@lowes.com


                                                          3
    Case:19-01282-MER Doc#:1-3 Filed:10/09/19                   Entered:10/09/19 13:29:05 Page79 of 121

From: Dan Banjo <dbanjo@frictionlessworld.com>
Date: Monday, July 1, 2019 at 11:25 AM
To: "Winslow, James ‐ James M" <James.M.Winslow@lowes.com>, Ansley White
<ansley.m.white@lowes.com>, Paul Emig <PEmig@frictionlessworld.com>
Cc: "Bunn, Martin ‐ Martin" <martin.bunn@lowes.com>, Hampton Smith <hsmith@frictionlessworld.com>,
Ben Zywicki <BZywicki@frictionlessworld.com>, Ken Wilmes <kwilmes@frictionlessworld.com>
Subject: RE: [EXTERNAL] Re: Log Splitters and Chippers ‐ IMPORTANT ‐ IMMEDIATE RESPONSE REQUIRED



*EXTERNAL SENDER*



Hey James,


Our supply chain and engineering folks are at the new factory today. Should have updates on the plan shortly.


As of now we still recommend pushing the reset date unless we can turn the other component factory back in. (we will
know yes/no on this solution in the next week or so. As discussed if this happens, there would be minimal impact to the
reset dates. )


If you have suggested options for convenient reset dates for the MST teams please let us know.




From: Winslow, James - James M [mailto:James.M.Winslow@lowes.com]
Sent: Sunday, June 30, 2019 1:05 PM
To: Dan Banjo; White, Ansley - Ansley; Paul Emig
Cc: Bunn, Martin - Martin; Hampton Smith; Ben Zywicki; Ken Wilmes
Subject: RE: [EXTERNAL] Re: Log Splitters and Chippers - IMPORTANT - IMMEDIATE RESPONSE REQUIRED


Dan, Paul,


Hope your weekend is going well!


Reaching out for an update on the supply pipeline and the issues with your component supplier. Can you provide an
update on where you are and the outlook for our reset.

                                                           4
     Case:19-01282-MER Doc#:1-3 Filed:10/09/19                           Entered:10/09/19 13:29:05 Page80 of 121


Thanks!


James


_________________________________________________________________________________________________________


James Winslow |Senior Merchant OPE - Riding Mowers & Chore | Lowe’s Companies, Inc.
1000 Lowe’s Blvd | Mooresville, NC 28117 |: 704.758.3111 | :james.m.winslow@lowes.com




From: Winslow, James ‐ James M
Sent: Thursday, June 20, 2019 8:00 AM
To: Dan Banjo <dbanjo@frictionlessworld.com>; White, Ansley ‐ Ansley <Ansley.M.White@lowes.com>; Paul Emig
<PEmig@frictionlessworld.com>
Cc: Bunn, Martin ‐ Martin <martin.bunn@lowes.com>; Hampton Smith <hsmith@frictionlessworld.com>; Ben Zywicki
<BZywicki@frictionlessworld.com>; Ken Wilmes <kwilmes@frictionlessworld.com>
Subject: RE: [EXTERNAL] Re: Log Splitters and Chippers ‐ IMPORTANT ‐ IMMEDIATE RESPONSE REQUIRED


Dan,


We need to have a call today to discuss this. We have to have a more solid plan than this.


Please let me know what time you want to discuss.


Thanks!


James


_________________________________________________________________________________________________________


James Winslow |Senior Merchant OPE - Riding Mowers & Chore | Lowe’s Companies, Inc.
1000 Lowe’s Blvd | Mooresville, NC 28117 |: 704.758.3111 | :james.m.winslow@lowes.com




                                                                    5
     Case:19-01282-MER Doc#:1-3 Filed:10/09/19                                     Entered:10/09/19 13:29:05 Page81 of 121

From: Dan Banjo <dbanjo@frictionlessworld.com>
Sent: Wednesday, June 19, 2019 11:21 PM
To: White, Ansley ‐ Ansley <ansley.m.white@lowes.com>; Paul Emig <PEmig@frictionlessworld.com>; Winslow, James ‐
James M <James.M.Winslow@lowes.com>
Cc: Bunn, Martin ‐ Martin <martin.bunn@lowes.com>; Hampton Smith <hsmith@frictionlessworld.com>; Ben Zywicki
<BZywicki@frictionlessworld.com>; Ken Wilmes <kwilmes@frictionlessworld.com>
Subject: RE: [EXTERNAL] Re: Log Splitters and Chippers ‐ IMPORTANT ‐ IMMEDIATE RESPONSE REQUIRED




*EXTERNAL SENDER*



Lowes Team,


This is a fluid situation and we think there are things that could happen in the next 14 days that could significantly
improve it. However, we understand you need to plan now and make decisions based off current info. At present, we
suggest moving the reset date out 3‐4 weeks. As we work to reduce component lead time, we will of course keep you
updated. We realize that this supply issue on our side is disruptive to your business and we apologize for that.


Thank you,
Daniel Banjo
President & CEO

720‐287‐5182 ext 101          (Office)
248‐842‐6601                  (Cell)
720‐287‐5172                  (Fax)

dbanjo@frictionlessworld.com
www.frictionlessworld.com




The message you received and any attachments (the "Message") may contain confidential, proprietary or privileged information and are only for their
intended recipient(s). Do not, directly or indirectly, use, disseminate, distribute, alter or copy the Message. If you have received this message in error,
you are prohibited from copying, distributing, or using the information. Please contact the sender immediately by return e‐mail and delete the original
message from your system.
                                                                            6
    Case:19-01282-MER Doc#:1-3 Filed:10/09/19                      Entered:10/09/19 13:29:05 Page82 of 121




From: White, Ansley ‐ Ansley <ansley.m.white@lowes.com>
Sent: Wednesday, June 19, 2019 12:23 PM
To: Paul Emig <PEmig@frictionlessworld.com>; Winslow, James ‐ James M <James.M.Winslow@lowes.com>
Cc: Dan Banjo <dbanjo@frictionlessworld.com>; Bunn, Martin ‐ Martin <martin.bunn@lowes.com>; Hampton Smith
<hsmith@frictionlessworld.com>; Ben Zywicki <BZywicki@frictionlessworld.com>; Ken Wilmes
<kwilmes@frictionlessworld.com>
Subject: Re: [EXTERNAL] Re: Log Splitters and Chippers ‐ IMPORTANT ‐ IMMEDIATE RESPONSE REQUIRED


Thanks, I just need to know how much needs to push. If it’s only 1 week, it’s simple to do. If it’s more than that, I have to
get approval based on available MST capacity, and that could mean this won’t be able to execute until October unless
we get vendor funding for reset labor.




Ansley


Ansley White
Lowe's Companies
Merchandising Project Manager
Seasonal Living/OPE
704‐758‐2037
ansley.m.white@lowes.com


From: Paul Emig <PEmig@frictionlessworld.com>
Date: Wednesday, June 19, 2019 at 10:15 AM
To: Ansley White <ansley.m.white@lowes.com>, "Winslow, James ‐ James M"
<James.M.Winslow@lowes.com>
Cc: Dan Banjo <dbanjo@frictionlessworld.com>, "Bunn, Martin ‐ Martin" <martin.bunn@lowes.com>,
Hampton Smith <hsmith@frictionlessworld.com>, Ben Zywicki <BZywicki@frictionlessworld.com>, Ken
Wilmes <kwilmes@frictionlessworld.com>
Subject: RE: [EXTERNAL] Re: Log Splitters and Chippers ‐ IMPORTANT ‐ IMMEDIATE RESPONSE REQUIRED


                                                              7
    Case:19-01282-MER Doc#:1-3 Filed:10/09/19                    Entered:10/09/19 13:29:05 Page83 of 121

*EXTERNAL SENDER*



Hi Ansley,


Sorry for the delay. We will have an answer for you today. We have a couple calls today that could change things slightly.
At the end of the day we will need to push the reset date. We will follow up asap.


‐Paul



From: White, Ansley ‐ Ansley <ansley.m.white@lowes.com>
Sent: Tuesday, June 18, 2019 5:31 PM
To: Winslow, James ‐ James M <James.M.Winslow@lowes.com>; Paul Emig <PEmig@frictionlessworld.com>
Cc: Dan Banjo <dbanjo@frictionlessworld.com>; Bunn, Martin ‐ Martin <martin.bunn@lowes.com>; Hampton Smith
<hsmith@frictionlessworld.com>; Ben Zywicki <BZywicki@frictionlessworld.com>; Ken Wilmes
<kwilmes@frictionlessworld.com>
Subject: Re: [EXTERNAL] Re: Log Splitters and Chippers ‐ IMPORTANT ‐ IMMEDIATE RESPONSE REQUIRED


Hi guys, do we have an update on final timing?




Ansley


Ansley White
Lowe's Companies
Merchandising Project Manager
Seasonal Living/OPE
704‐758‐2037
ansley.m.white@lowes.com


From: "Winslow, James ‐ James M" <James.M.Winslow@lowes.com>
Date: Friday, June 14, 2019 at 9:11 AM
To: Paul Emig <PEmig@frictionlessworld.com>
Cc: Dan Banjo <dbanjo@frictionlessworld.com>, "Bunn, Martin ‐ Martin" <martin.bunn@lowes.com>,
Hampton Smith <hsmith@frictionlessworld.com>, Ben Zywicki <BZywicki@frictionlessworld.com>, Ken
                                                            8
     Case:19-01282-MER Doc#:1-3 Filed:10/09/19                           Entered:10/09/19 13:29:05 Page84 of 121

Wilmes <kwilmes@frictionlessworld.com>, Ansley White <ansley.m.white@lowes.com>
Subject: RE: [EXTERNAL] Re: Log Splitters and Chippers ‐ IMPORTANT ‐ IMMEDIATE RESPONSE REQUIRED


Paul,


Please call my desk at 704‐758‐3111 at 10am.


Thanks!




Kevin, Ansley,


Are you both available for the call at 10am? If so, please come to my desk just before 10am.


Thanks


_________________________________________________________________________________________________________


James Winslow |Senior Merchant OPE - Riding Mowers & Chore | Lowe’s Companies, Inc.
1000 Lowe’s Blvd | Mooresville, NC 28117 |: 704.758.3111 | :james.m.winslow@lowes.com




From: Paul Emig <PEmig@frictionlessworld.com>
Sent: Friday, June 14, 2019 9:03 AM
To: Winslow, James ‐ James M <James.M.Winslow@lowes.com>
Cc: Dan Banjo <dbanjo@frictionlessworld.com>; Bunn, Martin ‐ Martin <martin.bunn@lowes.com>; Hampton Smith
<hsmith@frictionlessworld.com>; Ben Zywicki <BZywicki@frictionlessworld.com>; Ken Wilmes
<kwilmes@frictionlessworld.com>; White, Ansley ‐ Ansley <ansley.m.white@lowes.com>
Subject: Re: [EXTERNAL] Re: Log Splitters and Chippers ‐ IMPORTANT ‐ IMMEDIATE RESPONSE REQUIRED



*EXTERNAL SENDER*
                                                                    9
       Case:19-01282-MER Doc#:1-3 Filed:10/09/19                         Entered:10/09/19 13:29:05 Page85 of 121


James,


We understand your concern. We are available at 10:00 your time. Please let us know where to call you.


Paul


On Jun 14, 2019, at 7:48 AM, Winslow, James ‐ James M <James.M.Winslow@lowes.com> wrote:

         Dan, Paul,


         Kevin Knight and I need to have a call with you to discuss this.


         Your “worse case” scenario is not even close to execute the reset even when delayed.


         We need to talk as we cannot put our business at risk like this.


         Please let me know when we can get on a call this morning.


         Thanks!


         James


         _________________________________________________________________________________________________________


         James Winslow |Senior Merchant OPE - Riding Mowers & Chore | Lowe’s Companies, Inc.
         1000 Lowe’s Blvd | Mooresville, NC 28117 |: 704.758.3111 | :james.m.winslow@lowes.com




         From: Dan Banjo <dbanjo@frictionlessworld.com>
         Sent: Thursday, June 13, 2019 9:54 AM
         To: White, Ansley ‐ Ansley <ansley.m.white@lowes.com>; Winslow, James ‐ James M
         <James.M.Winslow@lowes.com>
         Cc: Paul Emig <PEmig@frictionlessworld.com>; Bunn, Martin ‐ Martin <martin.bunn@lowes.com>;
         Hampton Smith <hsmith@frictionlessworld.com>; Ben Zywicki <BZywicki@frictionlessworld.com>; Ken

                                                                   10
Case:19-01282-MER Doc#:1-3 Filed:10/09/19                   Entered:10/09/19 13:29:05 Page86 of 121
  Wilmes <kwilmes@frictionlessworld.com>
  Subject: RE: [EXTERNAL] Re: Log Splitters and Chippers ‐ IMPORTANT ‐ IMMEDIATE RESPONSE
  REQUIRED




  *EXTERNAL SENDER*



  James, Ansley, Martin,


  As discussed we were made aware of a financial issue with our component supplier for some of our log
  splitter and chipper products last month. While we are making every effort to help them solve their
  financial issue we are moving tooling and production of these component to another location. This will
  likely delay some normal shipments of two of the log splitter sku’s and the chipper sku. We are doing
  everything in our power to minimize the disruption, including manufacturing some of the components
  stateside for assembly in Colorado. We have our engineering and supply chain team 100% focused on
  expediting the production of these components through any means necessary.


  If we can help the component factory resolve their issue quickly there would be little effect on
  production. That said, in the spirt of partnership and transparency we are hoping for the best but
  planning for the worst case.


  Below is snap shot of your historical buys for log splitters and chippers buy month. Even in the “planned
  case” (worst case) we are about average for your historical buys in Aug‐Dec, though we know there will
  need to be catch up from June and July. We would recommend focusing the log splitter volume on the
  30 ton unit if we are limited on production volume. The reason for this is, that Lowe’s will be very
  favorably priced and spec’d on this unit relative to all of the competition in the market. No one else will
  have a $999 30t with a Kohler. In this case we would shift more focus from the 35t to the 30t.


  Overall the chipper volume should not be an issue, but could be delayed shipments a few weeks from
  your normal buying pattern.


  Please review the following and let’s schedule a call to discuss any changes or updates. Again we
  apologize for our issue, and trust we are doing everything we can to put Lowes business first. We
  appreciate you working with us on this.


                                                      11
Case:19-01282-MER Doc#:1-3 Filed:10/09/19                 Entered:10/09/19 13:29:05 Page87 of 121


  <image001.png>




  From: White, Ansley - Ansley [mailto:ansley.m.white@lowes.com]
  Sent: Wednesday, June 12, 2019 4:43 PM
  To: Dan Banjo; Winslow, James - James M
  Cc: Paul Emig; Bunn, Martin - Martin
  Subject: Re: [EXTERNAL] Re: Log Splitters and Chippers - IMPORTANT - IMMEDIATE RESPONSE
  REQUIRED


  Dan, I need an answer on this please so I can request a new date when there is MST capacity to execute
  if needed.




  Ansley


  Ansley White
  Lowe's Companies
  Merchandising Project Manager
  Seasonal Living/OPE
  704‐758‐2037
  ansley.m.white@lowes.com


  From: Dan Banjo <dbanjo@frictionlessworld.com>
  Date: Tuesday, June 11, 2019 at 8:20 AM
  To: "Winslow, James ‐ James M" <James.M.Winslow@lowes.com>
  Cc: Paul Emig <PEmig@frictionlessworld.com>, "Bunn, Martin ‐ Martin"
  <martin.bunn@lowes.com>, Ansley White <ansley.m.white@lowes.com>
  Subject: [EXTERNAL] Re: Log Splitters and Chippers ‐ IMPORTANT ‐ IMMEDIATE RESPONSE
  REQUIRED



  *EXTERNAL SENDER*


                                                    12
Case:19-01282-MER Doc#:1-3 Filed:10/09/19                         Entered:10/09/19 13:29:05 Page88 of 121


  James,
  Paul is out for a medical procedure today but I will get an update from our supply chain folks for you
  shortly. Thank you
  Dan

  Sent from my iPhone


  On Jun 10, 2019, at 8:36 PM, Winslow, James ‐ James M <James.M.Winslow@lowes.com> wrote:

           Dan, Paul,


           We need an update on where we stand with the Chippers and Splitters. As you know,
           the reset is coming up and we have our MST team scheduled to execute the reset. Also,
           to drive incremental sales and revitalize the category, I have dedicated advertising
           assets to the category beginning in early September. If we need to try and push out the
           reset or remove the items from our advertising, I need to know now. These initiatives
           have a long planning cycle and lead time. We cannot wait until the last minute to make
           these decisions. I need to know now.


           I the spirit of complete transparency, I need to ask another question. Do I need to try
           and find an alternate supplier for the Chippers and Splitters? Are we at risk of not
           having any DHT product to sell? Are you going to be able to work this out and service
           our stores/customers with DHT product? I hope so as I believe in the DHT brand and I
           believe we have a lot of opportunity in the 2019/2020 season.


           I need to know ASAP if we need to try and delay the reset and reallocate the planned
           advertising assets.


           James


           _________________________________________________________________________________________
           ________________


           James Winslow |Senior Merchant OPE - Riding Mowers & Chore | Lowe’s Companies, Inc.
           1000 Lowe’s Blvd | Mooresville, NC 28117 |: 704.758.3111 | :james.m.winslow@lowes.com




                                                            13
Case:19-01282-MER Doc#:1-3 Filed:10/09/19                      Entered:10/09/19 13:29:05 Page89 of 121




        From: Winslow, James ‐ James M
        Sent: Tuesday, June 4, 2019 1:15 PM
        To: 'Dan Banjo' <dbanjo@frictionlessworld.com>; Paul Emig
        <PEmig@frictionlessworld.com>
        Cc: Bunn, Martin ‐ Martin <martin.bunn@lowes.com>
        Subject: RE: Log Splitters and Chippers ‐ IMPORTANT ‐ IMMEDIATE RESPONSE
        REQUIRED


        Dan, Paul,


        Are there any updates on this issue? If we have to try and push the reset date out, we
        cannot wait until the last minute. Also, I had the 30T splitter and the Chipper scheduled
        to be in an online ad starting 9/5/19. I need to know if these items need to be pulled
        and replaced with another category.


        Please let me know where everything stands.


        Thanks!


        James


        _________________________________________________________________________________________
        ________________


        James Winslow |Senior Merchant OPE - Riding Mowers & Chore | Lowe’s Companies, Inc.
        1000 Lowe’s Blvd | Mooresville, NC 28117 |: 704.758.3111 | :james.m.winslow@lowes.com




        From: Winslow, James ‐ James M
        Sent: Friday, May 31, 2019 8:25 AM
        To: 'Dan Banjo' <dbanjo@frictionlessworld.com>; Paul Emig
        <PEmig@frictionlessworld.com>
        Cc: Bunn, Martin ‐ Martin <martin.bunn@lowes.com>

                                                         14
Case:19-01282-MER Doc#:1-3 Filed:10/09/19                      Entered:10/09/19 13:29:05 Page90 of 121
        Subject: Log Splitters and Chippers ‐ IMPORTANT ‐ IMMEDIATE RESPONSE REQUIRED
        Importance: High


        Dan, Paul,


        Good morning!


        We heard a rumor that there could be a supply disruption on log splitters and chippers
        from the supplier you use or have used. Do you know anything about this? Is there any
        truth to it?


        Are we good with our supply pipeline for the 2019/2020 season? The rumor concerns
        me as we are coming up on our set date.


        Please advise.


        Thanks!


        James


        _________________________________________________________________________________________
        ________________


        James Winslow |Senior Merchant OPE - Riding Mowers & Chore | Lowe’s Companies, Inc.
        1000 Lowe’s Blvd | Mooresville, NC 28117 |: 704.758.3111 | :james.m.winslow@lowes.com




        NOTICE: All information in and attached to the e‐mails below may be proprietary,
        confidential, privileged and otherwise protected from improper or erroneous disclosure.
        If you are not the sender's intended recipient, you are not authorized to intercept, read,
        print, retain, copy, forward, or disseminate this message. If you have erroneously
        received this communication, please notify the sender immediately by phone (704‐758‐
        1000) or by e‐mail and destroy all copies of this message electronic, paper, or otherwise.
        By transmitting documents via this email: Users, Customers, Suppliers and Vendors

                                                         15
Case:19-01282-MER Doc#:1-3 Filed:10/09/19                   Entered:10/09/19 13:29:05 Page91 of 121
          collectively acknowledge and agree the transmittal of information via email is voluntary,
          is offered as a convenience, and is not a secured method of communication; Not to
          transmit any payment information E.G. credit card, debit card, checking account, wire
          transfer information, passwords, or sensitive and personal information E.G. Driver's
          license, DOB, social security, or any other information the user wishes to remain
          confidential; To transmit only non‐confidential information such as plans, pictures and
          drawings and to assume all risk and liability for and indemnify Lowe's from any claims,
          losses or damages that may arise from the transmittal of documents or including non‐
          confidential information in the body of an email transmittal. Thank you.



  NOTICE: All information in and attached to the e-mails below may be proprietary, confidential,
  privileged and otherwise protected from improper or erroneous disclosure. If you are not the
  sender's intended recipient, you are not authorized to intercept, read, print, retain, copy, forward,
  or disseminate this message. If you have erroneously received this communication, please notify
  the sender immediately by phone (704-758-1000) or by e-mail and destroy all copies of this
  message electronic, paper, or otherwise. By transmitting documents via this email: Users,
  Customers, Suppliers and Vendors collectively acknowledge and agree the transmittal of
  information via email is voluntary, is offered as a convenience, and is not a secured method of
  communication; Not to transmit any payment information E.G. credit card, debit card, checking
  account, wire transfer information, passwords, or sensitive and personal information E.G.
  Driver's license, DOB, social security, or any other information the user wishes to remain
  confidential; To transmit only non-confidential information such as plans, pictures and drawings
  and to assume all risk and liability for and indemnify Lowe's from any claims, losses or damages
  that may arise from the transmittal of documents or including non-confidential information in the
  body of an email transmittal. Thank you.


  NOTICE: All information in and attached to the e‐mails below may be proprietary, confidential,
  privileged and otherwise protected from improper or erroneous disclosure. If you are not the sender's
  intended recipient, you are not authorized to intercept, read, print, retain, copy, forward, or
  disseminate this message. If you have erroneously received this communication, please notify the
  sender immediately by phone (704‐758‐1000) or by e‐mail and destroy all copies of this message
  electronic, paper, or otherwise. By transmitting documents via this email: Users, Customers, Suppliers
  and Vendors collectively acknowledge and agree the transmittal of information via email is voluntary, is
  offered as a convenience, and is not a secured method of communication; Not to transmit any payment

                                                      16
    Case:19-01282-MER Doc#:1-3 Filed:10/09/19                     Entered:10/09/19 13:29:05 Page92 of 121
        information E.G. credit card, debit card, checking account, wire transfer information, passwords, or
        sensitive and personal information E.G. Driver's license, DOB, social security, or any other information
        the user wishes to remain confidential; To transmit only non‐confidential information such as plans,
        pictures and drawings and to assume all risk and liability for and indemnify Lowe's from any claims,
        losses or damages that may arise from the transmittal of documents or including non‐confidential
        information in the body of an email transmittal. Thank you.



NOTICE: All information in and attached to the e‐mails below may be proprietary, confidential, privileged and otherwise
protected from improper or erroneous disclosure. If you are not the sender's intended recipient, you are not authorized
to intercept, read, print, retain, copy, forward, or disseminate this message. If you have erroneously received this
communication, please notify the sender immediately by phone (704‐758‐1000) or by e‐mail and destroy all copies of
this message electronic, paper, or otherwise. By transmitting documents via this email: Users, Customers, Suppliers and
Vendors collectively acknowledge and agree the transmittal of information via email is voluntary, is offered as a
convenience, and is not a secured method of communication; Not to transmit any payment information E.G. credit card,
debit card, checking account, wire transfer information, passwords, or sensitive and personal information E.G. Driver's
license, DOB, social security, or any other information the user wishes to remain confidential; To transmit only non‐
confidential information such as plans, pictures and drawings and to assume all risk and liability for and indemnify
Lowe's from any claims, losses or damages that may arise from the transmittal of documents or including non‐
confidential information in the body of an email transmittal. Thank you.


NOTICE: All information in and attached to the e‐mails below may be proprietary, confidential, privileged and otherwise
protected from improper or erroneous disclosure. If you are not the sender's intended recipient, you are not authorized
to intercept, read, print, retain, copy, forward, or disseminate this message. If you have erroneously received this
communication, please notify the sender immediately by phone (704‐758‐1000) or by e‐mail and destroy all copies of
this message electronic, paper, or otherwise. By transmitting documents via this email: Users, Customers, Suppliers and
Vendors collectively acknowledge and agree the transmittal of information via email is voluntary, is offered as a
convenience, and is not a secured method of communication; Not to transmit any payment information E.G. credit card,
debit card, checking account, wire transfer information, passwords, or sensitive and personal information E.G. Driver's
license, DOB, social security, or any other information the user wishes to remain confidential; To transmit only non‐
confidential information such as plans, pictures and drawings and to assume all risk and liability for and indemnify
Lowe's from any claims, losses or damages that may arise from the transmittal of documents or including non‐
confidential information in the body of an email transmittal. Thank you.


NOTICE: All information in and attached to the e-mails below may be proprietary, confidential, privileged and
otherwise protected from improper or erroneous disclosure. If you are not the sender's intended recipient, you
                                                            17
    Case:19-01282-MER Doc#:1-3 Filed:10/09/19                     Entered:10/09/19 13:29:05 Page93 of 121

are not authorized to intercept, read, print, retain, copy, forward, or disseminate this message. If you have
erroneously received this communication, please notify the sender immediately by phone (704-758-1000) or by
e-mail and destroy all copies of this message electronic, paper, or otherwise. By transmitting documents via this
email: Users, Customers, Suppliers and Vendors collectively acknowledge and agree the transmittal of
information via email is voluntary, is offered as a convenience, and is not a secured method of communication;
Not to transmit any payment information E.G. credit card, debit card, checking account, wire transfer
information, passwords, or sensitive and personal information E.G. Driver's license, DOB, social security, or
any other information the user wishes to remain confidential; To transmit only non-confidential information
such as plans, pictures and drawings and to assume all risk and liability for and indemnify Lowe's from any
claims, losses or damages that may arise from the transmittal of documents or including non-confidential
information in the body of an email transmittal. Thank you.


NOTICE: All information in and attached to the e‐mails below may be proprietary, confidential, privileged and otherwise
protected from improper or erroneous disclosure. If you are not the sender's intended recipient, you are not authorized
to intercept, read, print, retain, copy, forward, or disseminate this message. If you have erroneously received this
communication, please notify the sender immediately by phone (704‐758‐1000) or by e‐mail and destroy all copies of
this message electronic, paper, or otherwise. By transmitting documents via this email: Users, Customers, Suppliers and
Vendors collectively acknowledge and agree the transmittal of information via email is voluntary, is offered as a
convenience, and is not a secured method of communication; Not to transmit any payment information E.G. credit card,
debit card, checking account, wire transfer information, passwords, or sensitive and personal information E.G. Driver's
license, DOB, social security, or any other information the user wishes to remain confidential; To transmit only non‐
confidential information such as plans, pictures and drawings and to assume all risk and liability for and indemnify
Lowe's from any claims, losses or damages that may arise from the transmittal of documents or including non‐
confidential information in the body of an email transmittal. Thank you.


NOTICE: All information in and attached to the e-mails below may be proprietary, confidential, privileged and
otherwise protected from improper or erroneous disclosure. If you are not the sender's intended recipient, you
are not authorized to intercept, read, print, retain, copy, forward, or disseminate this message. If you have
erroneously received this communication, please notify the sender immediately by phone (704-758-1000) or by
e-mail and destroy all copies of this message electronic, paper, or otherwise. By transmitting documents via this
email: Users, Customers, Suppliers and Vendors collectively acknowledge and agree the transmittal of
information via email is voluntary, is offered as a convenience, and is not a secured method of communication;
Not to transmit any payment information E.G. credit card, debit card, checking account, wire transfer
information, passwords, or sensitive and personal information E.G. Driver's license, DOB, social security, or

                                                            18
    Case:19-01282-MER Doc#:1-3 Filed:10/09/19                 Entered:10/09/19 13:29:05 Page94 of 121

any other information the user wishes to remain confidential; To transmit only non-confidential information
such as plans, pictures and drawings and to assume all risk and liability for and indemnify Lowe's from any
claims, losses or damages that may arise from the transmittal of documents or including non-confidential
information in the body of an email transmittal. Thank you.




                                                       19
    Case:19-01282-MER Doc#:1-3 Filed:10/09/19                     Entered:10/09/19 13:29:05 Page95 of 121




From: Paul Emig
Sent: Monday, July 1, 2019 9:04 AM
To: Jon Jewson <Jonathan.Jewson@fleetfarm.com>
Cc: Kyle Helland <Kyle.Helland@fleetfarm.com>
Subject: RE: Log Splitters [EXTERNAL SOURCE]

Thanks Jon,

I understand your position and would do the same thing in your shoes. We will still be able to quote wheeled product,
there are also some components to work on, but we have that in progress. The snow blowers are not affected. The
rough cuts have a couple components but we have those resourced too.

Thanks,
Paul

From: Jon Jewson <Jonathan.Jewson@fleetfarm.com>
Sent: Monday, July 1, 2019 8:42 AM
To: Paul Emig <PEmig@frictionlessworld.com>
Cc: Kyle Helland <Kyle.Helland@fleetfarm.com>
Subject: RE: Log Splitters [EXTERNAL SOURCE]

Paul,
Glad to hear that you were able to find a new component provider. Unfortunately with that timing we will have to punt
on the DHT log splitter for this season. It would be too late in the game for the promotions we are planning, we recently
committed to a replacement.

How will this affect your ability to quote wheeled product for next year? I was going to send out a invite this week to
talk wheeled for next year.

We will cancel the PO in about a week or so – need to put it in the same date we buy the next sku.

Thank you,

Jon Jewson
Outdoor Power Equipment Category Manager
Fleet Farm
Store Support Center
1300 S. Lynndale Drive
Appleton, WI 54914
920-997-8352

                                                            1
    Case:19-01282-MER Doc#:1-3 Filed:10/09/19                                   Entered:10/09/19 13:29:05 Page96 of 121
jonathan.jewson@fleetfarm.com
www.fleetfarm.com




From: Paul Emig [mailto:PEmig@frictionlessworld.com]
Sent: Thursday, June 27, 2019 3:04 PM
To: Jon Jewson <Jonathan.Jewson@fleetfarm.com>
Cc: Kyle Helland <Kyle.Helland@fleetfarm.com>
Subject: Log Splitters [EXTERNAL SOURCE]

Jon/Kyle,

Wanted to follow up with an email on the splitters so you have the paper trail. Our factory that supplies
weldments/beams/tanks is no longer shipping. We have resourced these components but is has caused us significant
delays. The product we were planning on doing for fall would now be an early Oct ready date. I’ve talked to you both
about this and I appreciate your understanding as I know we are disrupting your business. Please let me know if you still
want to move forward or if we punt at this point? Again, I apologize for the issue.

Thank you,


Paul Emig
VP Sales
720‐287‐5182 ext 105     (Office)
913‐231‐9063             (Cell)
720‐287‐5172              (Fax)
pemig@frictionlessworld.com
www.frictionlessworld.com


                This email and any attachments may contain confidential business information and are intended solely for individuals to whom they are
                addressed. If you received this email in error, please delete, and notify the sender. Thank you, the Fleet Farm team.




                                                                          2
    Case:19-01282-MER Doc#:1-3 Filed:10/09/19                     Entered:10/09/19 13:29:05 Page97 of 121




From: Paul Emig
Sent: Thursday, June 13, 2019 3:51 PM
To: 'JLARSON@MENARD‐INC.COM' <JLARSON@MENARD‐INC.COM>; 'Michael Michelson' <mmichels@menard‐inc.com>
Subject: RE: Brute Splitter

Jason/Michael,

Haven’t heard back from you on this so wanted to give you a heads up on this. The factory that we partner with in China
is having financial issues and has informed us they are unable to produce anything for us until they can solve their issues.
It’s a complicated matter, but the unfortunate consequence is we will be unable to supply the Brute splitter product for
this season. We are working to resource components to be back up and running, but there isn’t any way we can meet
your deadlines. I apologize for this bad news and know that it’s going to put us in a bad way with Menards.

Sincerely,



Paul Emig
VP Sales
720‐287‐5182 ext 105    (Office)
913‐231‐9063            (Cell)
720‐287‐5172             (Fax)
pemig@frictionlessworld.com
www.frictionlessworld.com




From: Paul Emig
Sent: Friday, May 31, 2019 12:01 PM
To: JLARSON@MENARD‐INC.COM; Michael Michelson <mmichels@menard‐inc.com>
Subject: Brute Splitter

Jason/Michael,

We have an issue with the splitter we were going to do in Brute. Please give me a call on my cell when you get a
moment.

913‐231‐9063


                                                             1
    Case:19-01282-MER Doc#:1-3 Filed:10/09/19   Entered:10/09/19 13:29:05 Page98 of 121

Thank you,


Paul Emig
VP Sales
720‐287‐5182 ext 105   (Office)
913‐231‐9063           (Cell)
720‐287‐5172            (Fax)
pemig@frictionlessworld.com
www.frictionlessworld.com




                                           2
    Case:19-01282-MER Doc#:1-3 Filed:10/09/19                Entered:10/09/19 13:29:05 Page99 of 121




‐‐‐‐‐Original Message‐‐‐‐‐
From: Paul Emig
Sent: Tuesday, August 20, 2019 9:55 AM
To: Dan Banjo; Hampton Smith
Subject: Re: TSC Wire Stretchers and Post Pounders

TSC has moved these to direct sourcing.

> On Aug 19, 2019, at 5:20 PM, Paul Emig <PEmig@frictionlessworld.com> wrote:
>
> Have a call tomorrow with Robert to discuss.




                                                        1
Case:19-01282-MER Doc#:1-3 Filed:10/09/19   Entered:10/09/19 13:29:05 Page100 of
                                     121
Total Penalty




           Case:19-01282-MER Doc#:1-3 Filed:10/09/19   Entered:10/09/1
                                                121
Case:19-01282-MER Doc#:1-3 Filed:10/09/19   Entered:10/09/1
                                     121
          Case:19-01282-MER Doc#:1-3 Filed:10/09/19                             Entered:10/09/19 13:29:05 Page103 of
                                               121
                                                                                                         PURCHASE ORDER
   FRICTIONLESS, LLC                                                                                               Purchase Order Number
   1100 WEST 120TH AVE                                                                                                     4003896
   SUITE 600                                                                                                   Date                       Page
   WESTMINSTER, CO 80234
                                                                                                             3/15/2019                    1 of 1
   USA
   Phone: 720-287-5182                                                                                              External PO Number
                                                                                                                       DCFT78736629

   Send To:                                                                          Ship To:
   CHANGZHOU INTER UNIVERSAL                                                         DC FLAT BED
   QIANHUANG TOWN, ZHAIQIAO INDUSTRIAL AREA                                          4915 NORTH TOWN HALL ROAD MENARDS DC WEST ENTRANCE
   WUJIN, CHANGZHOU                                                                  EAU CLAIRE, WI 54703
   JIANGSU, 213177
   CN
                                                                                     Phone:

Attn:          Janice Jia

Supplier ID:            110976       *Mark Packages With:DCFT78736629*                                             Ship Via: AGILITY LOGISTICS


                    Buyer Name                       Supplier Ship Date                  Terms Description                 Purchase Currency

               VUKOVIC, NIKOLA                            6/23/2019                       NET 180 DAYS                            USD

                                                                                                                      Unit      Pricing     Extended
         Item ID                 Quantity                         Item Description                           UOM    Price ($)    UOM        Price ($)


               109337             60.00     35T LOG SPLITTER, B&S XR1150, BRUTE                              EA       450.000    EA           27,000.00



                                                                                                                   TOTAL:                  27,000.00
          Case:19-01282-MER Doc#:1-3 Filed:10/09/19                             Entered:10/09/19 13:29:05 Page104 of
                                               121
                                                                                                         PURCHASE ORDER
   FRICTIONLESS, LLC                                                                                               Purchase Order Number
   1100 WEST 120TH AVE                                                                                                     4003901
   SUITE 600                                                                                                   Date                       Page
   WESTMINSTER, CO 80234
                                                                                                             3/15/2019                    1 of 1
   USA
   Phone: 720-287-5182                                                                                              External PO Number
                                                                                                                       ECXD78736204

   Send To:                                                                          Ship To:
   CHANGZHOU INTER UNIVERSAL                                                         EAU CLAIRE CROSSDOCK
   QIANHUANG TOWN, ZHAIQIAO INDUSTRIAL AREA                                          5102 N. Town Hall Rd
   WUJIN, CHANGZHOU                                                                  EAU CLAIRE, WI 54703
   JIANGSU, 213177
   CN
                                                                                     Phone:

Attn:          Janice Jia

Supplier ID:            110976       *Mark Packages With:ECXD78736204*                                             Ship Via: AGILITY LOGISTICS


                    Buyer Name                       Supplier Ship Date                  Terms Description                 Purchase Currency

               VUKOVIC, NIKOLA                            6/2/2019                        NET 180 DAYS                            USD

                                                                                                                      Unit      Pricing     Extended
         Item ID                 Quantity                         Item Description                           UOM    Price ($)    UOM        Price ($)


               109337             60.00     35T LOG SPLITTER, B&S XR1150, BRUTE                              EA       450.000    EA           27,000.00



                                                                                                                   TOTAL:                  27,000.00
          Case:19-01282-MER Doc#:1-3 Filed:10/09/19                             Entered:10/09/19 13:29:05 Page105 of
                                               121
                                                                                                         PURCHASE ORDER
   FRICTIONLESS, LLC                                                                                               Purchase Order Number
   1100 WEST 120TH AVE                                                                                                     4003902
   SUITE 600                                                                                                   Date                       Page
   WESTMINSTER, CO 80234
                                                                                                             3/15/2019                    1 of 1
   USA
   Phone: 720-287-5182                                                                                              External PO Number
                                                                                                                       ECXD78736626

   Send To:                                                                          Ship To:
   CHANGZHOU INTER UNIVERSAL                                                         EAU CLAIRE CROSSDOCK
   QIANHUANG TOWN, ZHAIQIAO INDUSTRIAL AREA                                          5102 N. Town Hall Rd
   WUJIN, CHANGZHOU                                                                  EAU CLAIRE, WI 54703
   JIANGSU, 213177
   CN
                                                                                     Phone:

Attn:          Janice Jia

Supplier ID:            110976       *Mark Packages With:ECXD78736626*                                             Ship Via: AGILITY LOGISTICS


                    Buyer Name                       Supplier Ship Date                  Terms Description                 Purchase Currency

               VUKOVIC, NIKOLA                            6/2/2019                        NET 180 DAYS                            USD

                                                                                                                      Unit      Pricing     Extended
         Item ID                 Quantity                         Item Description                           UOM    Price ($)    UOM        Price ($)


               109337             60.00     35T LOG SPLITTER, B&S XR1150, BRUTE                              EA       450.000    EA           27,000.00



                                                                                                                   TOTAL:                  27,000.00
          Case:19-01282-MER Doc#:1-3 Filed:10/09/19                             Entered:10/09/19 13:29:05 Page106 of
                                               121
                                                                                                         PURCHASE ORDER
   FRICTIONLESS, LLC                                                                                               Purchase Order Number
   1100 WEST 120TH AVE                                                                                                     4003909
   SUITE 600                                                                                                   Date                       Page
   WESTMINSTER, CO 80234
                                                                                                             3/15/2019                    1 of 1
   USA
   Phone: 720-287-5182                                                                                              External PO Number
                                                                                                                       HCDC78736402

   Send To:                                                                          Ship To:
   CHANGZHOU INTER UNIVERSAL                                                         HOLIDAY CITY DC
   QIANHUANG TOWN, ZHAIQIAO INDUSTRIAL AREA                                          14502 COUNTY ROAD 15
   WUJIN, CHANGZHOU                                                                  HOLIDAY CITY, OH 43554-8705
   JIANGSU, 213177
   CN
                                                                                     Phone:

Attn:          Janice Jia

Supplier ID:            110976       *Mark Packages With:HCDC78736402*                                             Ship Via: AGILITY LOGISTICS


                    Buyer Name                       Supplier Ship Date                  Terms Description                 Purchase Currency

               VUKOVIC, NIKOLA                            6/2/2019                        NET 180 DAYS                            USD

                                                                                                                      Unit      Pricing     Extended
         Item ID                 Quantity                         Item Description                           UOM    Price ($)    UOM        Price ($)


               109337             60.00     35T LOG SPLITTER, B&S XR1150, BRUTE                              EA       450.000    EA           27,000.00



                                                                                                                   TOTAL:                  27,000.00
          Case:19-01282-MER Doc#:1-3 Filed:10/09/19                             Entered:10/09/19 13:29:05 Page107 of
                                               121
                                                                                                         PURCHASE ORDER
   FRICTIONLESS, LLC                                                                                               Purchase Order Number
   1100 WEST 120TH AVE                                                                                                     4003910
   SUITE 600                                                                                                   Date                       Page
   WESTMINSTER, CO 80234
                                                                                                             3/15/2019                    1 of 1
   USA
   Phone: 720-287-5182                                                                                              External PO Number
                                                                                                                       HCDC78736848

   Send To:                                                                          Ship To:
   CHANGZHOU INTER UNIVERSAL                                                         HOLIDAY CITY DC
   QIANHUANG TOWN, ZHAIQIAO INDUSTRIAL AREA                                          14502 COUNTY ROAD 15
   WUJIN, CHANGZHOU                                                                  HOLIDAY CITY, OH 43554-8705
   JIANGSU, 213177
   CN
                                                                                     Phone:

Attn:          Janice Jia

Supplier ID:            110976       *Mark Packages With:HCDC78736848*                                             Ship Via: AGILITY LOGISTICS


                    Buyer Name                       Supplier Ship Date                  Terms Description                 Purchase Currency

               VUKOVIC, NIKOLA                            6/2/2019                        NET 180 DAYS                            USD

                                                                                                                      Unit      Pricing     Extended
         Item ID                 Quantity                         Item Description                           UOM    Price ($)    UOM        Price ($)


               109337             60.00     35T LOG SPLITTER, B&S XR1150, BRUTE                              EA       450.000    EA           27,000.00



                                                                                                                   TOTAL:                  27,000.00
          Case:19-01282-MER Doc#:1-3 Filed:10/09/19                             Entered:10/09/19 13:29:05 Page108 of
                                               121
                                                                                                         PURCHASE ORDER
   FRICTIONLESS, LLC                                                                                               Purchase Order Number
   1100 WEST 120TH AVE                                                                                                     4003916
   SUITE 600                                                                                                   Date                       Page
   WESTMINSTER, CO 80234
                                                                                                             3/15/2019                    1 of 1
   USA
   Phone: 720-287-5182                                                                                              External PO Number
                                                                                                                       HCFT78736849

   Send To:                                                                          Ship To:
   CHANGZHOU INTER UNIVERSAL                                                         HOLIDAY CITY FLATBED
   QIANHUANG TOWN, ZHAIQIAO INDUSTRIAL AREA                                          14311 COUNTY ROAD 15
   WUJIN, CHANGZHOU                                                                  HOLIDAY CITY, OH 43554
   JIANGSU, 213177
   CN
                                                                                     Phone:

Attn:          Janice Jia

Supplier ID:            110976       *Mark Packages With:HCFT78736849*                                             Ship Via: AGILITY LOGISTICS


                    Buyer Name                       Supplier Ship Date                  Terms Description                 Purchase Currency

               VUKOVIC, NIKOLA                            6/23/2019                       NET 180 DAYS                            USD

                                                                                                                      Unit      Pricing     Extended
         Item ID                 Quantity                         Item Description                           UOM    Price ($)    UOM        Price ($)


               109337             60.00     35T LOG SPLITTER, B&S XR1150, BRUTE                              EA       450.000    EA           27,000.00



                                                                                                                   TOTAL:                  27,000.00
          Case:19-01282-MER Doc#:1-3 Filed:10/09/19                             Entered:10/09/19 13:29:05 Page109 of
                                               121
                                                                                                         PURCHASE ORDER
   FRICTIONLESS, LLC                                                                                               Purchase Order Number
   1100 WEST 120TH AVE                                                                                                     4003920
   SUITE 600                                                                                                   Date                       Page
   WESTMINSTER, CO 80234
                                                                                                             3/15/2019                    1 of 1
   USA
   Phone: 720-287-5182                                                                                              External PO Number
                                                                                                                       IRXD78736622

   Send To:                                                                          Ship To:
   CHANGZHOU INTER UNIVERSAL                                                         IRON RIDGE CROSSDOCK
   QIANHUANG TOWN, ZHAIQIAO INDUSTRIAL AREA                                          W3247 COUNTY ROAD S
   WUJIN, CHANGZHOU                                                                  IRON RIDGE, WI 53035
   JIANGSU, 213177
   CN
                                                                                     Phone:

Attn:          Janice Jia

Supplier ID:            110976       *Mark Packages With:IRXD78736622*                                             Ship Via: AGILITY LOGISTICS


                    Buyer Name                       Supplier Ship Date                  Terms Description                 Purchase Currency

               VUKOVIC, NIKOLA                            6/2/2019                        NET 180 DAYS                            USD

                                                                                                                      Unit      Pricing     Extended
         Item ID                 Quantity                         Item Description                           UOM    Price ($)    UOM        Price ($)


               109337             60.00     35T LOG SPLITTER, B&S XR1150, BRUTE                              EA       450.000    EA           27,000.00



                                                                                                                   TOTAL:                  27,000.00
          Case:19-01282-MER Doc#:1-3 Filed:10/09/19                             Entered:10/09/19 13:29:05 Page110 of
                                               121
                                                                                                         PURCHASE ORDER
   FRICTIONLESS, LLC                                                                                               Purchase Order Number
   1100 WEST 120TH AVE                                                                                                     4003921
   SUITE 600                                                                                                   Date                       Page
   WESTMINSTER, CO 80234
                                                                                                             3/15/2019                    1 of 1
   USA
   Phone: 720-287-5182                                                                                              External PO Number
                                                                                                                       IRXD78736872

   Send To:                                                                          Ship To:
   CHANGZHOU INTER UNIVERSAL                                                         IRON RIDGE CROSSDOCK
   QIANHUANG TOWN, ZHAIQIAO INDUSTRIAL AREA                                          W3247 COUNTY ROAD S
   WUJIN, CHANGZHOU                                                                  IRON RIDGE, WI 53035
   JIANGSU, 213177
   CN
                                                                                     Phone:

Attn:          Janice Jia

Supplier ID:            110976       *Mark Packages With:IRXD78736872*                                             Ship Via: AGILITY LOGISTICS


                    Buyer Name                       Supplier Ship Date                  Terms Description                 Purchase Currency

               VUKOVIC, NIKOLA                            6/2/2019                        NET 180 DAYS                            USD

                                                                                                                      Unit      Pricing     Extended
         Item ID                 Quantity                         Item Description                           UOM    Price ($)    UOM        Price ($)


               109337             60.00     35T LOG SPLITTER, B&S XR1150, BRUTE                              EA       450.000    EA           27,000.00



                                                                                                                   TOTAL:                  27,000.00
          Case:19-01282-MER Doc#:1-3 Filed:10/09/19                             Entered:10/09/19 13:29:05 Page111 of
                                               121
                                                                                                         PURCHASE ORDER
   FRICTIONLESS, LLC                                                                                               Purchase Order Number
   1100 WEST 120TH AVE                                                                                                     4003930
   SUITE 600                                                                                                   Date                       Page
   WESTMINSTER, CO 80234
                                                                                                             3/15/2019                    1 of 1
   USA
   Phone: 720-287-5182                                                                                              External PO Number
                                                                                                                      MKXD78736865

   Send To:                                                                          Ship To:
   CHANGZHOU INTER UNIVERSAL                                                         MCKENZIE CROSSDOCK
   QIANHUANG TOWN, ZHAIQIAO INDUSTRIAL AREA                                          24461 COUNTY HWY 10 BUILDING 921
   WUJIN, CHANGZHOU                                                                  MCKENZIE, ND 58572
   JIANGSU, 213177
   CN
                                                                                     Phone:

Attn:          Janice Jia

Supplier ID:            110976       *Mark Packages With:MKXD78736865*                                             Ship Via: AGILITY LOGISTICS


                    Buyer Name                       Supplier Ship Date                  Terms Description                 Purchase Currency

               VUKOVIC, NIKOLA                            6/2/2019                        NET 180 DAYS                            USD

                                                                                                                      Unit      Pricing     Extended
         Item ID                 Quantity                         Item Description                           UOM    Price ($)    UOM        Price ($)


               109337             60.00     35T LOG SPLITTER, B&S XR1150, BRUTE                              EA       450.000    EA           27,000.00



                                                                                                                   TOTAL:                  27,000.00
          Case:19-01282-MER Doc#:1-3 Filed:10/09/19                             Entered:10/09/19 13:29:05 Page112 of
                                               121
                                                                                                         PURCHASE ORDER
   FRICTIONLESS, LLC                                                                                               Purchase Order Number
   1100 WEST 120TH AVE                                                                                                     4003933
   SUITE 600                                                                                                   Date                       Page
   WESTMINSTER, CO 80234
                                                                                                             3/15/2019                    1 of 1
   USA
   Phone: 720-287-5182                                                                                              External PO Number
                                                                                                                       PLFT78736896

   Send To:                                                                          Ship To:
   CHANGZHOU INTER UNIVERSAL                                                         PLANO FLAT BED
   QIANHUANG TOWN, ZHAIQIAO INDUSTRIAL AREA                                          BLDG 278 2655 ELDAMAIN RD
   WUJIN, CHANGZHOU                                                                  PLANO, IL 60545
   JIANGSU, 213177
   CN
                                                                                     Phone:

Attn:          Janice Jia

Supplier ID:            110976       *Mark Packages With:PLFT78736896*                                             Ship Via: AGILITY LOGISTICS


                    Buyer Name                       Supplier Ship Date                  Terms Description                 Purchase Currency

               VUKOVIC, NIKOLA                            6/23/2019                       NET 180 DAYS                            USD

                                                                                                                      Unit      Pricing     Extended
         Item ID                 Quantity                         Item Description                           UOM    Price ($)    UOM        Price ($)


               109337             60.00     35T LOG SPLITTER, B&S XR1150, BRUTE                              EA       450.000    EA           27,000.00



                                                                                                                   TOTAL:                  27,000.00
          Case:19-01282-MER Doc#:1-3 Filed:10/09/19                             Entered:10/09/19 13:29:05 Page113 of
                                               121
                                                                                                         PURCHASE ORDER
   FRICTIONLESS, LLC                                                                                               Purchase Order Number
   1100 WEST 120TH AVE                                                                                                     4003936
   SUITE 600                                                                                                   Date                       Page
   WESTMINSTER, CO 80234
                                                                                                             3/15/2019                    1 of 1
   USA
   Phone: 720-287-5182                                                                                              External PO Number
                                                                                                                       PLXD78736868

   Send To:                                                                          Ship To:
   CHANGZHOU INTER UNIVERSAL                                                         PLANO X-DOC
   QIANHUANG TOWN, ZHAIQIAO INDUSTRIAL AREA                                          BLDG 221 2623 ELDAMAIN RD
   WUJIN, CHANGZHOU                                                                  PLANO, IL 60545
   JIANGSU, 213177
   CN
                                                                                     Phone:

Attn:          Janice Jia

Supplier ID:            110976       *Mark Packages With:PLXD78736868*                                             Ship Via: AGILITY LOGISTICS


                    Buyer Name                       Supplier Ship Date                  Terms Description                 Purchase Currency

               VUKOVIC, NIKOLA                            6/2/2019                        NET 180 DAYS                            USD

                                                                                                                      Unit      Pricing     Extended
         Item ID                 Quantity                         Item Description                           UOM    Price ($)    UOM        Price ($)


               109337             60.00     35T LOG SPLITTER, B&S XR1150, BRUTE                              EA       450.000    EA           27,000.00



                                                                                                                   TOTAL:                  27,000.00
          Case:19-01282-MER Doc#:1-3 Filed:10/09/19                             Entered:10/09/19 13:29:05 Page114 of
                                               121
                                                                                                         PURCHASE ORDER
   FRICTIONLESS, LLC                                                                                               Purchase Order Number
   1100 WEST 120TH AVE                                                                                                     4003937
   SUITE 600                                                                                                   Date                       Page
   WESTMINSTER, CO 80234
                                                                                                             3/15/2019                    1 of 1
   USA
   Phone: 720-287-5182                                                                                              External PO Number
                                                                                                                       PLXD78736894

   Send To:                                                                          Ship To:
   CHANGZHOU INTER UNIVERSAL                                                         PLANO X-DOC
   QIANHUANG TOWN, ZHAIQIAO INDUSTRIAL AREA                                          BLDG 221 2623 ELDAMAIN RD
   WUJIN, CHANGZHOU                                                                  PLANO, IL 60545
   JIANGSU, 213177
   CN
                                                                                     Phone:

Attn:          Janice Jia

Supplier ID:            110976       *Mark Packages With:PLXD78736894*                                             Ship Via: AGILITY LOGISTICS


                    Buyer Name                       Supplier Ship Date                  Terms Description                 Purchase Currency

               VUKOVIC, NIKOLA                            6/2/2019                        NET 180 DAYS                            USD

                                                                                                                      Unit      Pricing     Extended
         Item ID                 Quantity                         Item Description                           UOM    Price ($)    UOM        Price ($)


               109337             60.00     35T LOG SPLITTER, B&S XR1150, BRUTE                              EA       450.000    EA           27,000.00



                                                                                                                   TOTAL:                  27,000.00
          Case:19-01282-MER Doc#:1-3 Filed:10/09/19                             Entered:10/09/19 13:29:05 Page115 of
                                               121
                                                                                                         PURCHASE ORDER
   FRICTIONLESS, LLC                                                                                               Purchase Order Number
   1100 WEST 120TH AVE                                                                                                     4003939
   SUITE 600                                                                                                   Date                       Page
   WESTMINSTER, CO 80234
                                                                                                             3/15/2019                    1 of 1
   USA
   Phone: 720-287-5182                                                                                              External PO Number
                                                                                                                       SGXD78736882

   Send To:                                                                          Ship To:
   CHANGZHOU INTER UNIVERSAL                                                         SAGINAW CROSSDOC
   QIANHUANG TOWN, ZHAIQIAO INDUSTRIAL AREA                                          1808 VETERANS MEMORIAL PK
   WUJIN, CHANGZHOU                                                                  SAGINAW, MI 48601-1210
   JIANGSU, 213177
   CN
                                                                                     Phone:

Attn:          Janice Jia

Supplier ID:            110976       *Mark Packages With:SGXD78736882*                                             Ship Via: AGILITY LOGISTICS


                    Buyer Name                       Supplier Ship Date                  Terms Description                 Purchase Currency

               VUKOVIC, NIKOLA                            6/2/2019                        NET 180 DAYS                            USD

                                                                                                                      Unit      Pricing     Extended
         Item ID                 Quantity                         Item Description                           UOM    Price ($)    UOM        Price ($)


               109337             60.00     35T LOG SPLITTER, B&S XR1150, BRUTE                              EA       450.000    EA           27,000.00



                                                                                                                   TOTAL:                  27,000.00
          Case:19-01282-MER Doc#:1-3 Filed:10/09/19                             Entered:10/09/19 13:29:05 Page116 of
                                               121
                                                                                                         PURCHASE ORDER
   FRICTIONLESS, LLC                                                                                               Purchase Order Number
   1100 WEST 120TH AVE                                                                                                     4003944
   SUITE 600                                                                                                   Date                       Page
   WESTMINSTER, CO 80234
                                                                                                             3/15/2019                    1 of 1
   USA
   Phone: 720-287-5182                                                                                              External PO Number
                                                                                                                       SHXD78736922

   Send To:                                                                          Ship To:
   CHANGZHOU INTER UNIVERSAL                                                         SHELBY CROSSDOCK
   QIANHUANG TOWN, ZHAIQIAO INDUSTRIAL AREA                                          7421 EAST STREET
   WUJIN, CHANGZHOU                                                                  SHELBY, IA 51570
   JIANGSU, 213177
   CN
                                                                                     Phone:

Attn:          Janice Jia

Supplier ID:            110976       *Mark Packages With:SHXD78736922*                                             Ship Via: AGILITY LOGISTICS


                    Buyer Name                       Supplier Ship Date                  Terms Description                 Purchase Currency

               VUKOVIC, NIKOLA                            6/23/2019                       NET 180 DAYS                            USD

                                                                                                                      Unit      Pricing     Extended
         Item ID                 Quantity                         Item Description                           UOM    Price ($)    UOM        Price ($)


               109337             60.00     35T LOG SPLITTER, B&S XR1150, BRUTE                              EA       450.000    EA           27,000.00



                                                                                                                   TOTAL:                  27,000.00
          Case:19-01282-MER Doc#:1-3 Filed:10/09/19                             Entered:10/09/19 13:29:05 Page117 of
                                               121
                                                                                                         PURCHASE ORDER
   FRICTIONLESS, LLC                                                                                               Purchase Order Number
   1100 WEST 120TH AVE                                                                                                     4003948
   SUITE 600                                                                                                   Date                       Page
   WESTMINSTER, CO 80234
                                                                                                             3/15/2019                    1 of 1
   USA
   Phone: 720-287-5182                                                                                              External PO Number
                                                                                                                       SRXD78736888

   Send To:                                                                          Ship To:
   CHANGZHOU INTER UNIVERSAL                                                         SHELL ROCK CROSSDOCK
   QIANHUANG TOWN, ZHAIQIAO INDUSTRIAL AREA                                          22281 WRANGLER RD
   WUJIN, CHANGZHOU                                                                  SHELL ROCK, IA 50670
   JIANGSU, 213177
   CN
                                                                                     Phone:

Attn:          Janice Jia

Supplier ID:            110976       *Mark Packages With:SRXD78736888*                                             Ship Via: AGILITY LOGISTICS


                    Buyer Name                       Supplier Ship Date                  Terms Description                 Purchase Currency

               VUKOVIC, NIKOLA                            6/2/2019                        NET 180 DAYS                            USD

                                                                                                                      Unit      Pricing     Extended
         Item ID                 Quantity                         Item Description                           UOM    Price ($)    UOM        Price ($)


               109337             60.00     35T LOG SPLITTER, B&S XR1150, BRUTE                              EA       450.000    EA           27,000.00



                                                                                                                   TOTAL:                  27,000.00
          Case:19-01282-MER Doc#:1-3 Filed:10/09/19                             Entered:10/09/19 13:29:05 Page118 of
                                               121
                                                                                                         PURCHASE ORDER
   FRICTIONLESS, LLC                                                                                               Purchase Order Number
   1100 WEST 120TH AVE                                                                                                     4003954
   SUITE 600                                                                                                   Date                       Page
   WESTMINSTER, CO 80234
                                                                                                             3/15/2019                    1 of 1
   USA
   Phone: 720-287-5182                                                                                              External PO Number
                                                                                                                       SUXD78736895

   Send To:                                                                          Ship To:
   CHANGZHOU INTER UNIVERSAL                                                         SULLIVAN CROSSDOCK
   QIANHUANG TOWN, ZHAIQIAO INDUSTRIAL AREA                                          1970 SOUTH SERVICE ROAD E
   WUJIN, CHANGZHOU                                                                  SULLIVAN, MO 63080
   JIANGSU, 213177
   CN
                                                                                     Phone:

Attn:          Janice Jia

Supplier ID:            110976       *Mark Packages With:SUXD78736895*                                             Ship Via: AGILITY LOGISTICS


                    Buyer Name                       Supplier Ship Date                  Terms Description                 Purchase Currency

               VUKOVIC, NIKOLA                            6/2/2019                        NET 180 DAYS                            USD

                                                                                                                      Unit      Pricing     Extended
         Item ID                 Quantity                         Item Description                           UOM    Price ($)    UOM        Price ($)


               109337             60.00     35T LOG SPLITTER, B&S XR1150, BRUTE                              EA       450.000    EA           27,000.00



                                                                                                                   TOTAL:                  27,000.00
          Case:19-01282-MER Doc#:1-3 Filed:10/09/19                             Entered:10/09/19 13:29:05 Page119 of
                                               121
                                                                                                         PURCHASE ORDER
   FRICTIONLESS, LLC                                                                                               Purchase Order Number
   1100 WEST 120TH AVE                                                                                                     4003960
   SUITE 600                                                                                                   Date                       Page
   WESTMINSTER, CO 80234
                                                                                                             3/15/2019                    1 of 1
   USA
   Phone: 720-287-5182                                                                                              External PO Number
                                                                                                                       THXD78736914

   Send To:                                                                          Ship To:
   CHANGZHOU INTER UNIVERSAL                                                         TERRE HAUTE CROSSDOCK
   QIANHUANG TOWN, ZHAIQIAO INDUSTRIAL AREA                                          1100 E HAYTHORNE AVE
   WUJIN, CHANGZHOU                                                                  TERRE HAUTE, IN 47805
   JIANGSU, 213177
   CN
                                                                                     Phone:

Attn:          Janice Jia

Supplier ID:            110976       *Mark Packages With:THXD78736914*                                             Ship Via: AGILITY LOGISTICS


                    Buyer Name                       Supplier Ship Date                  Terms Description                 Purchase Currency

               VUKOVIC, NIKOLA                            6/2/2019                        NET 180 DAYS                            USD

                                                                                                                      Unit      Pricing     Extended
         Item ID                 Quantity                         Item Description                           UOM    Price ($)    UOM        Price ($)


               109337             60.00     35T LOG SPLITTER, B&S XR1150, BRUTE                              EA       450.000    EA           27,000.00



                                                                                                                   TOTAL:                  27,000.00
          Case:19-01282-MER Doc#:1-3 Filed:10/09/19                             Entered:10/09/19 13:29:05 Page120 of
                                               121
                                                                                                         PURCHASE ORDER
   FRICTIONLESS, LLC                                                                                               Purchase Order Number
   1100 WEST 120TH AVE                                                                                                     4003961
   SUITE 600                                                                                                   Date                       Page
   WESTMINSTER, CO 80234
                                                                                                             3/15/2019                    1 of 1
   USA
   Phone: 720-287-5182                                                                                              External PO Number
                                                                                                                       THXD78736937

   Send To:                                                                          Ship To:
   CHANGZHOU INTER UNIVERSAL                                                         TERRE HAUTE CROSSDOCK
   QIANHUANG TOWN, ZHAIQIAO INDUSTRIAL AREA                                          1100 E HAYTHORNE AVE
   WUJIN, CHANGZHOU                                                                  TERRE HAUTE, IN 47805
   JIANGSU, 213177
   CN
                                                                                     Phone:

Attn:          Janice Jia

Supplier ID:            110976       *Mark Packages With:THXD78736937*                                             Ship Via: AGILITY LOGISTICS


                    Buyer Name                       Supplier Ship Date                  Terms Description                 Purchase Currency

               VUKOVIC, NIKOLA                            6/2/2019                        NET 180 DAYS                            USD

                                                                                                                      Unit      Pricing     Extended
         Item ID                 Quantity                         Item Description                           UOM    Price ($)    UOM        Price ($)


               109337             60.00     35T LOG SPLITTER, B&S XR1150, BRUTE                              EA       450.000    EA           27,000.00



                                                                                                                   TOTAL:                  27,000.00
          Case:19-01282-MER Doc#:1-3 Filed:10/09/19                             Entered:10/09/19 13:29:05 Page121 of
                                               121
                                                                                                         PURCHASE ORDER
   FRICTIONLESS, LLC                                                                                               Purchase Order Number
   1100 WEST 120TH AVE                                                                                                     4003967
   SUITE 600                                                                                                   Date                       Page
   WESTMINSTER, CO 80234
                                                                                                             3/15/2019                    1 of 1
   USA
   Phone: 720-287-5182                                                                                              External PO Number
                                                                                                                      VAXD78736921

   Send To:                                                                          Ship To:
   CHANGZHOU INTER UNIVERSAL                                                         VALLEY DC Van Crossdock
   QIANHUANG TOWN, ZHAIQIAO INDUSTRIAL AREA                                          4949 264th St. VALLEY DC Van Crossdock
   WUJIN, CHANGZHOU                                                                  VALLEY, NE 68064-5432
   JIANGSU, 213177
   CN
                                                                                     Phone:

Attn:          Janice Jia

Supplier ID:            110976       *Mark Packages With:VAXD78736921*                                             Ship Via: AGILITY LOGISTICS


                    Buyer Name                       Supplier Ship Date                  Terms Description                 Purchase Currency

               VUKOVIC, NIKOLA                            6/2/2019                        NET 180 DAYS                            USD

                                                                                                                      Unit      Pricing     Extended
         Item ID                 Quantity                         Item Description                           UOM    Price ($)    UOM        Price ($)


               109337             60.00     35T LOG SPLITTER, B&S XR1150, BRUTE                              EA       450.000    EA           27,000.00



                                                                                                                   TOTAL:                  27,000.00
